 

Exhibit 10.1

 

MASTER CREDIT FACILITY AGREEMENT

 

BY AND BETWEEN

 

BORROWERS SIGNATORY HERETO

 

AND

 

WALKER & DUNLOP, LLC

 

DATED AS OF

 

April 30, 2018

 

[tv493001_ex10-1img1.jpg] 





 

 

 

TABLE OF CONTENTS

 



ARTICLE 1 DEFINITIONS; SUMMARY OF TERMS 2         Section 1.01 Defined Terms 2
Section 1.02 Schedules, Exhibits, and Attachments Incorporated 2         ARTICLE
2 ADVANCES; COLLATERAL EVENTS 3         Section 2.01 Variable Advance and Fixed
Advance 3 (a) Variable Advance 3 (b) Fixed Advance 3 Section 2.02 Advances 3 (a)
Request 3 (b) Limitations on Executions 3 (c) Making Advances 4 Section 2.03
Advance Terms and Payments on Advances 5 (a) Debt Service Payments 5 (b)
Capitalization of Accrued but Unpaid Interest 8 (c) Late Charges 8 (d) Default
Rate 9 (e) Address for Payments 10 (f) Application of Payments 10 Section 2.04
Prepayment; Prepayment Lockout; Prepayment Premium 10 Section 2.05 Acceleration
of Advances 11 Section 2.06 Application of Collateral 12 Section 2.07 Casualty
and Condemnation 12 Section 2.08 No Effect on Payment Obligations 12 Section
2.09 Loss Resulting from Prepayment 12 Section 2.10 Collateral Events 13 (a)
Conversion from Variable Note to Fixed Note 13 (b) Right to Obtain Releases of
Mortgaged Property 13 (c) Right to Add Additional Mortgaged Properties as
Collateral 13 (d) Right to Substitutions 13 (e) Limitation on Collateral Events
13 (f) [Intentionally Deleted.] 13 Section 2.11 Termination of Master Agreement
13 (a) Request 14 (b) Conditions Precedent 14 (c) Closing 14         ARTICLE 3
PERSONAL LIABILITY 14         Section 3.01 Non-Recourse Liability; Exceptions 14
Section 3.02 Personal Liability of Borrower 15 (a) Personal Liability Based on
Lender’s Loss (Partial Recourse) 15 (b) Full Personal Liability (Full Recourse)
16

 

Master Credit Facility AgreementForm 6001.MCFAPage i

Fannie Mae

12-17

© 2017 Fannie Mae

 



Section 3.03 Personal Liability for Indemnity Obligations 17 Section 3.04
Lender’s Right to Forego Rights Against Mortgaged Property 17 Section 3.05
Borrower Agency Provisions 18 Section 3.06 Joint and Several Obligation;
Cross-Guaranty 18 Section 3.07 Waivers With Respect to Other Borrower Secured
Obligation 19 Section 3.08 No Impairment 23 Section 3.09 Election of Remedies 23
Section 3.10 Subordination of Other Obligations 24 Section 3.11 Insolvency and
Liability of Other Borrower 25 Section 3.12 Preferences, Fraudulent Conveyances,
Etc. 25 Section 3.13 Maximum Liability of Each Borrower 26 Section 3.14
Liability Cumulative 26         ARTICLE 4 BORROWER STATUS 26         Section
4.01 Representations and Warranties 26 (a) Due Organization and Qualification;
Organizational Agreements 27 (b) Location 27 (c) Power and Authority 27 (d) Due
Authorization 27 (e) Valid and Binding Obligations 28 (f) Effect of Master
Agreement on Financial Condition 28 (g) Economic Sanctions, Anti-Money
Laundering, and Anti-Corruption 28 (h) Single Purpose Status 29 (i) No
Bankruptcies or Judgments 31 (j) No Actions or Litigation 31 (k) Payment of
Taxes, Assessments, and Other Charges 32 (l) Not a Foreign Person 32 (m) ERISA
32 (n) Default Under Other Obligations 33 (o) Prohibited Person 33 (p) No
Contravention; No Liens 33 (q) Lockbox Arrangement 34 (r) No Reliance 34 (s)
Investment Company Act 34 Section 4.02 Covenants 34 (a) Maintenance of
Existence; Organizational Documents 34 (b) Economic Sanctions, Anti-Money
Laundering, and Anti-Corruption 35 (c) Payment of Taxes, Assessments, and Other
Charges 36 (d) Single Purpose Status 36 (e) ERISA 38 (f) Notice of Litigation or
Insolvency 39 (g) Payment of Costs, Fees, and Expenses 39 (h) Restrictions on
Distributions 39 (i) Lockbox Arrangement 40 (j) Confidentiality of Certain
Information 40 (k) [Intentionally Deleted] 40

 

Master Credit Facility AgreementForm 6001.MCFAPage ii

Fannie Mae

12-17

© 2017 Fannie Mae

 



      ARTICLE 5 THE ADVANCES 40         Section 5.01 Representations and
Warranties 40 (a) Receipt and Review of Loan Documents 40 (b) No Default 41 (c)
No Defenses 41 (d) Loan Document Taxes 41 Section 5.02 Covenants 41 (a)
Ratification of Covenants; Estoppels; Certifications 41 (b) Further Assurances
42 (c) Sale of Advances 43 (d) Limitations on Further Acts of Borrower 43 (e)
Financing Statements; Record Searches 44 (f) Loan Document Taxes 44 (g)
Date-Down Endorsements 44 Section 5.03 Administrative Matters Regarding Advances
44 (a) Determination of Allocable Facility Amount and Valuations 44        
ARTICLE 6 PROPERTY USE, PRESERVATION, AND MAINTENANCE 45         Section 6.01
Representations and Warranties 45 (a) Compliance with Law; Permits and Licenses
45 (b) Property Characteristics 46 (c) Property Ownership 46 (d) Condition of
the Mortgaged Property 46 (e) Personal Property 47 Section 6.02 Covenants 47 (a)
Use of Property 47 (b) Property Maintenance 47 (c) Property Preservation 49 (d)
Property Inspections 50 (e) Compliance with Laws 50 (f) Alterations to any
Mortgaged Property 51 Section 6.03 Administration Matters Regarding the Property
52 (a) Property Management 52 (b) Subordination of Fees to Affiliated Property
Managers 52 (c) Property Condition Assessment 52         ARTICLE 7 LEASES AND
RENTS 53         Section 7.01 Representations and Warranties 53 (a) Prior
Assignment of Rents 53 (b) Prepaid Rents 53 Section 7.02 Covenants 53 (a) Leases
53 (b) Commercial Leases 54 (c) Payment of Rents 55 (d) Assignment of Rents 55
(e) Further Assignments of Leases and Rents 55 (f) Options to Purchase by
Tenants 55 Section 7.03 Administration Regarding Leases and Rents 56 (a)
Material Commercial Lease Requirements 56

 

Master Credit Facility AgreementForm 6001.MCFAPage iii

Fannie Mae

12-17

© 2017 Fannie Mae

 



(b) Residential Lease Form 56         ARTICLE 8 BOOKS AND RECORDS; FINANCIAL
REPORTING 56         Section 8.01 Representations and Warranties 56 (a)
Financial Information 56 (b) No Change in Facts or Circumstances 57 Section 8.02
Covenants. 57 (a) Obligation to Maintain Accurate Books and Records; Access;
Discussions with Officers and Accountants 57 (b) Items to Furnish to Lender 58
(c) Audited Financials 61 (d) Delivery of Books and Records 61 Section 8.03
Administration Matters Regarding Books and Records and Financial Reporting 61
(a) Lender’s Right to Obtain Audited Books and Records 61 (b) Credit Reports;
Credit Score 62         ARTICLE 9 INSURANCE 62         Section 9.01
Representations and Warranties 62 (a) Compliance with Insurance Requirements 62
(b) Property Condition 62 Section 9.02 Covenants 63 (a) Insurance Requirements
63 (b) Delivery of Policies, Renewals, Notices, and Proceeds 63 Section 9.03
Administration Matters Regarding Insurance 64 (a) Lender’s Ongoing Insurance
Requirements 64 (b) Application of Proceeds on Event of Loss 65 (c) Payment
Obligations Unaffected 67 (d) Foreclosure Sale 67 (e) Appointment of Lender as
Attorney-In-Fact 67         ARTICLE 10 CONDEMNATION 67         Section 10.01
Representations and Warranties 67 (a) Prior Condemnation Action 67 (b) Pending
Condemnation Actions 68 Section 10.02 Covenants 68 (a) Notice of Condemnation 68
(b) Condemnation Proceeds 68 Section 10.03 Administration Matters Regarding
Condemnation 68 (a) Application of Condemnation Awards 68 (b) Payment
Obligations Unaffected 68 (c) Appointment of Lender as Attorney-In-Fact 69 (d)
Preservation of Mortgaged Property 69         ARTICLE 11 LIENS, TRANSFERS, AND
ASSUMPTIONS 69         Section 11.01 Representations and Warranties 69 (a) No
Labor or Materialmen’s Claims 69 (b) No Other Interests 70

 

Master Credit Facility AgreementForm 6001.MCFAPage iv

Fannie Mae

12-17

© 2017 Fannie Mae

 



Section 11.02 Covenants 70 (a) Liens; Encumbrances 70 (b) Transfers 70 (c) No
Other Indebtedness 73 (d) No Mezzanine Financing or Preferred Equity 74 Section
11.03 Administration Matters Regarding Liens, Transfers, and Assumptions 74 (a)
Transfer of Collateral Pool 74 (b) Permitted Transfers of Ownership Interests 76
(c) Estate Planning 77 (d) Termination or Revocation of Trust 77 (e) Death of
Key Principal or Guarantor; Restricted Ownership Interest/Controlling Interest
Transfer Due to Death 78 (f) [Intentionally Deleted.] 79 (g) Further Conditions
on Transfers Requiring Lender’s Consent 79 (h) Additional Florida Mortgaged
Property 80 (i) Additional Permitted Transfers 81         ARTICLE 12 IMPOSITIONS
81         Section 12.01 Representations and Warranties 81 (a) Payment of Taxes,
Assessments, and Other Charges 81 Section 12.02 Covenants 82 (a) Imposition
Deposits, Taxes, and Other Charges 82 Section 12.03 Administration Matters
Regarding Impositions 83 (a) Maintenance of Records by Lender 83 (b) Imposition
Accounts 83 (c) Payment of Impositions; Sufficiency of Imposition Deposits 83
(d) Imposition Deposits Upon Event of Default 84 (e) Contesting Impositions 84
(f) Release to Borrower 84         ARTICLE 13 REPLACEMENT RESERVE AND REPAIRS 84
        Section 13.01 Covenants 84 (a) Initial Deposits to Replacement Reserve
Account and Repairs Escrow Account 84 (b) Monthly Replacement Reserve Deposits
85 (c) Payment for Replacements and Repairs 85 (d) Assignment of Contracts for
Replacements and Repairs 85 (e) Indemnification 85 (f) Amendments to Loan
Documents 86 (g) Administrative Fees and Expenses 86 Section 13.02
Administration Matters Regarding Reserves 86 (a) Accounts, Deposits, and
Disbursements 86 (b) Approvals of Contracts; Assignment of Claims 93 (c) Delays
and Workmanship 94 (d) Appointment of Lender as Attorney-In-Fact 94 (e) No
Lender Obligation 94 (f) No Lender Warranty 95

 

Master Credit Facility AgreementForm 6001.MCFAPage v

Fannie Mae

12-17

© 2017 Fannie Mae

 



        ARTICLE 14 DEFAULTS/REMEDIES 95         Section 14.01 Events of Default
95 (a) Automatic Events of Default 95 (b) Events of Default Subject to a
Specified Cure Period 96 (c) Events of Default Subject to Extended Cure Period
or Release 97 Section 14.02 Remedies 98 (a) Acceleration; Foreclosure 98 (b)
Loss of Right to Disbursements from Collateral Accounts 98 (c) Remedies
Cumulative 99 Section 14.03 Additional Lender Rights; Forbearance 99 (a) No
Effect Upon Obligations 99 (b) No Waiver of Rights or Remedies 100 (c)
Appointment of Lender as Attorney-In-Fact 100 (d) Borrower Waivers 102 Section
14.04 Waiver of Marshaling 102 Section 14.05 Severed Loan Documents 103        
ARTICLE 15 MISCELLANEOUS 104         Section 15.01 Choice of Law; Consent to
Jurisdiction 104 Section 15.02 Waiver of Jury Trial 105 Section 15.03 Notice 105
(a) Process of Serving Notice 105 (b) Change of Address 106 (c) Default Method
of Notice 106 (d) Receipt of Notices 106 Section 15.04 Successors and Assigns
Bound; Sale of Advances 106 (a) Binding Agreement 106 (b) Sale of Advances;
Change of Servicer 106 Section 15.05 Counterparts 106 Section 15.06
Intentionally Deleted 107 Section 15.07 Relationship of Parties; No Third Party
Beneficiary 107 (a) Solely Creditor and Debtor 107 (b) No Third Party
Beneficiaries 107 Section 15.08 Severability; Entire Agreement; Amendments 107
Section 15.09 Construction 107 Section 15.10 Loan Servicing 108 Section 15.11
Disclosure of Information 108 Section 15.12 Waiver; Conflict 109 Section 15.13
[Intentionally Deleted.] 109 Section 15.14 No Reliance 109 Section 15.15
Subrogation 109 Section 15.16 Counting of Days 109 Section 15.17 Revival and
Reinstatement of Indebtedness 110 Section 15.18 Time is of the Essence 110
Section 15.19 Final Agreement 110 Section 15.20 Survival 110 Section 15.21
Assignments; Third-Party Rights 111 Section 15.22 Interpretation 111



 

Master Credit Facility AgreementForm 6001.MCFAPage vi

Fannie Mae

12-17

© 2017 Fannie Mae

 

 

SCHEDULES & EXHIBITS

 

Schedules

 

Schedule 1 Definitions Schedule – General   Schedule 2 Summary of Master Terms  
Schedule 3.1 Schedule of Advance Terms   Schedule 4.1 Prepayment Premium
Schedule

Form 6104.01.MCFA [08-13]

Schedule 5 Required Replacement Schedule   Schedule 6 Required Repair Schedule  
Schedule 7 General Conditions Schedule   Schedule 8 Property-Related Documents
Schedule   Schedule 9 Conversion Schedule   Schedule 10 Mortgaged Property
Release Schedule   Schedule 11 Mortgaged Property addition Schedule   Schedule
12 [Intentionally Deleted.]   Schedule 13 Ownership Interests Schedule  
Schedule 14 Future Advance Schedule   Schedule 15 Letter of Credit Schedule  
Schedule 16 Exceptions to Representations and Warranties Schedule   Schedule 17
SPE Requirements Schedule   Schedule 18 Waiver of Imposition Deposits Form 6228
[modified] [04-12]

 

Exhibits

 

Exhibit A Schedule of Initial Mortgaged Properties and Initial Valuations  
Exhibit B Conversion Request   Exhibit C Release Request   Exhibit D Addition
Request   Exhibit E Future Advance Request   Exhibit F Termination Request  
Exhibit G Annual Certification (Borrower)   Exhibit H Annual Certification
(Guarantor)   Exhibit I Confirmation of Guaranty   Exhibit J Confirmation of
Environmental Indemnity Agreement   Exhibit K-1 Organizational Certificate
(Borrower)   Exhibit K-2 Organizational Certificate (Guarantor)   Exhibit L
Confirmation of Obligations  

 

Master Credit Facility AgreementForm 6001.MCFAPage vii

Fannie Mae

12-17

© 2017 Fannie Mae

 

 

MASTER CREDIT FACILITY AGREEMENT

 

This MASTER CREDIT FACILITY AGREEMENT (as amended, restated, replaced,
supplemented, or otherwise modified from time to time, and further defined in
the Definitions Schedule, the “Master Agreement”) is made as of April 30, 2018,
by and among (i) (a) BR METROWEST, LLC, (b) BRG FNMA SHELF 1, LLC, (c) BRG FNMA
SHELF 2, LLC, (d) BRG FNMA SHELF 3, LLC, (e) BRG FNMA SHELF 4, LLC, (f) BRG FNMA
SHELF 5, LLC, (g) BRG FNMA SHELF 6, LLC, (h) BRG FNMA SHELF 7, LLC, (i) BRG FNMA
SHELF 8, LLC, (j) BRG FNMA SHELF 9, LLC, and (k) BRG FNMA SHELF 10, LLC, each a
Delaware limited liability company (individually and collectively, “Borrower”),
and (ii) WALKER & DUNLOP, LLC, a Delaware limited liability company, (“Lender”).

 

RECITALS:

 

A.          Borrower owns one (1) or more Multifamily Residential Properties as
more particularly described in Exhibit A to this Master Agreement.

 

B.           Borrower has requested that Lender make a loan in favor of
Borrower, comprised of a $0 Variable Advance, and a $64,559,000 Fixed Advance.
Future Advances may be made by Lender to Borrower in accordance with the terms
of this Master Agreement.

 

C.           To secure the obligations of Borrower under this Master Agreement
and the other Loan Documents, Borrower shall create a Collateral Pool in favor
of Lender. The Collateral Pool shall be comprised of (i) the Multifamily
Residential Properties listed on Exhibit A and (ii) any other collateral pledged
to Lender from time to time by Borrower pursuant to this Master Agreement or any
other Loan Documents.

 

D.           Each Note and Security Document shall be cross-defaulted (i.e., a
default under any Note, Security Document or this Master Agreement shall
constitute a default under each other Note and Security Document and under this
Master Agreement) and cross-collateralized (i.e., each Security Instrument shall
secure all of Borrower’s obligations under each Note, this Master Agreement, and
the other Loan Documents). It is the intent of the parties to this Master
Agreement that, after an Event of Default, Lender may accelerate any Note
without the obligation but with the right to accelerate any other Note and that
in the exercise of its rights and remedies under the Loan Documents, Lender may
exercise and perfect any and all of its rights and remedies in and under the
Loan Documents with regard to any Mortgaged Property without the obligation but
with the right to exercise and perfect its rights and remedies with respect to
any other Mortgaged Property. Any such exercise shall be without regard to the
Allocable Facility Amount assigned to such Mortgaged Property. Lender may
recover an amount equal to the full amount Outstanding in respect of any of the
Notes in connection with such exercise and any such amount shall be applied to
the Indebtedness as determined by Lender pursuant to the terms of this Master
Agreement, the Notes, and the other Loan Documents.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 1Fannie Mae

12-17

© 2017 Fannie Mae

 

 

E.           It is the intent of the parties that, notwithstanding anything to
the contrary herein or the existence of any cash management system maintained by
Borrower, and/or Guarantor or Borrower Affiliates or the provision by Guarantor
of the Guaranty, Lender is making Advances to Borrower (not to Guarantor or
Borrower Affiliates). Lender has underwritten the making of the Advances based
on its analysis of the value of the Collateral. In making the Advances, Lender
is relying on each Borrower being and maintaining itself as a Single Purpose
entity whose sole asset is its Mortgaged Property and ancillary property related
thereto. Lender acknowledges that it views its credit risk as the performance
and value of the Mortgaged Properties and it views the Guaranty as independent
supplemental support in the event that one of the exceptions to the non-recourse
events occurs.

 

F.           Subject to the terms, conditions, and limitations of this Master
Agreement, Lender has agreed to make the Advances.

 

G.           It is anticipated that Lender shall assign each Advance made
hereunder to Fannie Mae; however Fannie Mae shall not assume (i) any of the
obligations of Lender, if any, under this Master Agreement to make Future
Advances, or (ii) any of the obligations of Lender which are servicing
obligations delegated to Lender as servicer of the Advances.

 

NOW, THEREFORE, in consideration of Borrower and Lender entering into this
Master Agreement and other good and valuable consideration, the receipt and
adequacy of which are hereby conclusively acknowledged, the parties hereby
covenant, agree, represent, and warrant as follows:

 

AGREEMENTS:

 

ARTICLE 1
DEFINITIONS; SUMMARY OF TERMS

 

Section 1.01           Defined Terms.

 

Capitalized terms not otherwise defined in the body of this Master Agreement
shall have the meanings set forth in the Definitions Schedule attached to this
Master Agreement.

 

Section 1.02           Schedules, Exhibits, and Attachments Incorporated.

 

The schedules, exhibits, and any other addenda or attachments are incorporated
fully into this Master Agreement by this reference and each constitutes a
substantive part of this Master Agreement.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 2Fannie Mae

12-17

© 2017 Fannie Mae

 

 

ARTICLE 2
ADVANCES; COLLATERAL EVENTS

 

Section 2.01           Variable Advance and Fixed Advance.

 

Subject to the terms, conditions, and limitations of this Master Agreement:

 

(a)          Variable Advance.

 

Lender agrees to make Variable Advances to Borrower in accordance with the terms
and provisions of this Master Agreement. Future Advances may be made pursuant to
Section 2.02(c)(2) (Future Advances). Pursuant to the terms of Section 2.10(a)
(Conversion from Variable Note to Fixed Note), Borrower may convert a Variable
Note to a Fixed Note.

 

(b)          Fixed Advance.

 

Lender agrees to make Fixed Advances to Borrower in accordance with the terms
and provisions of this Master Agreement. Future Advances may be made pursuant to
Section 2.02(c)(2) (Future Advances).

 

Section 2.02           Advances.

 

(a)          Request.

 

Assuming Advances are available to Borrower under this Master Agreement and this
Section 2.02 (Advances), Borrower shall request a Future Advance by giving
Lender a Future Advance Request. The Future Advance Request shall indicate
whether the Request is for a Fixed Advance or Variable Advance or more than one
type of Advance.

 

(b)          Limitations on Executions.

 

Notwithstanding anything in this Master Agreement or any other Loan Document to
the contrary, any Future Advance (whether a Variable Advance or a Fixed Advance)
and any Conversion of an Advance shall be subject to the precondition that
Lender must confirm with Fannie Mae that Fannie Mae is generally offering to
purchase in the marketplace advances of the execution type requested by Borrower
at the time of the Request and at the time the rate for such Advance is locked.
In the event Fannie Mae is not purchasing advances of the type requested by
Borrower, Lender agrees to offer, to the extent available from Fannie Mae,
alternative advance executions based on the types of executions Fannie Mae is
generally offering to purchase in the marketplace at that time. Any alternative
execution offered would be subject to mutually agreeable documentation necessary
to implement the terms and conditions of such alternative execution.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 3Article 2

12-17

© 2017 Fannie Mae

 

 

(c)          Making Advances.

 

(1)         Initial Advances.

 

Assuming conditions of Lender have been met prior to or as of the date of this
Master Agreement, Lender shall make the Initial Advance(s) to Borrower.

 

(2)         Future Advances.

 

(A)         Subject to Section 2.02(b) (Limitations on Executions) and
satisfaction of the terms in the Future Advance Schedule, Borrower may request a
Future Advance. Lender is not committing in this Master Agreement to make a
Future Advance and any Future Advance will be at the option of Lender except for
a Borrow Up provided in the proviso of Section 2.02(c)(2)(B) (Future Advances)
below, subject to the requirements of such proviso and this Master Agreement.
Once made, any Future Advance shall be subject to this Master Agreement in all
respects and shall be secured by the Security Instruments encumbering the
Mortgaged Properties.

 

(B)         Any Future Advance shall be made in connection with the Addition of
Additional Mortgaged Properties; provided, however, Borrower may request that
one or more Future Advances made pursuant to Section 2.02(c)(2)(A) (Future
Advances) above be made without the Addition of Additional Mortgaged Property
(each a “Borrow Up”) based on compliance with the terms of the Future Advance
Schedule and the Underwriting and Servicing Requirements subject to the terms of
this Section 2.02(c)(2) (Future Advances) and Section 2.02(b) (Limitations on
Executions). Such Borrow Up shall be made during the period beginning on the
First Anniversary and ending on the Fifth Anniversary, but not more than one (1)
time per Facility Year and in no event more than two (2) times total during the
Term of this Master Agreement.

 

(C)         All Future Advances must satisfy the terms of the Future Advance
Schedule and any addition of Additional Mortgaged Property shall satisfy the
terms of the Mortgaged Property Addition Schedule.

 

(D)         [Intentionally Deleted.]

 

(E)         [Intentionally Deleted.]

 

(F)         Notwithstanding anything to the contrary in this Master Agreement,
no Future Advance or Conversion shall be permitted unless immediately after such
Future Advance or Conversion the Advances then Outstanding will not exceed one
hundred percent (100%) of the aggregate fair market value of all real property
securing such Advances (where fair market value is determined for these purposes
based upon a current Appraisal or some other commercially reasonable valuation
method).

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 4Article 2

12-17

© 2017 Fannie Mae

 

 

(3)         Closing of Future Advance.

 

If the conditions set forth in this Section 2.02 (Advances) and the Future
Advance Schedule are satisfied (and, if applicable, all conditions set forth on
the Mortgaged Property Addition Schedule are satisfied), Lender shall make the
requested Future Advance on an Effective Date selected by Lender (or on such
other date as Borrower and Lender may agree).

 

Section 2.03           Advance Terms and Payments on Advances.

 

(a)          Debt Service Payments.

 

(1)         Short Month Interest.

 

If the date the proceeds of an Advance are disbursed is any day other than the
first day of the month, interest for the period beginning on the disbursement
date and ending on and including the last day of the month in which the
disbursement occurs shall be payable by Borrower on the date the Advance
proceeds are disbursed. In the event that the disbursement date is not the same
as the Effective Date, then:

 

(A)         the disbursement date and the Effective Date must be in the same
month, and

 

(B)         the Effective Date shall not be the first day of the month.

 

(2)         Interest Accrual and Computation; Amortization; Interest Rate Cap.

 

(A)         Except as provided in Section 2.03(a)(1) (Short Month Interest),
interest shall be paid in arrears. Except as otherwise provided in this Master
Agreement, for Fixed Advances, interest shall accrue at the Interest Rate until
fully paid; and for Variable Structured ARM Advances, interest shall accrue at
the Adjustable Rate until fully paid. If the Interest Accrual Method is
“Actual/360,” Borrower acknowledges and agrees that the amount allocated to
interest for each month will vary depending on the actual number of calendar
days during such month.

 

(B)         With respect to any Variable Structured ARM Advances, the following
provisions shall apply:

 

(i)          The Initial Adjustable Rate shall be effective until the first Rate
Change Date. Thereafter, the Adjustable Rate shall change on each Rate Change
Date based on fluctuations in the Current Index.

 

(ii)         Each amortizing Monthly Debt Service Payment shall include a
principal payment equal to the Fixed Monthly Principal Component.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 5Article 2

12-17

© 2017 Fannie Mae

 

 

(iii)        Before each Payment Change Date, Lender shall notify Borrower of
any change in the Adjustable Rate and the amount of the next Monthly Debt
Service Payment.

 

(iv)        If Lender determines at any time that it has miscalculated the
amount of a Monthly Debt Service Payment (whether because of a miscalculation of
the Adjustable Rate or otherwise), then Lender shall give notice to Borrower of
the corrected amount of the Monthly Debt Service Payment (and the corrected
Adjustable Rate, if applicable) and (1) if the corrected amount of the Monthly
Debt Service Payment represents an increase, then Borrower shall, within
thirty (30) calendar days thereafter, pay to Lender any sums that Borrower would
have otherwise been obligated to pay to Lender had the amount of the Monthly
Debt Service Payment not been miscalculated, or (2) if the corrected amount of
the Monthly Debt Service Payment represents a decrease and Borrower is not
otherwise in default under any of the Loan Documents, then Borrower shall
thereafter be paid the sums that Borrower would not have otherwise been
obligated to pay to Lender had the amount of the Monthly Debt Service Payment
not been miscalculated.

 

(v)         [Intentionally Deleted]

 

(vi)        If required by Lender, to protect against fluctuations in interest
rates during the Term of this Master Agreement, Borrower shall enter into the
Cap Security Agreement. Pursuant to the terms of the Cap Security Agreement,
Borrower shall make arrangements for a LIBOR-based interest rate cap in form and
substance satisfactory to Lender with a counterparty satisfactory to Lender
(“Interest Rate Cap”) to be in place and maintained at all times with respect to
any Variable Advance which has been funded and remains Outstanding. The seller
of the Interest Rate Cap (seller and its transferees and assigns, the
“Counterparty”) shall be a financial institution meeting the minimum
requirements for hedge counterparties acceptable to Lender. The Interest Rate
Cap shall have a minimum initial term of four (4) years. Borrower shall be
required to make Monthly Deposits (as defined in the Cap Security Agreement) to
be held in an Interest Rate Cap Reserve Escrow Account (as defined in the Cap
Security Agreement) pursuant to the terms set forth in the Cap Security
Agreement. As set forth in the Cap Security Agreement, Borrower agrees to pledge
its right, title, and interest in the Interest Rate Cap to Lender as additional
collateral for the Indebtedness.

 

(C)         The amortization and payment of interest (and principal, if
applicable) for each Advance shall be determined at the Effective Date of each
Advance.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 6Article 2

12-17

© 2017 Fannie Mae

 

 

(3)         Monthly Debt Service Payments.

 

Consecutive monthly debt service installments (comprised of either interest only
or principal and interest, depending on the Amortization Type), each in the
amount of the applicable Monthly Debt Service Payment for an Advance, shall be
due and payable on the First Payment Date, and on each Payment Date thereafter
until the Maturity Date of such Advance, at which time all Indebtedness relating
to such Advance shall be due. Any regularly scheduled Monthly Debt Service
Payment that is received by Lender before the applicable Payment Date shall be
deemed to have been received on such Payment Date solely for the purpose of
calculating interest due. All payments made by Borrower under this Master
Agreement shall be made without set-off, counterclaim, or other defense.

 

(4)         Payment at Maturity.

 

(A)         The unpaid principal balance of an Advance, any Accrued Interest
thereon, and all other Indebtedness relating to such Advance shall be due and
payable on the applicable Maturity Date for such Advance.

 

(B)         Except in connection with a complete repayment of all Advance(s), if
Borrower pays any Advances at maturity of such Advance and requests a Release of
any Mortgaged Property, such Release shall be subject to the payment of the
Release Price and satisfaction of the release tests in the Mortgaged Property
Release Schedule.

 

(5)         Maturity Dates.

 

(A)         The Maturity Date of each Variable Advance shall be specified by
Borrower for such Variable Advance, provided that such Maturity Date shall be no
earlier than the date that is the first day of the month following the date
five (5) years after the Effective Date of such Variable Advance and no later
than the date that is the first day of the month following the date ten (10)
years after the Effective Date of such Variable Advance provided no Maturity
Date shall exceed the date that is the first day of the month following the date
fifteen (15) years after the Initial Effective Date.

 

(B)         The Maturity Date of each Fixed Advance shall be specified by
Borrower for such Fixed Advance, provided that such Maturity Date shall be no
earlier than the date that is the first day of the month following the date
five (5) years after the Effective Date for such Fixed Advance and no later than
the date that is the first day of the month following the date fifteen (15)
years after the Effective Date of such Fixed Advance provided no Maturity Date
shall exceed the date that is the first day of the month following the date
fifteen (15) years after the Initial Effective Date.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 7Article 2

12-17

© 2017 Fannie Mae

 

 

(6)         Interest Rate Type; Notes.

 

(A)         The obligation of Borrower to repay each Variable Advance shall be
evidenced by one or more separate Variable Notes. Each Variable Note shall be
payable to the order of Lender and shall be made in the original principal
amount of such Variable Advance.

 

(B)         The obligation of Borrower to repay each Fixed Advance shall be
evidenced by one or more separate Fixed Notes. The Fixed Note shall be payable
to the order of Lender and shall be made in the original principal amount of
such Fixed Advance.

 

(b)          Capitalization of Accrued but Unpaid Interest.

 

Any accrued and unpaid interest on an Advance remaining past due for thirty (30)
days or more may, at Lender’s election, be added to and become part of the
unpaid principal balance of such Advance.

 

(c)          Late Charges.

 

(1)         If any Monthly Debt Service Payment due hereunder is not received by
Lender within ten (10) days after the applicable Payment Date, or any amount
payable under this Master Agreement (other than the payment due on the
applicable Maturity Date for repayment of an Advance in full) or any other Loan
Document is not received by Lender within ten (10) days after the date such
amount is due, inclusive of the date on which such amount is due, Borrower shall
pay to Lender, immediately without demand by Lender, the Late Charge.

 

(2)         The Late Charge is payable in addition to, and not in lieu of, any
interest payable at the Default Rate pursuant to Section 2.03(d) (Default Rate).

 

(3)         Borrower acknowledges and agrees that:

 

(A)         its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Advances;

 

(B)         it is extremely difficult and impractical to determine those
additional expenses;

 

(C)         Lender is entitled to be compensated for such additional expenses;
and

 

(D)         the Late Charge represents a fair and reasonable estimate, taking
into account all circumstances existing on the date hereof, of the additional
expenses Lender will incur by reason of any such late payment.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 8Article 2

12-17

© 2017 Fannie Mae

 

 

(d)          Default Rate.

 

(1)         Default interest shall be paid as follows:

 

(A)         If any amount due in respect of an Advance (other than amounts due
on the Maturity Date) remains past due for thirty (30) days or more, interest on
such unpaid amount(s) shall accrue from the date payment is due at the Default
Rate and shall be payable upon demand by Lender.

 

(B)         If any Indebtedness due is not paid in full on the applicable
Maturity Date, then interest shall accrue at the Default Rate on all such unpaid
amounts from such Maturity Date until fully paid and shall be payable upon
demand by Lender.

 

Absent a demand by Lender, any such amounts shall be payable by Borrower in the
same manner as provided for the payment of Monthly Debt Service Payments. To the
extent permitted by Applicable Law, interest shall also accrue at the Default
Rate on any judgment obtained by Lender against Borrower in connection with the
Advances. To the extent Borrower or any other Person is vested with a right of
redemption, interest shall continue to accrue at the Default Rate during any
redemption period until such time as the Mortgaged Property has been redeemed.

 

(2)         Borrower acknowledges and agrees that:

 

(A)         its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Advances; and

 

(B)         in connection with any failure to timely pay all amounts due in
respect of an Advance on the applicable Maturity Date, or during the time that
any amount due in respect of an Advance is delinquent for more than thirty (30)
days:

 

(i)          Lender’s risk of nonpayment of the Advance will be materially
increased;

 

(ii)         Lender’s ability to meet its other obligations and to take
advantage of other investment opportunities will be adversely impacted;

 

(iii)        Lender will incur additional costs and expenses arising from its
loss of the use of the amounts due;

 

(iv)        it is extremely difficult and impractical to determine such
additional costs and expenses;

 

(v)         Lender is entitled to be compensated for such additional risks,
costs, and expenses; and

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 9Article 2

12-17

© 2017 Fannie Mae

 

 

(vi)        the increase from the Interest Rate to the Default Rate represents a
fair and reasonable estimate of the additional risks, costs, and expenses Lender
will incur by reason of Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquency on the Advance (taking into account all
circumstances existing on the applicable Effective Date).

 

(e)          Address for Payments.

 

All payments due pursuant to the Loan Documents shall be payable at Lender’s
Payment Address, or such other place and in such manner as may be designated
from time to time by written notice to Borrower by Lender.

 

(f)          Application of Payments.

 

Subject to the terms of Section (d) (Application of Release Price) of the
Mortgaged Property Release Schedule, if at any time Lender receives, from
Borrower or otherwise, any payment in respect of the Indebtedness that is less
than all amounts due and payable at such time, then Lender may apply such
payment to amounts then due and payable in any manner and in any order
determined by Lender or hold in suspense and not apply such amount at Lender’s
election. Neither Lender’s acceptance of a payment that is less than all amounts
then due and payable, nor Lender’s application of, or suspension of the
application of, such payment, shall constitute or be deemed to constitute either
a waiver of the unpaid amounts or an accord and satisfaction. Notwithstanding
the application of any such amount to the Indebtedness, Borrower’s obligations
under this Master Agreement and the other Loan Documents shall remain unchanged.

 

Section 2.04           Prepayment; Prepayment Lockout; Prepayment Premium.

 

(a)          Subject to the terms and conditions of the applicable Prepayment
Premium Schedule and the requirements relating to application of the Release
Price set forth in the Mortgaged Property Release Schedule, Notes are prepayable
in whole or in part, provided that Borrower shall not make a voluntary full or
partial prepayment of a Note during any Prepayment Lockout Period, if any.
Except as expressly provided in this Master Agreement (including as provided in
the Prepayment Premium Schedule applicable to such Note), a Prepayment Premium
calculated in accordance with the Prepayment Premium Schedule applicable to such
Note shall be payable in connection with any prepayment of such Note.

 

(b)          If a Prepayment Lockout Period applies to the applicable Note, and
during such Prepayment Lockout Period Lender accelerates the unpaid principal
balance of the Note or otherwise applies collateral held by Lender to the
repayment of any portion of the unpaid principal balance of the Note, the
Prepayment Premium shall be due and payable and equal to the amount obtained by
multiplying the percentage indicated (if at all) in the Prepayment Premium
Schedule for such Note by the amount of principal being prepaid at the time of
such acceleration or application.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 10Article 2

12-17

© 2017 Fannie Mae

 

 

(c)          In connection with any such voluntary prepayment, Borrower
acknowledges and agrees that interest shall always be calculated and paid
through the last day of the month in which the prepayment occurs (even if the
Permitted Prepayment Date for such month is not the last day of such month, or
if Lender approves prepayment on an Intended Prepayment Date that is not a
Permitted Prepayment Date). Borrower further acknowledges that Lender is not
required to accept a voluntary prepayment of a Note on any day other than a
Permitted Prepayment Date. However, if Lender does approve an Intended
Prepayment Date that is not a Permitted Prepayment Date and accepts a prepayment
on such Intended Prepayment Date, such prepayment shall be deemed to be received
on the immediately following Permitted Prepayment Date. If Borrower fails to
prepay the applicable Note (or such portion of the Note as is intended to be
prepaid) on the Intended Prepayment Date for any reason (including on any
Intended Prepayment Date that is approved by Lender) and such failure either
continues for five (5) Business Days, or into the following month, Lender shall
have the right to recalculate the payoff amount. If Borrower prepays a Note
either in the following month or more than five (5) Business Days after the
Intended Prepayment Date that was approved by Lender, Lender shall also have the
right to recalculate the payoff amount based upon the amount of such payment and
the date such payment was received by Lender. Borrower shall immediately pay to
Lender any additional amounts required by any such recalculation.

 

(d)          After receipt of a partial prepayment, Lender shall re-calculate
the Monthly Debt Service Payment based upon the remaining unpaid principal
balance of the applicable Note for each subsequent monthly debt service
installment due under such Note. For amortizing Advances, the subsequent Monthly
Debt Service Payments shall be calculated by amortizing the remaining unpaid
principal balance of the applicable Note over the Remaining Amortization Period
utilizing the Fixed Rate and the Interest Accrual Method set forth in the
applicable Schedule of Advance Terms. Lender shall notify Borrower of the new
required Monthly Debt Service Payment following receipt of a partial prepayment
and Borrower shall execute any amendment requested by Lender to evidence such
new required monthly installment(s).

 

Section 2.05           Acceleration of Advances.

 

Upon acceleration of any Advance, Borrower shall pay to Lender:

 

(a)          the entire unpaid principal balance of such Advance;

 

(b)          all Accrued Interest (calculated through the last day of the month
in which the acceleration occurs);

 

(c)          the Prepayment Premium; and

 

(d)          all other Indebtedness.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 11Article 2

12-17

© 2017 Fannie Mae

 

 

Section 2.06           Application of Collateral.

 

Any application by Lender of any collateral or other security to the repayment
of all or any portion of the unpaid principal balance of the Advances prior to
the Maturity Date in accordance with the Loan Documents shall be deemed to be a
prepayment by Borrower. Any such prepayment shall require the payment to Lender
by Borrower of the Prepayment Premium calculated on the amount being prepaid in
accordance with this Master Agreement and applied in accordance with Section (d)
(Application of Release Price) of the Mortgaged Property Release Schedule.

 

Section 2.07           Casualty and Condemnation.

 

Notwithstanding any provision of this Master Agreement to the contrary, no
Prepayment Premium shall be payable with respect to any prepayment occurring as
a result of the application of any insurance proceeds or amounts received in
connection with a Condemnation Action in accordance with this Master Agreement.

 

Section 2.08           No Effect on Payment Obligations.

 

Unless otherwise expressly provided in this Master Agreement, any prepayment
required by any Loan Document of less than the entire unpaid principal balance
of the Advance(s) shall not extend or postpone the due date of any subsequent
Monthly Debt Service Payments, Monthly Replacement Reserve Deposit, or other
payment.

 

Section 2.09           Loss Resulting from Prepayment.

 

In any circumstance in which a Prepayment Premium is due under this Master
Agreement, Borrower acknowledges that:

 

(a)          any prepayment of the unpaid principal balance of any Advance,
whether voluntary or involuntary, or following the occurrence of an Event of
Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional risk, expense, and frustration or impairment of
Lender’s ability to meet its commitments to third parties;

 

(b)          it is extremely difficult and impractical to ascertain the extent
of such losses, risks and damages;

 

(c)          the formula for calculating the Prepayment Premium represents a
reasonable estimate of the losses, risks, and damages Lender will incur as a
result of a prepayment; and

 

(d)          the provisions regarding the Prepayment Premium contained in this
Master Agreement are a material part of the consideration for this Master
Agreement, and that the terms of this Master Agreement are in other respects
more favorable to Borrower as a result of Borrower’s voluntary agreement to such
prepayment provisions.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 12Article 2

12-17

© 2017 Fannie Mae

 

 

Section 2.10           Collateral Events

 

(a)          Conversion from Variable Note to Fixed Note.

 

Subject to and in accordance with the terms and conditions of the Conversion
Schedule, Borrower shall have the right, from time to time during the Conversion
Availability Period, to convert all or any portion of a Variable Note to a Fixed
Note.

 

(b)          Right to Obtain Releases of Mortgaged Property.

 

Subject to and in accordance with the terms and conditions of the Mortgaged
Property Release Schedule, Borrower shall have the right from time to time to
obtain a release of one or more Mortgaged Properties (a “Release”) from the
Collateral Pool.

 

(c)          Right to Add Additional Mortgaged Properties as Collateral.

 

Subject to and in accordance with the terms and conditions of the Mortgaged
Property Addition Schedule, Borrower shall have the right, from time to time to
add one or more Additional Mortgaged Properties (an “Addition”) to the
Collateral Pool.

 

(d)          Right to Substitutions.

 

Subject to and in accordance with the terms and conditions of the Mortgaged
Property Release Schedule and the Mortgaged Property Addition Schedule, Borrower
shall have the right to obtain the release of one or more Mortgaged Properties
by replacing such Mortgaged Property with one (1) or more Additional Mortgaged
Properties that meet the requirements of this Master Agreement thereby effecting
a “Substitution” of Collateral.

 

(e)          Limitation on Collateral Events.

 

Notwithstanding anything to the contrary in this Master Agreement, no Collateral
Event (other than a Conversion) shall be permitted unless immediately after such
Collateral Event the Advances then Outstanding will not exceed one hundred
percent (100%) of the aggregate fair market value of all real property securing
such Advances (where fair market value is determined for these purposes based
upon a current Appraisal or some other commercially reasonable valuation method
as determined by Lender)

 

(f)          [Intentionally Deleted.]

 

Section 2.11           Termination of Master Agreement.

 

Subject to the terms and conditions set forth below, Borrower shall have the
right to terminate this Master Agreement and receive a Release of all of the
Collateral.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 13Article 2

12-17

© 2017 Fannie Mae

 

 

(a)          Request.

 

To terminate this Master Agreement, Borrower shall deliver a Termination Request
to Lender.

 

(b)          Conditions Precedent.

 

The right of Borrower to terminate this Master Agreement and to receive a
Release of all of the Collateral from the Collateral Pool and Lender’s
obligation to execute and deliver the Termination Documents on the Effective
Date are subject to the following conditions precedent:

 

(1)         receipt by Lender of the fully executed Termination Request;

 

(2)         payment by Borrower in full of each Note Outstanding on the
Effective Date, including any associated Prepayment Premiums or other amounts
due under each Note and all of the other amounts owing by Borrower to Lender
under this Master Agreement and the Other Loan Documents; and

 

(3)         payment by Borrower of Lender’s and Fannie Mae’s reasonable third
party out-of-pocket fees and expenses payable in accordance with this Master
Agreement, including Lender’s and Fannie Mae’s legal fees and expenses.

 

(c)          Closing.

 

If all conditions precedent contained in this Section 2.11 (Termination of
Master Agreement) are satisfied, this Master Agreement shall terminate, and
Lender shall cause all of the Collateral to be Released on an Effective Date
selected by Lender, within thirty (30) Business Days after all of the conditions
with respect to such Termination Request have been satisfied (or on such other
date as Borrower and Lender may agree), and all applicable parties shall execute
and deliver, all at the sole cost and expense of Borrower, the Termination
Documents.

 

ARTICLE 3
PERSONAL LIABILITY

 

Section 3.01           Non-Recourse Liability; Exceptions.

 

Except as otherwise provided in this Article 3 (Personal Liability) or in any
other Loan Document, none of Borrower, or any director, officer, manager,
member, partner, shareholder, trustee, trust beneficiary, or employee of
Borrower, shall have personal liability under this Master Agreement or any other
Loan Document for the repayment of the Indebtedness or for the performance of
any other obligations of Borrower under the Loan Documents, and Lender’s only
recourse for the satisfaction of such Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Properties and any other Collateral held by Lender as security
for the Indebtedness. This limitation on Borrower’s liability shall not limit or
impair Lender’s enforcement of its rights against Guarantor under any Loan
Document.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 14Article 2

12-17

© 2017 Fannie Mae

 

 

Section 3.02           Personal Liability of Borrower

 

(a)          Personal Liability Based on Lender’s Loss (Partial Recourse).

 

Borrower shall be personally liable to Lender for the repayment of the portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of, subject to any notice and cure period, if any, or in any manner relating to:

 

(1)         failure to pay as directed by Lender upon demand after an Event of
Default (to the extent actually received by Borrower):

 

(A)         all Rents to which Lender is entitled under the Loan Documents; and

 

(B)         the amount of all security deposits then held or thereafter
collected by Borrower from tenants and not properly applied pursuant to the
applicable Leases;

 

(2)         failure to maintain all insurance policies required by the Loan
Documents, except to the extent Lender has the obligation to pay the premiums
pursuant to Section 12.03(c) (Payment of Impositions; Sufficiency of Imposition
Deposits);

 

(3)         failure to apply all insurance proceeds received by Borrower or any
amounts received by Borrower in connection with a Condemnation Action as
required by the Loan Documents;

 

(4)         failure to comply with any provision of this Master Agreement or any
other Loan Document relating to the delivery of books and records, statements,
schedules, and reports;

 

(5)         except to the extent directed otherwise by Lender pursuant to
Section 3.02(a)(1) (Personal Liability Based on Lender’s Loss (Partial
Recourse)), failure to apply Rents to the ordinary and necessary expenses of
owning and operating the Mortgaged Properties and Debt Service Amounts, as and
when each is due and payable, except that Borrower will not be personally liable
with respect to Rents that are distributed by Borrower in any Calendar Year if
Borrower has paid all ordinary and necessary expenses of owning and operating
the Mortgaged Properties and Debt Service Amounts for such Calendar Year;

 

(6)         waste or abandonment of any Mortgaged Property;

 

(7)         grossly negligent or reckless unintentional material
misrepresentation or omission by Borrower, Guarantor, Key Principal, or any
officer, director, partner, manager, member, shareholder, or trustee of
Borrower, Guarantor, or Key Principal in connection with ongoing financial or
other reporting required by the Loan Documents, or any request for action or
consent by Lender; or

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 15Article 3

12-17

© 2017 Fannie Mae

 

 

(8)         failure to comply with each of the Single Purpose requirements of
Section 4.02(d)(3), (4), (7)-(12), and (14)-(17) (Borrower Status – Covenants –
Single Purpose Status) of this Master Agreement (subject to possible full
recourse liability as set forth in Section 3.02(b)(1) (Full Personal Liability
(Full Recourse)); provided, however, no such recourse liability shall arise
until the expiration of the cure periods set forth in this Section 3.02(a)(8)
(Personal Liability Based on Lender’s Loss (Partial Recourse)). Borrower must
deliver on an annual basis or upon Lender’s written request, a certification as
to compliance with the covenants set forth in Section 4.02(d) (Borrower Status –
Covenants – Single Purpose Status). If Borrower breaches a covenant set forth in
Section 4.02(d) (Borrower Status – Covenants – Single Purpose Status), then, if
such breach can be cured, Borrower shall have thirty (30) days from the earlier
of (A) the date of delivery of the annual Officer’s Certificate set forth in
Section 8.02(b)(5) (Items to Furnish to Lender) indicating such breach, (B) the
date Lender notices Borrower of such breach, or (C) the date Borrower discovers
such breach, to cure such breach, provided that if such breach can be cured but
cannot reasonably be cured within such thirty (30) day period and Borrower shall
have commenced to cure such breach within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such
thirty (30) day period shall be extended for so long as it shall require
Borrower in the exercise of due diligence to cure such breach, it being agreed
that no such extension shall be for a period in excess of sixty (60) days for
any individual breach.

 

Notwithstanding the foregoing, Borrower shall not have personal liability under
clauses (1), (3) or (5) above to the extent that Borrower lacks the legal right
to direct the disbursement of the applicable funds due to an involuntary
Bankruptcy Event with respect to Borrower that occurs without the consent,
encouragement, or active participation of Guarantor, Key Principal or any
Borrower Affiliate.

 

(b)          Full Personal Liability (Full Recourse).

 

Borrower shall be personally liable to Lender for the repayment of all of the
Indebtedness, and the Advances shall be fully recourse to Borrower, upon the
occurrence of any of the following:

 

(1)         failure to comply with each of the Single Purpose requirements of:

 

(A)         Section 4.02(d)(1), (2), (5), (6) and (13) (Borrower Status –
Covenants – Single Purpose Status) of this Master Agreement; and

 

(B)         Section 4.02(d)(3), (4), (7)-(12), and (14)-(17) (Borrower Status –
Covenants – Single Purpose Status) of this Master Agreement and, pursuant to a
final non-appealable court order, a court of competent jurisdiction holds or
determines that such failure or combination of failures is the basis, in whole
or in part, for the substantive consolidation of the assets and liabilities of
Borrower, any SPE Owner or Identified Party with the assets and liabilities of a
debtor pursuant to Title 11 of the Bankruptcy Code;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 16Article 3

12-17

© 2017 Fannie Mae

 

 

(2)         a Transfer (other than a conveyance of a Mortgaged Property at a
Foreclosure Event pursuant to the Security Instrument and this Master Agreement)
that is not permitted under this Master Agreement or any other Loan Document;

 

(3)         the occurrence of any Bankruptcy Event with respect to Borrower, SPE
Owner or Guarantor (other than an acknowledgement in writing as described in
clause (b) of the definition of “Bankruptcy Event”); provided, however, in the
event of an involuntary Bankruptcy Event with respect to Borrower, SPE Owner or
Guarantor, Borrower shall only be personally liable if such involuntary
Bankruptcy Event occurs with the consent, encouragement or active participation
of Borrower, Guarantor, Key Principal, SPE Owner or any Borrower Affiliate;

 

(4)         fraud, written material misrepresentation, or material omission by
Borrower, Guarantor, Key Principal, or any officer, director, partner, manager,
member, shareholder, or trustee of Borrower, Guarantor, or Key Principal in
connection with any application for or creation of the Indebtedness; or

 

(5)         fraud, written intentional material misrepresentation or intentional
material omission by Borrower, Guarantor, Key Principal, or any officer,
director, partner, manager, member, shareholder, or trustee of Borrower,
Guarantor, or Key Principal in connection with ongoing financial or other
reporting required by the Loan Documents, or any request for action or consent
by Lender.

 

Section 3.03           Personal Liability for Indemnity Obligations.

 

Borrower shall be personally and fully liable to Lender for Borrower’s indemnity
obligations under Section 13.01(e) (Replacement Reserves and Repairs –
Indemnification) of this Master Agreement, the Environmental Indemnity Agreement
and any other express indemnity obligations provided by Borrower under any Loan
Document. Borrower’s liability for such indemnity obligations shall not be
limited by the amount of the Indebtedness, the repayment of the Indebtedness, or
otherwise, provided that Borrower’s liability for such indemnities shall not
include any loss caused by the gross negligence or willful misconduct of Lender
as determined by a court of competent jurisdiction pursuant to a final
non-appealable court order.

 

Section 3.04           Lender’s Right to Forego Rights Against Mortgaged
Property.

 

To the extent that Borrower has personal liability under this Master Agreement
or any other Loan Document, Lender may exercise its rights against Borrower
personally to the fullest extent permitted by Applicable Law without regard to
whether Lender has exercised any rights against any Mortgaged Property or any
other security, or pursued any rights against Guarantor, or pursued any other
rights available to Lender under this Master Agreement, any other Loan Document,
or Applicable Law. For purposes of this Section 3.04 (Lender’s Right to Forego
Rights Against Mortgaged Property) only, the term “Mortgaged Property” shall not
include any funds that have been applied by Borrower as required or permitted by
this Master Agreement prior to the occurrence of an Event of Default, or that
Borrower was unable to apply as required or permitted by this Master Agreement
because of a Bankruptcy Event with respect to Borrower. To the fullest extent
permitted by Applicable Law, in any action to enforce Borrower’s personal
liability under this Article 3 (Personal Liability), Borrower waives any right
to set off the value of a Mortgaged Property against such personal liability.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 17Article 3

12-17

© 2017 Fannie Mae

 

 

Section 3.05           Borrower Agency Provisions.

 

(a)          Each Borrower shall irrevocably designate Borrower Agent to be its
agent and in such capacity to receive on behalf of Borrower all proceeds,
receive all notices on behalf of Borrower under this Master Agreement, make all
requests under this Master Agreement, and execute, deliver, and receive all
instruments, certificates, requests, documents, amendments, writings, and
further assurances now or hereafter required hereunder, on behalf of such
Borrower, and hereby authorizes Lender to pay over all proceeds hereunder in
accordance with the request of Borrower Agent. Each Borrower hereby acknowledges
that all notices required to be delivered by Lender to any Borrower shall be
delivered to Borrower Agent and thereby shall be deemed to have been received by
such Borrower.

 

(b)          The handling of this Master Agreement as a co-borrowing facility
with a Borrower Agent in the manner set forth in this Master Agreement is solely
as an accommodation to each of Borrower and Guarantor and is at their mutual
request. Lender shall not incur liability to Borrower or Guarantor as a result
thereof. To induce Lender to do so and in consideration thereof, each Borrower
hereby indemnifies Lender and holds Lender harmless from and against any and all
liabilities, expenses, losses, damages, and claims of damage or injury asserted
against Lender by any Person arising from or incurred by reason of Borrower
Agent handling of the financing arrangements of Borrower as provided herein,
reliance by Lender on any request or instruction from Borrower Agent or any
other action taken by Lender with respect to this Section 3.05 (Borrower Agency
Provisions) except due to willful misconduct or gross negligence of the
indemnified party as determined by a court of competent jurisdiction pursuant to
a final, non-appealable court order.

 

Section 3.06           Joint and Several Obligation; Cross-Guaranty.

 

Notwithstanding anything contained in this Master Agreement or the other Loan
Documents to the contrary (but subject to the provisions of Section 3.01
(Non-Recourse Liability; Exceptions), Section 3.02(a) (Personal Liability Based
on Lender’s Loss (Partial Recourse)) and Section 3.02(b) (Full Personal
Liability (Full Recourse)), the last sentence of this Section 3.06 (Joint and
Several Obligation; Cross-Guaranty) and the provisions of Section 3.13 (Maximum
Liability of Each Borrower), each Borrower shall have joint and several
liability for the Indebtedness. Notwithstanding the intent of all of the parties
to this Master Agreement that the Indebtedness of each Borrower under this
Master Agreement and the other Loan Documents shall be joint and several
obligations of each Borrower, each Borrower, on a joint and several basis,
hereby irrevocably guarantees on a non-recourse basis, subject to the exceptions
to non-recourse provisions of Section 3.01 (Non-Recourse Liability; Exceptions),
Section 3.02(a) (Personal Liability Based on Lender’s Loss (Partial Recourse))
and Section 3.02(b) (Full Personal Liability (Full Recourse)), to Lender and its
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Indebtedness owed or
hereafter owing to Lender by each other Borrower. Each Borrower agrees that its
non-recourse guaranty obligation hereunder is an unconditional guaranty of
payment and performance and not merely a guaranty of collection. The
Indebtedness of each Borrower under this Master Agreement shall not be subject
to any counterclaim, set-off, recoupment, deduction, cross-claim, or defense
based upon any claim any Borrower may have against Lender or any other Borrower.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 18Article 3

12-17

© 2017 Fannie Mae

 

 

Section 3.07           Waivers With Respect to Other Borrower Secured
Obligation.

 

To the extent that a Security Instrument or any other Loan Document executed by
one Borrower secures an Obligation of another Borrower (the “Other Borrower
Secured Obligation”), or to the extent that a Borrower has guaranteed the debt
of another Borrower pursuant to Article 3 (Personal Liability), Borrower who
executed such Loan Document or guaranteed such debt (the “Waiving Borrower”)
hereby agrees to the extent permitted by law, to the provisions of this Section
3.07 (Waivers with Respect to Other Borrower Secured Obligation). To the extent
that any Mortgaged Properties are located in California, and to the extent
permitted by law, the references to the California statutes below shall apply to
this Master Agreement and any California Security Instrument securing or
encumbering a Mortgaged Property located in California; otherwise the California
statutes referenced below shall have no effect on this Master Agreement or any
other Loan Document. All references in Article 3 (Personal Liability) to
California law are only applicable if any Mortgaged Property is located in
California. To the maximum extent permitted by Applicable Law:

 

(a)          The Waiving Borrower hereby waives any right it may now or
hereafter have to require the beneficiary, assignee, or other secured party
under such Loan Document, as a condition to the exercise of any remedy or other
right against it thereunder or under any other Loan Document executed by the
Waiving Borrower in connection with the Other Borrower Secured Obligation: (1)
to proceed against any other Borrower or any other Person, or against any other
collateral assigned to Lender by any Borrower or any other Person; (2) to pursue
any other right or remedy in Lender’s power; (3) to give notice of the time,
place, or terms of any public or private sale of real or personal property
collateral assigned to Lender by any other Borrower or any other Person, or
otherwise to comply with Section 9615 of the California Commercial Code (as
modified or recodified from time to time) with respect to any such personal
property collateral located in the State of California; or (4) to make or give
(except as otherwise expressly provided in the Security Documents) any
presentment, demand, protest, notice of dishonor, notice of protest, or other
demand or notice of any kind in connection with the Other Borrower Secured
Obligation or any collateral for the Other Borrower Secured Obligation.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 19Article 3

12-17

© 2017 Fannie Mae

 

 

(b)          The Waiving Borrower hereby waives any defense it may now or
hereafter have that relates to: (1) any disability or other defense of any other
Borrower or any other Person; (2) the cessation, from any cause other than full
performance, of the Other Borrower Secured Obligation; (3) the application of
the proceeds of the Other Borrower Secured Obligation, by any other Borrower or
any other Person, for purposes other than the purposes represented to the
Waiving Borrower by any other Borrower or any other Person, or otherwise
intended or understood by the Waiving Borrower or any other Borrower; (4) any
act or omission by Lender which directly or indirectly results in or contributes
to the release of any other Borrower or any other Person or any collateral for
any Other Borrower Secured Obligation; (5) the unenforceability or invalidity of
any Security Document or Loan Document (other than the Security Instrument
executed by the Waiving Borrower that secures the Other Borrower Secured
Obligation) or guaranty with respect to any Other Borrower Secured Obligation,
or the lack of perfection or continuing perfection or lack of priority of any
Lien (other than the Lien of the Security Instrument executed by the Waiving
Borrower that secures the Other Borrower Secured Obligation) which secures any
Other Borrower Secured Obligation; (6) any failure of Lender to marshal assets
in favor of the Waiving Borrower or any other Person; (7) any modification of
any Other Borrower Secured Obligation, including any renewal, extension,
acceleration, or increase in interest rate; (8) any and all rights and defenses
arising out of an election of remedies by Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the Waiving Borrower’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise; (9) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation; (10) any failure of Lender to file or enforce a claim
in any bankruptcy or other proceeding with respect to any Person; (11) the
election by Lender, in any bankruptcy proceeding of any Person, of the
application or non-application of Section 1111(b)(2) of the Bankruptcy Code;
(12) any extension of credit or the grant of any lien under Section 364 of the
Bankruptcy Code; (13) any use of cash collateral under Section 363 of the
Bankruptcy Code; or (14) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person. The
Waiving Borrower further waives any and all rights and defenses that it may have
because the Other Borrower Secured Obligation is secured by real property; this
means, among other things, that: (A) Lender may collect from the Waiving
Borrower without first foreclosing on any real or personal property collateral
pledged by any other Borrower; (B) if Lender forecloses on any real property
collateral pledged by any other Borrower, then (i) the amount of the Other
Borrower Secured Obligation may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (ii) Lender may foreclose on the real property
encumbered by the Security Instrument executed by the Waiving Borrower and
securing the Other Borrower Secured Obligation, or otherwise collect from the
Waiving Borrower, even if Lender, by foreclosing on the real property collateral
of any one or more of the other Borrowers, has destroyed any right the Waiving
Borrower may have to collect from such other Borrowers. Subject to the last
sentence of Section 3.06 (Joint and Several Obligation; Cross-Guaranty), the
foregoing sentence is an unconditional and irrevocable waiver of any rights and
defenses the Waiving Borrower may have because the Other Borrower Secured
Obligation is secured by real property. These rights and defenses being waived
by the Waiving Borrower include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure. Without limiting the generality of the foregoing or any other
provision hereof, the Waiving Borrower further expressly waives, except as
provided in Section 3.07(g) (Waivers with Respect to Other Borrower Secured
Obligation) below, to the extent permitted by law any and all rights and
defenses that might otherwise be available to it under California Civil Code
Sections 2787 to 2855, inclusive, 2899 and 3433, or under California Code of
Civil Procedure Sections 580a, 580b, 580d, and 726, or any of such sections;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 20Article 3

12-17

© 2017 Fannie Mae

 

 

(c)          The Waiving Borrower hereby waives any and all benefits and
defenses under California Civil Code Section 2810 and agrees that by doing so
the Security Instrument executed by the Waiving Borrower and securing the Other
Borrower Secured Obligation shall be and remain in full force and effect even if
one or more of the other Borrowers had no liability at the time of incurring the
Other Borrower Secured Obligation, or thereafter ceases to be liable. The
Waiving Borrower hereby waives any and all benefits and defenses under
California Civil Code Section 2809 and agrees that by doing so the Waiving
Borrower’s liability may be larger in amount and more burdensome than that of
any one or more of the other Borrowers. The Waiving Borrower hereby waives the
benefit of all principles or provisions of law that are or might be in conflict
with the terms of any of its waivers, and agrees that the Waiving Borrower’s
waivers shall not be affected by any circumstances that might otherwise
constitute a legal or equitable discharge of a surety or a guarantor. The
Waiving Borrower hereby waives the benefits of any right of discharge and all
other rights and defenses under any and all statutes or other laws relating to
guarantors or sureties, to the fullest extent permitted by law, diligence in
collecting the Other Borrower Secured Obligation, presentment, demand for
payment, protest, all notices with respect to the Other Borrower Secured
Obligation that may be required by statute, rule of law, or otherwise to
preserve Lender’s rights against the Waiving Borrower hereunder, including
notice of acceptance, notice of any amendment of the Loan Documents evidencing
the Other Borrower Secured Obligation, notice of the occurrence of any default
or Event of Default, notice of intent to accelerate, notice of acceleration,
notice of dishonor, notice of foreclosure, notice of protest, notice of the
incurring by the other Borrower of any obligation or indebtedness and all rights
to require Lender to (1) proceed against the other Borrower, (2) proceed against
any general partner of the other Borrower, (3) proceed against or exhaust any
collateral held by Lender to secure the Other Borrower Secured Obligation, or
(4) if the other Borrower is a partnership, pursue any other remedy it may have
against the other Borrower, or any general partner of the other Borrower,
including any and all benefits under California Civil Code Sections 2845, 2849,
and 2850;

 

(d)          The Waiving Borrower understands that the exercise by Lender of
certain rights and remedies contained in a Security Instrument executed by any
other Borrower (such as a nonjudicial foreclosure sale) may affect or eliminate
the Waiving Borrower’s right of subrogation against such other Borrower and that
the Waiving Borrower may therefore incur a partially or totally nonreimburseable
liability. Nevertheless, the Waiving Borrower hereby authorizes and empowers
Lender to exercise, in its sole and absolute discretion, any right or remedy, or
any combination thereof, that may then be available, since it is the intent and
purpose of the Waiving Borrower that its waivers shall be absolute, independent
and unconditional under any and all circumstances;

 

(e)          In accordance with Section 2856 of the California Civil Code, the
Waiving Borrower also waives any right or defense based upon an election of
remedies by Lender, even though such election (e.g., nonjudicial foreclosure
with respect to any collateral held by Lender to secure repayment of the Other
Borrower Secured Obligation) destroys or otherwise impairs the subrogation
rights of the Waiving Borrower to any right to proceed against one or more of
the other Borrowers for reimbursement by operation of Section 580d of the
California Code of Civil Procedure or otherwise;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 21Article 3

12-17

© 2017 Fannie Mae

 

 

(f)          Subject to the last sentence of Section 3.06 (Joint and Several
Obligation; Cross-Guaranty), in accordance with Section 2856 of the California
Civil Code, the Waiving Borrower waives any and all other rights and defenses
available to the Waiving Borrower by reason of Sections 2787 through 2855,
inclusive, of the California Civil Code, including any and all rights or
defenses the Waiving Borrower may have by reason of protection afforded to one
or more of the other Borrowers with respect to the applicable Other Borrower
Secured Obligation pursuant to the antideficiency or other laws of the State of
California limiting or discharging such Other Borrower Secured Obligation,
including Sections 580a, 580b, 580d, and 726 of the California Code of Civil
Procedure;

 

(g)          In accordance with Section 2856 of the California Civil Code and
pursuant to any other Applicable Law, the Waiving Borrower agrees to withhold
the exercise of any and all subrogation, contribution, and reimbursement rights
against all other Borrowers, against any other Person, and against any
collateral or security for the Other Borrower Secured Obligation, including any
such rights pursuant to Sections 2847 and 2848 of the California Civil Code,
until the Other Borrower Secured Obligation has been indefeasibly paid and
satisfied in full, all obligations owed to Lender under the Loan Documents have
been fully performed, and Lender has released, transferred or disposed of all of
its right, title, and interest in such collateral or security;

 

(h)          Each Borrower hereby irrevocably and unconditionally agrees that,
notwithstanding Section 3.07(g) (Waivers with Respect to Other Borrower Secured
Obligation) hereof, in the event, and to the extent, that its agreement and
waiver set forth in Section 3.07(g) (Waivers with Respect to Other Borrower
Secured Obligation) is found by a court of competent jurisdiction to be void or
voidable for any reason and such Borrower has any subrogation or other rights
against any other Borrower, any such claims, direct or indirect, that such
Borrower may have by subrogation rights or other form of reimbursement,
contribution, or indemnity, against any other Borrower or to any security or any
such Borrower, shall be, and such rights, claims, and indebtedness are hereby,
deferred, postponed, and fully subordinated in time and right of payment to the
prior payment, performance, and satisfaction in full of the Indebtedness. Until
payment and performance in full with interest (including post-petition interest
in any case under any chapter of the Bankruptcy Code) of the Indebtedness, each
Borrower agrees not to accept any payment or satisfaction of any kind of
Indebtedness of any other Borrower in respect of any such subrogation rights
arising by virtue of payments made pursuant to this Article 3 (Personal
Liability), and hereby assigns such rights or indebtedness to Lender, including
(1) the right to file proofs of claim and to vote thereon in connection with any
case under any chapter of the Bankruptcy Code and (2) the right to vote on any
plan of reorganization. In the event that any payment on account of any such
subrogation rights shall be received by any Borrower in violation of the
foregoing, such payment shall be held in trust for the benefit of Lender, and
any amount so collected must be turned over to Lender for, at Lender’s option,
application to the Indebtedness; and

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 22Article 3

12-17

© 2017 Fannie Mae

 

 

(i)          At any time without notice to the Waiving Borrower, and without
affecting or prejudicing the right of Lender to proceed against the Collateral
described in any Loan Document executed by the Waiving Borrower and securing the
Other Borrower Secured Obligation, (1) the time for payment of the principal of
or interest on, or the performance of, the Other Borrower Secured Obligation may
be extended or the Other Borrower Secured Obligation may be renewed in whole or
in part; (2) the time for any other Borrower’s performance of or compliance with
any covenant or agreement contained in the Loan Documents evidencing the Other
Borrower Secured Obligation, whether presently existing or hereinafter entered
into, may be extended or such performance or compliance may be waived; (3) the
maturity of the Other Borrower Secured Obligation may be accelerated as provided
in the related Note or any other related Loan Document; (4) the related Note or
any other related Loan Document may be modified or amended by Lender and the
applicable other Borrower in any respect, including an increase in the principal
amount; and (5) any security for the Other Borrower Secured Obligation may be
modified, exchanged, surrendered or otherwise dealt with or additional security
may be pledged or mortgaged for the Other Borrower Secured Obligation.

 

(j)          It is agreed among each Borrower and Lender that all of the
foregoing waivers are of the essence of the transaction contemplated by this
Master Agreement and the Loan Documents and that but for the provisions of this
Article 3 (Personal Liability) and such waivers Lender would decline to enter
into this Master Agreement.

 

Section 3.08           No Impairment.

 

Each Borrower agrees that the provisions of this Article 3 (Personal Liability)
are for the benefit of Lender and its successors and assigns, and nothing herein
contained shall impair, as between any other Borrower and Lender, the
obligations of such other Borrower under the Loan Documents.

 

Section 3.09           Election of Remedies.

 

(a)          Lender, in its discretion, may (1) bring suit against any one or
more Borrowers, jointly and severally, without any requirement that Lender first
proceed against any other Borrower or any other Person; (2) compromise or settle
with any one or more Borrowers, or any other Person, for such consideration as
Lender may deem proper; (3) release one or more Borrowers, or any other Person,
from liability; and (4) otherwise deal with any Borrower and any other Person,
or any one or more of them, in any manner, or resort to any of the Collateral at
any time held by it for performance of the Indebtedness or any other source or
means of obtaining payment of the Indebtedness, and no such action shall impair
the rights of Lender to collect from any Borrower any amount guaranteed by any
Borrower under this Article 3 (Personal Liability).

 

(b)          If, in the exercise of any of its rights and remedies, Lender shall
forfeit any of its rights or remedies, including its rights to enter a
deficiency judgment against any Borrower or any other Person, whether because of
any Applicable Law pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by Lender and waives any claim based
upon such action, even if such action by Lender shall result in a full or
partial loss of any rights of subrogation that each Borrower might otherwise
have had but for such action by Lender. Any election of remedies that results in
the denial or impairment of the right of Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Indebtedness. In the event Lender shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or any of
the Loan Documents, Lender may bid all or less than the amount of the
Indebtedness and the amount of such bid need not be paid by Lender but shall be
credited against the Indebtedness. The amount of the successful bid at any such
sale, whether Lender or any other party is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Indebtedness
shall be conclusively deemed to be the amount of the Indebtedness guaranteed
under this Article 3 (Personal Liability), notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Lender might otherwise be entitled but
for such bidding at any such sale.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 23Article 3

12-17

© 2017 Fannie Mae

 

 

Section 3.10           Subordination of Other Obligations.

 

(a)          Each Borrower hereby irrevocably and unconditionally agrees that
all amounts payable from time to time to such Borrower by any other Borrower
pursuant to any agreement, whether secured or unsecured, whether of principal,
interest, or otherwise, other than the amounts referred to in this Article 3
(Personal Liability) (collectively, the “Subordinated Obligations”), shall be
and such rights, claims, and indebtedness are, hereby deferred, postponed, and
fully subordinated in time and right of payment to the prior payment,
performance, and satisfaction in full of the Indebtedness; provided, however,
that payments may be received by any Borrower in accordance with, and only in
accordance with, the provisions of Section 3.10 (Subordination of Other
Obligations) hereof.

 

(b)          Until the Indebtedness has been finally paid in full or fully
performed and all the Loan Documents have been terminated, each Borrower
irrevocably and unconditionally agrees it will not ask, demand, sue for, take,
or receive, directly or indirectly, by set-off, redemption, purchase, or in any
other manner whatsoever, any payment with respect to, or any security or
guaranty for, the whole or any part of the Subordinated Obligations, and in
issuing documents, instruments, or agreements of any kind evidencing the
Subordinated Obligations, each Borrower hereby agrees that it will not receive
any payment of any kind on account of the Subordinated Obligations, so long as
any of the Indebtedness is outstanding or any of the terms and conditions of any
of the Loan Documents are in effect; provided, however, that, notwithstanding
anything to the contrary contained herein, if no Potential Event of Default or
Event of Default has occurred and is continuing under any of the Loan Documents,
then payments may be received by such Borrower in respect of the Subordinated
Obligations in accordance with the stated terms thereof. Except as aforesaid,
each Borrower agrees not to accept any payment or satisfaction of any kind of
indebtedness of any other Borrower in respect of the Subordinated Obligations
and hereby assigns such rights or indebtedness to Fannie Mae, including the
right to file proofs of claim and to vote thereon in connection with any case
under any chapter of the Bankruptcy Code, including the right to vote on any
plan of reorganization. In the event that any payment on account of Subordinated
Obligations shall be received by any Borrower in violation of the foregoing,
such payment shall be held in trust for the benefit of Lender, and any amount so
collected shall be turned over to Lender upon demand.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 24Article 3

12-17

© 2017 Fannie Mae

 

 

Section 3.11           Insolvency and Liability of Other Borrower.

 

So long as any of the Indebtedness is Outstanding, if a petition under any
chapter of the Bankruptcy Code is filed by or against any Borrower (the “Subject
Borrower”), each other Borrower (each, an “Other Borrower”) agrees to file all
claims against the Subject Borrower in any bankruptcy or other proceeding in
which the filing of claims is required by law in connection with indebtedness
owed by the Subject Borrower and to assign to Lender all rights thereunder up to
the amount of such indebtedness. In all such cases, the Person or Persons
authorized to pay such claims shall pay to Lender the full amount thereof and
Lender agrees to pay such Other Borrower any amounts received in excess of the
amount necessary to pay the Indebtedness. Each Other Borrower hereby assigns to
Lender all of such Other Borrower’s rights to all such payments to which such
Other Borrower would otherwise be entitled but not to exceed the full amount of
the Indebtedness. In the event that, notwithstanding the foregoing, any such
payment shall be received by any Other Borrower before the Indebtedness shall
have been finally paid in full, such payment shall be held in trust for the
benefit of and shall be paid over to Lender upon demand. Furthermore,
notwithstanding the foregoing, the liability of each Borrower hereunder shall in
no way be affected by:

 

(a)          the release or discharge of any Other Borrower in any creditors’
receivership, bankruptcy, or other proceedings; or

 

(b)          the impairment, limitation, or modification of the liability of any
Other Borrower or the estate of any Other Borrower in bankruptcy resulting from
the operation of any present or future provisions of any chapter of the
Bankruptcy Code or other statute or from the decision in any court.

 

Section 3.12           Preferences, Fraudulent Conveyances, Etc.

 

If Lender is required to refund, or voluntarily refunds, any payment received
from any Borrower because such payment is or may be avoided, invalidated,
declared fraudulent, set aside, or determined to be void or voidable as a
preference, fraudulent conveyance, impermissible setoff, or a diversion of trust
funds under the Insolvency Laws or for any similar reason, including any
judgment, order, or decree of any court or administrative body having
jurisdiction over any Borrower or any of its property, or upon or as a result of
the appointment of a receiver, intervenor, custodian, or conservator of, or
trustee or similar officer for, any Borrower or any substantial part of its
property, or otherwise, or any statement or compromise of any claim effected by
Lender with any Borrower or any other claimant (a “Rescinded Payment”), then
each Other Borrower’s liability to Lender shall continue in full force and
effect, or each Other Borrower’s liability to Lender shall be reinstated and
renewed, as the case may be, with the same effect and to the same extent as if
the Rescinded Payment had not been received by Lender, notwithstanding the
cancellation or termination of any of the Loan Documents, and regardless of
whether Lender contested the order requiring the return of such payment. In
addition, each Other Borrower shall pay, or reimburse Lender for, all expenses
(including all reasonable attorneys’ fees, court costs, and related
disbursements) incurred by Lender in the defense of any claim that a payment
received by Lender in respect of all or any part of the Indebtedness must be
refunded. The provisions of this Section 3.12 (Preferences, Fraudulent
Conveyances, Etc.) shall survive the termination of the Loan Documents and any
satisfaction and discharge of any Borrower by virtue of any payment, court
order, or any federal or state law.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 25Article 3

12-17

© 2017 Fannie Mae

 

 

Section 3.13           Maximum Liability of Each Borrower.

 

Notwithstanding anything contained in this Master Agreement or any other Loan
Document to the contrary, if the obligations of any Borrower under this Master
Agreement or any of the other Loan Documents or any Security Instruments granted
by any Borrower are determined to exceed the reasonably equivalent value
received by such Borrower in exchange for such obligations or grant of such
Security Instruments under any Fraudulent Transfer Law (as hereinafter defined),
then the liability of such Borrower shall be limited to a maximum aggregate
amount equal to the largest amount that would not render its obligations under
this Master Agreement or all the other Loan Documents subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any applicable provisions of comparable state law (collectively,
the “Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Borrower, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Borrower in respect of Indebtedness to any other Borrower or any other
Person that is an affiliate of the other Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Borrower in respect of the Indebtedness) and after giving effect (as assets) to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation, reimbursement, indemnification, or
contribution of such Borrower pursuant to Applicable Law or pursuant to the
terms of any agreement including the Contribution Agreement.

 

Section 3.14           Liability Cumulative.

 

The liability of each Borrower under this Article 3 (Personal Liability) is in
addition to and shall be cumulative with all liabilities of such Borrower to
Lender under this Master Agreement and all the other Loan Documents to which
such Borrower is a party or in respect of any Indebtedness of any other
Borrower.

 

ARTICLE 4
BORROWER STATUS

 

Section 4.01           Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
4.01 (Borrower Status – Representations and Warranties) are made as of each
Effective Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 26Article 3

12-17

© 2017 Fannie Mae

 

 

(a)          Due Organization and Qualification; Organizational Agreements.

 

(1)         Each Borrower is validly existing and qualified to transact business
and is in good standing in (A) the state in which it is formed or organized, (B)
the Property Jurisdiction and (C) each other jurisdiction that qualification or
good standing is required according to Applicable Law to conduct its business
with respect to the Mortgaged Property, in each case, where the failure to be so
qualified or in good standing would adversely affect Borrower’s operation of its
Mortgaged Property or the validity, enforceability or the ability of Borrower to
perform its obligations under this Master Agreement or any other Loan Document.
The managing member or general partner of Borrower, as applicable, is validly
existing and qualified to transact business and is in good standing in the state
in which it is organized and in each other jurisdiction in which such
qualification and/or standing is necessary to the conduct of its business.

 

(2)         The members or partners, as applicable, of Borrower and the
percentage of their Ownership Interests are as set forth in the Ownership
Interests Schedule attached hereto. True, correct and complete Organizational
Documents of each Borrower Entity and each Identified Party have been delivered
to Lender prior to each Effective Date.

 

(3)         The Organizational Documents of Borrower and SPE Owner, if any,
require Borrower and SPE Owner, if any, to comply with the provisions of Section
4.02(d) (Borrower Status – Covenants – Single Purpose Status) of this Master
Agreement.

 

(b)          Location.

 

Borrower’s General Business Address is Borrower’s principal place of business
and principal office. Guarantor’s General Business Address is Guarantor’s
principal place of business and principal office. Key Principal’s General
Business Address is Key Principal’s principal place of business and principal
office.

 

(c)          Power and Authority.

 

Each Borrower has the requisite power and authority:

 

(1)         to own its Mortgaged Property and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of its obligations under this Master Agreement and under the other Loan
Documents to which it is a party; and

 

(2)         to execute and deliver this Master Agreement and the other Loan
Documents to which it is a party, and to carry out the transactions contemplated
by this Master Agreement and the other Loan Documents to which it is a party.

 

(d)          Due Authorization.

 

The execution, delivery, and performance of this Master Agreement and the other
Loan Documents to which it is a party have been duly authorized by all necessary
action and proceedings by or on behalf of Borrower, and no further approvals or
filings of any kind, including any approval of or filing with any Governmental
Authority, are required by or on behalf of Borrower as a condition to the valid
execution, delivery, and performance by Borrower of this Master Agreement or any
of the other Loan Documents to which it is a party, except filings required to
perfect and maintain the liens to be granted under the Loan Documents and
routine filings to maintain good standing and its existence.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 27Article 4

12-17

© 2017 Fannie Mae

 

 

(e)          Valid and Binding Obligations.

 

This Master Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by Borrower and constitute the legal, valid,
and binding obligations of Borrower, enforceable against Borrower in accordance
with their respective terms, except as such enforceability may be limited by
applicable Insolvency Laws or by the exercise of discretion by any court.

 

(f)          Effect of Master Agreement on Financial Condition.

 

Neither Borrower nor Borrower’s general partner or sole member will be rendered
Insolvent by the transactions contemplated by the provisions of this Master
Agreement and the other Loan Documents. Borrower has sufficient working capital,
including proceeds from the Advances, cash flow from the Mortgaged Properties,
or other sources, not only to adequately maintain the Mortgaged Properties, but
also to pay all of Borrower’s outstanding debts as they come due, including all
Debt Service Amounts, exclusive of Borrower’s ability to refinance or pay in
full any Advance on its Maturity Date. In connection with the execution and
delivery of this Master Agreement, the Security Instruments and the other Loan
Documents (and the delivery to, or for the benefit of, Lender of any collateral
contemplated thereunder), and the incurrence by Borrower of the obligations
under this Master Agreement and the other Loan Documents, Borrower did not
receive less than reasonably equivalent value in exchange for the incurrence of
the obligations of Borrower under this Master Agreement and the other Loan
Documents.

 

(g)          Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.

 

(1)         No Borrower Entity, nor to Borrower’s knowledge, any Identified
Party, nor any Person Controlled by Borrower Entity that also has a direct or
indirect Ownership Interest in any Borrower Entity, is in violation of any
applicable civil or criminal laws or regulations, including those requiring
internal controls, intended to prohibit, prevent, or regulate money laundering,
drug trafficking, terrorism, or corruption, of the United States and the
jurisdiction where the Mortgaged Property is located or where the Person
resides, is domiciled, or has its principal place of business.

 

(2)         No Borrower Entity, nor to Borrower’s knowledge, any Identified
Party, nor any Person Controlled by Borrower Entity that also has a direct or
indirect Ownership Interest in any Borrower Entity, is a Person:

 

(A)         against whom proceedings are pending for any alleged violation of
any laws described in Section 4.01(g)(1) (Borrower Status – Representations and
Warranties – Economic Sanctions, Anti-Money Laundering, and Anti-Corruption);

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 28Article 4

12-17

© 2017 Fannie Mae

 

 

(B)         that has been convicted of any violation of, has been subject to
civil penalties or Economic Sanctions pursuant to, or had any of its property
seized or forfeited under, any laws described in Section 4.01(g)(1) (Borrower
Status – Representations and Warranties – Economic Sanctions, Anti-Money
Laundering, and Anti-Corruption); or

 

(C)         with whom any United States Person, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories, is a Sanctioned Person or is
otherwise prohibited from transacting business of the type contemplated by this
Master Agreement and the other Loan Documents under any other Applicable Law.

 

(3)         Each Borrower Entity is in compliance with all applicable Economic
Sanctions laws and regulations.

 

(h)          Single Purpose Status.

 

Each Borrower and SPE Owner at all times since its formation (or such other date
referenced below):

 

(1)         has not acquired, held, owned, leased, developed, or improved, and
does not own or lease any real property, personal property, or assets other than
the Mortgaged Property or, for any SPE Owner, equity interests in a Person that
owns the Mortgaged Property;

 

(2)         has not acquired or owned and does not own, operate, or participate
in any business other than the leasing, ownership, management, operation, and
maintenance of the Mortgaged Property or, for any SPE Owner, equity interests in
a Person that owns the Mortgaged Property;

 

(3)         has, since the date such Borrower becomes a party to this Master
Agreement, no material financial obligation under or secured by any indenture,
mortgage, deed of trust, deed to secure debt, loan agreement, or other agreement
or instrument to which Borrower is a party, or by which Borrower is otherwise
bound, or to which the Mortgaged Property is subject or by which it is otherwise
encumbered, other than:

 

(A)         unsecured trade payables incurred in the ordinary course of the
operation of the Mortgaged Property (exclusive of amounts for rehabilitation,
restoration, repairs, or replacements of the Mortgaged Property) that (i) are
not evidenced by a promissory note, (ii) are payable within sixty (60) days of
the date incurred, and (iii) as of the Effective Date such Mortgaged Property is
added to the Collateral Pool, do not exceed, the lesser of (x) two percent (2%)
of the Allocable Facility Amount for such Mortgaged Property and (y) in the
aggregate, when added to unsecured trade payables for all other Mortgaged
Properties in the Collateral Pool, four percent (4%) of the principal balance of
the Advances Outstanding;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 29Article 4

12-17

© 2017 Fannie Mae

 

 

(B)         if the Security Instrument grants a lien on a leasehold estate,
Borrower’s obligations as lessee under the ground lease creating such leasehold
estate; and

 

(C)         obligations under the Loan Documents and obligations secured by the
Mortgaged Property to the extent permitted by the Loan Documents;

 

(4)         has maintained its financial statements, accounting records, and
other partnership, real estate investment trust, limited liability company, or
corporate documents, as the case may be, separate from those of any other Person
and has not listed its assets on the financial statement of any other Person
(unless Borrower’s assets have been included in a consolidated financial
statement prepared in accordance with generally accepted accounting principles);

 

(5)         has not commingled its assets or funds with those of any other
Person, and has held all its assets or funds under its own name, unless such
assets or funds can easily be segregated and identified in the ordinary course
of business and in such a manner that it will not be costly or difficult to
segregate, ascertain, or identify its individual assets from those of any other
Person;

 

(6)         has been adequately capitalized in light of its contemplated
business operations;

 

(7)         has, since the date such Borrower becomes a party to this Master
Agreement, not assumed, guaranteed, or become obligated for the liabilities or
obligations of any other Person or pledged its assets for the benefit of any
other Person (except in connection with this Master Agreement or other mortgage
loans that have been paid in full or collaterally assigned to Lender, including
in connection with any Consolidation, Extension and Modification Agreement (for
Mortgaged Properties in New York) or similar instrument), or held out its credit
as being available to satisfy the obligations of any other Person;

 

(8)         has not made loans or advances to any other Person;

 

(9)         has not entered into and is not a party to any transaction with any
Borrower Affiliate, except in the ordinary course of business and on terms which
are no more favorable to such Borrower Affiliate than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

 

(10)        has not acquired obligations or securities of any other Person;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 30Article 4

12-17

© 2017 Fannie Mae

 

 

(11)        has paid its own liabilities, including the salaries of its own
employees, if any, from its own funds and maintained a sufficient number of
employees in light of its contemplated business operations;

 

(12)        has not failed to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name or failed to correct any known misunderstanding regarding its
separate identity;

 

(13)        has allocated fairly and reasonably any overhead for shared
expenses;

 

(14)        has maintained its existence as an entity duly organized, validly
existing, and in good standing (if applicable) under the laws of the
jurisdiction of its formation or organization and has done all things necessary
to observe organizational formalities;

 

(15)        has not, other than SPE Owner’s Ownership Interest in Borrower,
owned any subsidiary or made any investment in, any Person without the prior
written consent of Lender; and

 

(16)        without the prior written consent of Lender or unless otherwise
required or permitted by a Cap Security Agreement, has not entered into or
guaranteed, provided security for, or otherwise undertaken any form of
contingent obligation with respect to any Hedging Arrangement.

 

(i)          No Bankruptcies or Judgments.

 

No Borrower, Borrower’s general partner or sole member, nor any SPE Owner is
currently:

 

(1)         the subject of or a party to any completed or pending bankruptcy,
reorganization, including any receivership, or other insolvency proceeding
(other than as a creditor of tenants);

 

(2)         preparing or intending to be the subject of a Bankruptcy Event; or

 

(3)         the subject of any judgment unsatisfied of record or docketed in any
court; or

 

(4)         Insolvent.

 

(j)          No Actions or Litigation.

 

(1)         There are no claims, actions, suits, or proceedings at law or in
equity by or before any Governmental Authority now pending against or, to
Borrower’s knowledge, threatened against or affecting Borrower or any Mortgaged
Property not otherwise covered by insurance (except claims, actions, suits, or
proceedings regarding fair housing, anti-discrimination, or equal opportunity,
which shall always be disclosed); and

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 31Article 4

12-17

© 2017 Fannie Mae

 

 

(2)         there are no claims, actions, suits, or proceedings at law or in
equity by or before any Governmental Authority now pending or, to Borrower’s
knowledge, threatened against or affecting Guarantor or Key Principal, which
claims, actions, suits, or proceedings, if adversely determined (individually or
in the aggregate) reasonably would be expected to materially adversely affect
the financial condition or business of Borrower, Guarantor, or Key Principal or
the condition, operation, or ownership of the Mortgaged Property (except claims,
actions, suits, or proceedings regarding fair housing, anti-discrimination, or
equal opportunity, which shall always be deemed material).

 

(k)          Payment of Taxes, Assessments, and Other Charges.

 

Borrower confirms that:

 

(1)         it has filed all federal, state, county, and municipal tax returns
and reports required to have been filed by Borrower;

 

(2)         it has paid, before any fine, penalty interest, lien, or costs may
be added thereto, all taxes, governmental charges, and assessments due and
payable with respect to such returns and reports;

 

(3)         there is no controversy or objection pending, or to the knowledge of
Borrower, threatened in respect of any tax returns of Borrower; and

 

(4)         it has made adequate reserves on its books and records for all taxes
that have accrued but which are not yet due and payable.

 

(l)          Not a Foreign Person.

 

Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code.

 

(m)          ERISA.

 

Borrower represents and warrants that:

 

(1)         Borrower is not an Employee Benefit Plan;

 

(2)         no asset of Borrower constitutes “plan assets” (within the meaning
of Section 3(42) of ERISA and Department of Labor Regulation Section 2510.3-101)
of an Employee Benefit Plan;

 

(3)         no asset of Borrower is subject to any laws of any Governmental
Authority governing the assets of an Employee Benefit Plan; and

 

(4)         neither Borrower nor any ERISA Affiliate is subject to any
obligation or liability with respect to any ERISA Plan.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 32Article 4

12-17

© 2017 Fannie Mae

 

 

(n)          Default Under Other Obligations.

 

(1)         The execution, delivery, and performance of the obligations imposed
on Borrower under this Master Agreement and the Loan Documents to which it is a
party will not cause Borrower to be in default under the provisions of any
agreement, judgment or order to which Borrower is a party or by which Borrower
is bound.

 

(2)         There are no defaults by Borrower or, to the knowledge of Borrower,
by any other Person under any contract to which Borrower is a party, including
any management, rental, service, supply, security, maintenance or similar
contract, other than defaults which do not have, and are not reasonably expected
to have, a Material Adverse Effect.

 

(o)          Prohibited Person.

 

No Borrower Entity is a Prohibited Person, nor to Borrower’s knowledge, is any
Person:

 

(1)         Controlling any Borrower Entity a Prohibited Person; or

 

(2)         Controlled by and having a direct or indirect Ownership Interest in
any Borrower Entity a Prohibited Person.

 

(p)          No Contravention; No Liens.

 

Neither the execution and delivery of this Master Agreement and the other Loan
Documents to which Borrower is a party, nor the fulfillment of or compliance
with the terms and conditions of this Master Agreement and the other Loan
Documents to which Borrower is a party, nor the performance of the obligations
of Borrower under this Master Agreement and the other Loan Documents:

 

(1)         does or will conflict with or result in any breach or violation of
(A) any Applicable Law enacted or issued by any Governmental Authority or other
agency having jurisdiction over Borrower, the Mortgaged Properties or any other
portion of the Collateral or other assets of Borrower, or (B) any judgment or
order applicable to Borrower or to which Borrower, the Mortgaged Properties or
other assets of Borrower are subject;

 

(2)         does or will conflict with or result in any breach or violation of,
or constitute a default under, any of the terms, conditions or provisions of
Borrower’s Organizational Documents, any indenture, existing agreement or other
instrument to which Borrower is a party or to which Borrower, the Mortgaged
Properties or any other portion of the Collateral or other assets of Borrower
are subject;

 

(3)         does or will result in or require the creation of any Lien on all or
any portion of the Collateral or the Mortgaged Properties, except for the
Permitted Encumbrances; or

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 33Article 4

12-17

© 2017 Fannie Mae

 

 

(4)         does or will require the consent or approval of any creditor of
Borrower, any Governmental Authority or any other Person except such consents or
approvals which have already been obtained.

 

(q)          Lockbox Arrangement.

 

Borrower is not party to any type of lockbox agreement or similar cash
management arrangement that has not been approved by Lender in writing, and no
direct or indirect owner of Borrower is party to any type of lockbox agreement
or similar cash management arrangement with respect to Rents or other income
from the Mortgaged Property that has not been approved by Lender in writing.

 

(r)          No Reliance.

 

Borrower acknowledges, represents, and warrants that it understands the nature
and structure of the transactions contemplated by this Master Agreement and the
other Loan Documents to which Borrower is a party (including the
cross-collateralization and cross-default of the Indebtedness), that it is
familiar with the provisions of all of the documents and instruments relating to
such transactions; that it understands the risks inherent in such transactions,
including the risk of loss of all or any of the Mortgaged Properties; and that
it has not relied on Lender or Fannie Mae for any guidance or expertise in
analyzing the financial or other consequences of the transactions contemplated
by this Master Agreement or any other Loan Document to which Borrower is a party
or otherwise relied on Lender or Fannie Mae in any manner in connection with
interpreting, entering into or otherwise in connection with this Master
Agreement, any other Loan Document or any of the matters contemplated hereby or
thereby.

 

(s)          Investment Company Act.

 

Borrower is not (1) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (2) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Energy Policy Act of 2005, as amended; or (3)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

 

Section 4.02           Covenants.

 

(a)          Maintenance of Existence; Organizational Documents.

 

(1)         Each of Borrower, SPE Owner, Guarantor and Key Principal shall
maintain its existence, its entity status, franchises, rights, and privileges
under the laws of the state of its formation or organization (as applicable).
Borrower shall continue to be duly qualified and in good standing to transact
business in each jurisdiction in which qualification or standing is required
according to Applicable Law to conduct its business with respect to its
Mortgaged Property and where the failure to do so would adversely affect
Borrower’s operation of its Mortgaged Property or the validity, enforceability,
or the ability of Borrower to perform its obligations under this Master
Agreement or any other Loan Document. Neither Borrower nor any partner, member,
manager, officer, or director of Borrower shall:

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 34Article 4

12-17

© 2017 Fannie Mae

 

 

(A)         except with respect to amendments or modifications documenting
Permitted Transfers under Section 11.03(b) (Permitted Transfers of Ownership
Interests) make or allow any material change to the Organizational Documents or
organizational structure of Borrower, including changes relating to the Control
of Borrower or changes that could lead to noncompliance with the SPE
Requirements or the provisions of Section 4.02(d) (Borrower Status – Covenants –
Single Purpose Status), or

 

(B)         file any action, complaint, petition, or other claim to:

 

(i)          divide, partition, or otherwise compel the sale of any Mortgaged
Property, or

 

(ii)         otherwise change the Control of Borrower.

 

(2)         During the Term of this Master Agreement, Guarantor shall qualify,
and be taxed as, a real estate investment trust under Subchapter M of the
Internal Revenue Code and will not be engaged in any activities which would
reasonably be anticipated to jeopardize such qualification and tax treatment.

 

(b)          Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.

 

(1)         Each Borrower Entity, any Identified Party, or any Person Controlled
by Borrower Entity that also has a direct or indirect Ownership Interest in any
Borrower Entity shall remain in compliance with any applicable civil or criminal
laws or regulations (including those requiring internal controls) intended to
prohibit, prevent, or regulate money laundering, drug trafficking, terrorism, or
corruption, of the United States and the jurisdiction where the Mortgaged
Property is located or where the Person resides, is domiciled, or has its
principal place of business.

 

(2)         At no time shall any Borrower Entity or any Identified Party, or any
Person Controlled by Borrower Entity that also has a direct or indirect
Ownership Interest in any Borrower Entity, be a Person:

 

(A)         against whom proceedings are pending for any alleged violation of
any laws described in Section 4.02(b)(1) (Borrower Status – Covenants – Economic
Sanctions, Anti-Money Laundering, and Anti-Corruption);

 

(B)         that has been convicted of any violation of, has been subject to
civil penalties or Economic Sanctions pursuant to, or had any of its property
seized or forfeited under, any laws described in Section 4.02(b)(1) (Borrower
Status – Covenants – Economic Sanctions, Anti-Money Laundering, and
Anti-Corruption); or

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 35Article 4

12-17

© 2017 Fannie Mae

 

 

(C)         with whom any United States Person, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories, is a Sanctioned Person or is
otherwise prohibited from transacting business of the type contemplated by this
Master Agreement and the other Loan Documents under any other Applicable Law.

 

(3)         Borrower, Guarantor, and Key Principal shall at all times remain in
compliance with any applicable Economic Sanctions laws and regulations.

 

(c)          Payment of Taxes, Assessments, and Other Charges.

 

Borrower shall file all federal, state, county, and municipal tax returns and
reports required to be filed by Borrower and shall pay, before any fine, penalty
interest, or cost may be added thereto, all taxes payable with respect to such
returns and reports.

 

(d)          Single Purpose Status.

 

Borrower and SPE Owner:

 

(1)         shall not acquire, hold, develop, lease, or improve any real
property, personal property, or assets other than (A) the Mortgaged Property or
(B) for any SPE Owner, equity interests in a Person that owns the Mortgaged
Property;

 

(2)         shall not acquire, own, operate, or participate in any business
other than the leasing, ownership, management, operation, and maintenance of the
Mortgaged Property or, for any SPE Owner, equity interests in a Person that owns
the Mortgaged Property;

 

(3)         shall not commingle its assets or funds with those of any other
Person, unless such assets or funds can easily be segregated and identified in
the ordinary course of business from those of any other Person;

 

(4)         shall maintain its financial statements, accounting records, and
other partnership, real estate investment trust, limited liability company, or
corporate documents, as the case may be, separate from those of any other Person
(unless Borrower’s assets are included in a consolidated financial statement
prepared in accordance with generally accepted accounting principles);

 

(5)         shall have no material financial obligation under any indenture,
mortgage, deed of trust, deed to secure debt, loan agreement, or other agreement
or instrument to which Borrower is a party or by which Borrower is otherwise
bound, or to which the Mortgaged Property is subject or by which it is otherwise
encumbered, other than:

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 36Article 4

12-17

© 2017 Fannie Mae

 

 

(A)         unsecured trade payables incurred in the ordinary course of the
operation of the Mortgaged Property (exclusive of amounts (i) to be paid out of
the Replacement Reserve Account or Repairs Escrow Account, or (ii) for
rehabilitation, restoration, repairs, or replacements of the Mortgaged Property
or otherwise approved by Lender) so long as such trade payables (1) are not
evidenced by a promissory note, (2) are payable within sixty (60) days of the
date incurred, and (3) as of any date, do not exceed the lesser of (x) two
percent (2%) of the Allocable Facility Amount for such Mortgaged Property and
(y) in the aggregate, when added to unsecured trade payables for all other
Mortgaged Properties in the Collateral Pool, four percent (4%) of the principal
balance of the Advances Outstanding;

 

(B)         if the Security Instrument grants a lien on a leasehold estate,
Borrower’s obligations as lessee under the ground lease creating such leasehold
estate; and

 

(C)         obligations under the Loan Documents and obligations secured by the
Mortgaged Property to the extent permitted by the Loan Documents;

 

(6)         shall not assume, guaranty, or become obligated for the liabilities
or obligations of any other Person, or pledge its assets for the benefit of any
other Person (except in connection with this Master Agreement or other mortgage
loans that have been paid in full or collaterally assigned to Lender, including
in connection with any Consolidation, Extension and Modification Agreement (for
Mortgaged Properties in New York) or similar instrument) or hold out its credit
as being available to satisfy the obligations of any other Person;

 

(7)         shall not make loans or advances to any other Person;

 

(8)         shall not enter into or become a party to, any transaction with any
Borrower Affiliate, except in the ordinary course of business and on terms which
are no more favorable to such Borrower Affiliate than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

 

(9)         shall not acquire obligations or securities of any other Person;

 

(10)        shall pay (or shall cause Property Manager on behalf of Borrower
from Borrower’s own funds to pay) its own liabilities, including the salaries of
its own employees, if any, from its own funds and maintain a sufficient number
of employees in light of its contemplated business operations;

 

(11)        shall not fail to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name or fail to correct any known misunderstanding regarding its
separate identity;

 

(12)        shall allocate fairly and reasonably any overhead for shared
expenses;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 37Article 4

12-17

© 2017 Fannie Mae

 

 

(13)        shall maintain its existence as an entity duly organized and validly
existing, under the laws of the jurisdiction of its formation or organization;

 

(14)        shall be in good standing (if applicable) under the laws of the
jurisdiction of its formation or organization;

 

(15)        shall not, other than SPE Owner’s Ownership Interest in Borrower,
own any subsidiary or make any investment in, any Person without the prior
written consent of Lender;

 

(16)        without the prior written consent of Lender or unless otherwise
required or permitted by a Cap Security Agreement, shall not enter into or
guarantee, provide security for, or otherwise undertake any form of contingent
obligation with respect to any Hedging Arrangement;

 

(17)        (A) if Borrower or any SPE Owner has only one member as of the
Effective Date the applicable Borrower becomes party to the Master Agreement,
Borrower and any such SPE Owner shall maintain Organizational Documents that
provide that upon the occurrence of any event that causes its sole member to
cease to be a member while the Advances are Outstanding, (i) at least one of two
special members (if such special members are natural persons) or the sole
special member (if such special member is an entity) will automatically be
admitted as the sole member of Borrower and/or such SPE Owner, as applicable,
and (ii) such admittance will preserve and continue the existence of Borrower
and any such SPE Owner without dissolution, and (B) if Borrower or any SPE Owner
has two or more members as of the Effective Date the applicable Borrower becomes
party to the Master Agreement, Borrower and any such SPE Owner shall maintain at
least two members at all times and at no time shall become a single-member
limited liability company.

 

(e)          ERISA.

 

Borrower covenants that:

 

(1)         no asset of Borrower shall constitute “plan assets” (within the
meaning of Section 3(42) of ERISA and Department of Labor Regulation
Section 2510.3-101) of an Employee Benefit Plan;

 

(2)         no asset of Borrower shall be subject to the laws of any
Governmental Authority governing the assets of an Employee Benefit Plan; and

 

(3)         neither Borrower nor any ERISA Affiliate shall incur any obligation
or liability with respect to any ERISA Plan.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 38Article 4

12-17

© 2017 Fannie Mae

 

 

(f)          Notice of Litigation or Insolvency.

 

Borrower shall give immediate written notice to Lender of any claims, actions,
suits, or proceedings at law or in equity (including any insolvency, bankruptcy,
or receivership proceeding) by or before any Governmental Authority pending or,
to Borrower’s knowledge, threatened against or affecting any Borrower Entity or
Identified Party or the Mortgaged Property, which claims, actions, suits or
proceedings, if adversely determined reasonably would be expected to materially
adversely affect the financial condition or business of any Borrower Entity or
Identified Party or the condition, operation, or ownership of the Mortgaged
Property (including any claims, actions, suits, or proceedings regarding fair
housing, anti-discrimination, or equal opportunity, which shall always be deemed
material).

 

(g)          Payment of Costs, Fees, and Expenses.

 

In addition to the payments specified in this Master Agreement, Borrower shall
pay, on demand, all of Lender’s and Fannie Mae’s out-of-pocket fees, costs,
charges, or expenses (including the reasonable fees and expenses of attorneys,
accountants, and other experts) incurred by Lender and Fannie Mae in connection
with:

 

(1)         any amendment to, consent, or waiver required under, or Request made
pursuant to, this Master Agreement or any of the Loan Documents (whether or not
any such amendment, consent, waiver, or Request is entered into);

 

(2)         defending or participating in any litigation arising from actions by
third parties and brought against or involving Lender with respect to:

 

(A)         any Mortgaged Property;

 

(B)         any event, act, condition, or circumstance in connection with any
Mortgaged Property; or

 

(C)         the relationship between or among Lender, Fannie Mae, Borrower, Key
Principal, and Guarantor in connection with this Master Agreement or any of the
transactions contemplated by this Master Agreement;

 

(3)         the administration or enforcement of, or preservation of rights or
remedies under, this Master Agreement or any other Loan Documents including or
in connection with any litigation or appeals, any Foreclosure Event or other
disposition of any collateral granted pursuant to the Loan Documents; and

 

(4)         any Bankruptcy Event.

 

(h)          Restrictions on Distributions.

 

No distributions or dividends of any nature with respect to Rents or other
income from the Mortgaged Property shall be made to the owners of Borrower’s
Ownership Interests as such if, at the time of such distribution, (1) Borrower
has knowledge that after such distribution it will be unable to make monetary
payments as and when such payments become due and payable, (2) an Event of
Default has occurred and is continuing, or (3) a Bankruptcy Event has occurred
with respect to the owners of its Ownership Interests, Key Principal, or
Guarantor.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 39Article 4

12-17

© 2017 Fannie Mae

 

 

(i)          Lockbox Arrangement.

 

Borrower shall not enter into any type of lockbox agreement or similar cash
management arrangement that has not been approved by Lender in writing, and no
direct or indirect owner of Borrower shall enter into any type of lockbox
agreement or similar cash management arrangement with respect to Rents or other
income from the Mortgaged Property that has not been approved by Lender in
writing. Lender’s approval of any such cash management arrangement may be
conditioned upon requiring Borrower to enter into a lockbox agreement or similar
cash management arrangement with Lender in form and substance acceptable to
Lender with regard to Rents and other income from the Mortgaged Property.

 

(j)          Confidentiality of Certain Information.

 

Borrower shall not disclose, and shall not permit to be disclosed, any terms,
conditions, underwriting requirements, or underwriting procedures of this Master
Agreement or any of the Loan Documents; provided, however, that such information
may be disclosed (1) as required by law or pursuant to GAAP, (2) to officers,
directors, employees, agents, partners, attorneys, accountants, engineers, and
other consultants of such Borrower Entity or Identified Party who need to know
such information, provided such Persons are instructed to treat such information
confidentially, (3) to any regulatory authority having jurisdiction over such
Borrower Entity or Identified Party, (4) in connection with any filings with the
Securities and Exchange Commission or other Governmental Authorities, or (5) to
any other Person to which such delivery or disclosure may be necessary or
appropriate (A) in compliance with any law, rule, regulation, or order
applicable to such Borrower Entity or Identified Party, or (B) in response to
any subpoena or other legal process or information investigative demand.

 

(k)          [Intentionally Deleted]

 

ARTICLE 5
THE ADVANCES

 

Section 5.01           Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
5.01 (The Advances – Representations and Warranties) are made as of each
Effective Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule.

 

(a)          Receipt and Review of Loan Documents.

 

Borrower has received and reviewed this Master Agreement and all of the other
Loan Documents.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 40Article 4

12-17

© 2017 Fannie Mae

 

 

(b)          No Default.

 

No default exists under any of the Loan Documents.

 

(c)          No Defenses.

 

The Loan Documents are not currently subject to any right of rescission,
set-off, counterclaim, or defense by either Borrower or Guarantor, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to principles of equity and bankruptcy, Insolvency Laws,
and other laws generally affecting creditors’ rights and the enforcement of
debtors’ obligations), and neither Borrower nor Guarantor has asserted any right
of rescission, set-off, counterclaim, or defense with respect thereto.

 

(d)          Loan Document Taxes.

 

All mortgage, mortgage recording, stamp, intangible, or any other similar taxes
required to be paid by any Person under Applicable Law currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection, or enforcement of any of the Loan Documents, including the Security
Instrument, have been paid or will be paid in the ordinary course of the closing
of any Advance.

 

Section 5.02           Covenants.

 

(a)          Ratification of Covenants; Estoppels; Certifications.

 

Borrower shall:

 

(1)         promptly notify Lender in writing upon any violation of any covenant
set forth in any Loan Document of which Borrower has notice or knowledge;
provided, however, any such written notice by Borrower to Lender shall not
relieve Borrower of, or result in a waiver of, any obligation under this Master
Agreement or any other Loan Document; and

 

(2)         within ten (10) days after a request from Lender, provide a written
statement, signed and acknowledged by Borrower, certifying to Lender or any
Person designated by Lender, as of the date of such statement:

 

(A)         that the Loan Documents are unmodified and in full force and effect
(or, if there have been modifications, that the Loan Documents are in full force
and effect as modified and setting forth such modifications);

 

(B)         the unpaid principal balance of the Advances Outstanding;

 

(C)         the date to which interest on the Advances Outstanding has been
paid;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 41Article 5

12-17

© 2017 Fannie Mae

 

 

(D)         that Borrower is not in default in paying the Advances Outstanding
or in performing or observing any of the covenants or agreements contained in
this Master Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail);

 

(E)         whether or not there are then existing any setoffs or defenses known
to Borrower against the enforcement of any right or remedy of Lender under the
Loan Documents; and

 

(F)         any additional facts reasonably requested in writing by Lender.

 

(b)          Further Assurances.

 

(1)         Other Documents As Lender May Require.

 

Within ten (10) days after request by Lender, Borrower shall, subject to Section
5.02(d) (Limitations on Further Acts of Borrower) below, execute, acknowledge,
deliver, and, if necessary, file or record, at its cost and expense, all further
acts, deeds, conveyances, assignments, financing statements, transfers,
documents, agreements, assurances, and such other instruments as Lender may
reasonably require from time to time in order to better assure, grant, and
convey to Lender the rights intended to be granted, now or in the future, to
Lender under this Master Agreement and the other Loan Documents and take such
further action as Lender from time to time may reasonably request as reasonably
necessary, desirable, or proper to carry out more effectively the purposes of
this Master Agreement or any of the other Loan Documents.

 

(2)         Corrective Actions.

 

Within ten (10) days after request by Lender, Borrower shall provide, or cause
to be provided, to Lender, at Borrower’s cost and expense, such further
documentation or information reasonably deemed necessary or appropriate by
Lender in the exercise of its rights under the related commitment letter between
Borrower and Lender or to correct patent mistakes in the Loan Documents, the
Title Policy, or the funding of the Advances.

 

(3)         Compliance with Investor Requirements.

 

Without limiting the generality of subsections (1) and (2) above, Borrower shall
subject to Section 5.02(d) (Limitations on Further Acts of Borrower) below, take
all reasonable actions necessary to comply with the requirements of Lender to
enable Lender to sell any MBS backed by an Advance or achieve or preserve the
expected federal income tax treatment of any MBS trust that directly or
indirectly holds an Advance and issues MBS as a fixed investment trust or real
estate mortgage investment conduit, as the case may be, within the meaning of
the Treasury Regulations.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 42Article 5

12-17

© 2017 Fannie Mae

 

 

(c)          Sale of Advances.

 

Borrower shall, subject to Section 5.02(d) (Limitations on Further Acts of
Borrower) below:

 

(1)         comply with the reasonable requirements of Lender or any Investor or
provide, or cause to be provided, to Lender or any Investor within ten (10) days
after the request, at Borrower’s cost and expense, such further documentation or
information as Lender or Investor may reasonably require in order to:

 

(A)         enable Lender to sell the Advance to such Investor;

 

(B)         enable Lender to obtain a refund of any commitment fee from any such
Investor;

 

(C)         enable any such Investor to further sell or securitize the Advance;
or

 

(D)         achieve or preserve the expected federal income tax treatment of any
MBS trust that directly or indirectly holds an Advance and issues MBS as a fixed
investment trust or real estate mortgage investment conduit, as the case may be,
within the meaning of the Treasury Regulations.

 

(2)         ratify and affirm in writing the representations and warranties set
forth in any Loan Document as of such date specified by Lender modified as
necessary to reflect changes that have occurred subsequent to the Effective
Date;

 

(3)         confirm that Borrower is not in default in paying the Indebtedness
or in performing or observing any of the covenants or agreements contained in
this Master Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail); and

 

(4)         execute and deliver to Lender and/or any Investor such other
documentation, including any amendments, corrections, deletions, or additions to
this Master Agreement or other Loan Document(s) as is reasonably required by
Lender or such Investor.

 

(d)          Limitations on Further Acts of Borrower.

 

Nothing in Section 5.02(b) (Further Assurances) or Section 5.02(c) (Sale of
Advances) shall require Borrower to do any further act that has the effect of
changing the economic terms, imposing on Borrower or Guarantor greater personal
liability, or materially changing the rights and obligations of Borrower or
Guarantor, under the Loan Documents, except as may be required to correct patent
mistakes or defects.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 43Article 5

12-17

© 2017 Fannie Mae

 

 

(e)          Financing Statements; Record Searches.

 

(1)         Borrower shall pay all costs and expenses associated with:

 

(A)         any filing or recording of any financing statements, including all
continuation statements, termination statements, and amendments or any other
filings related to security interests in or liens on collateral; and

 

(B)         any record searches for financing statements that Lender may
require.

 

(2)         Borrower hereby authorizes Lender to file any financing statements,
continuation statements, termination statements, and amendments (including an
“all assets” or “all personal property” collateral description or words of
similar import) in form and substance as Lender may require in order to protect
and preserve Lender’s lien priority and security interest in any Mortgaged
Property (and to the extent Lender has filed any such financing statements,
continuation statements, or amendments prior to the applicable Effective Date,
such filings by Lender are hereby authorized and ratified by Borrower).

 

(f)          Loan Document Taxes.

 

Borrower shall pay, on demand, any transfer taxes, documentary taxes,
assessments, or charges made by any Governmental Authority in connection with
the execution, delivery, recordation, filing, registration, perfection, or
enforcement of any of the Loan Documents or the Advances.

 

(g)          Date-Down Endorsements.

 

In connection with a Collateral Event, and at any time and from time to time
that Lender has reason to believe that an additional lien may encumber any
Mortgaged Property or in order to protect Lender’s interest in the Collateral,
Lender may obtain, at Borrower’s cost, an endorsement to the Title Policy for
each Mortgaged Property, amending the effective date of such Title Policy to the
date of the title search performed in connection with the endorsement.

 

Section 5.03           Administrative Matters Regarding Advances.

 

(a)          Determination of Allocable Facility Amount and Valuations.

 

(1)         Initial Determinations.

 

On the Initial Effective Date, Lender shall determine (A) the Allocable Facility
Amount and Valuation for each Initial Mortgaged Property, and (B) the Aggregate
Debt Service Coverage Ratio and the Aggregate Loan to Value Ratio. Changes in
Allocable Facility Amount, Valuations, the Aggregate Debt Service Coverage
Ratio, and the Aggregate Loan to Value Ratio shall be made pursuant to Section
5.03(a)(2) (Subsequent Monitoring Determinations).

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 44Article 5

12-17

© 2017 Fannie Mae

 

 

(2)         Subsequent Monitoring Determinations.

 

(A)         Once each Calendar Quarter, within twenty (20) Business Days after
Borrower has delivered to Lender the reports required in Section 8.02 (Books and
Records; Financial Reporting – Covenants), Lender shall determine the Aggregate
Debt Service Coverage Ratio, and the Aggregate Loan to Value Ratio set forth in
the Loan Documents. At any time, Lender may redetermine Allocable Facility
Amounts and Valuations for the Multifamily Residential Properties if, in
Lender’s reasonable judgment, changed market or property conditions warrant such
redetermination or any other event has occurred that invalidates the outstanding
determination. In connection with all Collateral Events (including any Borrow
Up) occurring after the First Anniversary, Lender shall redetermine Allocable
Facility Amounts and Valuations upon receipt of a Request for a Collateral Event
and immediately upon closing such Collateral Event, in each case to take account
of such Collateral Event.

 

(B)         Lender shall promptly disclose its determinations to Borrower. Until
redetermined, the outstanding Allocable Facility Amounts and Valuations shall
remain in effect. Upon receipt by Borrower of any such new determinations by
Lender, Borrower shall promptly acknowledge such receipt.

 

Notwithstanding anything in this Master Agreement to the contrary, no change in
Allocable Facility Amounts, Valuations, the Aggregate Loan to Value Ratio, or
the Aggregate Debt Service Coverage Ratio shall (i) result in a Potential Event
of Default or Event of Default, (ii) require the prepayment of any Advance in
whole or in part, or (iii) require the addition of Collateral to the Collateral
Pool.

 

ARTICLE 6
PROPERTY USE, PRESERVATION, AND MAINTENANCE

 

Section 6.01           Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
6.01 (Property Use, Preservation and Maintenance – Representations and
Warranties) are made as of each Effective Date and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Compliance with Law; Permits and Licenses.

 

(1)         To Borrower’s knowledge, all improvements to the Land and the use of
the Mortgaged Properties comply with all Applicable Law, including all
applicable statutes, rules, and regulations pertaining to requirements for equal
opportunity, anti-discrimination, fair housing, and rent control, and Borrower
has no knowledge of any action or proceeding (or threatened action or
proceeding) regarding noncompliance or nonconformity with any of the foregoing.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 45Article 5

12-17

© 2017 Fannie Mae

 

 

(2)         To Borrower’s knowledge, there is no evidence of any illegal
activities on the Mortgaged Properties.

 

(3)         To Borrower’s knowledge, no permits or approvals from any
Governmental Authority, other than those previously obtained and furnished to
Lender, are necessary for the commencement and completion of the Repairs or
Replacements, as applicable, other than those permits or approvals which will be
timely obtained in the ordinary course of business.

 

(4)         All required permits, licenses, and certificates to comply with all
Applicable Law, and for the lawful use and operation of the Mortgaged
Properties, including certificates of occupancy, apartment licenses, or the
equivalent, have been obtained and are in full force and effect.

 

(5)         No portion of any Mortgaged Property has been purchased with the
proceeds of any illegal activity.

 

(b)          Property Characteristics.

 

No part of the Land is included or assessed under or as part of another tax lot
or parcel, and no part of any other property is included or assessed under or as
part of the tax lot or parcels for the Land.

 

(c)          Property Ownership.

 

Borrower is the sole owner or ground lessee of the Mortgaged Property. If any
Mortgaged Property is a condominium, Borrower is and shall be subject to the
representations and covenants specific to such Mortgaged Property and attached
to the Loan Documents.

 

(d)          Condition of the Mortgaged Property.

 

Borrower represents that:

 

(1)         Borrower has not made any claims, and to Borrower’s knowledge, no
claims have been made, against any contractor, engineer, architect, or other
party with respect to the construction or condition of any Mortgaged Property or
the existence of any structural or other material defect therein;

 

(2)         except with respect to a Release Mortgaged Property that is the
subject of a Release Request, no Mortgaged Property has sustained any damage
other than damage which has been fully repaired, or is fully insured and is
being repaired in the ordinary course of business; and

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 46Article 6

12-17

© 2017 Fannie Mae

 

 

(3)         except as disclosed in any third party report delivered to Lender
prior to the date on which any Mortgaged Property is added to the Collateral
Pool, to the knowledge of Borrower, the Mortgaged Properties are in good
condition, order, and repair, and there exist no structural or other material
defects in any Mortgaged Property (whether patent, latent, or otherwise), and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in any Mortgaged Property, or any part of it,
which would adversely affect the insurability of such Mortgaged Property or
cause the imposition of extraordinary premiums or charges for insurance or of
any termination or threatened termination of any policy of insurance or bond.

 

(e)          Personal Property.

 

Borrower owns (or, to the extent disclosed on the Exceptions to Representation
and Warranties Schedule, leases) all of the Personal Property and all of the
Personalty (as defined in the UCC) that is material to and is used in connection
with the management, ownership, and operation of its respective Mortgaged
Property.

 

Section 6.02           Covenants.

 

(a)          Use of Property.

 

From and after the Effective Date, Borrower shall not, unless required by
Applicable Law or Governmental Authority:

 

(1)         change the use of all or any part of its Mortgaged Property;

 

(2)         convert any individual dwelling units or common areas to commercial
use, or convert any common area or commercial use to individual dwelling units
without Lender’s prior written consent;

 

(3)         initiate or acquiesce in a change in the zoning classification of
the Land;

 

(4)         establish any condominium or cooperative regime with respect to its
Mortgaged Property;

 

(5)         subdivide the Land; or

 

(6)         suffer, permit, or initiate the joint assessment of any Mortgaged
Property with any other real property constituting a tax lot separate from such
Mortgaged Property which could cause the part of the Land to be included or
assessed under or as part of another tax lot or parcel, or any part of any other
property to be included or assessed under or as part of the tax lot or parcels
for the Land.

 

(b)          Property Maintenance.

 

Borrower shall:

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 47Article 6

12-17

© 2017 Fannie Mae

 

 

(1)         pay the expenses of operating, managing, maintaining, and repairing
its Mortgaged Property (including insurance premiums, utilities, Repairs, and
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added;

 

(2)         keep its Mortgaged Property in good repair and marketable condition
(ordinary wear and tear excepted) (including the replacement of Personalty and
Fixtures with items of equal or better function and quality) and subject to
Section 9.03(b)(3) (Application of Proceeds on Event of Loss) and Section
10.03(d) (Preservation of Mortgaged Property) restore or repair promptly, in a
good and workmanlike manner, any damaged part of such Mortgaged Property to the
equivalent of its original condition or condition immediately prior to the
damage (if improved after the Effective Date), whether or not any insurance
proceeds or amounts received in connection with a Condemnation Action are
available to cover any costs of such restoration or repair;

 

(3)         commence all Required Repairs, Additional Lender Repairs, and
Additional Lender Replacements as follows:

 

(A)         with respect to any Required Repairs, promptly following the
Effective Date (subject to Force Majeure, if applicable), in accordance with the
timelines set forth on the Required Repair Schedule, or if no timelines are
provided, as soon as practical following the Effective Date;

 

(B)         with respect to Additional Lender Repairs, in the event that Lender
determines that Additional Lender Repairs are necessary from time to time or
pursuant to Section 6.03 (Administration Matters Regarding the Property),
promptly following Lender’s written notice of such Additional Lender Repairs
(subject to Force Majeure, if applicable), commence any such Additional Lender
Repairs in accordance with Lender’s timelines, or if no timelines are provided,
as soon as practical;

 

(C)         with respect to Additional Lender Replacements, in the event that
Lender determines that Additional Lender Replacements are necessary from time to
time or pursuant to Section 6.03 (Administration Matters Regarding the
Property), promptly following Lender’s written notice of such Additional Lender
Replacements (subject to Force Majeure, if applicable), commence any such
Additional Lender Replacements in accordance with Lender’s timelines, or if no
timelines are provided, as soon as practical;

 

(4)         make, construct, install, diligently perform, and complete all
Replacements, Repairs, and any other work permitted under the Loan Documents:

 

(A)         in a good and workmanlike manner as soon as practicable following
the commencement thereof, free and clear of any Liens, including mechanics’ or
materialmen’s liens and encumbrances (except Permitted Encumbrances and
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials);

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 48Article 6

12-17

© 2017 Fannie Mae

 

 

(B)         in accordance with all Applicable Law;

 

(C)         in accordance with all applicable insurance and bonding
requirements; and

 

(D)         within all timeframes required by Lender, and Borrower acknowledges
that it shall be an Event of Default if Borrower abandons or ceases work on any
Repair at any time prior to the completion of the Repairs for a period of longer
than twenty (20) days (except when Force Majeure exists and Borrower is
diligently pursuing the reinstitution of such work, provided, however, any such
abandonment or cessation shall not in any event allow the Repair to be completed
after the Completion Period, subject to Force Majeure);

 

(5)         subject to the terms of Section 6.03(a) (Property Management),
provide for professional management of the Mortgaged Property by a residential
rental property manager satisfactory to Lender under a contract approved by
Lender in writing;

 

(6)         give written notice to Lender of, and, unless otherwise directed in
writing by Lender, appear in and defend any action or proceeding purporting to
affect any Mortgaged Property, Lender’s security for the Advances, or Lender’s
rights under this Master Agreement; and

 

(7)         upon Lender’s written request, submit to Lender any contracts or
work orders described in Section 13.02 (Administration Matters Regarding
Reserves).

 

(c)          Property Preservation.

 

Borrower shall:

 

(1)         not commit waste or abandon or (ordinary wear and tear excepted)
permit impairment or deterioration of any Mortgaged Property;

 

(2)         subject to the provisions of Section 6.02(f) (Alterations to any
Mortgaged Property), not (nor permit any other Person to) demolish, make any
change in the unit mix, otherwise alter any Mortgaged Property or any part of
any Mortgaged Property , or remove any Personalty or Fixtures from the Mortgaged
Property, except for: (A) alterations required in connection with Repairs and
Replacements; or (B) the replacement of tangible Personalty or Fixtures,
provided (i) such Personalty or Fixtures are replaced with items of equal or
better function and quality, and (ii) such replacement does not result in any
disruption in occupancy (other than in connection with the routine re-leasing of
units);

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 49Article 6

12-17

© 2017 Fannie Mae

 

 

(3)         not engage in or knowingly permit, and shall take appropriate
measures to prevent and abate or cease and desist, any illegal activities at any
Mortgaged Property that could endanger tenants or visitors, result in damage to
such Mortgaged Property, result in forfeiture of the Land or otherwise
materially impair the lien created by the Security Instrument or Lender’s
interest in such Mortgaged Property;

 

(4)         not permit any condition to exist on any Mortgaged Property that
would invalidate any part of any insurance coverage required by this Master
Agreement; or

 

(5)         not subject any Mortgaged Property to any voluntary, elective, or
non-compulsory tax lien or assessment (or opt in to any voluntary, elective, or
non-compulsory special tax district or similar regime).

 

(d)          Property Inspections.

 

Borrower shall:

 

(1)         permit Lender, its agents, representatives, and designees to enter
upon and inspect the Mortgaged Properties (including in connection with any
Replacement or Repair or to conduct any Environmental Inspection pursuant to the
Environmental Indemnity Agreement), and shall cooperate and provide access to
all areas of the Mortgaged Properties (subject to the rights of tenants under
the Leases):

 

(A)         during normal business hours;

 

(B)         at such other reasonable time upon reasonable notice of not less
than one (1) Business Day;

 

(C)         at any time when exigent circumstances exist; or

 

(D)         at any time after an Event of Default has occurred and is
continuing; and

 

(2)         pay for reasonable costs or expenses incurred by Lender or its
agents in connection with any such inspections.

 

(e)          Compliance with Laws.

 

Borrower shall:

 

(1)         comply in all material respects with Applicable Law and all recorded
lawful covenants and agreements relating to or affecting any Mortgaged Property,
including all laws, ordinances, statutes, rules and regulations, and covenants
pertaining to construction of improvements on the Land, fair housing, and
requirements for equal opportunity, anti-discrimination, and Leases;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 50Article 6

12-17

© 2017 Fannie Mae

 

 

(2)         procure and maintain all required permits, licenses, charters,
registrations, and certificates necessary to comply with all zoning and land use
statutes, laws, ordinances, rules and regulations, and all applicable health,
fire, safety, and building codes and for the lawful use and operation of each
Mortgaged Property, including certificates of occupancy, apartment licenses, or
the equivalent;

 

(3)         comply with all Applicable Law that pertain to the maintenance and
disposition of tenant security deposits;

 

(4)         at all times maintain records sufficient to demonstrate compliance
with the provisions of this Section 6.02(e) (Compliance with Laws);

 

(5)         promptly after receipt or notification thereof, provide Lender
copies of any building code or zoning violation from any Governmental Authority
with respect to any Mortgaged Property; and

 

(6)         cooperate fully with Lender with respect to any proceedings before
any court, board, or other Governmental Authority which may in any way affect
the rights of Lender hereunder or any rights obtained by Lender under any of the
other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.

 

(f)          Alterations to any Mortgaged Property.

 

No alteration, improvement, demolition, removal, or construction (collectively,
“Alterations”) shall be made to any Mortgaged Property without the prior written
consent of Lender if:

 

(1)         such Alteration could reasonably be expected to adversely affect the
value of such Mortgaged Property or its operation as a Multifamily Residential
Property in substantially the same manner in which it is being operated on the
date such property became Collateral;

 

(2)         the construction of such Alteration could reasonably be expected to
result in interference to the occupancy of tenants of such Mortgaged Property
such that tenants in occupancy with respect to five percent (5%) or more of the
tenants under the Leases would be displaced or permitted to terminate their
Leases or to abate the payment of all or any portion of their rent; or

 

(3)         such Alteration will be completed in more than twelve (12) months
from the date of commencement or in the last year of the Term of this Master
Agreement.

 

In addition, Borrower must obtain Lender’s prior written consent to construct
Alterations with respect to any Mortgaged Property costing in excess of, with
respect to any Mortgaged Property, the number of units in such Mortgaged
Property multiplied by $5,000, but in any event, costs in excess of $250,000,
Borrower must give prior written notice to Lender of its intent to construct
Alterations at any time with respect to any Mortgaged Property costing in excess
of $100,000; provided, however, that the preceding requirements shall not be
applicable to Alterations made, conducted, or undertaken by Borrower as part of
Borrower’s routine maintenance and repair of the Mortgaged Properties as
required by the Loan Documents (including any Repair or Replacement).

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 51Article 6

12-17

© 2017 Fannie Mae

 

 

Section 6.03           Administration Matters Regarding the Property.

 

(a)          Property Management.

 

From and after the Effective Date, each property manager and each property
management agreement must be approved by Lender. In the event that the
Management Agreement expires or is terminated (without limiting any obligation
of Borrower to obtain Lender’s consent to any termination or modification of the
Management Agreement in accordance with the terms and provisions of the Loan
Documents), Borrower shall promptly enter into a replacement management
agreement consented to in writing by Lender with a property manager that is
approved in advance by Lender in writing. If Lender waives in writing the
requirement that Borrower enter into a written contract for management of a
Mortgaged Property, and Borrower later elects to enter into a written contract
or change the management of such Mortgaged Property, such new property manager
or the property management agreement must be approved by Lender. As a condition
to any approval by Lender, Lender may require that Borrower and such new
property manager enter into a collateral assignment of the property management
agreement on a form approved by Lender.

 

(b)          Subordination of Fees to Affiliated Property Managers.

 

Any property manager that is a Borrower Affiliate to whom fees are payable for
the management of a Mortgaged Property must enter into an assignment of
management agreement or other agreement with Lender, in a form approved by
Lender, providing for subordination of those fees and such other provisions as
Lender may require.

 

(c)          Property Condition Assessment.

 

If, in connection with any inspection of any Mortgaged Property, Lender
determines that the condition of such Mortgaged Property has deteriorated
(ordinary wear and tear excepted) since the Effective Date that such Mortgaged
Property was added to the Collateral Pool, Lender may obtain, at Borrower’s
expense, a property condition assessment of each Mortgaged Property. Lender’s
right to obtain a property condition assessment pursuant to this Section 6.03(c)
(Property Condition Assessment) shall be in addition to any other rights
available to Lender under this Master Agreement in connection with any such
deterioration. Any such inspection or property condition assessment may result
in Lender requiring Additional Lender Repairs or Additional Lender Replacements
as further described in Section 13.02(a)(9)(B) (Additional Lender Replacements
and Additional Lender Repairs).

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 52Article 6

12-17

© 2017 Fannie Mae

 

 

ARTICLE 7
LEASES AND RENTS

 

Section 7.01           Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
7.01 (Leases and Rents – Representations and Warranties) are made as of each
Effective Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule.

 

(a)          Prior Assignment of Rents.

 

Borrower has not executed any:

 

(1)         prior assignment of Rents (other than an assignment of Rents
securing prior indebtedness that has been paid off and discharged or will be
paid off and discharged with the proceeds of the Initial Advance or a Future
Advance); or

 

(2)         instrument which would prevent Lender from exercising its rights
under this Master Agreement or the Security Instrument.

 

(b)          Prepaid Rents.

 

Borrower has not accepted, and does not expect to receive prepayment of, any
Rents for more than two (2) months prior to the due dates of such Rents.

 

Section 7.02           Covenants.

 

(a)          Leases.

 

Borrower shall:

 

(1)         comply with and observe Borrower’s obligations under all Leases,
including Borrower’s obligations pertaining to the maintenance and disposition
of tenant security deposits;

 

(2)         surrender possession of the applicable Mortgaged Property, including
all Leases and all security deposits and prepaid Rents, immediately upon
appointment of a receiver or Lender’s entry upon and taking of possession and
control of such Mortgaged Property, as applicable;

 

(3)         require that all Residential Leases have initial lease terms of not
less than six (6) months and not more than twenty-four (24) months
(notwithstanding the foregoing, Residential Leases with initial terms of less
than six (6) months, but not less than one (1) month, shall be permitted for up
to ten percent (10%) of the units at the Mortgaged Property without Lender’s
consent; however, if customary in the applicable market for properties
comparable to the applicable Mortgaged Property, more than ten percent (10%) of
the Residential Leases with terms of less than six (6) months (but in no case
less than one (1) month) may be permitted with Lender’s prior written consent);
and

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 53Article 7

12-17

© 2017 Fannie Mae

 

 

(4)         promptly provide Lender a copy of any non-Residential Lease at the
time such Lease is executed (subject to Lender’s consent rights for Material
Commercial Leases in Section 7.02(b) (Commercial Leases)), and, upon Lender’s
written request, promptly provide Lender a copy of any Residential Lease then in
effect.

 

(b)          Commercial Leases.

 

(1)         With respect to Material Commercial Leases, Borrower shall not:

 

(A)         enter into any Material Commercial Lease except with the prior
written consent of Lender; or

 

(B)         modify the terms of, extend, or terminate any Material Commercial
Lease (including any Material Commercial Lease in existence on the Effective
Date) without the prior written consent of Lender.

 

(2)         With respect to any non-Material Commercial Lease, Borrower shall
not:

 

(A)         enter into any non-Material Commercial Lease that materially alters
the use and type of operation of the premises subject to the Lease in effect as
of the Effective Date or reduces the number or size of residential units at a
Mortgaged Property; or

 

(B)         modify the terms of any non-Material Commercial Lease (including any
non-Material Commercial Lease in existence on the Effective Date) in any way
that materially alters the use and type of operation of the premises subject to
such non-Material Commercial Lease in effect as of the Effective Date, reduces
the number or size of residential units at a Mortgaged Property, or results in
such non-Material Commercial Lease being deemed a Material Commercial Lease.

 

(3)         With respect to any Material Commercial Lease or non-Material
Commercial Lease, Borrower shall cause the applicable tenant to provide within
ten (10) days after a request by Borrower, a certificate of estoppel, or if not
provided by tenant within such ten (10) day period, Borrower shall provide such
certificate of estoppel, certifying:

 

(A)         that such Material Commercial Lease or non-Material Commercial Lease
is unmodified and in full force and effect (or if there have been modifications,
that such Material Commercial Lease or non-Material Commercial Lease is in full
force and effect as modified and stating the modifications);

 

(B)         the term of the Lease including any extensions thereto;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 54Article 7

12-17

© 2017 Fannie Mae

 

 

(C)         the dates to which the Rent and any other charges hereunder have
been paid by tenant;

 

(D)         the amount of any security deposit delivered to Borrower as
landlord;

 

(E)         whether or not Borrower is in default (or whether any event or
condition exists which, with the passage of time, would constitute an event of
default) under such Lease;

 

(F)         the address to which notices to tenant should be sent; and

 

(G)         any other information as may be reasonably required by Lender.

 

(c)          Payment of Rents.

 

Borrower shall:

 

(1)         pay to Lender upon demand all Rents after an Event of Default has
occurred and is continuing;

 

(2)         cooperate with Lender’s efforts in connection with the assignment of
Rents set forth in the Security Instrument; and

 

(3)         not accept Rent under any Lease (whether a Residential Lease or a
non-Residential Lease) for more than two (2) months in advance.

 

(d)          Assignment of Rents.

 

Borrower shall not:

 

(1)         perform any acts nor execute any instrument that would prevent
Lender from exercising its rights under the assignment of Rents granted in the
Security Instrument or in any other Loan Document; nor

 

(2)         interfere with Lender’s collection of such Rents.

 

(e)          Further Assignments of Leases and Rents.

 

Borrower shall execute and deliver any further assignments of Leases and Rents
as Lender may reasonably require.

 

(f)          Options to Purchase by Tenants.

 

No Lease (whether a Residential Lease or a non-Residential Lease) shall contain
an option to purchase, right of first refusal to purchase or right of first
offer to purchase, except as required by Applicable Law.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 55Article 7

12-17

© 2017 Fannie Mae

 

 

Section 7.03           Administration Regarding Leases and Rents.

 

(a)          Material Commercial Lease Requirements.

 

Each Material Commercial Lease, including any renewal or extension of any
Material Commercial Lease in existence as of the Effective Date, shall provide,
directly or pursuant to a subordination, non-disturbance and attornment
agreement approved by Lender, that:

 

(1)         the tenant shall, upon written notice from Lender after the
occurrence of an Event of Default, pay all Rents payable under such Lease to
Lender;

 

(2)         such Lease and all rights of the tenant thereunder are expressly
subordinate to the lien of the Security Instrument;

 

(3)         the tenant shall attorn to Lender and any purchaser at a Foreclosure
Event (such attornment to be self-executing and effective upon acquisition of
title to the Mortgaged Property by any purchaser at a Foreclosure Event or by
Lender in any manner);

 

(4)         the tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a Foreclosure Event may from time to time request;
and

 

(5)         such Lease shall not terminate as a result of a Foreclosure Event
unless Lender or any other purchaser at such Foreclosure Event affirmatively
elects to terminate such Lease pursuant to the terms of the subordination,
non-disturbance and attornment agreement.

 

(b)          Residential Lease Form.

 

All Residential Leases entered into from and after the Effective Date shall be
on forms approved by Lender.

 

ARTICLE 8
BOOKS AND RECORDS; FINANCIAL REPORTING

 

Section 8.01           Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
8.01 (Books and Records; Financial Reporting – Representations and Warranties)
are made as of each Effective Date and are true and correct except as disclosed
on the Exceptions to Representations and Warranties Schedule.

 

(a)          Financial Information.

 

All financial statements and data, including statements of cash flow and income
and operating expenses, that have been delivered to Lender in respect of the
Mortgaged Properties:

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 56Article 7

12-17

© 2017 Fannie Mae

 

 

(1)         are true, complete, and correct in all material respects; and

 

(2)         accurately represent the financial condition of the Mortgaged
Properties and present fairly the financial condition of Borrower and Guarantor.

 

(b)          No Change in Facts or Circumstances.

 

All information in the Loan Application and in all financial statements, rent
rolls, reports, certificates, and other documents submitted in connection with
the Loan Application are complete and accurate in all material respects. There
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.

 

Section 8.02           Covenants.

 

(a)          Obligation to Maintain Accurate Books and Records; Access;
Discussions with Officers and Accountants.

 

(1)         Borrower shall keep and maintain at all times at the Mortgaged
Property or the property management agent’s offices or Borrower’s General
Business Address and, upon Lender’s written request, shall make available at the
Land:

 

(A)         complete and accurate books of account and records (including copies
of supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property; and

 

(B)         copies of all written contracts, Leases and other instruments that
affect Borrower or the Mortgaged Property.

 

(2)         To the extent permitted by Applicable Law and subject to the
provisions of Section 6.02(d) (Property Inspections), Borrower shall permit
Lender to:

 

(A)         inspect, make copies and abstracts of, and have reviewed, such of
Borrower’s books and records as may relate to the obligations of Borrower under
this Master Agreement and the other Loan Documents or the Mortgaged Properties;

 

(B)         at any time discuss Borrower’s affairs, finances, and accounts with
Senior Management or property managers and independent public accountants;

 

(C)         discuss the Mortgaged Properties’ conditions, operation, or
maintenance with the Property Manager, the officers, and employees of Borrower,
Guarantor, and Key Principal; and

 

(D)         receive any other information that Lender reasonably deems necessary
or relevant in connection with any Loan Document or the obligations of Borrower
under this Master Agreement from the officers and employees of such Borrower.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 57Article 8

12-17

© 2017 Fannie Mae

 

 

(3)         Borrower shall promptly inform Lender in writing of:

 

(A)         the occurrence of any act, omission, change, or event that has, or
would have, a Material Adverse Effect, subsequent to the date of the most recent
financial statements of Borrower delivered to Lender pursuant to Section 8.02
(Books and Records; Financial Reporting – Covenants); and

 

(B)         any material change in Borrower’s accounting policies or financial
reporting practices.

 

(b)          Items to Furnish to Lender.

 

Borrower shall furnish to Lender the following, certified as true, complete, and
accurate, in all material respects, by an individual having authority to bind
Borrower (or Guarantor, as applicable), in such form and with such detail as
Lender reasonably requires:

 

(1)         within forty-five (45) days after the end of each Calendar Quarter,
a statement of income and expenses for Borrower, Guarantor, and Key Principal,
including Borrower’s operation of the Mortgaged Property on a Calendar Quarter
basis as of the end of each Calendar Quarter;

 

(2)         within one hundred twenty (120) days after the end of each Calendar
Year:

 

(A)         for any Borrower that is an entity, a statement of income and
expenses and a statement of cash flows for such Calendar Year;

 

(B)         for any Borrower that is an individual, or a trust established for
estate-planning purposes, a personal financial statement for such Calendar Year;

 

(C)         when requested in writing by Lender, balance sheet(s) showing all
assets and liabilities of Borrower and a statement of all contingent liabilities
as of the end of such Calendar Year;

 

(D)         if an energy consumption metric for the Mortgaged Property is
required to be reported to any Governmental Authority, the Fannie Mae Energy
Performance Metrics report, as generated by ENERGY STAR® Portfolio Manager, for
the Mortgaged Property for such Calendar Year, which report must include the
ENERGY STAR score, the Source Energy Use Intensity (EUI), the month and year
ending period for such ENERGY STAR score and such Source Energy Use Intensity,
and the ENERGY STAR Portfolio Manager Property Identification Number; provided
that, if the Governmental Authority does not require the use of ENERGY STAR
Portfolio Manager for the reporting of the energy consumption metric and
Borrower does not use ENERGY STAR Portfolio Manager, then Borrower shall furnish
to Lender the Source Energy Use Intensity for the Mortgaged Property for such
Calendar Year;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 58Article 8

12-17

© 2017 Fannie Mae

 

 

(E)         an Annual Certification (Borrower) in the form attached as
Exhibit G;

 

(F)         an Annual Certification (Guarantor) in the form attached as
Exhibit H;

 

(G)         an accounting of all security deposits held pursuant to all Leases,
including the name of the institution (if any) and the names and identification
numbers of the accounts (if any) in which such security deposits are held and
the name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts;

 

(H)         written confirmation of:

 

(i)          any changes occurring since the Effective Date (or that no such
changes have occurred since the Effective Date) in (1) the direct owners of
Borrower, (2) the indirect owners (and any non-member managers) of Borrower that
Control Borrower or own a Restricted Ownership Interest in Borrower (excluding
any Publicly-Held Corporations or Publicly-Held Trusts), or (3) the indirect
owners of Borrower that hold twenty-five percent (25%) or more of the Ownership
Interests in Borrower (excluding any Publicly-Held Corporations or Publicly-Held
Trusts), and their respective interests;

 

(ii)         the names of all officers and directors of (1) any Borrower which
is a corporation, (2) any corporation which is a general partner of any Borrower
which is a partnership, or (3) any corporation which is the managing member or
non-member manager of any Borrower which is a limited liability company; and

 

(iii)        the names of all managers who are not members of (1) any Borrower
which is a limited liability company, (2) any limited liability company which is
a general partner of any Borrower which is a partnership, or (3) any limited
liability company which is the managing member or non-member manager of any
Borrower which is a limited liability company;

 

(I)         if not already provided pursuant to Section 8.02(b)(2)(A) (Items to
Furnish to Lender) above, a statement of income and expenses for Borrower’s
operation of the Mortgaged Property on a year-to-date basis as of the end of
each Calendar Year;

 

(3)         within forty-five (45) days after the end of each Calendar Quarter,
and at any other time upon Lender’s written request, a rent schedule for the
Mortgaged Property showing the name of each tenant and for each tenant, the
space occupied, the lease expiration date, the rent payable for the current
month, the date through which rent has been paid, and any related information
requested by Lender;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 59Article 8

12-17

© 2017 Fannie Mae

 

 

(4)         upon Lender’s written request (but, absent an Event of Default, no
more frequently than once in any six (6) month period):

 

(A)         any item described in Section 8.02(b)(1) or Section 8.02(b)(2)
(Items to Furnish to Lender) for Borrower, certified as true, complete, and
accurate by an individual having authority to bind Borrower;

 

(B)         a property management or leasing report for the Mortgaged Property,
showing the number of rental applications received from tenants or prospective
tenants and deposits received from tenants or prospective tenants, and any other
information requested by Lender;

 

(C)         a statement of income and expenses for Borrower’s operation of the
Mortgaged Property on a year-to-date basis as of the end of each month for such
period as requested by Lender, which statement shall be delivered within
thirty (30) days after the end of such month requested by Lender;

 

(D)         a statement of real estate owned directly or indirectly by Borrower
and Guarantor for such period as requested by Lender, which statement shall be
delivered within thirty (30) days after the end of such month requested by
Lender; and

 

(E)         for any Guarantor, by the later of thirty (30) days after the date
requested by Lender and the date one hundred twenty (120) days after the end of
the most recent Calendar Year:

 

(i)          that is an entity, a statement of income and expenses and a
statement of cash flows for such calendar year;

 

(ii)         that is an individual, or a trust established for estate-planning
purposes, a personal financial statement for such calendar year; and

 

(iii)        balance sheet(s) showing all assets and liabilities of Guarantor
and a statement of all contingent liabilities as of the end of such calendar
year; and

 

(F)         a statement that identifies:

 

(i)          the direct owners of Borrower and their respective interests;

 

(ii)         the indirect owners (and any non-member managers) of Borrower that
Control Borrower or own a Restricted Ownership Interest in Borrower (excluding
any Publicly-Held Corporations or Publicly-Held Trusts) and their respective
interests; and

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 60Article 8

12-17

© 2017 Fannie Mae

 

 

(iii)        the indirect owners of Borrower that hold twenty-five percent (25%)
or more of the Ownership Interests in Borrower (excluding any Publicly-Held
Corporations or Publicly-Held Trusts) and their respective interests; and

 

(5)         Borrower shall furnish to Lender within one hundred twenty (120)
days after the end of each Calendar Year, or upon Lender’s written request, an
Officer’s Certificate stating whether or not Borrower and SPE Owner, if
applicable, are in compliance with the covenants set forth in Section 4.02(d)
(Borrower Status – Covenants – Single Purpose Status) and, if not in compliance,
setting forth the particulars of such noncompliance and the steps that Borrower
and SPE Owner (as applicable) have taken, are taking or intend to take to cure
such noncompliance.

 

(c)          Audited Financials.

 

In the event Borrower or Guarantor receives or obtains any audited financial
statements and such financial statements are required to be delivered to Lender
under Section 8.02(b) (Items to Furnish to Lender), Borrower shall deliver or
cause to be delivered to Lender the audited versions of such financial
statements.

 

(d)          Delivery of Books and Records.

 

If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender, upon written demand, all books and records relating to the Mortgaged
Property or its operation.

 

Section 8.03         Administration Matters Regarding Books and Records and
Financial Reporting.

 

(a)          Lender’s Right to Obtain Audited Books and Records.

 

Lender may require that Borrower’s or Guarantor’s books and records be audited,
at Borrower’s expense, by an independent certified public accountant selected by
Lender in order to produce or audit any statements, schedules, and reports of
Borrower, Guarantor, or the Mortgaged Property required by Section 8.02 (Books
and Records; Financial Reporting – Covenants), if

 

(1)         Borrower or Guarantor fails to provide in a timely manner the
statements, schedules, and reports required by Section 8.02 (Books and Records;
Financial Reporting – Covenants) and, thereafter, Borrower or Guarantor fails to
provide such statements, schedules and reports within the cure period provided
in Section 14.01(c) (Events of Default Subject to Extended Cure Period or
Release);

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 61Article 8

12-17

© 2017 Fannie Mae

 

 

(2)         the statements, schedules, and reports submitted to Lender pursuant
to Section 8.02 (Books and Records; Financial Reporting – Covenants) are not
full, complete, and accurate in all material respects as determined by Lender
and, thereafter, Borrower or Guarantor fails to provide such statements,
schedules, and reports within the cure period provided in Section 14.01(c)
(Events of Default Subject to Extended Cure Period or Release); or

 

(3)         an Event of Default has occurred and is continuing.

 

Notwithstanding the foregoing, the ability of Lender to require the delivery of
audited financial statements shall be limited to not more than once per
Borrower’s fiscal year so long as no Event of Default has occurred during such
fiscal year (or any event which, with the giving of written notice or the
passage of time, or both, would constitute an Event of Default has occurred and
is continuing). Borrower shall cooperate with Lender in order to satisfy the
provisions of this Section 8.03(a) (Lender’s Right to Obtain Audited Books and
Records). All related costs and expenses of Lender shall become due and payable
by Borrower within ten (10) Business Days after demand therefor.

 

(b)          Credit Reports; Credit Score.

 

No more often than once in any twelve (12) month period, Lender is authorized to
obtain a credit report (if applicable) on Borrower or Guarantor, the cost of
which report shall be paid by Borrower. Lender is authorized to obtain a Credit
Score (if applicable) for Borrower or Guarantor at any time at Lender’s expense.

 

ARTICLE 9
INSURANCE

 

Section 9.01           Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
9.01 (Insurance – Representations and Warranties) are made as of each Effective
Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule.

 

(a)          Compliance with Insurance Requirements.

 

Borrower is in compliance with Lender’s insurance requirements (or has obtained
a written waiver from Lender for any non-compliant coverage) and has timely paid
all premiums on all required insurance policies. With respect to each Mortgaged
Property, Borrower has delivered to Lender certificates of insurance and
duplicate original Insurance Policies currently in effect as of the date such
Mortgaged Property was added to the Collateral Pool.

 

(b)          Property Condition.

 

(1)         No Mortgaged Property has been damaged by fire, water, wind, or
other cause of loss; or

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 62Article 8

12-17

© 2017 Fannie Mae

 

 

(2)         if previously damaged, any previous damage to any Mortgaged Property
has been repaired and such Mortgaged Property has been fully restored.

 

Section 9.02           Covenants.

 

(a)          Insurance Requirements.

 

As required by Lender and Applicable Law, and as may be modified from time to
time, Borrower shall:

 

(1)         keep the Improvements insured at all times against any hazards,
which insurance shall include coverage against loss by fire and all other perils
insured by the “special causes of loss” coverage form, general boiler and
machinery coverage, business income coverage, and flood (if any of the
Improvements are located in an area identified by the Federal Emergency
Management Agency (or any successor) as an area having special flood hazards and
to the extent flood insurance is available in that area), and may include
sinkhole insurance, mine subsidence insurance, earthquake insurance, terrorism
insurance, windstorm insurance and, if any Mortgaged Property does not conform
to applicable building, zoning, or land use laws, ordinance and law coverage;

 

(2)         maintain at all times commercial general liability insurance,
workmen’s compensation insurance, and such other liability, errors and
omissions, and fidelity insurance coverage; and

 

(3)         maintain builder’s risk and public liability insurance, and other
insurance in connection with completing the Repairs or Replacements, as
applicable.

 

(b)          Delivery of Policies, Renewals, Notices, and Proceeds.

 

Borrower shall:

 

(1)         cause all insurance policies (including any policies not otherwise
required by Lender) which can be endorsed with standard non-contributing,
non-reporting mortgagee clauses making loss payable to Lender (or Lender’s
assigns) to be so endorsed;

 

(2)         promptly deliver to Lender a copy of all renewal and other notices
received by Borrower with respect to the policies and all receipts for paid
premiums;

 

(3)         deliver evidence, in form and content acceptable to Lender, that
each Insurance Policy under this Article 9 (Insurance) has been renewed not less
than fifteen (15) days prior to the applicable expiration date, and (if such
evidence is other than an original or duplicate original of a renewal policy)
deliver the original or duplicate original of each renewal policy (or such other
evidence of insurance as may be required by or acceptable to Lender) in form and
content acceptable to Lender within ninety (90) days after the applicable
expiration date of the original Insurance Policy;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 63Article 9

12-17

© 2017 Fannie Mae

 

 

(4)         provide immediate written notice to the insurance company and to
Lender of any event of loss;

 

(5)         execute such further evidence of assignment of any insurance
proceeds as Lender may require; and

 

(6)         provide immediate written notice to Lender of Borrower’s receipt of
any insurance proceeds under any Insurance Policy required by Section 9.02(a)(1)
(Insurance Requirements) above and, if requested by Lender, deliver to Lender
all of such proceeds received by Borrower to be applied by Lender in accordance
with this Article 9 (Insurance).

 

Section 9.03           Administration Matters Regarding Insurance.

 

(a)          Lender’s Ongoing Insurance Requirements.

 

Borrower acknowledges that Lender’s insurance requirements may change from time
to time. All insurance policies and renewals of insurance policies required by
this Master Agreement shall be:

 

(1)         in the form and with the terms required by Lender;

 

(2)         in such amounts, with such maximum deductibles and for such periods
required by Lender; and

 

(3)         issued by insurance companies satisfactory to Lender.

 

BORROWER ACKNOWLEDGES THAT ANY FAILURE OF BORROWER TO COMPLY WITH THE
REQUIREMENTS SET FORTH IN Section 9.02(a) (Insurance Requirements) OR Section
9.02(b) (Delivery of Policies, Renewals, Notices, and Proceeds) ABOVE SHALL
PERMIT LENDER TO PURCHASE THE APPLICABLE INSURANCE AT BORROWER’S COST. SUCH
INSURANCE MAY, BUT NEED NOT, PROTECT BORROWER’S INTERESTS. THE COVERAGE THAT
LENDER PURCHASES MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS
MADE AGAINST BORROWER IN CONNECTION WITH ANY Mortgaged Property. IF LENDER
PURCHASES INSURANCE FOR ANY Mortgaged Property AS PERMITTED HEREUNDER, BORROWER
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AT THE
DEFAULT RATE AND ANY OTHER CHARGES LENDER MAY IMPOSE IN CONNECTION WITH THE
PLACEMENT OF THE INSURANCE UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR THE
EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE SHALL BE ADDED TO
BORROWER’S TOTAL OUTSTANDING BALANCE OR OBLIGATION AND SHALL CONSTITUTE
ADDITIONAL INDEBTEDNESS. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN. BORROWER MAY LATER CANCEL
ANY INSURANCE PURCHASED BY LENDER, BUT ONLY AFTER PROVIDING EVIDENCE THAT
BORROWER HAS OBTAINED INSURANCE AS REQUIRED BY THIS MASTER AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 64Article 9

12-17

© 2017 Fannie Mae

 

 

(b)          Application of Proceeds on Event of Loss.

 

(1)         Upon an event of loss, Lender may, at Lender’s option:

 

(A)         hold such proceeds to be applied to reimburse Borrower for the cost
of Restoration (in accordance with Lender’s then-current policies relating to
the restoration of casualty damage on similar multifamily residential
properties); or

 

(B)         apply such proceeds to the payment of the Indebtedness, whether or
not then due; provided, however, Lender shall not apply insurance proceeds to
the payment of the Indebtedness and shall require Restoration pursuant to
Section 9.03(b)(1)(A) (Application of Proceeds on Event of Loss) if all of the
following conditions are met:

 

(i)          no Potential Event of Default or Event of Default has occurred and
is continuing;

 

(ii)         Lender determines that the combination of insurance proceeds and
amounts provided by Borrower will be sufficient funds to complete the
Restoration;

 

(iii)        Lender determines that after completion of the Restoration (1) the
Net Cash Flow from the applicable Mortgaged Property will be sufficient to
support the Debt Service Coverage Ratio set forth in the definition of
Individual Property Coverage and LTV Tests (on a pro forma basis), and (2) the
Loan to Value Ratio of such Mortgaged Property will be no greater than the Loan
to Value Ratio immediately prior to the event of loss, but in no event greater
than ninety percent (90%);

 

(iv)        Lender determines that the Restoration will be completed before the
earlier of (1) one year before the latest Maturity Date of any Advance
Outstanding, or (2) one year after the date of the loss or casualty; and

 

(v)         Borrower provides Lender, upon written request, evidence of the
availability during and after the Restoration of the insurance required to be
maintained by Borrower pursuant to this Master Agreement.

 

After the completion of Restoration in accordance with the above requirements,
as determined by Lender, the balance, if any, of such proceeds shall be returned
to Borrower.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 65Article 9

12-17

© 2017 Fannie Mae

 

 

(2)         Notwithstanding the foregoing, if any loss is estimated to be in an
amount equal to or less than $100,000, Lender shall not exercise its rights and
remedies as power-of-attorney herein and shall allow Borrower to make proof of
loss, to adjust and compromise any claims under policies of property damage
insurance, to appear in and prosecute any action arising from such policies of
property damage insurance, and to collect and receive the proceeds of property
damage insurance; provided that each of the following conditions shall be
satisfied:

 

(A)         Borrower shall immediately notify Lender of the casualty giving rise
to the claim;

 

(B)         no Potential Event of Default or Event of Default has occurred and
is continuing;

 

(C)         the Restoration will be completed before the earlier of (i) one year
before the Termination Date, or (ii) one year after the date of the loss or
casualty;

 

(D)         Lender determines that the combination of insurance proceeds and
amounts provided by Borrower will be sufficient funds to complete the
Restoration;

 

(E)         all proceeds of property damage insurance shall be issued in the
form of joint checks to Borrower and Lender;

 

(F)         all proceeds of property damage insurance shall be applied to the
Restoration;

 

(G)         Borrower shall deliver to Lender evidence satisfactory to Lender of
completion of the Restoration and obtainment of all lien releases;

 

(H)         Borrower shall have complied to Lender’s satisfaction with the
foregoing requirements on any prior claims subject to this provision, if any;
and

 

(I)         Lender shall have the right to inspect the applicable Mortgaged
Property (subject to the rights of tenants under the Leases).

 

(3)         If Lender elects to apply insurance proceeds to the Indebtedness in
accordance with the terms of this Master Agreement, Borrower shall not be
obligated to restore or repair the applicable Mortgaged Property. Rather,
Borrower shall restrict access to the damaged portion of such Mortgaged Property
and, at its expense and regardless of whether such costs are covered by
insurance, clean up any debris resulting from the casualty event, and, if
required or otherwise permitted by Lender, demolish or raze any remaining part
of the damaged Mortgaged Property to the extent necessary to keep and maintain
the Mortgaged Property in a safe, habitable and marketable condition. Nothing in
this Section 9.03(b) (Application of Proceeds on Event of Loss) shall affect any
of Lender’s remedial rights against Borrower in connection with a breach by
Borrower of any of its obligations under this Master Agreement or under any Loan
Document, including any failure to timely pay Monthly Debt Service Payments or
maintain the insurance coverage(s) required by this Master Agreement.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 66Article 9

12-17

© 2017 Fannie Mae

 

 

(c)          Payment Obligations Unaffected.

 

The application of any insurance proceeds to the Indebtedness shall not extend
or postpone the Maturity Date, or the due date or the full payment of any
Monthly Debt Service Payment, Monthly Replacement Reserve Deposit, or any other
installments referred to in this Master Agreement or in any other Loan Document.
Notwithstanding the foregoing, if Lender applies insurance proceeds to the
Indebtedness in connection with a casualty of less than an entire Mortgaged
Property, then Lender shall permit an adjustment to the Monthly Debt Service
Payments that become due and owing thereafter, based on the Underwriting and
Servicing Requirements.

 

(d)          Foreclosure Sale.

 

If a Mortgaged Property is transferred pursuant to a Foreclosure Event or Lender
otherwise acquires title to a Mortgaged Property, Borrower acknowledges that
Lender shall automatically succeed to all rights of Borrower in and to any
insurance policies and unearned insurance premiums applicable to such Mortgaged
Property and in and to the proceeds resulting from any damage to such Mortgaged
Property prior to such Foreclosure Event or such acquisition.

 

(e)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c) (Appointment of Lender as Attorney-In-Fact).

 

ARTICLE 10
CONDEMNATION

 

Section 10.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
10.01 (Condemnation – Representations and Warranties) are made as of each
Effective Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule.

 

(a)          Prior Condemnation Action.

 

No part of any Mortgaged Property has been taken in connection with a
Condemnation Action.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 67Article 9

12-17

© 2017 Fannie Mae

 

 

(b)          Pending Condemnation Actions.

 

Except with respect to a Release Mortgaged Property that is the subject of a
Release Request, no Condemnation Action is pending nor, to Borrower’s knowledge,
is threatened for the partial or total condemnation or taking of any Mortgaged
Property.

 

Section 10.02         Covenants.

 

(a)          Notice of Condemnation.

 

Borrower shall:

 

(1)         promptly notify Lender of any Condemnation Action of which Borrower
has knowledge;

 

(2)         appear in and prosecute or defend, at its own cost and expense, any
action or proceeding relating to any Condemnation Action, including any defense
of Lender’s interest in any Mortgaged Property tendered to Borrower by Lender,
unless otherwise directed by Lender in writing; and

 

(3)         execute such further evidence of assignment of any condemnation
award in connection with a Condemnation Action as Lender may require.

 

(b)          Condemnation Proceeds.

 

Borrower shall pay to Lender all awards or proceeds of a Condemnation Action
promptly upon receipt.

 

Section 10.03         Administration Matters Regarding Condemnation.

 

(a)          Application of Condemnation Awards.

 

Lender may apply any awards or proceeds of a Condemnation Action, after the
deduction of Lender’s expenses incurred in the collection of such amounts, to:

 

(1)         the restoration or repair of the applicable Mortgaged Property, if
applicable;

 

(2)         the payment of the Indebtedness, with the balance, if any, paid to
Borrower; or

 

(3)         Borrower.

 

(b)          Payment Obligations Unaffected.

 

The application of any awards or proceeds of a Condemnation Action to the
Indebtedness shall not extend or postpone any Maturity Date, or the due date or
the full payment of any Monthly Debt Service Payment, Monthly Replacement
Reserve Deposit, or any other installments referred to in this Master Agreement
or in any other Loan Document.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 68Article 10

12-17

© 2017 Fannie Mae

 

 

(c)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c) (Appointment of Lender as Attorney-In-Fact).

 

(d)          Preservation of Mortgaged Property.

 

If a Condemnation Action results in or from damage to any Mortgaged Property and
Lender elects to apply the proceeds or awards from such Condemnation Action to
the Indebtedness in accordance with the terms of this Master Agreement, Borrower
shall not be obligated to restore or repair such Mortgaged Property. Rather,
Borrower shall restrict access to any portion of the Mortgaged Property which
has been damaged or destroyed in connection with such Condemnation Action and,
at Borrower’s expense and regardless of whether such costs are covered by
insurance, clean up any debris resulting in or from the Condemnation Action,
and, if required by any Governmental Authority or otherwise permitted by Lender,
demolish or raze any remaining part of the damaged Mortgaged Property to the
extent necessary to keep and maintain the Mortgaged Property in a safe,
habitable, and marketable condition. Nothing in this Section 10.03(d)
(Preservation of Mortgaged Property) shall affect any of Lender’s remedial
rights against Borrower in connection with a breach by Borrower of any of its
obligations under this Master Agreement or under any Loan Document, including
any failure to timely pay Monthly Debt Service Payments or maintain the
insurance coverage(s) required by this Master Agreement.

 

ARTICLE 11
LIENS, TRANSFERS, AND ASSUMPTIONS

 

Section 11.01           Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
11.01 (Liens, Transfers, and Assumptions – Representations and Warranties) are
made as of each Effective Date and are true and correct except as disclosed on
the Exceptions to Representations and Warranties Schedule.

 

(a)          No Labor or Materialmen’s Claims.

 

All parties furnishing labor and materials on behalf of Borrower have been paid
in full. There are no mechanics’ or materialmen’s liens (whether filed or
unfiled) outstanding for work, labor, or materials (and no claims or work
outstanding that under Applicable Law could give rise to any such mechanics’ or
materialmen’s liens) affecting any Mortgaged Property, whether prior to, equal
with, or subordinate to the lien of the Security Instrument.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 69Article 10

12-17

© 2017 Fannie Mae

 

 

(b)          No Other Interests.

 

No Person:

 

(1)         other than Borrower has any possessory ownership or interest in any
Mortgaged Property or right to occupy the same except under and pursuant to the
provisions of existing Leases, the material terms of all such Leases having been
previously disclosed in writing to Lender; nor

 

(2)         has an option, right of first refusal, or right of first offer
(except as required by Applicable Law) to purchase any Mortgaged Property, or
any interest in any Mortgaged Property.

 

Section 11.02           Covenants.

 

(a)          Liens; Encumbrances.

 

Borrower shall not permit the grant, creation, or existence of any Lien, whether
voluntary, involuntary, or by operation of law, on all or any portion of any
Mortgaged Property (including any voluntary, elective, or non-compulsory tax
lien or assessment pursuant to a voluntary, elective, or non-compulsory special
tax district or similar regime) other than:

 

(1)         Permitted Encumbrances;

 

(2)         the creation of:

 

(A)         any tax lien, municipal lien, utility lien, mechanics’ lien,
materialmen’s lien, or judgment lien against any Mortgaged Property if bonded
off, released of record, or otherwise remedied to Lender’s satisfaction within
sixty (60) days after the earlier of the date Borrower has actual notice or
constructive notice of the existence of such lien; or

 

(B)         any mechanics’ or materialmen’s liens which attach automatically
under the laws of any Governmental Authority upon the commencement of any work
upon, or delivery of any materials to, any Mortgaged Property and for which
Borrower is not delinquent in the payment for any such work or materials; and

 

(3)         the lien created by the Loan Documents.

 

(b)          Transfers.

 

(1)         Mortgaged Property.

 

A Transfer as described in clause (b) of the definition of Transfer of all or
any part of any Mortgaged Property (including any interest in any Mortgaged
Property) shall not occur other than:

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 70Article 11

12-17

© 2017 Fannie Mae

 

 

(A)         a Transfer to which Lender has consented in writing;

 

(B)         Leases permitted pursuant to the Loan Documents;

 

(C)         [reserved];

 

(D)         a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality
which are free of Liens (other than those created by the Loan Documents);

 

(E)         the grant of an easement, servitude, or restrictive covenant to
which Lender has consented, and Borrower has paid to Lender, upon demand, all
costs and expenses incurred by Lender in connection with reviewing Borrower’s
request including reasonable attorney’s fees and the Review Fee. Notwithstanding
the foregoing, Borrower shall be permitted to grant an easement over the
Mortgaged Property to a publicly operated or private franchise utility where (a)
such easement is between Borrower and the utility, (b) the granting of such
easement does not affect Borrower’s access to the Mortgaged Property or the use
of any easements or amenities which benefit the Mortgaged Property, (c) the
granting of such easement does not result in the loss of the use of any units,
(d) the granting of such easement could not reasonably be expected to have a
Material Adverse Effect, or does not result in an effect on the health or safety
of the tenants under any Residential Leases, that is adverse in any meaningful
way, and (e) the consideration paid to Borrower (which consideration may be
retained by Borrower as provided in the following sentence), after deducting
Borrower’s costs and expenses incurred in connection with the granting of such
easement, is less than $250 per individual dwelling unit. Prior to the granting
of an easement described in the immediately preceding sentence, Borrower shall
(x) provide Lender with copies of the utility easement, for Lender’s review and
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, and, (y) deliver evidence reasonably satisfactory to Lender that
conditions in subsections (a) through (e) have been met. So long as no Event of
Default exists, any compensation received from the easement holder shall be
paid: first, to cover the expenses of recording the easement; second, to
reimburse or pay Lender’s out of pocket expenses incurred by Lender in
connection with its review of the easement in accordance with this Section
11.02(b)(1)(E); third, if applicable, to pay the cost to repair or restore any
portion of the Mortgaged Property damaged as a result of the exercise of the
rights granted by easement holder, to the extent not paid directly by such
easement holder, and fourth, to Borrower for its own account; provided, that in
the event any compensation to be retained by the Borrower in accordance with
this provision exceeds $250 per dwelling unit (after deducting Borrower’s costs
and expenses incurred in connection with the granting of such easement), such
amounts shall be deposited in the Replacement Reserve Account;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 71Article 11

12-17

© 2017 Fannie Mae

 

 

(F)         a lien permitted pursuant to Section 11.02 (Liens, Transfers, and
Assumptions – Covenants) of this Master Agreement; or

 

(G)         the conveyance of any Mortgaged Property following a Foreclosure
Event.

 

(2)         No Transfers of Interests in Borrower, Key Principal, or Guarantor.

 

Subject to the provisions of this Article 11 (Liens, Transfers, and
Assumptions), a Transfer as described in clause (a) of the definition of
Transfer, a Change of Control, or a Transfer of the Restricted Ownership
Interest shall not occur.

 

Notwithstanding the restrictions on Control and Restricted Ownership Interests,
or anything in Section 11.02(d) to the contrary, if a Publicly-Held Corporation
or a Publicly-Held Trust Controls Borrower, Key Principal, or Guarantor (or is
the Key Principal or Guarantor), or owns a direct or indirect Restricted
Ownership Interest in Borrower, Key Principal, or Guarantor, a Transfer of any
ownership interests in such Publicly-Held Corporation or Publicly-Held Trust
(including, but not limited to, the issuance of preferred stock by such
Publicly-Held Corporation or Publicly Held Trust that entitles the holder to a
dividend and a liquidation preference that takes priority over the common stock
of such Publicly-Held Corporation or Publicly Held Trust (and the commensurate
issuance of preferred limited partnership interests in any operating partnership
of such Publicly-Held Corporation or Publicly Held Trust), so long as Control of
such Publicly-Held Corporation or Publicly-Held Trust remains the same after
such issuance and at the time of such issuance no Person owns ten percent (10%)
or more of such issuance) shall not be prohibited under this Master Agreement as
long as (i) such Transfer does not result in a conversion of such Publicly-Held
Corporation or Publicly-Held Trust to a privately held entity, and (ii) Borrower
provides written notice to Lender not later than thirty (30) days thereafter of
any such Transfer that results in any Person owning ten percent (10%) or more of
the Ownership Interests in such Publicly-Held Corporation or Publicly-Held
Trust.

 

(3)         Name Change or Entity Conversion.

 

Lender shall consent to a Borrower changing its name, changing its jurisdiction
of organization, or converting from one type of legal entity into another type
of legal entity for any lawful purpose, provided that:

 

(A)         Lender receives written notice at least thirty (30) days prior to
such change or conversion, which notice shall include organizational charts that
reflect the structure of such Borrower both prior to and subsequent to such name
change or entity conversion;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 72Article 11

12-17

© 2017 Fannie Mae

 

 

(B)         such Transfer is not otherwise prohibited under the provisions of
Section 11.02(b)(2) (No Transfers of Interests in Borrower, Key Principal, or
Guarantor);

 

(C)         Borrower executes an amendment to this Master Agreement and any
other Loan Documents required by Lender documenting the name change or entity
conversion;

 

(D)         Borrower agrees and acknowledges, at Borrower’s expense, that (i)
Borrower will execute and record in the land records any instrument required by
the Property Jurisdiction to be recorded to evidence such name change or entity
conversion (or provide Lender with written confirmation from the title company
(via electronic mail or letter) that no such instrument is required), (ii)
Borrower will execute any additional documents required by Lender, including the
amendment to this Master Agreement, and allow such documents to be recorded or
filed in the land records of the Property Jurisdiction, (iii) Lender will obtain
a “date down” endorsement to the Lender’s Title Policy (or obtain a new Title
Policy if a “date down” endorsement is not available in the Property
Jurisdiction), evidencing title to the Mortgaged Property being in the name of
the successor entity and the Lien of the Security Instrument against the
Mortgaged Property, and (iv) Lender will file any required UCC-3 financing
statement and make any other filing deemed necessary to maintain the priority of
its Liens on the Mortgaged Property; and

 

(E)         no later than ten (10) days subsequent to such name change or entity
conversion, Borrower shall provide Lender (i) the documentation filed with the
appropriate office in such Borrower’s state of formation evidencing such name
change or entity conversion, (ii) copies of the Organizational Documents of such
Borrower, including any amendments, filed with the appropriate office in
Borrower’s state of formation reflecting the post-conversion Borrower name, form
of organization, and structure, and (iii) if available, new certificates of good
standing or valid formation for such Borrower.

 

(4)         No Delaware Statutory Trust or Series LLC Conversion.

 

Notwithstanding any provisions herein to the contrary, no Borrower Entity shall
convert to a Delaware Statutory Trust or a series limited liability company.

 

Notwithstanding the foregoing, Borrower shall provide Lender prompt notice of
any name change or entity conversion of any other Borrower Entity or Identified
Party.

 

(c)          No Other Indebtedness.

 

Other than the Advances, Borrower shall not incur or be obligated at any time
with respect to any loan or other indebtedness (except trade payables as
otherwise permitted in this Master Agreement), including any indebtedness
secured by a Lien on, or the cash flows from, the Mortgaged Property.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 73Article 11

12-17

© 2017 Fannie Mae

 

 

(d)          No Mezzanine Financing or Preferred Equity.

 

Neither Borrower nor any direct or indirect owner of Borrower shall: (1) incur
any Mezzanine Debt other than Permitted Mezzanine Debt; (2) issue any Preferred
Equity other than Permitted Preferred Equity; or (3) incur any similar
indebtedness or issue any similar equity.

 

Section 11.03         Administration Matters Regarding Liens, Transfers, and
Assumptions.

 

(a)          Transfer of Collateral Pool.

 

Lender shall consent to a Transfer of the entire Collateral Pool (by deed
conveyance of all Mortgaged Properties or transfers of the Ownership Interests
in all Borrowers or some combination of both) to and an assumption of the Loan
Documents by a new borrower if each of the following conditions is satisfied
prior to the Transfer:

 

(1)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 11.03(a) (Transfer of
Collateral Pool);

 

(2)         no Event of Default has occurred and is continuing, and no Potential
Event of Default has occurred and is continuing;

 

(3)         Lender determines that:

 

(A)         the proposed new borrower, new key principal, and any other new
guarantor fully satisfy all of Lender’s then-applicable borrower, key principal,
or guarantor eligibility, credit, management, and other loan underwriting
standards, which shall include an analysis of (i) the previous relationships
between Lender and the proposed new borrower, new key principal, new guarantor,
and any Person in Control of them, and the organization of the new borrower, new
key principal, and new guarantor (if applicable), and (ii) the operating and
financial performance of the Mortgaged Property, including physical condition
and occupancy;

 

(B)         any proposed new borrower complies with the SPE Requirements, and
all entities Controlling Borrower comply with the SPE Requirements (as
applicable);

 

(C)         none of the proposed new borrower, new key principal, and any new
guarantor, or any owners of the proposed new borrower, new key principal, and
any new guarantor, are a Prohibited Person; and

 

(D)         none of the proposed new borrower, new key principal, and any new
guarantor (if any of such are entities) shall have an organizational existence
termination date that ends before the Termination Date;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 74Article 11

12-17

© 2017 Fannie Mae

 

 

(4)         [reserved];

 

(5)         the proposed new borrower has:

 

(A)         executed an assumption agreement acceptable to Lender that, among
other things, requires the proposed new borrower to assume and perform all
obligations of Borrower (or any other transferor), and that may require that the
new borrower comply with any provisions of any Loan Document which previously
may have been waived by Lender for Borrower, subject to the terms of Section
11.03(g) (Further Conditions on Transfers Requiring Lender’s Consent);

 

(B)         if required by Lender, delivered to the Title Company for filing or
recording in all applicable jurisdictions, all applicable Loan Documents
including the assumption agreement to correctly evidence the assumption and the
confirmation, continuation, perfection, and priority of the Liens created
hereunder and under the other Loan Documents; and

 

(C)         delivered to Lender a “date-down” endorsement to the Title Policy
acceptable to Lender (or a new title insurance policy if a “date-down”
endorsement is not available);

 

(6)         one or more individuals or entities acceptable to Lender as new
guarantors have executed and delivered to Lender:

 

(A)         an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Loan Documents; or

 

(B)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender;

 

(7)         Lender has reviewed and approved the Transfer documents;

 

(8)         Lender shall be the servicer of the Loan Documents;

 

(9)         Borrower has satisfied the applicable provision of Section 11.03(g)
(Further Conditions on Transfers Requiring Lender’s Consent) including Lender’s
receipt of the fees described in Section 11.03(g) (Further Conditions on
Transfers Requiring Lender’s Consent); and

 

(10)        if any MBS is Outstanding, the Transfer shall not result in a
“significant modification,” as defined under applicable Treasury Regulations, of
any Advance that has been securitized in an MBS.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 75Article 11

12-17

© 2017 Fannie Mae

 

 

(b)          Permitted Transfers of Ownership Interests.

 

Notwithstanding the provisions of Section 11.02(b)(2) (No Transfers of Interests
in Borrower, Key Principal, or Guarantor), the following Transfers are permitted
without the consent of Lender (“Permitted Transfers”):

 

(1)         a Transfer of any direct or indirect Ownership Interest in Borrower,
Guarantor, Key Principal, or any Identified Party; provided, however, that no
Change of Control and no Transfer of the Restricted Ownership Interest occurs as
the result of such Transfer;

 

(2)         the issuance by Borrower, Guarantor, Key Principal, or any
Identified Party of additional membership interests, partnership interests, or
stock (including by creation of a new class or series of interests or stock), as
the case may be, and the subsequent direct or indirect Transfer of such
interests or stock; provided, however, that no Change of Control and no Transfer
of the Restricted Ownership Interest occurs as the result of such Transfer;

 

(3)         a merger with or acquisition of another entity by Key Principal or
Guarantor, as applicable, provided that (A) such Key Principal or Guarantor, as
applicable, is the surviving entity after such merger or acquisition, (B) no
Change of Control or Transfer of the Restricted Ownership Interest occurs, and
(C) such merger or acquisition does not result in an Event of Default;

 

(4)         a Transfer of any direct or indirect Ownership Interest in Borrower
or any Identified Party to a subsidiary of Guarantor or Key Principal, provided
that no Transfer of the Restricted Ownership Interest occurs; and

 

(5)         any conversion of Key Principal or Guarantor from one type of entity
to another type of entity or any amendment, modification, or any other change in
the governing instrument or instruments of Key Principal or Guarantor; provided,
however, that

 

(A)         no Change of Control occurs as a result of any such Transfer;

 

(B)         the decision-making powers and rights of the board of directors of
Key Principal and the board of directors of Guarantor are not eliminated,
materially impaired, or materially reduced as a result of such Transfer
(provided, however, that the creation of new committees of the board of
directors of Key Principal or the board of directors of Guarantor that are
delegated certain powers and authority of the board of directors of Key
Principal or the board of directors of Guarantor (as applicable) will not be
deemed to be an elimination, material impairment, or material reduction of the
decision-making powers of the board of directors of Key Principal or the board
of directors of Guarantor, so long as the board of directors of Key Principal or
the board of directors of Guarantor, as applicable, Controls the composition of
any such committee and has the right to rescind any such delegation); and

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 76Article 11

12-17

© 2017 Fannie Mae

 

 

(C)         the board of directors of Key Principal and the board of directors
of Guarantor continue to exist and Control the Key Principal or Guarantor, as
applicable.

 

If the conditions set forth in this Section 11.03(b) (Permitted Transfers of
Ownership Interests) are satisfied, the Transfer Fee shall be waived provided
Borrower shall pay the Review Fee and out-of-pocket costs set forth in Section
11.03(g) (Further Conditions on Transfers Requiring Lender’s Consent).

 

(c)          Estate Planning.

 

Notwithstanding the provisions of Section 11.02(b)(2) (No Transfers of Interests
in Borrower, Key Principal, or Guarantor), so long as (1) the Transfer does not
cause a Change of Control and (2) Key Principal and Guarantor, as applicable,
maintain the same right and ability to Control Borrower as existed prior to the
Transfer, Lender shall consent to Transfers of direct or indirect Ownership
Interests in Borrower, and Transfers of direct or indirect Ownership Interests
in an entity Key Principal or entity Guarantor to:

 

(A)         Immediate Family Members of such transferor each of whom must have
obtained the legal age of majority;

 

(B)         United States domiciled trusts established for the benefit of the
transferor or Immediate Family Members of the transferor; or

 

(C)         partnerships or limited liability companies of which the partners or
members, respectively, are comprised entirely of (i) such transferor and
Immediate Family Members (each of whom must have obtained the legal age of
majority) of such transferor, (ii) all Immediate Family Members (each of whom
must have obtained the legal age of majority) of such transferor, or (iii)
United States domiciled trusts established for the benefit of the transferor or
Immediate Family Members of the transferor.

 

If the conditions set forth in this Section 11.03(c) (Estate Planning) are
satisfied, the Transfer Fee shall be waived provided Borrower shall pay the
Review Fee and out-of-pocket costs set forth in Section 11.03(g) (Further
Conditions on Transfers Requiring Lender’s Consent).

 

(d)          Termination or Revocation of Trust.

 

If any of Borrower, Guarantor, or Key Principal is a trust (other than a REIT),
or if a Restricted Ownership Interest would be violated, or if Control of
Borrower, Guarantor, or Key Principal would be Transferred due to the
termination or revocation of a trust, the termination or revocation of such
trust is an unpermitted Transfer; provided that the termination or revocation of
the trust due to the death of an individual trustor shall not be considered an
unpermitted Transfer so long as:

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 77Article 11

12-17

© 2017 Fannie Mae

 

 

(1)         Lender is notified within thirty (30) days of the death; and

 

(2)         such Borrower, Guarantor, Key Principal, or other Person, as
applicable, is replaced with an individual or entity acceptable to Lender, in
accordance with the provisions of Section 11.03(a) (Transfer of Collateral Pool)
within ninety (90) days of the date of the death causing the termination or
revocation.

 

If the conditions set forth in this Section 11.03(d) (Termination or Revocation
of Trust) are satisfied, the Transfer Fee shall be waived; provided Borrower
shall pay the Review Fee and out-of-pocket costs set forth in Section 11.03(g)
(Further Conditions on Transfers Requiring Lender’s Consent).

 

(e)          Death of Key Principal or Guarantor; Restricted Ownership
Interest/Controlling Interest Transfer Due to Death.

 

(1)         If a Key Principal or Guarantor that is a natural person dies, or if
a Transfer of the Restricted Ownership Interest or a Change of Control occurs as
a result of the death of a Person (except in the case of trusts which is
addressed in Section 11.03(d) (Termination or Revocation of Trust)), Borrower
must notify Lender in writing within ninety (90) days in the event of such
death. Unless waived in writing by Lender, the deceased shall be replaced by an
individual or entity within one hundred eighty (180) days, subject to Borrower’s
satisfaction of the following conditions:

 

(A)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 11.03(e) (Death of Key
Principal or Guarantor; Restricted Ownership Interest/Controlling Interest
Transfer Due to Death);

 

(B)         Lender determines that, if applicable:

 

(i)          any proposed new key principal and any other new guarantor (or
Person Controlling such new key principal or new guarantor) fully satisfies all
of Lender’s then-applicable key principal or guarantor eligibility, credit,
management, and other loan underwriting standards (including any standards with
respect to previous relationships between Lender and the proposed new key
principal and new guarantor (or Person Controlling such new key principal or new
guarantor) and the organization of the new key principal and new guarantor);

 

(ii)         none of any proposed new key principal or any new guarantor, or any
owners of the proposed new key principal or any new guarantor, is a Prohibited
Person; and

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 78Article 11

12-17

© 2017 Fannie Mae

 

 

(iii)        none of any proposed new key principal or any new guarantor (if any
of such are entities) shall have an organizational existence termination date
that ends before the Maturity Date; and

 

(C)         if applicable, one or more individuals or entities acceptable to
Lender as new guarantors have executed and delivered to Lender:

 

(i)          an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with this Master Agreement; or

 

(ii)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender.

 

(2)         In the event a replacement Key Principal, Guarantor, or other Person
is required by Lender due to the death described in this Section 11.03(e) (Death
of Key Principal or Guarantor; Restricted Ownership Interest/Controlling
Interest Transfer Due to Death), and such replacement has not occurred within
such period, the period for replacement may be extended by Lender to a date not
more than one year from the date of such death; however, Lender may require as a
condition to any such extension that:

 

(A)         the then-current property manager be replaced with a property
manager reasonably acceptable to Lender (or if a property manager has not been
previously engaged, a property manager reasonably acceptable to Lender be
engaged); or

 

(B)         a lockbox agreement or similar cash management arrangement (with the
property manager) reasonably acceptable to Lender during such extended
replacement period be instituted.

 

If the conditions set forth in this Section 11.03(e) (Death of Key Principal or
Guarantor; Restricted Ownership Interest/Controlling Interest Transfer Due to
Death) are satisfied, the Transfer Fee shall be waived, provided Borrower shall
pay the Review Fee and out-of-pocket costs set forth in Section 11.03(g)
(Further Conditions on Transfers Requiring Lender’s Consent).

 

(f)          [Intentionally Deleted.]

 

(g)          Further Conditions on Transfers Requiring Lender’s Consent.

 

(1)         In connection with any Transfer for which Lender’s approval is
required under this Master Agreement including any Transfer under Section
11.02(b)(1)(A) (Liens, Transfers, and Assumptions – Covenants – Transfers –
Mortgaged Property) and Section 11.03(a) (Transfer of Collateral Pool), Lender
may, as a condition to any such approval, require:

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 79Article 11

12-17

© 2017 Fannie Mae

 

 

(A)         additional collateral, guaranties, or other credit support to
mitigate any risks concerning the proposed transferee or the performance or
condition of any Mortgaged Property;

 

(B)         amendment of the Loan Documents to delete or modify any specially
negotiated terms or provisions previously granted for the exclusive benefit of
original Borrower, Key Principal, or Guarantor and to restore the original
provisions of the standard Fannie Mae form multifamily loan documents, to the
extent such provisions were previously modified;

 

(C)         a modification to the amounts required to be deposited into the
Reserve/Escrow Account pursuant to the terms of Section 13.02(a)(3)(B)
(Adjustment of Deposits – Transfers);

 

(D)         in connection with any assumption of the Loan Documents, after
giving effect to the assumption, the provisions of the General Conditions
Schedule shall be satisfied;

 

(E)         delivery to the Title Company for filing or recording in all
applicable jurisdictions, all applicable Loan Documents including assumption
documents and any other appropriate documents in form and substance reasonably
satisfactory to Lender in form proper for recordation as may be necessary in the
opinion of Lender to correctly evidence the assumptions and the confirmation of
Liens created hereunder; or

 

(F)         if any MBS is Outstanding, the Transfer shall not result in a
“significant modification,” as defined under applicable Treasury Regulations, of
any Advance that has been securitized in an MBS.

 

(2)         In connection with any request by Borrower for consent to a
Transfer, Borrower shall pay to Lender upon demand:

 

(A)         the Transfer Fee (to the extent charged by Lender);

 

(B)         the Review Fee (regardless of whether Lender approves or denies such
request); and

 

(C)         all of Lender’s out-of-pocket costs (including reasonable attorneys’
fees) incurred in reviewing the Transfer request, regardless of whether Lender
approves or denies such request.

 

(h)          Additional Florida Mortgaged Property.

 

Upon satisfaction of the terms and conditions of Section 2.02(c) (Making
Advances) and Section 2.10(c) (Right to Add Additional Mortgaged Properties As
Collateral) of the Master Agreement in connection with the making of a Future
Advance in connection with the Addition of an Additional Mortgaged Property
pursuant to Section 2.02(c) (Making Advances) of the Master Agreement, any
Borrower that does not own a Mortgaged Property on the Initial Effective Date is
permitted to acquire, hold, own, lease, and manage a Multifamily Residential
Property (either in fee simple or as tenant under a ground lease meeting all of
the Underwriting and Servicing Requirements) so long as such Borrower adds such
Mortgaged Property on the date of acquisition to the Collateral Pool as an
Additional Mortgaged Property.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 80Article 11

12-17

© 2017 Fannie Mae

 

 

(i)          Additional Permitted Transfers.

 

Upon satisfaction of the terms and conditions of (1) Section 2.10(d) (Right to
Substitutions) of this Master Agreement in connection with a Substitution,
and/or (2) Section 2.10(c) (Right to Add Additional Mortgaged Properties As
Collateral) of this Master Agreement in connection with any Addition, Lender
shall consent to the following Transfers: (a) the merger of the then current
owner of a Multifamily Residential Property into a current Borrower under this
Master Agreement, (b) the Transfer of the membership interests in the Borrower
surviving such merger that is held by BRG FNMA Shelf Member, LLC, a Delaware
limited liability company, immediately prior to the merger to a new limited
liability company that is directly or indirectly majority owned and Controlled
by Bluerock Operating Partnership, and (c) the concurrent replacement of BRG
FNMA Shelf Manager, LLC a Delaware limited liability company, as the manager of
the Borrower surviving such merger with a new manager that is directly or
indirectly majority owned and Controlled by Bluerock Operating Partnership,
provided that (i) such Borrower is the surviving entity after such merger and
satisfies the representations, warranties, and requirements of an Additional
Borrower post-merger including Section 4.02(d)(17) (Borrower Status – Covenants
– Single Purpose Status), and (ii) no Change of Control or Transfer of the
Restricted Ownership Interest occurs. Upon satisfaction of such terms and
conditions, the Transfer Fee and Review Fee shall be waived.

 

ARTICLE 12
IMPOSITIONS

 

Section 12.01           Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
12.01 (Impositions – Representations and Warranties) are made as of each
Effective Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule.

 

(a)          Payment of Taxes, Assessments, and Other Charges.

 

Borrower has:

 

(1)         paid (or with the approval of Lender, established an escrow fund
sufficient to pay when due and payable) all amounts and charges relating to the
Mortgaged Properties that have become due and payable before any fine, penalty
interest, lien, or costs may be added thereto, including Impositions, leasehold
payments, and ground rents;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 81Article 11

12-17

© 2017 Fannie Mae

 

 

(2)         paid all Taxes for the Mortgaged Properties that have become due
before any fine, penalty interest, lien, or costs may be added thereto pursuant
to any notice of assessment received by Borrower and any and all taxes that have
become due against Borrower before any fine, penalty interest, lien, or costs
may be added thereto;

 

(3)         no knowledge of any basis for any additional assessments that are
not disclosed in writing to Lender;

 

(4)         no knowledge of any presently pending special assessments against
all or any part of the Mortgaged Properties, or any presently pending special
assessments against Borrower; and

 

(5)         not received any written notice of any contemplated special
assessment against any Mortgaged Property, or any contemplated special
assessment against Borrower.

 

Section 12.02         Covenants.

 

(a)          Imposition Deposits, Taxes, and Other Charges.

 

Borrower shall:

 

(1)         deposit the Imposition Deposits with Lender on each Payment Date (or
on another day designated in writing by Lender) in amount sufficient, in
Lender’s discretion, to enable Lender to pay each Imposition before the last
date upon which such payment may be made without any penalty or interest charge
being added, plus an amount equal to no more than one-sixth (1/6) (or the amount
permitted by Applicable Law) of the Impositions for the trailing twelve (12)
months (calculated based on the aggregate annual Imposition costs divided by
twelve (12) and multiplied by two (2));

 

(2)         deposit with Lender, within ten (10) days after written notice from
Lender (subject to Applicable Law), such additional amounts estimated by Lender
to be reasonably necessary to cure any deficiency in the amount of the
Imposition Deposits held for payment of a specific Imposition;

 

(3)         except as set forth in Section 12.03(c) (Payment of Impositions;
Sufficiency of Imposition Deposits) below, pay all Impositions, leasehold
payments, ground rents, and Taxes when due and before any fine, penalty
interest, lien, or costs may be added thereto;

 

(4)         promptly deliver to Lender a copy of all notices of, and invoices
for, Impositions, and, if Borrower pays any Imposition directly, Borrower shall
promptly furnish to Lender receipts evidencing such payments; and

 

(5)         promptly deliver to Lender a copy of all notices of any special
assessments and contemplated special assessments against any Mortgaged Property
or Borrower.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 82Article 12

12-17

© 2017 Fannie Mae

 

 

Section 12.03           Administration Matters Regarding Impositions.

 

(a)          Maintenance of Records by Lender.

 

Lender shall maintain records of the monthly and aggregate Imposition Deposits
held by Lender for the purpose of paying Taxes, insurance premiums, and each
other obligation of Borrower for which Imposition Deposits are required.

 

(b)          Imposition Accounts.

 

All Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency and which accounts meet the standards for
custodial accounts as required by Lender from time to time. Lender shall not be
obligated to open additional accounts, or deposit Imposition Deposits in
additional institutions, when the amount of the Imposition Deposits exceeds the
maximum amount of the federal deposit insurance or guaranty. No interest,
earnings, or profits on the Imposition Deposits shall be paid to Borrower unless
Applicable Law so requires. Imposition Deposits shall not be trust funds, nor
shall they operate to reduce the Indebtedness, unless applied by Lender for that
purpose in accordance with this Master Agreement. For the purposes of
§9-104(a)(3) of the UCC, Lender is the owner of the Imposition Deposits and
shall be deemed a “customer” with sole control of the account holding the
Imposition Deposits.

 

(c)          Payment of Impositions; Sufficiency of Imposition Deposits.

 

Lender may pay an Imposition according to any bill, statement, or estimate from
the appropriate public office or insurance company without inquiring into the
accuracy of the bill, statement, or estimate or into the validity of the
Imposition. Imposition Deposits shall be required to be used by Lender to pay
Taxes, insurance premiums and any other individual Imposition only if:

 

(1)         no Event of Default exists;

 

(2)         Borrower has timely delivered to Lender all applicable bills or
premium notices that it has received; and

 

(3)         sufficient Imposition Deposits are held by Lender for each
Imposition at the time such Imposition becomes due and payable.

 

Lender shall have no liability to Borrower or any other Person for failing to
pay any Imposition if any of the conditions are not satisfied. If at any time
the amount of the Imposition Deposits held for payment of a specific Imposition
exceeds the amount reasonably deemed necessary by Lender to be held in
connection with such Imposition, the excess may be credited against future
installments of Imposition Deposits for such Imposition.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 83Article 12

12-17

© 2017 Fannie Mae

 

 

(d)          Imposition Deposits Upon Event of Default.

 

If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in such amount and in such order as Lender determines, to
pay any Impositions or as a credit against the Indebtedness.

 

(e)          Contesting Impositions.

 

Other than insurance premiums, Borrower may contest, at its expense, by
appropriate legal proceedings, the amount or validity of any Imposition if:

 

(1)         Borrower notifies Lender of the commencement or expected
commencement of such proceedings;

 

(2)         Lender determines that the applicable Mortgaged Property is not in
danger of being sold or forfeited;

 

(3)         Borrower deposits with Lender (or the applicable Governmental
Authority if required by Applicable Law) reserves sufficient to pay the
contested Imposition, if required by Lender (or the applicable Governmental
Authority);

 

(4)         Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested in writing by Lender; and

 

(5)         Borrower commences, and at all times thereafter diligently
prosecutes, such contest in good faith until a final determination is made by
the applicable Governmental Authority.

 

(f)          Release to Borrower.

 

Upon payment in full of all sums secured by the Security Instrument and this
Master Agreement and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower the balance of any Imposition Deposits then on
deposit with Lender.

 

ARTICLE 13
REPLACEMENT RESERVE AND REPAIRS

 

Section 13.01           Covenants.

 

(a)          Initial Deposits to Replacement Reserve Account and Repairs Escrow
Account.

 

On the Effective Date, Borrower shall pay to Lender:

 

(1)         the Initial Replacement Reserve Deposit for deposit into the
Replacement Reserve Account; and

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 84Article 12

12-17

© 2017 Fannie Mae

 

 

(2)         the Repairs Escrow Deposit for deposit into the Repairs Escrow
Account.

 

(b)          Monthly Replacement Reserve Deposits.

 

Borrower shall deposit the applicable Monthly Replacement Reserve Deposit into
the Replacement Reserve Account on each Payment Date.

 

(c)          Payment for Replacements and Repairs.

 

Borrower shall:

 

(1)         pay all invoices for the Replacements and Repairs, regardless of
whether funds on deposit in the Replacement Reserve Account or the Repairs
Escrow Account, as applicable, are sufficient, prior to any request for
disbursement from the Replacement Reserve Account or the Repairs Escrow Account,
as applicable (unless Lender has agreed to issue joint checks in connection with
a particular Replacement or Repair);

 

(2)         pay all applicable fees and charges of any Governmental Authority on
account of the Replacements and Repairs, as applicable; and

 

(3)         provide evidence satisfactory to Lender of completion of the
Replacements and any Required Repairs (within the Completion Period or within
such other period or by such other date set forth in the Required Repair
Schedule and any Borrower Requested Repairs and Additional Lender Repairs (by
the date specified by Lender for any such Borrower Requested Repairs or
Additional Lender Repairs)).

 

(d)          Assignment of Contracts for Replacements and Repairs.

 

Borrower shall collaterally assign to Lender as additional security any contract
or subcontract for Replacements or Repairs, upon Lender’s written request, on a
form of assignment approved by Lender.

 

(e)          Indemnification.

 

If Lender elects to exercise its rights under Section 14.03 (Additional Lender
Rights; Forbearance) due to Borrower’s failure to timely commence or complete
any Replacements or Repairs, Borrower shall indemnify and hold Lender harmless
for, from and against any and all actions, suits, claims, demands, liabilities,
losses, damages, obligations, and costs or expenses, including litigation costs
and reasonable attorneys’ fees, arising from or in any way connected with the
performance by Lender of the Replacements or Repairs or investment of the
Reserve/Escrow Account Funds; provided that Borrower shall have no indemnity
obligation for the actual costs of completing such Replacement or Repairs, or if
such actions, suits, claims, demands, liabilities, losses, damages, obligations,
and costs or expenses, including litigation costs and reasonable attorneys’
fees, arise as a result of the willful misconduct or gross negligence of Lender,
Lender’s agents, employees, or representatives as determined by a court of
competent jurisdiction pursuant to a final non-appealable court order.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 85

Article 13



12-17

© 2017 Fannie Mae

 

 

(f)          Amendments to Loan Documents.

 

Subject to Section 5.02 (Advances – Covenants) Borrower shall execute and
deliver to Lender, upon written request, an amendment to this Master Agreement,
the Security Instrument, any other Loan Document deemed necessary or desirable
to perfect Lender’s lien upon any portion of each Mortgaged Property for which
Reserve/Escrow Account Funds were expended.

 

(g)          Administrative Fees and Expenses.

 

Borrower shall pay to Lender:

 

(1)         by the date specified in the applicable invoice, the Repairs Escrow
Account Administrative Fee and the Replacement Reserve Account Administration
Fee for Lender’s services in administering the Repairs Escrow Account and
Replacement Reserve Account and investing the funds on deposit in the Repairs
Escrow Account and the Replacement Reserve Account, respectively;

 

(2)         upon demand, a reasonable inspection fee, not exceeding the Maximum
Inspection Fee, for each inspection of a Mortgaged Property by Lender in
connection with a Repair or Replacement, plus all other reasonable costs and
out-of-pocket expenses relating to such inspections; and

 

(3)         upon demand, all reasonable fees charged by any engineer, architect,
inspector or other person inspecting a Mortgaged Property on behalf of Lender
for each inspection of such Mortgaged Property in connection with a Repair or
Replacement, plus all other reasonable costs and out-of-pocket expenses relating
to such inspections.

 

Section 13.02           Administration Matters Regarding Reserves.

 

(a)          Accounts, Deposits, and Disbursements.

 

(1)         Custodial Accounts.

 

(A)         The Replacement Reserve Account shall be an interest-bearing account
that meets the standards for custodial accounts as required by Lender from time
to time. Lender shall not be responsible for any losses resulting from the
investment of the Replacement Reserve Deposits or for obtaining any specific
level or percentage of earnings on such investment. All interest, if any, earned
on the Replacement Reserve Deposits shall be added to and become part of the
Replacement Reserve Account; provided, however, if Applicable Law requires, and
so long as no Event of Default has occurred and is continuing under any of the
Loan Documents, Lender shall pay to Borrower the interest earned on the
Replacement Reserve Account not less frequently than the Replacement Reserve
Account Interest Disbursement Frequency. In no event shall Lender be obligated
to disburse funds from the Reserve/Escrow Account if an Event of Default has
occurred and is continuing.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 86Article 13

12-17

© 2017 Fannie Mae

 

 

(B)         Lender shall not be obligated to deposit the Repairs Escrow Deposits
into an interest-bearing account.

 

(2)         Disbursements by Lender Only.

 

Only Lender or a designated representative of Lender may make disbursements from
the Replacement Reserve Account and the Repairs Escrow Account. Except as
provided in Section 13.02(a)(7) (Conditions to Disbursement), disbursements
shall only be made upon Borrower request and after satisfaction of all
conditions for disbursement.

 

(3)         Adjustment to Deposits.

 

(A)         Mortgaged Properties in Collateral Pool over Ten (10) Years.

 

If any Mortgaged Property is part of the Collateral Pool for ten (10) years or
more, a property condition assessment shall be ordered by Lender for such
Mortgaged Property at the expense of Borrower (which expense may be paid out of
the Replacement Reserve Account if excess funds are available). The property
condition assessment shall be performed no earlier than the sixth (6th) month
and no later than the ninth (9th) month of the tenth (10th) year after such
Mortgaged Property was added to the Collateral Pool (and of the twentieth (20th)
year if applicable). After review of the property condition assessment, the
amount of the Monthly Replacement Reserve Deposit may be adjusted by Lender for
the remaining Facility Year by written notice to Borrower so that the Monthly
Replacement Reserve Deposits are sufficient to fund the Replacements as and when
required and/or the amount to be held in the Repairs Escrow Account may be
adjusted by Lender so that the Repairs Escrow Deposit is sufficient to fund the
Repairs as and when required.

 

(B)         Transfers.

 

In connection with any Transfer of any Mortgaged Property in connection with an
assumption, or any Transfer of Ownership Interest(s) in a Borrower Entity that
requires Lender’s consent, Lender may review the amounts on deposit, if any, in
the Replacement Reserve Account or the Repairs Escrow Account, the amount of the
Monthly Replacement Reserve Deposit for the applicable Mortgaged Property(ies)
and the likely repairs and replacements required by such Mortgaged
Property(ies), and the related contingencies which may arise during the
remaining Term of this Master Agreement. Based upon that review, Lender may
require an additional deposit to the Replacement Reserve Account or the Repairs
Escrow Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit as a condition to Lender’s consent to such Transfer.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 87Article 13

12-17

© 2017 Fannie Mae

 

 

(4)         Insufficient Funds.

 

Lender may, upon thirty (30) days’ prior written notice to Borrower, require an
additional deposit(s) to the Replacement Reserve Account or Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit, if Lender determines that the amounts on deposit in either the
Replacement Reserve Account or the Repairs Escrow Account are not sufficient to
cover the costs for Required Repairs or Required Replacements or, pursuant to
the terms of Section 13.02(a)(9) (Replacements and Repairs Other than Required
Replacements or Required Repairs), not sufficient to cover the costs for
Borrower Requested Repairs, Additional Lender Repairs, Borrower Requested
Replacements, or Additional Lender Replacements. Borrower’s agreement to
complete the Replacements or Repairs as required by this Master Agreement shall
not be affected by the insufficiency of any balance in the Replacement Reserve
Account or the Repairs Escrow Account, as applicable.

 

(5)         Disbursements for Replacements and Repairs.

 

(A)         Disbursement requests may only be made after completion of the
applicable Replacements and only to reimburse the applicable Borrower for the
actual approved costs of the Replacements. Lender shall not disburse from the
Replacement Reserve Account the costs of routine maintenance to any Mortgaged
Property or for costs which are to be reimbursed from the Repairs Escrow Account
or any similar account. Disbursement from the Replacement Reserve Account shall
not be made more frequently than the Maximum Replacement Reserve Disbursement
Interval for such Mortgaged Property. Other than in connection with a final
request for disbursement, disbursements from the Replacement Reserve Account
shall not be less than the Minimum Replacement Reserve Disbursement Amount for
such Mortgaged Property.

 

(B)         Disbursement requests may only be made after completion of the
applicable Repairs and only to reimburse the applicable Borrower for the actual
cost of the Repairs, up to the Maximum Repair Cost for such Mortgaged Property.
Lender shall not disburse any amounts which would cause the funds remaining in
the Repairs Escrow Account after any disbursement (other than with respect to
the final disbursement) to be less than the Maximum Repair Cost of the
then-current estimated cost of completing all remaining Repairs. Lender shall
not disburse from the Repairs Escrow Account the costs of routine maintenance to
any Mortgaged Property or for costs which are to be reimbursed from the
Replacement Reserve Account or any similar account. Disbursement from the
Repairs Escrow Account shall not be made more frequently than the Maximum Repair
Disbursement Interval. Other than in connection with a final request for
disbursement, disbursements from the Repairs Escrow Account shall not be less
than the Minimum Repairs Disbursement Amount for such Mortgaged Property.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 88Article 13

12-17

© 2017 Fannie Mae

 

 

(6)         Disbursement Requests.

 

Each request by Borrower for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account must be in writing, must specify the Replacement
or Repair for which reimbursement is requested (provided that for any Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements and Additional Lender Repairs, Lender shall have approved the use
of the Reserve/Escrow Account Funds for such replacements or repairs pursuant to
the terms of Section 13.02(a)(9) (Replacements and Repairs Other than Required
Replacements or Required Repairs)), and must:

 

(A)         if applicable, specify the quantity and price of the items or
materials purchased, grouped by type or category;

 

(B)         if applicable, specify the cost of all contracted labor or other
services involved in the Replacement or Repair for which such request for
disbursement is made;

 

(C)         if applicable, include copies of invoices for all items or materials
purchased and all contracted labor or services provided;

 

(D)         include evidence of payment of such Replacement or Repair
satisfactory to Lender (unless Lender has agreed to issue joint checks in
connection with a particular Repair or Replacement as provided in this Master
Agreement); and

 

(E)         contain a certification by Borrower that the Repair or Replacement
has been completed lien free and in a good and workmanlike manner, in accordance
with any plans and specifications previously approved by Lender (if applicable)
and in compliance with all Applicable Law, and otherwise in accordance with the
provisions of this Master Agreement.

 

(7)         Conditions to Disbursement.

 

Lender may require any or all of the following at the expense of Borrower as a
condition to disbursement of funds from the Replacement Reserve Account or the
Repairs Escrow Account (provided that for any Borrower Requested Replacements,
Borrower Requested Repairs, Additional Lender Replacements, and Additional
Lender Repairs, Lender shall have approved the use of the Reserve/Escrow Account
Funds for such replacements or repairs pursuant to the terms of Section
13.02(a)(9) (Replacements and Repairs Other than Required Replacements or
Required Repairs)):

 

(A)         an inspection by Lender of the applicable Mortgaged Property and the
applicable Replacement or Repair;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 89Article 13

12-17

© 2017 Fannie Mae

 

 

(B)         an inspection or certificate of completion by an appropriate
independent qualified professional (such as an architect, engineer or property
inspector, depending on the nature of the Repair or Replacement) selected by
Lender;

 

(C)         either:

 

(i)          a search of title to the applicable Mortgaged Property effective to
the date of disbursement; or

 

(ii)         a “date-down” endorsement to Lender’s Title Policy (or a new
Lender’s Title Policy if a “date-down” is not available) extending the effective
date of such policy to the date of disbursement, and showing no Liens other than
(1) Permitted Encumbrances, (2) liens which Borrower is diligently contesting in
good faith that have been bonded off to the satisfaction of Lender, or (3)
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials; and

 

(D)         an acknowledgement of payment, waiver of claims, and release of lien
for work performed and materials supplied from each contractor, subcontractor or
materialman in accordance with the requirements of Applicable Law and covering
all work performed and materials supplied (including equipment and fixtures) for
the applicable Mortgaged Property by that contractor, subcontractor, or
materialman through the date covered by the disbursement request (or, in the
event that payment to such contractor, subcontractor, or materialman is to be
made by a joint check, the release of lien shall be effective through the date
covered by the previous disbursement).

 

(8)         Joint Checks for Periodic Disbursements.

 

Lender may, upon Borrower’s written request, issue joint checks, payable to
Borrower and the applicable supplier, materialman, mechanic, contractor,
subcontractor or other similar party, if:

 

(A)         the cost of the Replacement or Repair exceeds the Replacement
Threshold or the Repair Threshold, as applicable, for such Mortgaged Property
and the contractor performing such Replacement or Repair requires periodic
payments pursuant to the terms of the applicable written contract;

 

(B)         the contract for such Repair or Replacement requires payment upon
completion of the applicable portion of the work;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 90Article 13

12-17

© 2017 Fannie Mae

 

 

(C)         Borrower makes the disbursement request after completion of the
applicable portion of the work required to be completed under such contract;

 

(D)         the materials for which the request for disbursement has been made
are on site at the applicable Mortgaged Property and are properly secured or
installed;

 

(E)         Lender determines that the remaining funds in the Replacement
Reserve Account designated for such Replacement, or in the Repairs Escrow
Account designated for such Repair, as applicable, are sufficient to pay such
costs and the then-current estimated cost of completing all remaining Required
Replacements or Required Repairs (at the Maximum Repair Cost), as applicable,
and any other Borrower Requested Replacements, Borrower Requested Repairs,
Additional Lender Replacements, or Additional Lender Repairs that have been
previously approved by Lender;

 

(F)         each supplier, materialman, mechanic, contractor, subcontractor, or
other similar party receiving payments shall have provided, if requested in
writing by Lender, a waiver of liens with respect to amounts which have been
previously paid to them; and

 

(G)         all other conditions for disbursement have been satisfied.

 

(9)         Replacements and Repairs Other than Required Replacements or
Required Repairs.

 

(A)         Borrower Requested Replacements and Borrower Requested Repairs.

 

Borrower may submit a disbursement request from the Replacement Reserve Account
or the Repairs Escrow Account to reimburse Borrower for any Borrower Requested
Replacement or Borrower Requested Repair. The disbursement request must be in
writing and include an explanation for such request. Lender shall make
disbursements for Borrower Requested Replacements or Borrower Requested Repairs
if:

 

(i)          they are of the type intended to be covered by the Replacement
Reserve Account or the Repairs Escrow Account, as applicable;

 

(ii)         the costs are commercially reasonable;

 

(iii)        the amount of funds in the Replacement Reserve Account or Repairs
Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 91Article 13

12-17

© 2017 Fannie Mae

 

 

(iv)        all conditions for disbursement from the Replacement Reserve Account
or Repairs Escrow Account, as applicable, have been satisfied.

 

Nothing in this Master Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit in connection with any such Borrower
Requested Replacements, or an additional deposit to the Repairs Escrow Account
for any such Borrower Requested Repairs.

 

(B)         Additional Lender Replacements and Additional Lender Repairs.

 

Lender may require, as set forth in Section 6.02(b) (Property Maintenance),
Section 6.03(c) (Property Condition Assessment), or otherwise from time to time,
upon written notice to Borrower, that Borrower make Additional Lender
Replacements or Additional Lender Repairs. Lender shall make disbursements from
the Replacement Reserve Account for Additional Lender Replacements or from the
Repairs Escrow Account for Additional Lender Repairs, as applicable, if:

 

(i)          the costs are commercially reasonable;

 

(ii)         the amount of funds in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and

 

(iii)        all conditions for disbursement from the Replacement Reserve
Account or Repairs Escrow Account, as applicable, have been satisfied.

 

Nothing in this Master Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit for any such Additional Lender Replacements
or an additional deposit to the Repairs Escrow Account for any such Additional
Lender Repair.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 92Article 13

12-17

© 2017 Fannie Mae

 

 





 

(10)        Excess Costs.

 

In the event any Replacement or Repair exceeds the approved cost set forth on
the Required Replacement Schedule for Replacements, or the Maximum Repair Cost
for Repairs, Borrower may submit a disbursement request to reimburse Borrower
for such excess cost. The disbursement request must be in writing and include an
explanation for such request. Lender shall make disbursements from the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, if:

 

(A)         the excess cost is commercially reasonable;

 

(B)         the amount of funds in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, or Additional Lender Repairs that have been previously approved by
Lender; and

 

(C)         all conditions for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account have been satisfied.

 

(11)        Final Disbursements.

 

Upon completion of all Repairs in accordance with this Master Agreement and so
long as no Event of Default has occurred and is continuing, Lender shall
disburse to Borrower any amounts then remaining in the Repairs Escrow Account.
Upon payment in full of the Indebtedness and release by Lender of the lien of
the Security Instrument, Lender shall disburse to Borrower any and all amounts
then remaining in the Replacement Reserve Account and the Repairs Escrow Account
(if not previously released).

 

(b)          Approvals of Contracts; Assignment of Claims.

 

Lender retains the right to approve all contracts or work orders with
materialmen, mechanics, suppliers, subcontractors, contractors, or other parties
providing labor or materials in connection with the Replacements or Repairs.
Notwithstanding Borrower’s assignment (in the Security Instrument) of its rights
and claims against all Persons supplying labor or materials in connection with
the Replacement or Repairs, Lender will not pursue any such right or claim
unless an Event of Default has occurred and is continuing or as otherwise
provided in Section 14.03(c) (Appointment of Lender as Attorney-In-Fact).

 

Master Credit Facility AgreementForm 6001.MCFAPage 93Article 1312-17

© 2017 Fannie Mae

 

 

(c)          Delays and Workmanship.

 

If any work for any Replacement or Repair has not timely commenced, has not been
timely performed in a workmanlike manner, or has not been timely completed in a
workmanlike manner, Lender may, without notice to Borrower:

 

(1)         withhold disbursements from the Replacement Reserve Account or
Repairs Escrow Account for such unsatisfactory Replacement or Repair, as
applicable;

 

(2)         proceed under existing contracts or contract with third parties to
make or complete such Replacement or Repair;

 

(3)         apply the funds in the Replacement Reserve Account or Repairs Escrow
Account toward the labor and materials necessary to make or complete such
Replacement or Repair, as applicable; or

 

(4)         exercise any and all other remedies available to Lender under this
Master Agreement or any other Loan Document, including any remedies otherwise
available upon an Event of Default pursuant to the terms of Section 14.02
(Remedies).

 

To facilitate Lender’s completion or making of such Replacements or Repairs,
Lender shall have the right to enter onto each Mortgaged Property and perform
any and all work and labor necessary to make or complete the Replacements or
Repairs and employ watchmen to protect such Mortgaged Property from damage. All
funds so expended by Lender shall be deemed to have been advanced to Borrower,
shall be part of the Indebtedness and shall be secured by the Security
Instrument and this Master Agreement.

 

(d)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c) (Appointment of Lender as Attorney-In-Fact).

 

(e)          No Lender Obligation.

 

Nothing in this Master Agreement shall:

 

(1)         make Lender responsible for making or completing the Replacements or
Repairs;

 

(2)         require Lender to expend funds, whether from the Replacement Reserve
Account, the Repairs Escrow Account or otherwise, to make or complete any
Replacement or Repair;

 

(3)         obligate Lender to proceed with the Replacements or Repairs; or

 

Master Credit Facility AgreementForm 6001.MCFAPage 94Article 1312-17

© 2017 Fannie Mae

 

 

(4)         obligate Lender to demand from Borrower additional sums to make or
complete any Replacement or Repair.

 

(f)          No Lender Warranty.

 

Lender’s approval of any plans for any Replacement or Repair, release of funds
from the Replacement Reserve Account or Repairs Escrow Account, inspection of
any Mortgaged Property by Lender or its agents, representatives, or designees,
or other acknowledgment of completion of any Replacement or Repair in a manner
satisfactory to Lender shall not be deemed an acknowledgment or warranty to any
Person that the Replacement or Repair has been completed in accordance with
applicable building, zoning or other codes, ordinances, statutes, laws,
regulations or requirements of any Governmental Authority, such responsibility
being at all times exclusively that of Borrower.

 

ARTICLE 14
DEFAULTS/REMEDIES

 

Section 14.01         Events of Default.

 

The occurrence of any one or more of the following in this Section 14.01 (Events
of Default) shall constitute an Event of Default under this Master Agreement.

 

(a)          Automatic Events of Default.

 

Any of the following shall constitute an automatic Event of Default:

 

(1)         any failure by Borrower to pay or deposit when due any amount
required by the Note, this Master Agreement or any other Loan Document;

 

(2)         any failure by Borrower to maintain the insurance coverage required
by any Loan Document;

 

(3)         any failure by Borrower to comply with the provisions of Section
4.02(d) (Borrower Status – Covenants – Single Purpose Status) relating to its
single asset status;

 

(4)         if any warranty, representation, certification, or statement of
Borrower or Guarantor in this Master Agreement or any of the other Loan
Documents is false, inaccurate, or misleading in any material respect when made;

 

(5)         fraud, gross negligence, willful misconduct or material
misrepresentation or material omission by or on behalf of Borrower, Guarantor or
Key Principal or any of their officers, directors, trustees, partners, members,
or managers in connection with:

 

(A)         the application for, or creation of, the Indebtedness;

 

Master Credit Facility AgreementForm 6001.MCFAPage 95Article 1312-17

© 2017 Fannie Mae

 

 

(B)         any financial statement, rent roll, or other report or information
provided to Lender during the Term of this Master Agreement; or

 

(C)         any request for Lender’s consent to any proposed action, including a
request for disbursement of Reserve/Escrow Account Funds or Collateral Account
Funds;

 

(6)         the occurrence of any Transfer not permitted by the Loan Documents;

 

(7)         the occurrence of a Bankruptcy Event;

 

(8)         the commencement of a forfeiture action or proceeding, whether civil
or criminal, which, in Lender’s reasonable judgment, could result in a
forfeiture of any Mortgaged Property or otherwise materially impair the lien
created by this Master Agreement or the Security Instrument or Lender’s interest
in any Mortgaged Property;

 

(9)         if Borrower, Guarantor or Key Principal is a trust (other than a
REIT), or if a Transfer of the Restricted Ownership Interest or a Change of
Control occurs due to the termination or revocation of a trust, the termination
or revocation of such trust, except as set forth in Section 11.03(d)
(Termination or Revocation of Trust);

 

(10)        any failure by Borrower to complete any Repair related to fire, life
or safety issues in accordance with the terms of this Master Agreement within
the Completion Period (or such other date set forth on the Required Repair
Schedule or otherwise required by Lender in writing for such Repair);

 

(11)        any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust, or deed to secure debt on any Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable; or

 

(12)        a dissolution or liquidation for any reason (whether voluntary or
involuntary) of Borrower Entity or any general partner, managing member, or sole
member of any Borrower Entity.

 

(b)          Events of Default Subject to a Specified Cure Period.

 

Any of the following shall constitute an Event of Default subject to the cure
period set forth in the Loan Documents:

 

(1)         if Key Principal or Guarantor is a natural Person, the death of such
individual, unless all requirements of Section 11.03(e) (Death of Key Principal
or Guarantor; Restricted Ownership Interest/Controlling Interest Transfer Due to
Death) are met;

 

(2)         [intentionally deleted]

 

Master Credit Facility AgreementForm 6001.MCFAPage 96Article 1412-17

© 2017 Fannie Mae

 

 

(3)         any failure by Borrower, Key Principal, or Guarantor to comply with
the provisions of Section 5.02(b) (Further Assurances) and Section 5.02(c) (Sale
of Advances); and

 

(4)         any failure by Borrower to perform any obligation under this Master
Agreement or any Loan Document that is subject to a specified written notice and
cure period, which failure continues beyond such specified written notice and
cure period as set forth herein or in the applicable Loan Document.

 

(c)          Events of Default Subject to Extended Cure Period or Release.

 

The following shall constitute an Event of Default if the existence of such
condition or event, or such failure to perform or default in performance
continues for a period of thirty (30) days after written notice by Lender to
Borrower of the existence of such condition or event, or of such failure to
perform or default in performance, provided, however, such period may be
extended for up to an additional thirty (30) days if Borrower, in the discretion
of Lender, is diligently pursuing a cure of such; provided, further, however, no
such written notice, grace period or extension shall apply if, in Lender’s
discretion, immediate exercise by Lender of a right or remedy under this Master
Agreement or any Loan Document is required to avoid harm to Lender or impairment
of the Indebtedness, the Mortgaged Property or any other security given to
secure the Indebtedness:

 

(1)         any failure by Borrower to perform any of its obligations under this
Master Agreement or any Loan Document (other than those specified in Section
14.01(a) (Automatic Events of Default) or Section 14.01(b) (Events of Default
Subject to a Specified Cure Period)) as and when required.

 

Notwithstanding anything to the contrary herein or in any other Loan Document,
if an Event of Default shall occur hereunder or under any other Loan Document
because a representation, warranty, affirmative covenant, negative covenant, or
other provision hereunder or thereunder shall be breached or violated that in
Lender’s sole and exclusive judgment is with respect to a particular Mortgaged
Property (other than any misappropriation of funds collected in respect thereof)
(each, a “Property-Specific Event of Default”), such Event of Default shall be
deemed cured if Borrower shall satisfy all of the conditions set forth in
Section 2.10(b) (Right to Obtain Releases of Mortgaged Property) of this Master
Agreement relating to the Release of such Mortgaged Property from the Collateral
Pool within thirty (30) days of Borrower acquiring knowledge of such Event of
Default (the “Release Cure Period”). During the Release Cure Period, Lender
agrees that it shall not have the right to exercise the remedy set forth in
Section 14.02 (Remedies) of this Master Agreement; provided, however, that the
foregoing shall not impair Lender’s right to exercise the remedies available to
Lender under any of the other Loan Documents or at law or in equity or under
Section 14.03(b) (No Waiver of Rights or Remedies) during such Release Cure
Period. If Lender shall elect to exercise any such remedies during such period,
and if Borrower releases such Mortgaged Property pursuant to the provisions of
the Mortgaged Property Release Schedule as described in the preceding sentence
and at the time of such release no other Event of Default has occurred and is
continuing, Lender shall cease exercising such remedies with respect to the
applicable Property-Specific Event of Default and discontinue any proceedings it
may have initiated in connection therewith, and the parties shall be restored to
their former positions and rights hereunder; provided, however, that if Borrower
shall fail to satisfy all of the conditions set forth in the Mortgaged Property
Release Schedule relating to the release of such Mortgaged Property from the
Collateral Pool during the Release Cure Period, Lender may thereafter exercise
any and all remedies available to Lender under Article 14 (Defaults/Remedies) of
this Master Agreement, including, without limitation, the remedies set forth in
Section 14.02 (Remedies).

 

Master Credit Facility AgreementForm 6001.MCFAPage 97Article 1412-17

© 2017 Fannie Mae

 

 

Section 14.02         Remedies.

 

(a)          Acceleration; Foreclosure.

 

(1)         If an Event of Default has occurred and is continuing, the entire
unpaid principal balance of the Advances Outstanding, any Accrued Interest,
interest accruing at the Default Rate, the Prepayment Premium (if applicable),
and all other Indebtedness, at the option of Lender, shall immediately become
due and payable, without any prior written notice to Borrower, unless Applicable
Law requires otherwise (and in such case, after any required written notice has
been given). Lender may exercise this option to accelerate regardless of any
prior forbearance. In addition, Lender shall have all rights and remedies
afforded to Lender hereunder and under the other Loan Documents, including,
foreclosure on and/or the power of sale of any or all of the Mortgaged
Properties, as provided in the Security Instrument, and any rights and remedies
available to Lender at law or in equity (subject to Borrower’s statutory rights
of reinstatement, if any). Any proceeds of a Foreclosure Event may be held and
applied by Lender as additional collateral for the Indebtedness pursuant to this
Master Agreement. Notwithstanding the foregoing, the occurrence of any
Bankruptcy Event of Borrower shall automatically accelerate the Indebtedness,
which Indebtedness shall be immediately due and payable without written notice
or further action by Lender.

 

(2)         Lender may Accelerate any Note without the obligation, but the right
to accelerate any other Note (if more than one). In the exercise of its rights
and remedies under the Loan Documents, Lender may, except as provided in this
Master Agreement, exercise and perfect any and all of its rights in and under
the Loan Documents with regard to any Mortgaged Property without the obligation
(but with the right) to exercise and perfect its rights and remedies with
respect to any other Mortgaged Property. Any such exercise shall be without
regard to the Allocable Facility Amount assigned to such Mortgaged Property.
Lender may recover an amount equal to the full amount Outstanding in respect of
any of the Notes in connection with such exercise. Any such amount shall be
applied to the Obligations as determined by Lender.

 

(b)          Loss of Right to Disbursements from Collateral Accounts.

 

If an Event of Default has occurred and is continuing, Borrower shall
immediately lose all of its rights to receive disbursements from the
Reserve/Escrow Accounts and any Collateral Accounts. During the continuance of
any such Event of Default, Lender may use the Reserve/Escrow Account Funds and
any Collateral Account Funds (or any portion thereof) for any purpose,
including:

 

Master Credit Facility AgreementForm 6001.MCFAPage 98Article 1412-17

© 2017 Fannie Mae

 

 

(1)         repayment of the Indebtedness, including principal prepayments and
the Prepayment Premium applicable to such full or partial prepayment, as
applicable (however, such application of funds shall not cure or be deemed to
cure any Event of Default);

 

(2)         reimbursement of Lender for all losses and expenses (including
reasonable legal fees) suffered or incurred by Lender as a result of such Event
of Default;

 

(3)         completion of the Replacement or Repair or for any other replacement
or repair to a Mortgaged Property; and

 

(4)         payment of any amount expended in exercising (and the exercise of)
all rights and remedies available to Lender at law or in equity or under this
Master Agreement or under any of the other Loan Documents.

 

Nothing in this Master Agreement shall obligate Lender to apply all or any
portion of the Reserve/Escrow Account Funds or Collateral Account Funds on
account of any Event of Default by Borrower or to repayment of the Indebtedness
or in any specific order of priority.

 

(c)          Remedies Cumulative.

 

Each right and remedy provided in this Master Agreement is distinct from all
other rights or remedies under this Master Agreement or any other Loan Document
or afforded by Applicable Law, and each shall be cumulative and may be exercised
concurrently, independently or successively, in any order. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of additional default by Borrower in order to exercise any of its remedies
with respect to an Event of Default.

 

Section 14.03         Additional Lender Rights; Forbearance.

 

(a)          No Effect Upon Obligations.

 

Lender may, but shall not be obligated to, agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, Guarantor, Key Principal, or other third party
obligor, to take any of the following actions:

 

(1)         the time for payment of the principal of or interest on the
Indebtedness may be extended, or the Indebtedness may be renewed in whole or in
part;

 

(2)         the rate of interest on or period of amortization of the Advances or
the amount of the Monthly Debt Service Payments payable under the Loan Documents
may be modified;

 

Master Credit Facility AgreementForm 6001.MCFAPage 99Article 1412-17

© 2017 Fannie Mae

 

 

(3)         the time for Borrower’s performance of or compliance with any
covenant or agreement contained in any Loan Document, whether presently existing
or hereinafter entered into, may be extended or such performance or compliance
may be waived;

 

(4)         any or all payments due under this Master Agreement or any other
Loan Document may be reduced;

 

(5)         any Loan Document may be modified or amended by Lender and Borrower
in any respect, including an increase in the principal amount of the Advances;

 

(6)         any amounts under this Master Agreement or any other Loan Document
may be released;

 

(7)         any security for the Indebtedness may be modified, exchanged,
released, surrendered, or otherwise dealt with, or additional security may be
pledged or mortgaged for the Indebtedness;

 

(8)         the payment of the Indebtedness or any security for the
Indebtedness, or both, may be subordinated to the right to payment or the
security, or both, of any other present or future creditor of Borrower; or

 

(9)         any other terms of the Loan Documents may be modified.

 

(b)          No Waiver of Rights or Remedies.

 

Any waiver of an Event of Default or forbearance by Lender in exercising any
right or remedy under this Master Agreement or any other Loan Document or
otherwise afforded by Applicable Law, shall not be a waiver of any other Event
of Default or preclude the exercise or failure to exercise of any other right or
remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise or failure to exercise of any
other right available to Lender. Lender’s receipt of any insurance proceeds or
amounts in connection with a Condemnation Action shall not operate to cure or
waive any Event of Default.

 

(c)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby irrevocably makes, constitutes, and appoints Lender (and any
officer of Lender or any Person designated by Lender for that purpose) as
Borrower’s true and lawful proxy and attorney-in-fact (and agent-in-fact) in
Borrower’s name, place, and stead, with full power of substitution, to:

 

(1)         use any of the funds in the Replacement Reserve Account or Repairs
Escrow Account for the purpose of making or completing the Replacements or
Repairs;

 

Master Credit Facility AgreementForm 6001.MCFAPage 100Article 1412-17

© 2017 Fannie Mae

 

 

(2)         make such additions, changes, and corrections to the Replacements or
Repairs as shall be necessary or desirable to complete the Replacements or
Repairs;

 

(3)         employ such contractors, subcontractors, agents, architects, and
inspectors as shall be required for such purposes;

 

(4)         pay, settle, or compromise all bills and claims for materials and
work performed in connection with the Replacements or Repairs, or as may be
necessary or desirable for the completion of the Replacements or Repairs, or for
clearance of title;

 

(5)         adjust and compromise any claims under any and all policies of
insurance required pursuant to this Master Agreement and any other Loan
Document, subject only to Borrower’s rights under this Master Agreement;

 

(6)         appear in and prosecute any action arising from any insurance
policies;

 

(7)         collect and receive the proceeds of insurance, and to deduct from
such proceeds Lender’s expenses incurred in the collection of such proceeds;

 

(8)         commence, appear in, and prosecute, in Lender’s or Borrower’s name,
any Condemnation Action;

 

(9)         settle or compromise any claim in connection with any Condemnation
Action;

 

(10)        execute all applications and certificates in the name of Borrower
which may be required by any of the contract documents;

 

(11)        prosecute and defend all actions or proceedings in connection with
any Mortgaged Property or the rehabilitation and repair of any Mortgaged
Property;

 

(12)        take such actions as are permitted in this Master Agreement and any
other Loan Documents;

 

(13)        execute such financing statements and other documents and to do such
other acts as Lender may require to perfect and preserve Lender’s security
interest in, and to enforce such interests in, the Collateral; and

 

(14)        carry out any remedy provided for in this Master Agreement and any
other Loan Documents, including endorsing Borrower’s name to checks, drafts,
instruments, and other items of payment and proceeds of the Collateral,
executing change of address forms with the postmaster of the United States Post
Office serving the address of Borrower, changing the address of Borrower to that
of Lender, opening all envelopes addressed to Borrower, and applying any
payments contained therein to the Indebtedness.

 

Master Credit Facility AgreementForm 6001.MCFAPage 101Article 1412-17

© 2017 Fannie Mae

 

 

Borrower hereby acknowledges that the constitution and appointment of such proxy
and attorney-in-fact are coupled with an interest and are irrevocable and shall
not be affected by the disability or incompetence of Borrower. Borrower
specifically acknowledges and agrees that this power of attorney granted to
Lender may be assigned by Lender to Lender’s successors or assigns as holder of
the Note (and the other Loan Documents). The foregoing powers conferred on
Lender under this Section 14.03(c) (Appointment of Lender as Attorney-In-Fact)
shall not impose any duty upon Lender to exercise any such powers and shall not
require Lender to incur any expense or take any action. Borrower hereby ratifies
and confirms all that such attorney-in-fact may do or cause to be done by virtue
of any provision of this Master Agreement and any other Loan Documents.

 

Notwithstanding the foregoing provisions, Lender shall not exercise its rights
as set forth in this Section 14.03(c) (Appointment of Lender as
Attorney-In-Fact) unless: (A) an Event of Default has occurred and is continuing
or (B) Lender determines, in its discretion, that exigent circumstances exist or
that such exercise is necessary or prudent in order to protect and preserve the
Mortgaged Property, or Lender’s lien priority and security interest in the
Mortgaged Property.

 

(d)          Borrower Waivers.

 

If more than one Person signs this Master Agreement as Borrower, each Borrower,
with respect to any other Borrower, hereby agrees that Lender, in its
discretion, may:

 

(1)         bring suit against Borrower, or any one or more of Borrower, jointly
and severally, or against any one or more of them;

 

(2)         compromise or settle with any one or more of the persons
constituting Borrower, for such consideration as Lender may deem proper;

 

(3)         release one or more of the persons constituting Borrower, from
liability; or

 

(4)         otherwise deal with Borrower, or any one or more of them, in any
manner, and no such action shall impair the rights of Lender to collect from any
Borrower the full amount of the Indebtedness.

 

Section 14.04         Waiver of Marshaling.

 

Notwithstanding the existence of any other security interests in the Mortgaged
Properties held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Properties (or any part
thereof) shall be subjected to the remedies provided in this Master Agreement,
any other Loan Document or Applicable Law. Lender shall have the right to
determine the order in which all or any part of the Indebtedness is satisfied
from the proceeds realized upon the exercise of such remedies. Borrower and any
party who now or in the future acquires a security interest in any Mortgaged
Property and who has actual or constructive notice of this Master Agreement
waives any and all right to require the marshaling of assets or to require that
any of the Mortgaged Properties be sold in the inverse order of alienation or
that any of the Mortgaged Properties be sold in parcels or as an entirety in
connection with the exercise of any of the remedies permitted by Applicable Law
or provided in this Master Agreement or any other Loan Documents.

 

Master Credit Facility AgreementForm 6001.MCFAPage 102Article 1412-17

© 2017 Fannie Mae

 

 

Lender shall account for any moneys received by Lender in respect of any
foreclosure on or disposition of Collateral hereunder and under the other Loan
Documents provided that Lender shall not have any duty as to any Collateral, and
Lender shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers. NONE OF LENDER OR ITS AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO BORROWER (a) FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR
OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED PURSUANT TO A FINAL,
NON-APPEALABLE COURT ORDER BY A COURT OF COMPETENT JURISDICTION, OR (b) FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

Section 14.05         Severed Loan Documents.

 

Lender shall have the right from time to time to sever any Note and the other
Loan Documents into one or more separate notes, mortgages, and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its discretion for purposes of evidencing and enforcing its rights
and remedies provided hereunder, provided that:

 

(a)          the amount of Advances Outstanding immediately after the effective
date of such modification equals the amount of Advances Outstanding immediately
prior to such modification;

 

(b)          the weighted average of the interest rates for Advances Outstanding
immediately after the effective date of such modification equals the weighted
average of the interest rates for Advances Outstanding immediately prior to such
modification;

 

(c)          each future principal payment shall be ratably allocated to each
Advance based on the Outstanding principal balance of such Advance at the time
of such modification and each future amortization payment shall be ratably paid
in accordance with such allocation at all times;

 

(d)          there shall be no other change to the economic and/or other
material terms, rights and obligations of Borrower under the Loan Documents; and

 

(e)          the Collateral and the revenue therefrom shall continue to secure,
and be available to be applied against, the total Advances Outstanding.

 

Borrower shall execute and deliver to Lender from time to time, promptly after
the request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described above, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording, or
filing of the Severed Loan Documents, and the Severed Loan Documents shall not
contain any representations, warranties, or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the date last given.

 

Master Credit Facility AgreementForm 6001.MCFAPage 103Article 1412-17

© 2017 Fannie Mae

 

 

ARTICLE 15
MISCELLANEOUS

 

Section 15.01         Choice of Law; Consent to Jurisdiction.

 

Notwithstanding anything in the Notes, the Security Documents, or any of the
other Loan Documents to the contrary, each of the terms and provisions, and
rights and obligations of Borrower under this Master Agreement and the Notes and
the other Loan Documents, shall be governed by, interpreted, construed, and
enforced pursuant to and in accordance with the laws of the District of Columbia
(excluding the law applicable to conflicts or choice of law) except to the
extent of procedural and substantive matters relating only to the creation,
perfection, and foreclosure of liens and security interests, and enforcement of
the rights and remedies, against the Mortgaged Properties, which matters shall
be governed by the laws of the jurisdiction in which a Mortgaged Property is
located, the perfection, the effect of perfection and non-perfection and
foreclosure of security interests on personal property, which matters shall be
governed by the laws of the jurisdiction determined by the choice of law
provisions of the Uniform Commercial Code in effect for the jurisdiction in
which any Borrower is organized. Borrower agrees that any controversy arising
under or in relation to the Notes, the Security Documents (other than the
Security Instruments), or any other Loan Document shall be, except as otherwise
provided herein, litigated in the District of Columbia. The local and federal
courts and authorities with jurisdiction in the District of Columbia shall,
except as otherwise provided herein, have jurisdiction over all controversies
which may arise under or in relation to the Loan Documents, including those
controversies relating to the execution, jurisdiction, breach, enforcement, or
compliance with the Notes, the Security Documents (other than the Security
Instruments), or any other issue arising under, relating to, or in connection
with any of the Loan Documents. Borrower irrevocably consents to service,
jurisdiction, and venue of such courts for any litigation arising from the
Notes, the Security Documents, or any of the other Loan Documents, and waives
any other venue to which it might be entitled by virtue of domicile, habitual
residence, or otherwise. Nothing contained herein, however, shall prevent Lender
from bringing any suit, action, or proceeding or exercising any rights against
Borrower and against the collateral in any other jurisdiction. Initiating such
suit, action, or proceeding or taking such action in any other jurisdiction
shall in no event constitute a waiver of the agreement contained herein that the
laws of the District of Columbia shall govern the rights and obligations of
Borrower and Lender as provided herein or the submission herein by Borrower to
personal jurisdiction within the District of Columbia.

 

Master Credit Facility AgreementForm 6001.MCFAPage 104Article 1512-17

© 2017 Fannie Mae

 

 

Section 15.02         Waiver of Jury Trial.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(a) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS MASTER AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER, THAT IS TRIABLE OF
RIGHT BY A JURY AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL

 

Section 15.03         Notice.

 

(a)          Process of Serving Notice.

 

Except as otherwise set forth herein or in any other Loan Document, all notices
under this Master Agreement and any other Loan Document shall be:

 

(1)         in writing and shall be:

 

(A)         delivered, in person;

 

(B)         mailed, postage prepaid, either by registered or certified delivery,
return receipt requested;

 

(C)         sent by overnight courier; or

 

(D)         sent by electronic mail with originals to follow by overnight
courier;

 

(2)         addressed to the intended recipient at Borrower’s Notice Address and
Lender’s Notice Address, as applicable; and

 

(3)         deemed given on the earlier to occur of:

 

(A)         the date when the notice is received by the addressee; or

 

(B)         if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

 

Master Credit Facility AgreementForm 6001.MCFAPage 105Article 1512-17

© 2017 Fannie Mae

 

 

(b)          Change of Address.

 

Any party to this Master Agreement may change the address to which notices
intended for it are to be directed by means of notice given to the other parties
identified on the Summary of Master Terms in accordance with this Section 15.03
(Notice).

 

(c)          Default Method of Notice.

 

Any required notice under this Master Agreement or any other Loan Document which
does not specify how notices are to be given shall be given in accordance with
this Section 15.03 (Notice).

 

(d)          Receipt of Notices.

 

Neither Borrower nor Lender shall refuse or reject delivery of any notice given
in accordance with this Master Agreement. Each party is required to acknowledge,
in writing, the receipt of any notice upon request by the other party.

 

Section 15.04         Successors and Assigns Bound; Sale of Advances.

 

(a)          Binding Agreement.

 

This Master Agreement shall bind, and the rights granted by this Master
Agreement shall inure to, the successors and assigns of Lender and the permitted
successors and assigns of Borrower. However, a Transfer not permitted by this
Master Agreement shall be an Event of Default and shall be void ab initio.

 

(b)          Sale of Advances; Change of Servicer.

 

Nothing in this Master Agreement shall limit Lender’s (including its successors
and assigns) right to sell or transfer the Advances or any interest in the
Advances. The Advances or a partial interest in the Advances (together with this
Master Agreement and the other Loan Documents) may be sold one or more times
without prior written notice to Borrower. A sale may result in a change of the
Loan Servicer.

 

Section 15.05         Counterparts.

 

This Master Agreement may be executed in any number of counterparts with the
same effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute one instrument.

 

Master Credit Facility AgreementForm 6001.MCFAPage 106Article 1512-17

© 2017 Fannie Mae

 

 

Section 15.06         Intentionally Deleted.

 

Section 15.07         Relationship of Parties; No Third Party Beneficiary.

 

(a)          Solely Creditor and Debtor.

 

The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Master Agreement shall
create any other relationship between Lender and Borrower. Nothing contained in
this Master Agreement shall constitute Lender as a joint venturer, partner, or
agent of Borrower, or render Lender liable for any debts, obligations, acts,
omissions, representations, or contracts of Borrower.

 

(b)          No Third Party Beneficiaries.

 

No creditor of any party to this Master Agreement and no other Person shall be a
third party beneficiary of this Master Agreement or any other Loan Document or
any account created or contemplated under this Master Agreement or any other
Loan Document. Nothing contained in this Master Agreement shall be deemed or
construed to create an obligation on the part of Lender to any third party nor
shall any third party have a right to enforce against Lender any right that
Borrower may have under this Master Agreement. Without limiting the foregoing:

 

(1)         any Servicing Arrangement between Lender and any Loan Servicer shall
constitute a contractual obligation of such Loan Servicer that is independent of
the obligation of Borrower for the payment of the Indebtedness;

 

(2)         Borrower shall not be a third party beneficiary of any Servicing
Arrangement; and

 

(3)         no payment by the Loan Servicer under any Servicing Arrangement will
reduce the amount of the Indebtedness.

 

Section 15.08         Severability; Entire Agreement; Amendments.

 

The invalidity or unenforceability of any provision of this Master Agreement or
any other Loan Document shall not affect the validity or enforceability of any
other provision of this Master Agreement or of any other Loan Document, all of
which shall remain in full force and effect, including the Guaranty. This Master
Agreement contains the complete and entire agreement among the parties as to the
matters covered, rights granted and the obligations assumed in this Master
Agreement. This Master Agreement may not be amended or modified except by
written agreement signed by the parties hereto.

 

Section 15.09         Construction.

 

(a)          The captions and headings of the sections of this Master Agreement
and the Loan Documents are for convenience only and shall be disregarded in
construing this Master Agreement and the Loan Documents.

 

Master Credit Facility AgreementForm 6001.MCFAPage 107Article 1512-17

© 2017 Fannie Mae

 

 

(b)          Any reference in this Master Agreement to an “Exhibit” or
“Schedule” or a “Section” or an “Article” shall, unless otherwise explicitly
provided, be construed as referring, respectively, to an Exhibit or Schedule
attached to this Master Agreement or to a Section or Article of this Master
Agreement.

 

(c)          Any reference in this Master Agreement to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.

 

(d)          Use of the singular in this Master Agreement includes the plural
and use of the plural includes the singular.

 

(e)          As used in this Master Agreement, the term “including” means
“including, but not limited to” or “including, without limitation,” and is for
example only and not a limitation.

 

(f)          Whenever Borrower’s knowledge is implicated in this Master
Agreement or the phrase “to Borrower’s knowledge” or a similar phrase is used in
this Master Agreement, Borrower’s knowledge or such phrase(s) shall be
interpreted to mean to the best of Borrower’s knowledge after reasonable and
diligent inquiry and investigation.

 

(g)          Unless otherwise provided in this Master Agreement, if Lender’s
approval, designation, determination, selection, estimate, action, or decision
is required, permitted, or contemplated hereunder, such approval, designation,
determination, selection, estimate, action, or decision shall be made in
Lender’s sole and absolute discretion.

 

(h)          All references in this Master Agreement to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

 

(i)          “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

 

Section 15.10         Loan Servicing.

 

All actions regarding the servicing of the Advances, including the collection of
payments, the giving and receipt of notice, inspections of the Mortgaged
Properties, inspections of books and records, and the granting of consents and
approvals, may be taken by the Loan Servicer unless Borrower receives notice to
the contrary. If Borrower receives conflicting notices regarding the identity of
the Loan Servicer or any other subject, any such notice from Lender shall
govern. The Loan Servicer may change from time to time (whether related or
unrelated to a sale of the Advances). If there is a change of the Loan Servicer,
Borrower will be given notice of the change.

 

Section 15.11         Disclosure of Information.

 

Lender may furnish information regarding Borrower, Key Principal or Guarantor or
the Mortgaged Properties to third parties with an existing or prospective
interest in the servicing, enforcement, evaluation, performance, purchase, or
securitization of the Advances, including trustees, master servicers, special
servicers, rating agencies, and organizations maintaining databases on the
underwriting and performance of multifamily mortgage loans. Borrower irrevocably
waives any and all rights it may have under Applicable Law to prohibit such
disclosure, including any right of privacy.

 

Master Credit Facility AgreementForm 6001.MCFAPage 108Article 1512-17

© 2017 Fannie Mae

 

 

Section 15.12         Waiver; Conflict.

 

No specific waiver of any of the terms of this Master Agreement shall be
considered as a general waiver. If any provision of this Master Agreement is in
conflict with any provision of any other Loan Document, the provision contained
in this Master Agreement shall control.

 

Section 15.13         [Intentionally Deleted.]

 

Section 15.14         No Reliance.

 

Borrower acknowledges, represents, and warrants that:

 

(a)          it understands the nature and structure of the transactions
contemplated by this Master Agreement and the other Loan Documents;

 

(b)          it is familiar with the provisions of all of the documents and
instruments relating to such transactions;

 

(c)          it understands the risks inherent in such transactions, including
the risk of loss of all or any part of any Mortgaged Property;

 

(d)          it has had the opportunity to consult counsel; and

 

(e)          it has not relied on Lender for any guidance or expertise in
analyzing the financial or other consequences of the transactions contemplated
by this Master Agreement or any other Loan Document or otherwise relied on
Lender in any manner in connection with interpreting, entering into, or
otherwise in connection with this Master Agreement, any other Loan Document, or
any of the matters contemplated hereby or thereby.

 

Section 15.15         Subrogation.

 

If, and to the extent that, the proceeds of any Advance are used to pay,
satisfy, or discharge any obligation of Borrower for the payment of money that
is secured by a pre-existing mortgage, deed of trust, or other lien encumbering
any Mortgaged Property, such proceeds shall be deemed to have been advanced by
Lender at Borrower’s request, and Lender shall be subrogated automatically, and
without further action on its part, to the rights, including lien priority, of
the owner or holder of the obligation secured by such prior lien, whether or not
such prior lien is released.

 

Section 15.16         Counting of Days.

 

Except where otherwise specifically provided, any reference in this Master
Agreement to a period of “days” means calendar days, not Business Days. If the
date on which Borrower is required to perform an obligation under this Master
Agreement is not a Business Day, Borrower shall be required to perform such
obligation by the Business Day immediately preceding such date; provided,
however, in respect of any Payment Date, or if the Maturity Date is other than a
Business Day, Borrower shall be obligated to make such payment by the Business
Day immediately following such date.

 

Master Credit Facility AgreementForm 6001.MCFAPage 109Article 1512-17

© 2017 Fannie Mae

 

 

Section 15.17         Revival and Reinstatement of Indebtedness.

 

If the payment of all or any part of the Indebtedness by Borrower, Guarantor, or
any other Person, or the transfer to Lender of any collateral or other property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Insolvency Laws relating to a Voidable Transfer, and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then the amount of such Voidable Transfer
or the amount of such Voidable Transfer that Lender is required or elects to
repay or restore, including all reasonable costs, expenses, and attorneys’ fees
incurred by Lender in connection therewith, and the Indebtedness shall be
automatically revived, reinstated, and restored by such amount and shall exist
as though such Voidable Transfer had never been made.

 

Section 15.18         Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Master Agreement and the other Loan Documents, time is of the
essence.

 

Section 15.19         Final Agreement.

 

THIS MASTER AGREEMENT ALONG WITH ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Master Agreement and the other
Loan Documents. This Master Agreement, the other Loan Documents, and any of
their provisions may not be waived, modified, amended, discharged, or terminated
except by an agreement in writing signed by the party against which the
enforcement of the waiver, modification, amendment, discharge, or termination is
sought, and then only to the extent set forth in that agreement.

 

Section 15.20         Survival.

 

The representations, warranties, and covenants made by Borrower in this Master
Agreement shall survive the execution and delivery of this Master Agreement and
other Loan Documents, regardless of any investigation made by Lender or Fannie
Mae.

 

Master Credit Facility AgreementForm 6001.MCFAPage 110Article 1512-17

© 2017 Fannie Mae

 

 

Section 15.21         Assignments; Third-Party Rights.

 

Lender may assign its rights and/or obligations under this Master Agreement
separately or together, without Borrower’s consent, only to Fannie Mae. Upon
assignment to Fannie Mae, Fannie Mae shall be permitted to further assign its
rights under this Master Agreement separately or together, without Borrower’s
consent. Fannie Mae shall have the right to hold, sell, or securitize the
Advances made hereunder without Borrower’s consent.

 

Section 15.22         Interpretation.

 

The parties hereto acknowledge that each party and their respective counsel have
participated in the drafting and revision of this Master Agreement and the Loan
Documents. Accordingly, the parties agree that any rule of construction that
disfavors the drafting party shall not apply in the interpretation of this
Master Agreement and the Loan Documents or any amendment or supplement or
Exhibit hereto or thereto.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 111Article 1512-17

© 2017 Fannie Mae

 

 

IN WITNESS WHEREOF, Borrower and Lender have signed and delivered this Master
Agreement under seal (where applicable) or have caused this Master Agreement to
be signed and delivered under seal (where applicable) by their duly authorized
representatives. Where Applicable Law so provides, Borrower and Lender intend
that this Master Agreement shall be deemed to be signed and delivered as a
sealed instrument.

 

  BORROWER:       BR METROWEST, LLC, a Delaware limited liability company      
    By: BRG Metrowest Manager, LLC, a Delaware     limited liability company,
its manager             By: /s/ Jordan Ruddy (SEAL)     Name: Jordan Ruddy    
Title: Authorized Signatory           BRG FNMA SHELF 1, LLC, a Delaware limited
liability company           By: BRG FNMA Shelf Manager, LLC, a Delaware    
limited liability company, its manager             By: /s/ Jordan Ruddy (SEAL)  
  Name: Jordan Ruddy     Title: Authorized Signatory           BRG FNMA SHELF 2,
LLC, a Delaware limited liability company           By: BRG FNMA Shelf Manager,
LLC, a Delaware     limited liability company, its manager             By: /s/
Jordan Ruddy  (SEAL)     Name: Jordan Ruddy     Title: Authorized Signatory

 

[Signatures continue on following page]

 

Master Credit Facility AgreementForm 6001.MCFAPage S-1

Signature Page

12-17

© 2017 Fannie Mae

 

 

  BRG FNMA SHELF 3, LLC, a Delaware limited liability company           By: BRG
FNMA Shelf Manager, LLC, a Delaware     limited liability company, its manager  
          By: /s/ Jordan Ruddy (SEAL)     Name: Jordan Ruddy,     Title:
Authorized Signatory           BRG FNMA SHELF 4, LLC, a Delaware limited
liability company           By: BRG FNMA Shelf Manager, LLC, a Delaware    
limited liability company, its manager             By: /s/ Jordan Ruddy     
(SEAL)     Name: Jordan Ruddy     Title: Authorized Signatory           BRG FNMA
SHELF 5, LLC, a Delaware limited liability company           By: BRG FNMA Shelf
Manager, LLC, a Delaware     limited liability company, its manager            
By: /s/ Jordan Ruddy (SEAL)     Name: Jordan Ruddy     Title: Authorized
Signatory           BRG FNMA SHELF 6, LLC, a Delaware limited liability company
          By: BRG FNMA Shelf Manager, LLC, a Delaware     limited liability
company, its manager             By: /s/ Jordan Ruddy        (SEAL)     Name:
Jordan Ruddy     Title: Authorized Signatory

 

[Signatures continue on following page]

 

Master Credit Facility AgreementForm 6001.MCFAPage S-2

Signature Page

12-17

© 2017 Fannie Mae

 

 

  BRG FNMA SHELF 7, LLC, a Delaware limited liability company           By: BRG
FNMA Shelf Manager, LLC, a Delaware     limited liability company, its manager  
          By: /s/ Jordan Ruddy   (SEAL)     Name: Jordan Ruddy     Title:
Authorized Signatory           BRG FNMA SHELF 8, LLC, a Delaware limited
liability company           By: BRG FNMA Shelf Manager, LLC, a Delaware    
limited liability company, its manager             By: /s/ Jordan Ruddy        
(SEAL)     Name: Jordan Ruddy     Title: Authorized Signatory           BRG FNMA
SHELF 9, LLC, a Delaware limited liability company           By: BRG FNMA Shelf
Manager, LLC, a Delaware     limited liability company, its manager            
By: /s/ Jordan Ruddy (SEAL)     Name: Jordan Ruddy     Title: Authorized
Signatory           BRG FNMA SHELF 10, LLC, a Delaware limited liability company
          By: BRG FNMA Shelf Manager, LLC, a Delaware     limited liability
company, its manager             By: /s/ Jordan Ruddy (SEAL)     Name: Jordan
Ruddy     Title: Authorized Signatory

 

[Signatures continue on following page]

 

Master Credit Facility AgreementForm 6001.MCFAPage S-3

Signature Page

12-17

© 2017 Fannie Mae

 

 

  LENDER:       WALKER & DUNLOP, LLC, a Delaware limited liability company      
    By: /s/ Holly Davis (SEAL)   Name: Holly Davis     Title: Assistant Vice
President  

 

Master Credit Facility AgreementForm 6001.MCFAPage S-4

Signature Page

12-17

© 2017 Fannie Mae

 

 

SCHEDULE 1 TO

MASTER CREDIT FACILITY AGREEMENT

 

Definitions Schedule

 

Capitalized terms used in this Master Agreement have the meanings given to such
terms in this Definitions Schedule.

 

“Accrued Interest” means unpaid interest, if any, on the Advances Outstanding
that has not been added to the unpaid principal balance of the Advances pursuant
to Section 2.03(b) (Capitalization of Accrued But Unpaid Interest) of this
Master Agreement.

 

“Addition” has the meaning set forth in Section 2.10(c) (Right to Add Additional
Mortgaged Properties as Collateral).

 

“Addition Request” means a written request, substantially in the form of Exhibit
D to this Master Agreement, to add Additional Mortgaged Properties to the
Collateral Pool as set forth in Section 2.10(c) (Right to Add Additional
Mortgaged Properties as Collateral).

 

“Additional Borrower” means the owner of an Additional Mortgaged Property, which
entity has been approved by Lender and becomes a Borrower under this Master
Agreement and the applicable Loan Documents, and its permitted successors and
assigns, which owner must demonstrate to the satisfaction of Lender that:

 

(a)          Additional Borrower is an SPE Owner and otherwise complies with the
SPE Requirements;

 

(b)          Additional Borrower is directly or indirectly majority-owned and
Controlled by Guarantor; and

 

(c)          Additional Borrower is not a Prohibited Person.

 

“Additional Due Diligence Fee Deposit” means the deposit made by Borrower to
Lender with respect to each proposed Additional Mortgaged Property in an amount
equal to $10,500 per Additional Mortgaged Property. On or prior to the
applicable Effective Date, Lender shall notify Borrower of the actual amount of
the Additional Due Diligence Fees and Borrower shall, on the Effective Date, pay
to Lender the remainder of such Additional Due Diligence Fees (if the actual
amount of the Additional Due Diligence Fees exceeds the deposit and the other
amounts previously paid to Lender by Borrower) or Lender shall promptly refund
to Borrower any amounts paid to Lender by Borrower in excess of the Additional
Due Diligence Fees (if the actual amount of the Additional Due Diligence Fees is
less than the deposit and the other amounts previously paid to Lender by
Borrower).

 

“Additional Due Diligence Fees” means with respect to each proposed Additional
Mortgaged Property an amount equal to the actual costs of Lender’s due diligence
for such Additional Mortgaged Properties, including but not limited to third
party reports required by Lender plus a non-refundable $5,500 processing fee per
Additional Mortgaged Property payable by Borrower to Lender. Borrower shall pay
the Additional Due Diligence Fee Deposit towards the Additional Due Diligence
Fees.

 

Master Credit Facility AgreementForm 6001.MCFAPage 1

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Additional Lender Repairs” means repairs of the type listed on the Required
Repair Schedule but not otherwise identified thereon that are determined
advisable by Lender to keep the Mortgaged Property in good order and repair
(ordinary wear and tear excepted) and in good marketable condition or to prevent
deterioration of the Mortgaged Property.

 

“Additional Lender Replacements” means replacements of the type listed on the
Required Replacement Schedule but not otherwise identified thereon that are
determined advisable by Lender to keep the Mortgaged Property in good order and
repair (ordinary wear and tear excepted) and in good marketable condition or to
prevent deterioration of the Mortgaged Property.

 

“Additional Mortgaged Property” means each Multifamily Residential Property
owned by Borrower or an Additional Borrower (either in fee simple or as tenant
under a ground lease meeting all of the Underwriting and Servicing Requirements)
and added to the Collateral Pool after the Initial Effective Date in connection
with an Addition or a Substitution pursuant to Section 2.10(c) (Right to Add
Additional Mortgaged Properties as Collateral) or Section 2.10(d) (Right to
Substitutions).

 

“Additional Origination Fee” means an origination fee equal to the following:

 

(a)          ten (10) basis points (0.10%) multiplied by the aggregate Future
Advance, plus

 

(b)          the amount equal to the following:

 

(1)         aggregate Future Advance amount greater than $1,000,000 up to and
including $9,000,000: 1% multiplied by the aggregate Future Advance amount;

 

(2)         aggregate Future Advance amount greater than $9,000,000 up to and
including $20,000,000: the greater of 0.8% multiplied by the aggregate Future
Advance amount or $90,000;

 

(3)         aggregate Future Advance amount greater than $20,000,000 up to and
including $50,000,000: the greater of 0.5% multiplied by the aggregate Future
Advance amount or $160,000;

 

(4)         aggregate Future Advance amount greater than $50,000,000 up to and
including $75,000,000: the greater of 0.375% multiplied by the aggregate Future
Advance amount or $250,000; and

 

(5)         aggregate Future Advance amount greater than $75,000,000: the
greater of 0.25% multiplied by the aggregate Future Advance amount or $281,250.

 

Master Credit Facility AgreementForm 6001.MCFAPage 2

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Adjustable Rate” has the meaning set forth in the applicable Schedule of
Advance Terms.

 

“Advance” means a Variable Advance and/or a Fixed Advance.

 

“Advance Year” has the meaning set forth in the applicable Schedule of Advance
Terms.

 

“Aggregate Debt Service Coverage Ratio” means, for any specified period, the
ratio (expressed as a percentage) of—

 

(a)          the Net Cash Flow for the Mortgaged Properties for the preceding
number of months as determined pursuant to the Underwriting and Servicing
Requirements;

 

to

 

(b)          the Facility Debt Service for the specified period.

 

“Aggregate Loan to Value Ratio” means, for any specified date, the ratio
(expressed as a percentage) of—

 

(a)          the Advances Outstanding on the specified date,

 

to

 

(b)          the sum of (i) the aggregate of the Valuations most recently
obtained prior to the specified date for all of the Mortgaged Properties, plus
(ii) any Substitution Deposit being held by Lender as of such specified date.

 

“Allocable Facility Amount” means the most recently determined amount of the
then Advances Outstanding allocated to a particular Mortgaged Property by Lender
in accordance with the Underwriting and Servicing Requirements and as required
by this Master Agreement.

 

“Alterations” has the meaning set forth in Section 6.02(f) (Alterations to the
Mortgaged Property).

 

“Amortization Period” means the period of thirty (30) years.

 

“Amortization Type” has the meaning set forth in the applicable Schedule of
Advance Terms.

 

“Applicable Index” means (a) with respect to any Variable Structured ARM
Advance, either One Month LIBOR or Three Month LIBOR as set forth in the
applicable Schedule of Advance Terms, or (b) with respect to any other Variable
Advance, the index pursuant to which the Adjustable Rate is determined, as set
forth in the applicable Schedule of Advance Terms.

 

Master Credit Facility AgreementForm 6001.MCFAPage 3

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Applicable Law” means (a) all applicable provisions of all constitutions,
statutes, rules, regulations and orders of all governmental bodies, all
Governmental Approvals and all orders, judgments and decrees of all courts and
arbitrators, (b) all zoning, building, environmental and other laws, ordinances,
rules, regulations and restrictions of any Governmental Authority affecting the
ownership, management, use, operation, maintenance or repair of the Mortgaged
Properties, including the Americans with Disabilities Act (if applicable), the
Fair Housing Amendment Act of 1988 and Environmental Laws, (c) any building
permits or any conditions, easements, rights-of-way, covenants, restrictions of
record or any recorded or unrecorded agreement affecting or concerning any
Mortgaged Property, planned development permits, condominium declarations, and
reciprocal easement and regulatory agreements with any Governmental Authority,
(d) all laws, ordinances, rules and regulations, whether in the form of rent
control, rent stabilization or otherwise, that limit or impose conditions on the
amount of rent that may be collected from the units of a Mortgaged Property, and
(e) requirements of insurance companies or similar organizations, affecting the
operation or use of any Mortgaged Property or the consummation of the
transactions to be effected by this Master Agreement or any of the other Loan
Documents.

 

“Appraisal” means an appraisal of Multifamily Residential Property conforming to
the Underwriting and Servicing Requirements.

 

“Appraised Value” means the value set forth in an Appraisal.

 

“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g.,
31 U.S.C. Sections 5311-5330).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means any one or more of the following:

 

(a)          the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by any Borrower Entity or
Identified Party seeking to take advantage of any other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, debt adjustment,
winding up or composition or adjustment of debts;

 

(b)          the acknowledgment in writing by any Borrower Entity or Identified
Party (other than to Lender in connection with a workout) that it is unable to
pay its debts generally as they mature;

 

(c)          the making of a general assignment for the benefit of creditors by
any Borrower Entity or Identified Party;

 

(d)          the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against any Borrower Entity or
Identified Party;

 

(e)          the appointment of a receiver (other than a receiver appointed at
the direction or request of Lender under the terms of the Loan Documents),
liquidator, custodian, sequestrator, trustee or other similar officer who
exercises Control over Borrower or any substantial part of the assets of any
Borrower Entity or Identified Party; or

 

Master Credit Facility AgreementForm 6001.MCFAPage 4

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

(f)          any action by a Borrower Entity or Identified Party for the purpose
of effecting any of the foregoing, provided, however, that any proceeding or
case under (d) or (e) above shall not be a Bankruptcy Event until the
ninetieth (90th) day after filing (if not earlier dismissed) so long as such
proceeding or case occurred without the consent, encouragement, active
participation or the failure to object in a timely and appropriate manner by any
Borrower Entity or Identified Party (in which event such case or proceeding
shall be a Bankruptcy Event immediately).

 

“Bluerock Operating Partnership” means Bluerock Residential Holdings, L.P., a
Delaware limited partnership.

 

“Borrow Up” has the meaning set forth in Section 2.02(c)(2)(B) (Future
Advances).

 

“Borrower” means individually (and jointly and severally if more than one), the
Initial Borrower and any Additional Borrower becoming a party to this Master
Agreement and any other Loan Documents, together with their permitted successors
and assigns.

 

“Borrower Affiliate” means:

 

(a)          any Person that owns any direct Ownership Interest in Borrower,
Guarantor or Key Principal, except that if Guarantor or Key Principal is a
Publicly-Held Corporation or a Publicly-Held Trust, then only the shareholders
or beneficial owners of such Publicly-Held Corporation or a Publicly-Held Trust
with the power to vote twenty percent (20%) or more of the Ownership Interests
in Guarantor or Key Principal;

 

(b)          any Person that indirectly owns, with the power to vote, twenty
percent (20%) or more of the Ownership Interests in any Borrower Entity or
Identified Party;

 

(c)          any Person Controlled by, under common Control with, or which
Controls, any Borrower Entity or Identified Party;

 

(d)          any entity in which any Borrower Entity or Identified Party
directly or indirectly owns, with the power to vote, twenty percent (20%) or
more of the Ownership Interests in such entity; or

 

(e)          any other individual that is related (to the third degree of
consanguinity) by blood or marriage to any Borrower Entity or Identified Party.

 

“Borrower Agent” means Michael Konig and Jordan Ruddy.

 

“Borrower Entity” means, individually and collectively, Borrower, Guarantor and
Key Principal.

 

“Borrower Manager” means, individually and collectively, any non-member manager
of Borrower with contractual rights to Control Borrower.

 

Master Credit Facility AgreementForm 6001.MCFAPage 5

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Borrower Owner” means, individually and collectively, the sole member, managing
member or general partner of Borrower.

 

“Borrower Requested Repairs” means repairs not listed on the Required Repair
Schedule requested by Borrower to be reimbursed from the Repairs Escrow Account
and determined advisable by Lender to keep the Mortgaged Property in good order
and repair and in a good marketable condition or to prevent deterioration of the
Mortgaged Property.

 

“Borrower Requested Replacements” means replacements not listed on the Required
Replacement Schedule requested by Borrower to be reimbursed from the Replacement
Reserve Account and determined advisable by Lender to keep the Mortgaged
Property in good order and repair and in a good marketable condition or to
prevent deterioration of the Mortgaged Property.

 

“Borrower’s General Business Address” has the meaning set forth in the Summary
of Master Terms.

 

“Borrower’s Notice Address” has the meaning set forth in the Summary of Master
Terms.

 

“Business Day” means any day other than (a) a Saturday, (b) a Sunday, (c) a day
on which Lender is not open for business, or (d) a day on which the Federal
Reserve Bank of New York is not open for business.

 

“Calendar Quarter” means, with respect to any year, any of the following
three (3) month periods: (a) January-February-March; (b) April-May-June; (c)
July-August-September; and (d) October-November-December.

 

“Calendar Year” means the twelve (12) month period from the first day of January
to and including the last day of December, and each twelve (12) month period
thereafter.

 

“Cap Security Agreement” means, individually and collectively, with respect to
any Interest Rate Cap, a reserve, hedge assignment and security agreement
between Borrower and Lender, for the benefit of Lender in the form required by
Fannie Mae from time to time, which will be issued by Borrower to Lender
concurrently with the funding of a Variable Advance requiring an Interest Rate
Cap.

 

“Capitalization Rate” means, for each Mortgaged Property, a rate selected by
Lender for use in determining the Valuations.

 

“Cash Collateral Account” means the cash collateral account established pursuant
to the Cash Collateral Agreement.

 

“Cash Collateral Agreement” means a cash collateral pledge, security and custody
agreement in the form approved by Fannie Mae by and among Fannie Mae, Borrower
and a collateral agent for Fannie Mae, as the same may be amended, modified or
supplemented from time to time.

 

“Change of Control” see “Control.”

 

Master Credit Facility AgreementForm 6001.MCFAPage 6

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Collateral” means the Mortgaged Properties and other collateral from time to
time or at any time encumbered by the Security Instruments, or any other
property securing Borrower’s obligations under the Loan Documents.

 

“Collateral Account” means any account designated by Lender as such pursuant to
a Collateral Agreement or as established pursuant to this Master Agreement,
including the Reserve/Escrow Account and any Cash Collateral Account.

 

“Collateral Account Funds” means, collectively, the funds on deposit in any or
all of the Collateral Accounts, including the Reserve/Escrow Account Funds and
any funds in any Cash Collateral Account.

 

“Collateral Agreement” means any separate agreement between Borrower and Lender
and any other party for the establishment of any other fund, reserve or account
affecting the Advance.

 

“Collateral Event” means, individually and collectively, a Release,
Substitution, Addition, Future Advance, and/or Conversion.

 

“Collateral Pool” means all of the Collateral.

 

“Completion Period” has the meaning set forth in the Summary of Master Terms.

 

“Condemnation Action” has the meaning set forth in the Security Instrument.

 

“Confirmation of Environmental Indemnity Agreement” means a confirmation of the
Environmental Indemnity Agreement executed by Borrower in connection with any
Request after the Initial Effective Date, substantially in the form of Exhibit J
to this Master Agreement.

 

“Confirmation of Guaranty” means a confirmation of the Guaranty executed by
Guarantor in connection with any Request after the Initial Effective Date,
substantially in the form of Exhibit I to this Master Agreement.

 

“Confirmation of Obligations” means a Confirmation of Obligations executed by
Borrower and Guarantor in connection with any Request after the Initial
Effective Date, pursuant to which Borrower and Guarantor confirm their
obligations under the Loan Documents substantially in the form of Exhibit L to
this Master Agreement.

 

“Contribution Agreement” means the Contribution Agreement by and among Initial
Borrower and each Additional Borrower, required by Lender and satisfying
Lender’s requirements, as the same may be amended, restated, modified or
supplemented from time to time.

 

“Control” (including with correlative meanings, such as “Controlling,”
“Controlled by” and “under common Control with”) means, as applied to any
entity, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and operations of such entity (including, by way
of illustration and not limitation, the power to (1) elect the majority of the
directors of such entity; (2) make management decisions on behalf of or
independently select the manager of a limited liability company or the managing
partner of a partnership; (3) independently remove and then select a majority of
those individuals exercising managerial authority over any entity; or (4) limit
or otherwise modify the extent of control over the management and operations of
an entity by any Person exercising managerial authority over such entity),
whether through the ownership of voting securities or other Ownership Interests,
by contract or otherwise.

 

Master Credit Facility AgreementForm 6001.MCFAPage 7

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

As used herein, a “Change of Control” means:

 

(a)Guarantor ceases to Control, directly or indirectly, (i) Borrower, (ii)
Bluerock Operating Partnership, (iii) any Person that directly or indirectly
Controls Borrower, (iv) any Borrower Owner, or (v) any Borrower Manager; or

 

(b)the Class A Common Stock of Guarantor cease to be publicly listed or quoted
on a national securities exchange or similar quotation system; or

 

(c)an Acquiring Person becomes (by acquisition, consolidation, merger or
otherwise), directly or indirectly, the beneficial owner of more than ten
percent (10%) of the total Ownership Interest of Guarantor and any such
Acquiring Person is a Prohibited Person; or

 

(d)the replacement (other than solely by reason of retirement at age
fifty-five (55) or older, death or disability) of more than fifty percent (50%)
(or such lesser percentage as is required for decision-making by the board of
directors or an equivalent governing body) of the members of the board of
directors (or an equivalent governing body) of any Borrower Entity over a
one-year period from the directors who constituted such board of directors at
the beginning of such period and such replacement shall not have been approved
(including by means of nominating for election by shareholders of the Borrower
Entity) by a vote of at least a majority of the board of directors of any
Borrower Entity then still in office who either were members of such board of
directors at the beginning of such one-year period or whose election as members
of the board of directors was previously so approved (it being understood and
agreed that in the case of any entity governed by a trustee, board of managers,
or other similar governing body, the foregoing clause (b) shall apply thereto by
substituting such governing body and the members thereof for the board of
directors and members thereof, respectively); or

 

(e)Bluerock Operating Partnership ceases to Control, directly or indirectly, any
Borrower Owner, any Borrower Manager, or Borrower; or

 

(f)Borrower Manager ceases to Control Borrower.

 

For purposes of this definition, “Class A Common Stock” means Class A Common
Stock, $0.01 par value per share, of Guarantor.

 

Master Credit Facility AgreementForm 6001.MCFAPage 8

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Conversion” means the conversion of all or a portion of a Variable Note to a
Fixed Note pursuant to the Conversion Schedule.

 

“Conversion Amendment” means an amendment to this Master Agreement and the
appropriate Schedules reflecting the Conversion of all or any portion of a
Variable Note to a Fixed Note as set forth in Section 2.10(a) (Conversion from
Variable Note to Fixed Note).

 

“Conversion Availability Period” means with respect to a Conversion of any
applicable Variable Advance, the date beginning on the first day of the month
following twelve (12) complete months after the Effective Date of such Variable
Advance and ending on the earlier of (a) the first day of the third month prior
to the Maturity Date of such Variable Advance or (b) the first day of the month
following the date ten (10) years after the Initial Effective Date.

 

“Conversion Documents” means the Conversion Amendment, together with an
amendment to each Security Document if required by Lender and other applicable
Loan Documents, in form and substance satisfactory to Lender, reflecting the
Conversion of a Variable Note to a Fixed Note pursuant to Section 2.10(a)
(Conversion from Variable Note to Fixed Note).

 

“Conversion Fee” means $25,000 per each Request for Conversion.

 

“Conversion Request” means a written request, substantially in the form of
Exhibit B to this Master Agreement, to convert all or any portion of a Variable
Note to a Fixed Note pursuant to Section 2.10(a) (Conversion from Variable Note
to Fixed Note).

 

“Conversion Schedule” means Schedule 9 attached to this Master Agreement.

 

“Coverage and LTV Tests” means, for any specified date, each of the following
financial tests:

 

(a)          The Aggregate Debt Service Coverage Ratio is not less than 1.25:1.0
with respect to the amount of the Fixed Advances, and 1.00:1.0 with respect to
the amount of the Variable Advances.

 

(b)          The Aggregate Loan to Value Ratio does not exceed seventy five
percent (75%).

 

“Credit Score” means a numerical value or a categorization derived from a
statistical tool or modeling system used to measure credit risk and predict the
likelihood of certain credit behaviors, including default.

 

“Current Index” has the meaning set forth in applicable Schedule of Advance
Terms.

 

“Debt Service Amounts” means the Monthly Debt Service Payments and all other
amounts payable under this Master Agreement, the Note, the Security Instrument
or any other Loan Document.

 

“Debt Service Coverage Ratio” means, for any Mortgaged Property for any
specified period, the ratio (expressed as a percentage) of —

 

Master Credit Facility AgreementForm 6001.MCFAPage 9

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

(a)          the Net Cash Flow for the specified period for the preceding number
of months as determined pursuant to the Underwriting and Servicing Requirements;

 

to

 

(b)          the Facility Debt Service for the specified period, assuming, for
the purpose of calculating the Facility Debt Service of this definition, that
Advances Outstanding shall be the Allocable Facility Amount, in each case, for
the subject Mortgaged Property.

 

“Default Rate” means an interest rate equal to the lesser of:

 

(a)          the sum of the Interest Rate plus four (4) percentage points; or

 

(b)          the maximum interest rate which may be collected from Borrower
under Applicable Law.

 

“Definitions Schedule” means this Schedule 1 (Definitions Schedule – General) to
this Master Agreement.

 

“Economic Sanctions” means any economic or financial sanction administered or
enforced by the United States Government (including, without limitation, those
administered by OFAC at
http://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-Control.aspx),
the U.S. Department of Commerce, or the U.S. Department of State.

 

“Effective Date” means the Initial Effective Date and each date after the
Initial Effective Date on which the funding or other transaction requested in a
Request takes place.

 

“Employee Benefit Plan” means a plan described in Section 3(3) of ERISA,
regardless of whether the plan is subject to ERISA.

 

“Enforcement Costs” has the meaning set forth in the Security Instrument.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Effective Date made by Borrower to and for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time.

 

“Environmental Inspections” has the meaning set forth in the Environmental
Indemnity Agreement.

 

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated thereunder.

 

Master Credit Facility AgreementForm 6001.MCFAPage 10

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“ERISA Affiliate” shall mean, with respect to Borrower, any entity that,
together with Borrower, would be treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code, or Section 4001(a)(14) of
ERISA, or the regulations thereunder.

 

“ERISA Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (or related trust) that is subject to the requirements of
Title IV of ERISA, Sections 430 or 431 of the Internal Revenue Code, or
Sections 302, 303, or 304 of ERISA, which is maintained or contributed to by
Borrower or its ERISA Affiliates.

 

“Event of Default” means the occurrence of any event listed in Section 14.01
(Events of Default).

 

“Exceptions to Representations and Warranties Schedule” means that certain
Schedule 16 (Exceptions to Representations and Warranties) to this Master
Agreement.

 

“Facility Debt Service” means, as of any date, for all purposes other than
determining the Strike Rate, the sum of the amount of interest and principal
amortization that would be payable during the applicable period determined by
Lender immediately succeeding the date of determination, except that:

 

(a)          each Variable Structured ARM Advance to be obtained shall be deemed
to require payments equal to the sum of (1) level monthly payments of principal
and interest (with the interest rate calculated as (A) the Applicable Index,
plus (B) the Margin (or until rate locked, the indicative pricing, as determined
pursuant to the Underwriting and Servicing Requirements), plus (C) a stressed
underwriting margin of 300 basis points (3.00%) or such lower stressed
underwriting margin determined pursuant to the Underwriting and Servicing
Requirements, in an amount necessary to fully amortize the original principal
amount of the Variable Structured ARM Advance over the Amortization Period),
plus (2) the Monthly Cap Escrow Payment;

 

(b)          with respect to each Variable Structured ARM Advance Outstanding:

 

(1)         where an amortizing Interest Rate Cap has been purchased and is then
effective, such Advance shall be deemed to require payments equal to the sum of
(A) level monthly payments of principal and interest (with the interest rate
calculated as (i) the Strike Rate applicable to such Advance, plus (ii) the
Margin applicable to such Advance, in an amount necessary to fully amortize the
original principal amount of the Variable Structured ARM Advance over the
Amortization Period), plus (B) any Monthly Cap Escrow Payment applicable to such
Advance; and

 

(2)         where an interest-only Interest Rate Cap has been purchased and is
then effective, such Advance shall be deemed to require payments equal to the
sum of (A) level monthly payments of interest (with the interest rate calculated
as (i) the Strike Rate applicable to such Advance, plus (ii) the Margin
applicable to such Advance), plus (B) any Monthly Cap Escrow Payment applicable
to such Advance;

 

Master Credit Facility AgreementForm 6001.MCFAPage 11

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

(c)           intentionally deleted;

 

(d)          each Fixed Advance to be obtained or Variable Advance to be
converted shall be deemed to require level monthly payments of principal and
interest (at an interest rate equal to the sum of (1) the base United States
Treasury Index Rate for securities having a maturity substantially similar to
the maturity of the Fixed Advance, plus (2) the Fixed Fee (or until rate locked,
the estimated Fixed Fee as determined pursuant to the Underwriting and Servicing
Requirements), in an amount necessary to fully amortize the original principal
amount of the Fixed Advance over the Amortization Period); and

 

(e)          each Fixed Advance Outstanding shall be deemed to require level
monthly payments of principal and interest (at the Interest Rate for such Fixed
Advance as set forth in the Schedule of Advance Terms, in an amount necessary to
fully amortize the original principal amount of such Fixed Advance over the
Amortization Period).

 

“Facility Year” means the twelve (12) month period from the first day of the
first calendar month after the Initial Effective Date to and including the last
day before the first anniversary of the Initial Effective Date, and each
twelve (12) month period thereafter.

 

“Fannie Mae” means the corporation duly organized and existing under the laws of
the United States.

 

“Fifth Anniversary” means the date that is the first day of the month following
the date five (5) years after the Initial Effective Date.

 

“First Anniversary” means the date that is the first day of the month following
the date one (1) year after the Initial Effective Date.

 

“First Payment Date” has the meaning set forth in the applicable Schedule of
Advance Terms.

 

“First Principal and Interest Payment Date” has the meaning set forth in the
applicable Schedule of Advance Terms.

 

“Fixed Advance” means a fixed rate loan made by Lender to Borrower under this
Master Agreement evidenced by a Fixed Note.

 

“Fixed Fee” means, subject to the provisions of the Conversion Schedule, if
applicable, for any Fixed Advance, the number of basis points per annum
determined at the time of funding of such Fixed Advance by Lender as the Fixed
Fee for such Fixed Advance.

 

“Fixed Note” means the promissory note (together with all schedules, riders,
allonges, addenda, renewals, extensions, amendments and modifications thereto),
which will be issued by Borrower to Lender, concurrently with the funding of
each Fixed Advance, and which promissory note will be the same or substantially
similar in form to the then current form of promissory note utilized by Fannie
Mae for fixed rate loans with the applicable type of loan execution.

 

Master Credit Facility AgreementForm 6001.MCFAPage 12

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Fixed Monthly Principal Component” has the meaning set forth in the applicable
Schedule of Advance Terms.

 

“Fixed Rate” has the meaning set forth in the applicable Schedule of Advance
Terms.

 

“Fixtures” has the meaning set forth in the Security Instrument.

 

“Force Majeure” shall mean acts of God, acts of war, civil disturbance,
governmental action (including the revocation or refusal to grant licenses or
permits, where such revocation or refusal is not due to the fault of Borrower),
strikes, lockouts, fire, unavoidable casualties or any other causes beyond the
reasonable control of Borrower (other than lack of financing), and of which
Borrower shall have notified Lender in writing within ten (10) days after its
occurrence.

 

“Foreclosure Event” means:

 

(a)          foreclosure under the Security Instrument;

 

(b)          any other exercise by Lender of rights and remedies (whether under
the Security Instrument or under Applicable Law, including Insolvency Laws) as
holder of the Note and/or the Security Instrument, as a result of which Lender
(or its designee or nominee) or a third party purchaser becomes owner of a
Mortgaged Property;

 

(c)          delivery by Borrower to Lender (or its designee or nominee) of a
deed or other conveyance of Borrower’s interest in a Mortgaged Property in lieu
of any of the foregoing; or

 

(d)          in Louisiana, any dation en paiement.

 

“Future Advance” means an Advance made after the Initial Effective Date pursuant
to Section 2.02(c)(2) (Future Advances) including any Borrow Up and any
refinance of an Advance.

 

“Future Advance Request” means a written request for a Future Advance,
substantially in the form of Exhibit E to this Master Agreement.

 

“Future Advance Schedule” means Schedule 14 attached to this Master Agreement.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied.

 

“General Conditions” means those conditions set forth on Schedule 7 attached
hereto.

 

“General Conditions Schedule” means that certain Schedule 7 (General Conditions
Schedule) to this Master Agreement.

 

“Goods” has the meaning set forth in the Security Instrument.

 

Master Credit Facility AgreementForm 6001.MCFAPage 13

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Governmental Approval” means an authorization, permit, consent, approval,
license, registration or exemption from registration or filing with, or report
to, any Governmental Authority.

 

“Governmental Authority” means any court, board, commission, department or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any court, board, commission, department or body of any municipal, county,
state or federal governmental unit, that has or acquires jurisdiction over
Borrower or the Mortgaged Property or the use, operation or improvement of the
Mortgaged Property.

 

“Gross Revenues” means, for any specified period, all income in respect of each
Mortgaged Property as reflected on the certified operating statement for such
specified period as adjusted to exclude unusual income (e.g. temporary or
nonrecurring income), income not allowed by Lender pursuant to the Underwriting
and Servicing Requirements (e.g. interest income, furniture income, etc.), and
the value of any unreflected concessions.

 

“Guarantor” means, individually and collectively, any guarantor of the
Indebtedness or any other obligation of Borrower under any Loan Document which
must be a Key Principal.

 

“Guarantor’s General Business Address” has the meaning set forth in the Summary
of Master Terms.

 

“Guarantor’s Notice Address” has the meaning set forth in the Summary of Master
Terms.

 

“Guaranty” means, individually and collectively, any Payment Guaranty,
Non-Recourse Guaranty or other guaranty executed by Guarantor in connection with
this Master Agreement.

 

“Hedging Arrangement” means any interest rate swap, interest rate cap or other
arrangement, contractual or otherwise, which has the effect of an interest rate
swap or interest rate cap or which otherwise (directly or indirectly,
derivatively or synthetically) hedges interest rate risk associated with being a
debtor of variable rate debt or any agreement or other arrangement to enter into
any of the above on a future date or after the occurrence of one or more events
in the future.

 

“Identified Party” means, individually and collectively, (a) Borrower’s general
partners, sole member, managing members and managers (if non-member managed),
and (b) any Person Controlling Borrower, Guarantor, Key Principal or Borrower’s
general partners, sole members, managing members or managers (if non-member
managed) but excluding the individuals comprising the Board of Directors of
Guarantor and any Persons directly or indirectly owning any public stock of
Guarantor with no other direct or indirect Ownership Interest in Borrower.

 

“Immediate Family Members” means a child, stepchild, grandchild, spouse,
sibling, or parent, each of whom is not a Prohibited Person.

 

“Imposition Deposits” has the meaning set forth in the Security Instrument.

 

“Impositions” has the meaning set forth in the Security Instrument.

 

Master Credit Facility AgreementForm 6001.MCFAPage 14

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Improvements” has the meaning set forth in the Security Instrument.

 

“Indebtedness” has the meaning set forth in the Security Instrument.

 

“Index” has the meaning set forth in the applicable Schedule of Advance Terms.

 

“Individual Property Coverage and LTV Tests” means each of the following tests:

 

(a)          the Debt Service Coverage Ratio is not less than 1.25:1.0 with
respect to any Fixed Advance and 1.00:1.0 with respect to any Variable Advance;
and

 

(b)          the Loan to Value Ratio does not exceed seventy-five percent (75%).

 

“Initial Adjustable Rate” for a Variable Advance has the meaning set forth in
the applicable Schedule of Advance Terms.

 

“Initial Advance” means the Fixed Advance and/or Variable Advance made on the
Initial Effective Date in the aggregate amount of $64,559,000.

 

“Initial Allocable Facility Amount” means the initial Allocable Facility Amount
for each of the Initial Mortgaged Properties as set forth in Exhibit A to this
Master Agreement.

 

“Initial Borrower” means each Borrower under this Master Agreement as of the
Initial Effective Date.

 

“Initial Effective Date” means the date of this Master Agreement.

 

“Initial Monthly Debt Service Payment” has the meaning set forth in the
applicable Schedule of Advance Terms.

 

“Initial Mortgaged Properties” means the Multifamily Residential Properties
described on Exhibit A to this Master Agreement and which represent the
Mortgaged Properties that are made part of the Collateral Pool on the Initial
Effective Date.

 

“Initial Replacement Reserve Deposit” has the meaning set forth in the Summary
of Master Terms.

 

“Initial Valuation” means, when used with reference to specified Collateral, the
Valuation initially performed for the Collateral as of the date on which the
Collateral was added to the Collateral Pool. The Initial Valuation for each of
the Initial Mortgaged Properties is as set forth in Exhibit A to this Master
Agreement.

 

“Insolvency Laws” means the Bankruptcy Code, together with any other federal or
state law affecting debtor and creditor rights or relating to the bankruptcy,
insolvency, reorganization, arrangement, moratorium, readjustment of debt,
dissolution, liquidation or similar laws, proceedings, or equitable principles
affecting the enforcement of creditors’ rights, as amended from time to time.

 

Master Credit Facility AgreementForm 6001.MCFAPage 15

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Insolvent” means:

 

(a)          that the sum total of all of a specified Person’s liabilities
(whether secured or unsecured, contingent or fixed, or liquidated or
unliquidated) is in excess of the value of such Person’s non-exempt assets,
i.e., all of the assets of such Person that are available to satisfy claims of
creditors (provided that for the purposes of determining liability for each
Borrower under this definition, liability for the Advances Outstanding under
this Master Agreement shall mean the then current Allocable Facility Amount
attributable to the Mortgaged Property owned by each Borrower); or

 

(b)          such Person’s inability to pay its debts as they become due
(provided that for the purposes of determining debt for each Borrower under this
definition, liability for the Advances Outstanding under this Master Agreement
shall mean the then current Allocable Facility Amount attributable to the
Mortgaged Property owned by each Borrower).

 

“Insurance Policy” means, with respect to any Mortgaged Property, the insurance
coverage and insurance certificates evidencing such insurance required to be
maintained pursuant to this Master Agreement.

 

“Intended Prepayment Date” means the date upon which Borrower intends to make a
prepayment on an Advance, as set forth in the Prepayment Notice, which date must
be a Permitted Prepayment Date.

 

“Interest Accrual Method” has the meaning set forth in the applicable Schedule
of Advance Terms.

 

“Interest Only Term” has the meaning set forth in the applicable Schedule of
Advance Terms.

 

“Interest Rate” means with respect to a Fixed Advance, the Fixed Rate, or with
respect to a Variable Advance, the Initial Adjustable Rate and the Adjustable
Rate, each as set forth in the applicable Schedule of Advance Terms.

 

“Interest Rate Cap” has the meaning set forth in Section 2.03(a)(2)(B)(vi)
(Interest Accrual and Computation; Amortization; Interest Rate Cap).

 

“Interest Rate Cap Documents” means the Cap Security Agreement and any and all
other documents required pursuant thereto or hereto or as Lender shall require
from time to time in connection with Borrower’s obligation to maintain an
Interest Rate Cap when a Variable Advance is Outstanding.

 

“Interest Rate Type” has the meaning set forth in the applicable Schedule of
Advance Terms.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investor” means any Person to whom Lender intends to (a) sell, transfer,
deliver or assign the Advances in the secondary mortgage market or (b) sell an
MBS backed by the Advances.

 

Master Credit Facility AgreementForm 6001.MCFAPage 16

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Issuer” means a financial institution satisfactory to Fannie Mae issuing a
Letter of Credit.

 

“Key Principal” means, collectively:

 

(a)          the natural Person(s) or entity that Controls Borrower that Lender
determines is critical to the successful operation and management of Borrower
and the Mortgaged Property, as identified as such in the Summary of Master
Terms; or

 

(b)          any natural Person or entity who becomes a Key Principal after the
date of this Master Agreement and is identified as such in an assumption
agreement, or another amendment or supplement to this Master Agreement.

 

“Key Principal’s General Business Address” has the meaning set forth in the
Summary of Master Terms.

 

“Key Principal’s Notice Address” has the meaning set forth in the Summary of
Master Terms.

 

“Land” means the land described in Exhibit A to the Security Instrument.

 

“Last Interest Only Payment Date” has the meaning set forth in the applicable
Schedule of Advance Terms.

 

“Late Charge” means an amount equal to the delinquent amount then due under the
Loan Documents multiplied by five percent (5%).

 

“Leases” has the meaning set forth in the Security Instrument.

 

“Lender” means the entity identified as “Lender” in the first paragraph of this
Master Agreement and its transferees, successors and assigns, or any subsequent
holder of the Note.

 

“Lender’s General Business Address” has the meaning set forth in the Summary of
Master Terms.

 

“Lender’s Notice Address” has the meaning set forth in the Summary of Master
Terms.

 

“Lender’s Payment Address” has the meaning set forth in the Summary of Master
Terms.

 

“Letter of Credit” means a letter of credit issued by an Issuer satisfactory to
Fannie Mae naming Fannie Mae as beneficiary, in form and substance approved by
Lender and Fannie Mae.

 

“Letter of Credit Schedule” means Schedule 15 attached to this Master Agreement.

 

“LIBOR” means One Month LIBOR or Three Month LIBOR, as specified by the Current
Index set forth in the applicable Schedule of Advance Terms.

 

“Lien” has the meaning set forth in the Security Instrument.

 

Master Credit Facility AgreementForm 6001.MCFAPage 17

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Loan Application” means the application for the Advances submitted by Borrower
to Lender.

 

“Loan Document Taxes” has the meaning set forth in Section 5.02(f) (Loan
Document Taxes).

 

“Loan Documents” means the Note, this Master Agreement, the Security Instrument,
the Environmental Indemnity Agreement, the Guaranty, all guaranties, all
indemnity agreements, all Collateral Agreements, all O&M Plans, and any other
documents now or in the future executed by Borrower, Guarantor, Key Principal,
any other guarantor or any other Person in connection with the Advances, as such
documents may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive notices under the Note, this Master
Agreement, the Security Instrument and any other Loan Document, and otherwise to
service the Advances for the benefit of Lender. Unless Borrower receives notice
to the contrary, the Loan Servicer shall be Lender originally named on the
Summary of Master Terms.

 

“Loan to Value Ratio” means, for a Mortgaged Property, for any specified date,
the ratio (expressed as a percentage) of —

 

(a)          the Allocable Facility Amount of the subject Mortgaged Property on
the specified date,

 

to

 

(b)          the Valuation most recently obtained prior to the specified date
for the subject Mortgaged Property.

 

“Management Agreement” means that certain Management Agreement dated October 30,
2017 between Borrower and Property Manager, and any future management agreement
approved by Lender.

 

“Margin” means the “Margin” set forth in the applicable Schedule of Advance
Terms, which includes the Variable Fee.

 

“Master Agreement” means this Master Credit Facility Agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time,
including all Recitals, Schedules and Exhibits to this Master Agreement, each of
which is hereby incorporated into this Master Agreement by this reference.

 

“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, or circumstance or circumstances, whether or not
related, a material adverse change in or a materially adverse effect upon any of

 

Master Credit Facility AgreementForm 6001.MCFAPage 18

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

(a)          the business, operations, property or condition (financial or
otherwise) of any Borrower Entity, to the extent specifically referred to in the
applicable provision of the applicable Loan Document;

 

(b)          the present or future ability of Borrower to perform the
obligations of Borrower under this Master Agreement and the other Loan
Documents, or of Guarantor to perform its obligations under the Guaranty, as the
case may be, to the extent specifically referred to in the applicable provision
of the applicable Loan Document;

 

(c)          the validity, priority, perfection or enforceability of this Master
Agreement or any other Loan Document or the rights or remedies of Lender under
any Loan Document; or

 

(d)          the value of, or Lender’s ability to have recourse against, any
Mortgaged Property.

 

“Material Commercial Lease” means any Lease that is not a Residential Lease and
which is:

 

(a)          a Lease comprising five percent (5%) or more of the total gross
income at any Mortgaged Property on an annualized basis; or

 

(b)          regardless of the percentage of the total gross income at the
Mortgaged Property that it comprises, any Lease relating to:

 

(1)         solar power, thermal power generation, or co-power generation, or
for the installation of solar panels or any other electrical power generation
equipment, and any related power purchase agreement;

 

(2)         mineral rights or rights relating to subsurface oil and/or natural
gas;

 

(3)         telecommunications or a cell tower; or

 

(4)         any dwelling unit at the Mortgaged Property leased to Guarantor, Key
Principal, or another Borrower Affiliate.

 

“Maturity Date” for any Advance has the meaning set forth in the applicable
Schedule of Advance Terms.

 

“Maximum Inspection Fee” has the meaning set forth in the Summary of Master
Terms.

 

“Maximum Repair Cost” shall be the amount(s) set forth in the Required Repair
Schedule, if any.

 

“Maximum Repair Disbursement Interval” has the meaning set forth in the Summary
of Master Terms.

 

“Maximum Replacement Reserve Disbursement Interval” has the meaning set forth in
the Summary of Master Terms.

 

Master Credit Facility AgreementForm 6001.MCFAPage 19

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“MBS” means an investment security that represents an undivided beneficial
interest in a pool of mortgage loans or participation interests in mortgage
loans held in trust pursuant to the terms of a governing trust document.

 

“Mezzanine Debt” means a loan to a direct or indirect owner of Borrower secured
by a pledge of such owner’s interest in an entity owning a direct or indirect
interest in Borrower.

 

“Minimum Repairs Disbursement Amount” has the meaning set forth in the Summary
of Master Terms.

 

“Minimum Replacement Reserve Disbursement Amount” has the meaning set forth in
the Summary of Master Terms.

 

“Monthly Cap Escrow Payment” shall have the same meaning as the term “Monthly
Deposit” in the Cap Security Agreement.

 

“Monthly Debt Service Payment” has the meaning set forth in the applicable
Schedule of Advance Terms.

 

“Monthly Replacement Reserve Deposit” has the meaning set forth in the Summary
of Master Terms.

 

“Moody’s” means Moody’s Investors Service, Inc., a corporation organized and
existing under the laws of the State of Delaware, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.

 

“Mortgaged Property” individually has the meaning set forth in the Security
Instrument and collectively means the Initial Mortgaged Properties and the
Additional Mortgaged Properties, but excluding each Release Mortgaged Property
from and after the date of its Release from the Collateral Pool.

 

“Mortgaged Property Addition Schedule” means Schedule 11 attached to this Master
Agreement.

 

“Mortgaged Property Release Schedule” means Schedule 10 attached to this Master
Agreement.

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which Borrower or any ERISA
Affiliate is making or accruing an obligation to make contributions; (b) to
which Borrower or any ERISA Affiliate has in the past made contributions; or
(c) with respect to which Borrower or any ERISA Affiliate could incur liability.

 

“Multifamily Project Address” has the meaning set forth in the Summary of Master
Terms.

 

“Multifamily Residential Property” means a residential property located in the
United States and conforming to the Underwriting and Servicing Requirements.

 

Master Credit Facility AgreementForm 6001.MCFAPage 20

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Net Cash Flow” means, for any specified period determined by Lender with
respect to any Mortgaged Property, the net income during such period equal to
Gross Revenues during such period less the aggregate Operating Expenses during
such period.

 

“Non-Recourse Guaranty” means, if applicable, that certain Guaranty of
Non-Recourse Obligations of even date herewith executed by Guarantor to and for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Note” means, individually and collectively, each Fixed Note and/or each
Variable Note.

 

“O&M Plan” has the meaning set forth in the Environmental Indemnity Agreement.

 

“OFAC” means the United States Treasury Department, Office of Foreign Assets
Control, and any successor thereto.

 

“One Month LIBOR” means the ICE Benchmark Administration Limited (or any
successor administrator) fixing of the London Inter-Bank Offered Rate for
1-month U.S. Dollar-denominated deposits as reported by Reuters through
electronic transmission. If the foregoing index is no longer posted through
electronic transmission, is no longer available or, in Lender’s determination,
is no longer widely accepted or has been replaced as the index for similar
financial instruments (regardless of whether the index continues to be posted
electronically or available), Lender will choose a new Index taking into account
general comparability to the previous Index and other factors and provide notice
thereof to Borrower.

 

“Operating Expenses” means, for any period, all expenses in respect of any
Mortgaged Property, as determined pursuant to the Underwriting and Servicing
Requirements based on the certified operating statement for such specified
period, as may be adjusted by Lender in its sole and absolute discretion to
provide for the following:

 

(a)          all appropriate types of expenses, including a management fee,
deposits for the Replacements (whether funded or not), and deposits for Repairs
are included in the total operating expense figure;

 

(b)          upward adjustments to individual line item expenses to reflect
market norms or actual costs and to correct any unusually low expense items,
which could not be replicated by a different owner or manager (e.g., a market
rate management fee will be included regardless of whether or not a management
fee is charged, market rate payroll will be included regardless of whether
shared payroll provides for economies, etc.); and

 

(c)          downward adjustments to individual line item expenses to reflect
unique or aberrant costs (e.g., non-recurring capital costs, non-operating
borrower expenses, etc.).

 

“Organizational Certificate” means, collectively, certificates from Borrower and
Guarantor to Lender, in the form of Exhibits K-1 and K-2 to this Master
Agreement, certifying as to certain organizational matters with respect to each
Borrower and Guarantor.

 

Master Credit Facility AgreementForm 6001.MCFAPage 21

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Organizational Documents” means all certificates, instruments, other documents
and any amendments thereto in effect on the Initial Effective Date and the
applicable Effective Date pursuant to which any Person is organized, operates or
is governed, including (a) with respect to a corporation, its articles of
incorporation and bylaws, (b) with respect to a limited partnership, its limited
partnership certificate and partnership agreement, (c) with respect to a general
partnership or joint venture, its partnership or joint venture agreement, (d)
with respect to a limited liability company, its articles of organization and
operating agreement, in each case all amendments, supplements and modifications
thereto, and (e) any other document that affects the Control of, or the ability
to oversee the management and day-to-day operations of such Person.

 

“Outstanding” or “outstanding” means, when used in connection with promissory
notes, other debt instruments or the Advances, for a specified date, promissory
notes or other debt instruments which have been issued, or Advances which have
been made, to the extent not repaid in full as of the specified date.

 

“Ownership Interests” means, with respect to any entity, any direct or indirect
ownership interests in the entity and any economic rights (such as a right to
distributions, net cash flow or net income) to which the owner of such ownership
interests is entitled.

 

“Ownership Interests Schedule” means Schedule 13 attached to this Master
Agreement.

 

“Payment Change Date” has the meaning set forth in the applicable Schedule of
Advance Terms.

 

“Payment Date” means the First Payment Date and the first (1st) day of each
month thereafter until the applicable Advance is fully paid.

 

“Payment Guaranty” means, if applicable, that certain Guaranty (Payment) of even
date herewith executed by Guarantor to and for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Permitted Encumbrance” has the meaning set forth in the Security Instrument.

 

“Permitted Mezzanine Debt” means Mezzanine Debt incurred by an indirect owner or
owners of Borrower provided that (i) such loan is only secured by a pledge of no
more than forty-nine percent (49%) of the indirect Ownership Interests in
Borrower and assets that are not included in the Collateral Pool, (ii) the
economic benefits or rights to cash flows attributable to indirect Ownership
Interests in Borrower is not pledged or Transferred separate from the Transfer
of such pledged Ownership Interests, and (iii) the exercise of any of the rights
and remedies by the holder or holders of the Mezzanine Debt would not in any
circumstance cause (a) a Change of Control, or (b) a Transfer of a direct or
indirect Restricted Ownership Interest in Borrower Entity.

 

Master Credit Facility AgreementForm 6001.MCFAPage 22

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Permitted Preferred Equity” means Preferred Equity that does not (a) require
mandatory dividends, distributions, payments or returns (including at maturity
or in connection with a redemption), or (b) provide the Preferred Equity owner
with rights or remedies on account of a failure to receive any preferred
dividends, distributions, payments or returns (or, if such rights are provided,
the exercise of such rights do not violate the Loan Documents or are otherwise
exercised with the prior written consent of Lender in accordance with Article 11
(Liens, Transfers and Assumptions) of this Master Agreement and the payment of
all applicable fees and expenses as set forth in Section 11.03(g) (Further
Conditions on Transfers Requiring Lender’s Consent) of this Master Agreement).

 

“Permitted Prepayment Date” means the last Business Day of a calendar month.

 

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).

 

“Personal Property” means the Goods, accounts, choses of action, chattel paper,
documents, general intangibles (including Software), payment intangibles,
instruments, investment property, letter of credit rights, supporting
obligations, computer information, source codes, object codes, records and data,
all telephone numbers or listings, claims (including claims for indemnity or
breach of warranty), deposit accounts and other property or assets of any kind
or nature related to the Land or the Improvements, including operating
agreements, surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements,
and all other intangible property and rights relating to the operation of, or
used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land.

 

“Personalty” has the meaning set forth in the Security Instrument.

 

“Potential Event of Default” means any event or circumstance that, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default.

 

“Preferred Equity” means a direct or indirect equity Ownership Interest in,
economic interests in, or rights with respect to, Borrower that provide an
equity owner preferred dividend, distribution, payment, or return treatment
relative to other equity owners.

 

“Prepayment Lockout Period” for any Advance has the meaning set forth in the
applicable Schedule of Advance Terms.

 

“Prepayment Notice” means the written notice that Borrower is required to
provide to Lender in accordance with Section 2.04 (Prepayment; Prepayment
Lockout; Prepayment Premium) in order to make a prepayment on an Advance, which
shall include, at a minimum, the Intended Prepayment Date.

 

“Prepayment Premium” means, individually, the amount payable by Borrower in
connection with a prepayment of an Advance, as provided in Section 2.04
(Prepayment; Prepayment Lockout; Prepayment Premium) and calculated in
accordance with the Prepayment Premium Schedule applicable to such Advance for
such Advance, and, collectively, all amounts payable pursuant to all Prepayment
Premium Schedules.

 

Master Credit Facility AgreementForm 6001.MCFAPage 23

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Prepayment Premium Period End Date” or “Yield Maintenance Period End Date” for
any Advance has the meaning set forth in the applicable Schedule of Advance
Terms.

 

“Prepayment Premium Period Term” or “Yield Maintenance Period Term” for any
Advance has the meaning set forth in the applicable Schedule of Advance Terms.

 

“Prepayment Premium Schedule” means, individually and collectively, Schedule 4
(Prepayment Premium) to this Master Agreement for each Advance.

 

“Prepayment Premium Term” for any Advance has the meaning set forth in the
applicable Schedule of Advance Terms.

 

“Prohibited Person” means:

 

(a)          any Person with whom Lender or Fannie Mae is prohibited from doing
business pursuant to any law, rule, regulation, judicial proceeding or
administrative directive; or

 

(b)          any Person identified on the United States Department of Housing
and Urban Development’s “Limited Denial of Participation, HUD Funding
Disqualifications and Voluntary Abstentions List,” or on the General Services
Administration’s “System for Award Management (SAM)” exclusion list, each of
which may be amended from time to time, and any successor or replacement
thereof; or

 

(c)          any Person that is determined by Fannie Mae to pose an unacceptable
credit risk due to the aggregate amount of debt of such Person owned or held by
Fannie Mae; or

 

(d)          any Person that has caused any unsatisfactory experience of a
material nature with Fannie Mae or Lender, such as a default, fraud, intentional
misrepresentation, litigation, arbitration or other similar act.

 

“Property Delivery Deadline” has the meaning set forth in the Mortgaged Property
Addition Schedule.

 

“Property Jurisdiction” has the meaning set forth in the Security Instrument.

 

“Property Manager” means Carroll Management Group, LLC, a Georgia limited
liability company, or any other property manager approved by Lender.

 

“Property-Related Documents” has the meaning set forth on Schedule 8 attached to
this Master Agreement.

 

“Property-Related Documents Schedule” means Schedule 8 attached to this Master
Agreement.

 

“Publicly-Held Corporation” means a corporation, the outstanding voting stock of
which is registered under Sections 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended.

 

Master Credit Facility AgreementForm 6001.MCFAPage 24

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Publicly-Held Trust” means a real estate investment trust, the outstanding
voting shares or beneficial interests of which are registered under Sections
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended.

 

“Rate Change Date” has the meaning set forth in the applicable Schedule of
Advance Terms.

 

“Release” has the meaning set forth in Section 2.10(b) (Right to Obtain Releases
of Mortgaged Property).

 

“Release Documents” mean instruments releasing the applicable Security
Instrument as a Lien on a Mortgaged Property, and UCC-3 Termination Statements
terminating the UCC-1 Financing Statements, and such other documents and
instruments to evidence the Release of such Mortgaged Property from the
Collateral Pool.

 

“Release Fee” means with respect to any Release effected in accordance with
Section 2.10(b) (Right to Obtain Releases of Mortgaged Property), a fee in the
amount of $25,000 per Release Mortgaged Property.

 

“Release Mortgaged Property” means the Mortgaged Property to be released
pursuant to Section 2.10(b) (Right to Obtain Releases of Mortgaged Property).

 

“Release Price” has the meaning set forth in the Mortgaged Property Release
Schedule.

 

“Release Request” means a written request, substantially in the form of
Exhibit C to this Master Agreement, to obtain a Release of Mortgaged Property
from the Collateral Pool pursuant to Section 2.10(b) (Right to Obtain Releases
of Mortgaged Property).

 

“Remaining Amortization Period” has the meaning set forth in the applicable
Schedule of Advance Terms.

 

“Remaining Mortgaged Properties” has the meaning set forth in the Mortgaged
Property Release Schedule.

 

“Rent Roll” means, with respect to any Mortgaged Property, a rent roll prepared
and certified by the owner of such Mortgaged Property, on a form approved by
Lender.

 

“Rents” has the meaning set forth in the Security Instrument.

 

“Repair Threshold” has the meaning set forth in the Summary of Master Terms.

 

“Repairs” means, individually and collectively, the Required Repairs, Borrower
Requested Repairs, and Additional Lender Repairs.

 

“Repairs Escrow Account” means the account established by Lender into which the
Repairs Escrow Deposit is deposited to fund the Repairs.

 

Master Credit Facility AgreementForm 6001.MCFAPage 25

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Repairs Escrow Account Administrative Fee” has the meaning set forth in the
Summary of Master Terms.

 

“Repairs Escrow Deposit” has the meaning set forth in the Summary of Master
Terms.

 

“Replacement Reserve Account” means the account established by Lender into which
the Replacement Reserve Deposits are deposited to fund the Replacements.

 

“Replacement Reserve Account Administration Fee” has the meaning set forth in
the Summary of Master Terms.

 

“Replacement Reserve Account Interest Disbursement Frequency” has the meaning
set forth in the Summary of Master Terms.

 

“Replacement Reserve Deposits” means the Initial Replacement Reserve Deposit,
Monthly Replacement Reserve Deposits and any other deposits to the Replacement
Reserve Account required by this Master Agreement.

 

“Replacement Threshold” has the meaning set forth in the Summary of Master
Terms.

 

“Replacements” means, individually and collectively, the Required Replacements,
Borrower Requested Replacements and Additional Lender Replacements.

 

“Request” means a Future Advance Request, an Addition Request, a Release
Request, or a Conversion Request.

 

“Request Opinion” means a favorable opinion of counsel (including local counsel,
as applicable) to Borrower, as to the due organization and qualification of
Borrower, the due authorization, execution, delivery and enforceability of each
Loan Document executed in connection with the applicable Request and such other
matters as Lender may reasonably require, each dated as of the Effective Date
for the Request, in form and substance satisfactory to Lender in all respects.

 

“Required Repair Schedule” means that certain Schedule 6 (Required Repair
Schedule) to this Master Agreement.

 

“Required Repairs” means those items listed on the Required Repair Schedule.

 

“Required Replacement Schedule” means that certain Schedule 5 (Required
Replacement Schedule) to this Master Agreement.

 

“Required Replacements” means those items listed on the Required Replacement
Schedule.

 

“Rescinded Payment” has the meaning set forth in Section 3.12 (Preferences,
Fraudulent Conveyances, Etc.) of this Master Agreement.

 

Master Credit Facility AgreementForm 6001.MCFAPage 26

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Reserve/Escrow Account Funds” means, collectively, the funds on deposit in the
Reserve/Escrow Accounts.

 

“Reserve/Escrow Accounts” means, together, the Replacement Reserve Account and
the Repairs Escrow Account.

 

“Residential Lease” means a Lease of an individual dwelling unit.

 

“Restoration” means restoring and repairing the applicable Mortgaged Property to
the equivalent of its physical condition immediately prior to the casualty or to
a condition approved by Lender following a casualty.

 

“Restricted Ownership Interest” means:

 

(a)          with respect to Bluerock Operating Partnership, the requirement
that Bluerock Operating Partnership owns the following direct or indirect
Ownership Interests in each Borrower, Borrower Sole Owner and Borrower Manager:

 

(i)        if Borrower, Borrower Sole Owner or Borrower Manager is a general
partnership or a joint venture, at least fifty percent (50%) of all general
partnership or joint venture interests in such entity;

 

(ii)         if Borrower, Borrower Sole Owner or Borrower Manager is a limited
partnership:

 

(1)         all general partner interests; and

 

(2)         at least fifty-one percent (51%) of all limited partnership
interests in such entity;

 

(iii)        if Borrower, Borrower Sole Owner or Borrower Manager is a limited
liability company or a limited liability partnership:

 

(1)         the interest of any managing member;

 

(2)         the contractual rights of any non-member manager;

 

(3)         at least fifty-one percent (51%) of all membership or other
Ownership Interests in such entity; and

 

(4)        the amount of membership or Ownership Interests sufficient to have
the power to appoint or change any manager;

 

(iv)        if Borrower, Borrower Sole Owner or Borrower Manager is a
corporation (other than a Publicly-Held Corporation) with only one class of
voting stock, at least fifty-one percent (51%) of voting stock in such
corporation;

 

Master Credit Facility AgreementForm 6001.MCFAPage 27

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

(v)         if Borrower, Borrower Sole Owner or Borrower Manager is a
corporation (other than a Publicly-Held Corporation) with more than one class of
voting stock, the amount of shares of voting stock sufficient to have the power
to elect the majority of directors of such corporation; or

 

(vi)        if Borrower, Borrower Sole Owner or Borrower Manager is a trust
(other than a land trust or a Publicly-Held Trust), the power to Control such
trust vested in the trustee of such trust or the ability to remove, appoint or
substitute the trustee of such trust (unless the trustee of such trust after
such removal, appointment or substitution is a trustee identified in the trust
agreement approved by Lender).

 

(b)        With respect to Borrower Sole Owner, the requirement that it owns at
least ninety percent (90%) of the Ownership Interests in Borrower and the right
to appoint and remove any non-member manager of Borrower.

 

(c)          With respect to Guarantor, the requirement that Guarantor owns the
following Ownership Interests in Bluerock Operating Partnership:

 

(i)          all general partner interests; and

 

(ii)         at least sixty percent (60%) of all limited partnership interests
in such entity.

 

“Re-Underwriting Fee” means a non-refundable fee of $4,500 per Mortgaged
Property then in the Collateral Pool in connection with any Borrow Up.

 

“Review Fee” means the non-refundable fee of $6,000 payable to Lender.

 

“S&P” means Standard & Poor’s Credit Markets Services, a division of The
McGraw-Hill Companies, Inc., a New York corporation, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.

 

“Sanctioned Country” means a country subject to either a targeted or
comprehensive country-wide sanctions program administered and enforced by OFAC,
which list is updated from time to time.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC, available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) (1) an agency of the government
of a Sanctioned Country, (2) an organization controlled by a Sanctioned Country,
or (3) a Person resident in a Sanctioned Country, to the extent any Person
described in clauses (1), (2) or (3) is the subject of a sanctions program
administered by OFAC; and, (c) a Person whose property and interests in property
are blocked pursuant to an Executive Order or regulations administered by OFAC
consistent with the guidance issued by OFAC.

 

Master Credit Facility AgreementForm 6001.MCFAPage 28

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Schedule of Advance Terms” means, individually and collectively as the context
may require the Schedule(s) of Advance Terms attached to this Master Agreement
as Schedule 3 as of the Initial Effective Date and as such Schedule shall be
amended or supplemented with respect to any Future Advance.

 

“Security Documents” means the Security Instruments and any other documents
executed by Borrower or Guarantor from time to time to secure any of Borrower’s
or Guarantor’s obligations under the Loan Documents, as the same may be amended,
restated, modified or supplemented from time to time.

 

“Security Instrument” means for each Mortgaged Property, a Multifamily Mortgage,
Deed of Trust or Deed to Secure Debt, Assignment of Leases and Rents and
Security Agreement given by a Borrower to or for the benefit of Lender to secure
the obligations of Borrower under the Loan Documents. With respect to each
Mortgaged Property owned by a Borrower, the Security Instrument shall be
substantially in the form published by Fannie Mae for use in the state in which
the Mortgaged Property is located. The amount secured by the Security Instrument
shall be equal to the aggregate original principal amount of all Advances
Outstanding in effect from time to time.

 

“Selected Advance” has the meaning set forth in Section (d) (Application of
Release Price) of the Mortgaged Property Release Schedule.

 

“Senior Management” means Ramin Kamfar, Michael Konig, Jordan Ruddy or Chris
Vohs.

 

“Servicing Arrangement” means any arrangement between Lender and the Loan
Servicer for loss sharing or interim advancement of funds.

 

“Single Purpose” means compliance with Section 4.01(h) (Borrower Status –
Representations and Warranties – Single Purpose Status) and Section 4.02(d)
(Borrower Status – Covenants – Single Purpose Status) of this Master Agreement.

 

“SPE Owner” means the entities identified on the Ownership Interests Schedule
that comply with the provisions of Section 4.02(d) (Borrower Status – Covenants
– Single Purpose Status) and the SPE Requirements, as such schedule may be
updated with the Addition of new Borrowers to the Master Agreement. At the time
of the Initial Effective Date, there are no SPE Owners other than Borrowers.

 

“SPE Requirements” means those provisions set forth on the SPE Requirements
Schedule.

 

“SPE Requirements Schedule” means Schedule 17 attached to this Master Agreement.

 

“Staggered Substitution” means a Substitution of Additional Mortgaged Property
that occurs subsequent to the release of the Release Mortgaged Property.

 

“Strike Rate” means:

 

(a)          In determining the Strike Rate for new Interest Rate Caps (other
than replacement Interest Rate Caps) purchased in connection with Future
Advances that are Variable Advances made under this Master Agreement, the Strike
Rate shall be the lower of (x) the percentage approved by Lender and (y) the
percentage derived by taking:

 

Master Credit Facility AgreementForm 6001.MCFAPage 29

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

(1)         the Net Cash Flow for all Mortgaged Properties, minus

 

(A)         the product of (i) 1.25 and (ii) the payment due on each Fixed
Advance provided that:

 

(1)         each Fixed Advance to be obtained or Variable Advance to be
converted shall be deemed to require level monthly payments of principal and
interest (at an interest rate equal to the sum of (A) the base United States
Treasury Index Rate for securities having a maturity substantially similar to
the maturity of the Fixed Advance, plus (B) the Fixed Fee (or until rate locked,
the estimated Fixed Fee as determined pursuant to the Underwriting and Servicing
Requirements), in an amount necessary to fully amortize the original principal
amount of the Fixed Advance over the Amortization Period) (provided, however, if
there are no principal payments due on a Fixed Advance during the Interest Rate
Cap term for which the Strike Rate is being calculated, then the payments
relating to such Fixed Advance shall not be required to include principal
amortization for purposes of this calculation);

 

(2)         each Fixed Advance Outstanding shall be deemed to require level
monthly payments of principal and interest (at the Interest Rate for such Fixed
Advance as set forth in the Schedule of Advance Terms, in an amount necessary to
fully amortize the original principal amount of such Fixed Advance over the
Amortization Period) (provided, however, if there are no principal payments due
on a Fixed Advance during the Interest Rate Cap term for which the Strike Rate
is being calculated, then the payments relating to such Fixed Advance shall not
be required to include principal amortization for purposes of this calculation);

 

minus

 

(B)         the product of (i) 1.00 and (ii) the payment due on each Variable
Structured ARM Advance Outstanding, provided that each Variable Structured ARM
Advance Outstanding shall be deemed to require payments equal to the sum of (1)
monthly payments of principal and interest (with the interest rate calculated as
(A) the weighted average Strike Rate for all outstanding Interest Rate Caps plus
(B) the Margin applicable to such non-replacement Interest Rate Caps, in an
amount necessary to fully amortize the original principal amount of the Variable
Structured ARM Advance over the Amortization Period, and the principal component
of the Variable Structured ARM Advance payment(s) equal to the Fixed Monthly
Principal Component as set forth in the Schedule of Advance Terms), plus (2) the
Monthly Cap Escrow Payments, if any, for the succeeding twelve (12) month period
(provided, however, if there are no principal payments due on a Variable
Structured ARM Advance during the Interest Rate Cap term for which the Strike
Rate is being calculated, then the payments relating to such Variable Structured
ARM Advance shall not be required to include principal amortization for purposes
of this calculation). Notwithstanding the foregoing, if there are Variable
Structured ARM Advances Outstanding for which there are no Interest Rate Caps
outstanding at the time of the calculation, then such Variable Advances shall be
included in (3) below;

 

Master Credit Facility AgreementForm 6001.MCFAPage 30

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

divided by

 

(2)         1.00

 

divided by

 

(3)         the total of all Variable Advances to be obtained or Variable
Advances Outstanding, that were not included in (a)(1)(B), at the time of the
calculation of the Strike Rate

 

minus

 

(4)         the amortization factor for all Variable Advances to be obtained or
Variable Advances Outstanding if principal is to be paid during the Interest
Rate Cap term

 

minus

 

(5)         the Margin (or for Variable Structured ARM Advances to be obtained,
until rate locked, the indicative pricing as determined pursuant to the
Underwriting and Servicing Requirements).

 

(b)          In determining the Strike Rate for any replacement Interest Rate
Cap purchased in connection with this Master Agreement pursuant to the Cap
Security Agreement, the Strike Rate shall be the lower of (x) the percentage
approved by Lender and (y) the percentage derived by taking:

 

(1)         the Net Cash Flow for all Mortgaged Properties, minus

 

(A)         the product of (i) 1.25 and (ii) the payment due on each Fixed
Advance provided that each Fixed Advance Outstanding shall be deemed to require
level monthly payments of principal and interest (at the Interest Rate for such
Fixed Advance as set forth in the Schedule of Advance Terms, in an amount
necessary to fully amortize the original principal amount of such Fixed Advance
over the Amortization Period) (provided, however, if there are no principal
payments due on a Fixed Advance during the Interest Rate Cap term for which the
Strike Rate is being calculated, then the payments relating to such Fixed
Advance shall not be required to include principal amortization for purposes of
this calculation)

 

Master Credit Facility AgreementForm 6001.MCFAPage 31

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

minus

 

(B)         the product of (i) 1.00 and (ii) the payment due on each Variable
Structured ARM Advance Outstanding where the applicable Interest Rate Cap is not
being replaced in connection with the calculation of the Strike Rate, provided
that each Variable Structured ARM Advance Outstanding shall be deemed to require
payments equal to the sum of (1) monthly payments of principal and interest
(with the interest rate calculated as (A) the weighted average Strike Rate for
all outstanding Interest Rate Caps plus (B) the Margin applicable to such
non-replacement Interest Rate Caps, in an amount necessary to fully amortize the
original principal amount of the Variable Structured ARM Advance over the
Amortization Period, and the principal component of the Variable Structured ARM
Advance payment(s) equal to the Fixed Monthly Principal Component as set forth
in the Schedule of Advance Terms), plus (2) the Monthly Cap Escrow Payments, if
any, for the succeeding twelve (12) month period (provided, however, if there
are no principal payments due on a Variable Structured ARM Advance during the
Interest Rate Cap term for which the Strike Rate is being calculated, then the
payments relating to such Variable Structured ARM Advance shall not be required
to include principal amortization for purposes of this calculation).
Notwithstanding the foregoing, if there are Variable Structured ARM Advances
Outstanding for which there are no Interest Rate Caps outstanding at the time of
the calculation, then such Variable Advances shall be included in (3) below

 

divided by

 

(2)         1.00

 

divided by

 

(3)         the total of all Variable Advances Outstanding, that were not
included in (b)(1)(B), at the time of the calculation

 

minus

 

(4)         the amortization factor for all Variable Advances to be obtained or
Variable Advances Outstanding if principal is to be paid during the Interest
Rate Cap term

 

minus

 

Master Credit Facility AgreementForm 6001.MCFAPage 32

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

(5)         the Margin (or for Variable Structured ARM Advances to be obtained,
until rate locked, the indicative pricing as determined pursuant to the
Underwriting and Servicing Requirements).

 

“Substitution” has the meaning set forth in Section 2.10(d) (Right to
Substitutions).

 

“Substitution Cost Deposit” has the meaning set forth in the Mortgaged Property
Release Schedule.

 

“Substitution Costs” has the meaning set forth in the Mortgaged Property Release
Schedule.

 

“Substitution Deposit” has the meaning set forth in the Mortgaged Property
Release Schedule.

 

“Substitution Fee” means with respect to any Substitution effected in accordance
with Section 2.10(d) (Right to Substitutions), a fee in the amount which is the
greater of (a) 50 basis points (.50%) multiplied by the Allocable Facility
Amount of the Mortgaged Property being added in connection with the
Substitution, and (b) $50,000.

 

“Summary of Master Terms” means that certain Schedule 2 (Summary of Master
Terms) to this Master Agreement.

 

“Survey” means the as-built survey of each Mortgaged Property prepared in
accordance with the Underwriting and Servicing Requirements.

 

“Taxes” has the meaning set forth in the Security Instrument.

 

“Term of this Master Agreement” means the period beginning on the Initial
Effective Date and ending on the Termination Date.

 

“Termination Date” means the earlier of (a) the date this Master Agreement is
terminated pursuant to a Termination Request and (b) at any time during which
Advances are Outstanding, the latest Maturity Date for any Advance Outstanding.

 

“Termination Documents” means the instruments releasing the Security Instruments
as liens on the Mortgaged Properties, UCC-3 Termination Statements terminating
the UCC-1 Financing Statements in favor of Lender, and such other documents and
instruments necessary to evidence the release of the Collateral from any Lien
securing the Indebtedness, and the Notes, all in connection with the termination
of this Master Agreement pursuant to Section 2.11 (Termination of Master
Agreement).

 

“Termination Request” means a written request, substantially in the form of
Exhibit F to this Master Agreement, to terminate this Master Agreement pursuant
to Section 2.11 (Termination of Master Agreement).

 

Master Credit Facility AgreementForm 6001.MCFAPage 33

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Three Month LIBOR” means the ICE Benchmark Administration Limited (or any
successor administrator) fixing of the London Inter-Bank Offered Rate for
3-month U.S. Dollar-denominated deposits as reported by Reuters through
electronic transmission. If the foregoing index is no longer posted through
electronic transmission, is no longer available or, in Lender’s determination,
is no longer widely accepted or has been replaced as the index for similar
financial instruments (regardless of whether the index continues to be posted
electronically or available), Lender will choose a new Index taking into account
general comparability to the previous Index and other factors and provide notice
thereof to Borrower.

 

“Title Company” means the title company which provides title insurance for the
applicable Mortgaged Property.

 

“Title Policy” means, individually and collectively, the mortgagee’s loan
policies of title insurance issued by the Title Company from time to time in
connection with the Advances and insuring the lien of the Security Instrument as
set forth therein, as approved by Lender, including any endorsements attached
thereto.

 

“Transfer” means:

 

(a)          as used with respect to Ownership Interests, (1) a sale,
assignment, pledge, grant or creation of a lien, encumbrance or security
interest, transfer or other disposition (whether voluntary, involuntary, or by
operation of law) in any right, title or interest in any Ownership Interest in a
Borrower Entity or Identified Party, or (2) the issuance or other creation of
new Ownership Interests in a Borrower Entity, or (3) a merger or consolidation
of Borrower Entity or Identified Party into another entity or of another entity
into Borrower Entity or Identified Party as the case may be, or (4) the
conversion of a Borrower Entity or Identified Party from one type of entity to
another type of entity, or (5) the amendment, modification or any other change
in the governing instrument or instruments of Borrower Entity or Identified
Party which has the effect of changing the relative powers, rights, privileges,
voting rights or economic interests of the Ownership Interests in such Borrower
Entity or Identified Party; or (6) the withdrawal, removal or involuntary
resignation of any owner or manager of any Borrower Entity or Identified Party;

 

(b)          as used with respect to a Mortgaged Property, (1) a sale,
assignment, lease, pledge, transfer or other disposition (whether voluntary or
by operation of law) other than Residential Leases, Material Commercial Leases
or non-Material Commercial Leases permitted by this Master Agreement, or (2) a
grant, pledge, creation or attachment of a lien (other than a Permitted
Encumbrance), encumbrance or security interest (whether voluntary, involuntary,
or by operation of law) in, any estate, rights, title or interest in the
Mortgaged Property, or any portion thereof.

 

“Transfer Fee” means a fee equal to one percent (1%) of the unpaid principal
balance of the Advances Outstanding (or such lesser amount as determined by
Lender) payable to Lender.

 

“Treasury Regulations” means regulations, revenue rulings and other public
interpretations of the Internal Revenue Code by the Internal Revenue Service, as
such regulations, rulings and interpretations may be amended or otherwise
revised from time to time.

 

“UCC” has the meaning set forth in the Security Instrument.

 

Master Credit Facility AgreementForm 6001.MCFAPage 34

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“UCC Collateral” has the meaning set forth in the Security Instrument.

 

“Underwriting and Servicing Requirements” means Lender’s overall requirements
for Multifamily Residential Properties in connection with similar loans sold or
anticipated to be sold to Fannie Mae, pursuant to Fannie Mae’s then current
guidelines, including, requirements relating to appraisals, property condition
assessments, environmental site assessments, and servicing and asset management,
as such requirements may be amended, modified, updated, superseded, supplemented
or replaced from time to time.

 

“Valuation” means, for any specified date, with respect to a Multifamily
Residential Property, (a) if an Appraisal of the Multifamily Residential
Property was more recently obtained by Lender than a Capitalization Rate for the
Multifamily Residential Property, the Appraised Value of such Multifamily
Residential Property, or (b) if a Capitalization Rate for the Multifamily
Residential Property was more recently obtained by Lender than an Appraisal of
the Multifamily Residential Property, the value derived by dividing—

 

(1)         the Net Cash Flow of such Multifamily Residential Property, by

 

(2)         the most recent Capitalization Rate determined by Lender.

 

Notwithstanding the foregoing, any Valuation for a Multifamily Residential
Property calculated for a date occurring before the first anniversary of the
date on which the Multifamily Residential Property becomes a part of the
Collateral Pool shall equal the Appraised Value of such Multifamily Residential
Property, unless Lender determines that changed market or property conditions
warrant that the value be determined as set forth in the preceding sentence. If,
after the first anniversary of the date on which any Multifamily Residential
Property becomes a part of the Collateral Pool, Borrower disputes the Valuation
of such Multifamily Residential Property determined by utilizing the
Capitalization Rate pursuant to subsection (b) above, then at Borrower’s written
request, Lender shall obtain an Appraisal of such Multifamily Residential
Property, at Borrower’s sole cost and expense, to determine Valuation.

 

“Variable Advance” means any variable rate execution approved by Lender
evidenced by a Variable Note.

 

“Variable Fee” means for any Variable Advance, the number of basis points per
annum determined at the time of funding of such Variable Advance by Lender as
the Variable Fee for such Variable Advance.

 

“Variable Note” means the promissory note (together with all schedules, riders,
allonges, addenda, renewals, extensions, amendments and modifications thereto),
which will be issued by Borrower to Lender, concurrently with the funding of
each Variable Advance, and which promissory note will be the same or
substantially similar in form to the then current form of promissory note
utilized by Fannie Mae for variable rate loans with the applicable type of loan
execution.

 

Master Credit Facility AgreementForm 6001.MCFAPage 35

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

“Variable Structured ARM Advance” means a loan made by Lender to Borrower that
is anticipated to be sold to Fannie Mae under the Fannie Mae Structured
Adjustable Rate Mortgage Program.

 

“Voidable Transfer” means any fraudulent conveyance, preference or other
voidable or recoverable payment of money or transfer of property.

 

“Yield Maintenance Period End Date” or “Prepayment Premium Period End Date” for
any Advance has the meaning set forth in the applicable Schedule of Advance
Terms.

 

“Yield Maintenance Period Term” or “Prepayment Premium Period Term” for any
Advance has the meaning set forth in the applicable Schedule of Advance Terms.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 36

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 1 TO

MASTER CREDIT FACILITY AGREEMENT

 

Definitions Schedule

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility AgreementForm 6001.MCFA

Initial Page

Schedule 1 (Definitions Schedule)

12-17

© 2017 Fannie Mae

 

 

SCHEDULE 2 TO

MASTER CREDIT FACILITY AGREEMENT

 

Summary of Master Terms

 

I.           GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION Borrower

 

(a)   BR METROWEST, LLC, a Delaware limited liability company

(b)   BRG FNMA SHELF 1, LLC, a Delaware limited liability company

(c)   BRG FNMA SHELF 2, LLC, a Delaware limited liability company

(d)   BRG FNMA SHELF 3, LLC, a Delaware limited liability company

(e)   BRG FNMA SHELF 4, LLC, Delaware limited liability company

(f)    BRG FNMA SHELF 5, LLC, a Delaware limited liability company

(g)   BRG FNMA SHELF 6, LLC, a Delaware limited liability company

(h)   BRG FNMA SHELF 7, LLC, a Delaware limited liability company

(i)    BRG FNMA SHELF 8, LLC, a Delaware limited liability company

(j)    BRG FNMA SHELF 9, LLC, a Delaware limited liability company

(k)   BRG FNMA SHELF 10, LLC, a Delaware limited liability company

 

Lender Walker & Dunlop, LLC, a Delaware limited liability company Key Principal

 

(a)   Bluerock Residential Growth REIT, Inc., a Maryland corporation

(b)   Bluerock Residential Holdings, L.P., a Delaware limited partnership

 

Guarantor Bluerock Residential Growth REIT, Inc., a Maryland corporation

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Schedule 2 (Summary of
Master Terms)

12-17

© 2017 Fannie Mae

 

 

Multifamily Project ARIUM MetroWest Apartments: 2450 Lake Debra Drive, Orange
County, Orlando, FL 32835 ADDRESSES Borrower’s General Business Address

c/o Bluerock Real Estate, LLC

712 Fifth Avenue, 9th Floor

New York, NY 10019

Borrower’s Notice Address

c/o Bluerock Real Estate, LLC

712 Fifth Avenue, 9th Floor

New York, NY 10019

Attn: Michael Konig, Esq. and Jordan Ruddy

mkonig@bluerockre.com and jruddy@bluerockre.com

Multifamily Project Address ARIUM MetroWest Apartments:  2450 Lake Debra Drive,
Orange County, Orlando, FL 32835 Key Principal’s General Business Address

c/o Bluerock Real Estate, LLC

712 Fifth Avenue, 9th Floor

New York, NY 10019

Key Principal’s Notice Address

c/o Bluerock Real Estate, LLC

712 Fifth Avenue, 9th Floor

New York, NY 10019

Attn: Michael Konig, Esq. and Jordan Ruddy

mkonig@bluerockre.com and jruddy@bluerockre.com

Guarantor’s General Business Address

c/o Bluerock Real Estate, LLC

712 Fifth Avenue, 9th Floor

New York, NY 10019

Guarantor’s Notice Address

c/o Bluerock Real Estate, LLC

712 Fifth Avenue, 9th Floor

New York, NY 10019

Attn: Michael Konig, Esq. and Jordan Ruddy

mkonig@bluerockre.com and jruddy@bluerockre.com

Lender’s General Business Address

Walker & Dunlop, LLC

7501 Wisconsin Avenue, Suite 1200

Bethesda, Maryland 20814

Lender’s Notice Address

Walker & Dunlop, LLC

7501 Wisconsin Avenue, Suite 1200

Bethesda, Maryland 20814

Email: servicing@walkerdunlop.com

Lender’s Payment Address

Walker & Dunlop, LLC

7501 Wisconsin Avenue, Suite 1200

Bethesda, Maryland 20814

Attention: Loan Servicing

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Schedule 2 (Summary of
Master Terms)

12-17

© 2017 Fannie Mae

 

 

II.          RESERVE INFORMATION Completion Period Within the time period shown
on the Required Repair Schedule (provided that life safety Repairs shall be
completed prior to the Effective Date unless the Mortgaged Property is being
acquired in an arm’s-length transaction with an unrelated third party, in which
case life safety Repairs shall be completed within one (1) month of the
Effective Date). Initial Replacement Reserve Deposit As set forth on the
Required Replacement Schedule Maximum Inspection Fee $750.00 Maximum Repair
Disbursement Interval One time(s) per calendar month Maximum Replacement Reserve
Disbursement Interval One time(s) per calendar month Minimum Repairs
Disbursement Amount $5,000.00 Minimum Replacement Reserve Disbursement Amount
$5,000.00 Monthly Replacement Reserve Deposit As set forth on the Required
Replacement Schedule Repair Threshold $10,000.00 Repairs Escrow Account
Administrative Fee $250.00 payable one time Repairs Escrow Deposit As set forth
on the Required Repair Schedule Replacement Reserve Account Administration Fee
$250.00, payable annually Replacement Reserve Account Interest Disbursement
Frequency Annually Replacement Threshold $5,000.00

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Schedule 2 (Summary of
Master Terms)

12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 2 TO

 MASTER CREDIT FACILITY AGREEMENT

 

Summary of Master Terms

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility AgreementForm 6001.MCFA

Initial Page

Schedule 2 (Summary of Master Terms)

12-17

© 2017 Fannie Mae

 

 

SCHEDULE 3.1 TO

MASTER CREDIT FACILITY AGREEMENT



 

III.         INFORMATION FOR $64,559,000 FIXED ADVANCE

MADE APRIL 30, 2018

Advance Amount $64,559,000 Advance Term 84 months Advance Year The period
beginning on the Effective Date and ending on the last day of April, 2019, and
each successive twelve (12) month period thereafter. Amortization Type

¨     Amortizing

¨     Full Term Interest Only

x     Partial Interest Only

Effective Date April 30, 2018. First Payment Date The first day of June, 2018.
First Principal and Interest Payment Date The first day of June, 2021. Fixed
Rate 4.43% Interest Accrual Method Actual/360 (computed on the basis of a three
hundred sixty (360) day year and the actual number of calendar days during the
applicable month, calculated by multiplying the unpaid principal balance of the
Advance by the Interest Rate, dividing the product by three hundred sixty (360),
and multiplying the quotient obtained by the actual number of days elapsed in
the applicable month). Interest Only Term 36 months Interest Rate The Fixed Rate

 

Master Credit Facility Agreement

Form 6001.MCFA



Page 1Schedule 3.1 (Schedule of Advance Terms) 12-17

© 2017 Fannie Mae

 

 

Interest Rate Type Fixed Rate Last Interest Only Payment Date The first day of
May, 2021. Maturity Date The first day of May, 2025, or any earlier date on
which the unpaid principal balance of the Advance becomes due and payable by
acceleration or otherwise. Monthly Debt Service Payment

(i)          $246,274.65 for the First Payment Date;

(ii)         for each Payment Date thereafter through and including the Last
Interest Only Payment Date:

(a)          $222,441.62 if the prior month was a 28-day month;

(b)          $230,385.96 if the prior month was a 29-day month;

(c)          $238,330.31 if the prior month was a 30-day month; and

(d)          $246,274.65 if the prior month was a 31-day month; and

(iii)        $324,431.30 for the First Principal and Interest Payment Date and
each Payment Date thereafter until the Advance is fully paid.

Prepayment Lockout Period 0 Advance Years of the of the term of the Advance.
Remaining Amortization Period As of the First Principal and Interest Payment
Date and each Payment Date thereafter, the Amortization Period minus the number
of scheduled principal and interest Monthly Debt Service Payments that have
elapsed since the Effective Date.

 

IV.          YIELD MAINTENANCE/PREPAYMENT PREMIUM INFORMATION Yield Maintenance
Period End Date The last day of October, 2024. Yield Maintenance Period Term 78
months



 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility Agreement

Form 6001.MCFA



Page 2Schedule 3.1 (Schedule of Advance Terms) 12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 3.1 TO



MASTER CREDIT FACILITY AGREEMENT

 

Schedule of Advance Terms

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility Agreement

Form 6001.MCFA



Initial Page

Schedule 3.1 (Schedule of Advance Terms) 12-17

© 2017 Fannie Mae

 

 

SCHEDULE 4.1 TO

MASTER CREDIT FACILITY AGREEMENT

 

Prepayment Premium Schedule

(Standard Yield Maintenance – Fixed Rate)

 

1.             Defined Terms.

 

All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in this Master Agreement.

 

2.            Prepayment Premium.

 

Any Prepayment Premium payable under Section 2.04 (Prepayment; Prepayment
Lockout; Prepayment Premium) of this Master Agreement shall be computed as
follows:

 

(a)          If the prepayment is made at any time after the Effective Date and
before the Yield Maintenance Period End Date, the Prepayment Premium shall be
the greater of:

 

(1)         one percent (1%) of the amount of principal being prepaid; or

 

(2)         the product obtained by multiplying:

 

(A)         the amount of principal being prepaid,

 

by

 

(B)         the difference obtained by subtracting from the Fixed Rate on the
Advance, the Yield Rate (as defined below) on the twenty-fifth (25th) Business
Day preceding (i) the Intended Prepayment Date, or (ii) the date Lender
accelerates the Advance or otherwise accepts a prepayment pursuant to
Section 2.06 (Application of Collateral) of this Master Agreement,

 

by

 

(C)         the present value factor calculated using the following formula:

 

1 - (1 + r)-n/12

r

 

[r =Yield Rate

 

n =the number of months remaining between (i) either of the following: (x) in
the case of a voluntary prepayment, the last day of the month in which the
prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of the Advance and (ii) the Yield
Maintenance Period End Date.

 

Master Credit Facility Agreement

Form 6104.01.MCFAPage 1

Schedule 4.1 (Prepayment Premium Schedule)

08-13

© 2017 Fannie Mae

 

 

For purposes of this clause (2), the “Yield Rate” means the yield calculated by
interpolating the yields for the immediately shorter and longer term U.S.
“Treasury constant maturities” (as reported in the Federal Reserve Statistical
Release H.15 Selected Interest Rates (the “Fed Release”) under the heading “U.S.
government securities”) closest to the remaining term of the Yield Maintenance
Period Term, as follows (rounded to three (3) decimal places):

  

[tv493001_ex10-1img2.jpg]

 

a =the yield for the longer U.S. Treasury constant maturity

b =the yield for the shorter U.S. Treasury constant maturity

x =the term of the longer U.S. Treasury constant maturity

y =the term of the shorter U.S. Treasury constant maturity

z =“n” (as defined in the present value factor calculation above) divided by
twelve (12).

 

Notwithstanding any provision to the contrary, if “z” equals a term reported
under the U.S. “Treasury constant maturities” subheading in the Fed Release, the
yield for such term shall be used, and interpolation shall not be necessary. If
publication of the Fed Release is discontinued by the Federal Reserve Board,
Lender shall determine the Yield Rate from another source selected by Lender.
Any determination of the Yield Rate by Lender will be binding absent manifest
error.]

 

(b)          If the prepayment is made on or after the Yield Maintenance Period
End Date but before the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs, the Prepayment Premium shall be one
percent (1%) of the amount of principal being prepaid.

 

Master Credit Facility Agreement

Form 6104.01.MCFAPage 2

Schedule 4.1 (Prepayment Premium Schedule)

08-13

© 2017 Fannie Mae

 

 

(c)          Notwithstanding the provisions of Section 2.04 (Prepayment;
Prepayment Lockout; Prepayment Premium) of this Master Agreement, no Prepayment
Premium shall be payable with respect to any prepayment made on or after the
last calendar day of the fourth (4th) month prior to the month in which the
Maturity Date occurs.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility Agreement

Form 6104.01.MCFAPage 3

Schedule 4.1 (Prepayment Premium Schedule)

08-13

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 4.1 TO

MASTER CREDIT FACILITY AGREEMENT

 

Prepayment Premium Schedule

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility Agreement

Form 6001.MCFAInitial Page

Schedule 4.1 (Prepayment Premium Schedule)

12-17

© 2017 Fannie Mae

 

 

SCHEDULE 5 TO

MASTER CREDIT FACILITY AGREEMENT

 

Required Replacement Schedule

 

Mortgaged Property  Initial Replacement Reserve
Deposit   Monthly Replacement
Reserve Deposit  ARIUM MetroWest Apartments  $0   $10,242.50 

 

[tv493001_ex10-1img3.jpg]

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 1

Schedule 5 (Required Replacement Schedule)

12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 5 TO

MASTER CREDIT FACILITY AGREEMENT

 

Required Replacement Schedule

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility Agreement

Form 6001.MCFA

Initial Page

Schedule 5 (Required Replacement Schedule)

12-17

© 2017 Fannie Mae

 

 

SCHEDULE 6 TO

MASTER CREDIT FACILITY AGREEMENT

 

Mortgaged Property Name: ARIUM MetroWest Apartments     Repairs Escrow Deposit:
$0.00     Repairs: None

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Schedule 6 (Required Repair
Schedule)

12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 6 TO

MASTER CREDIT FACILITY AGREEMENT

 

Required Repair Schedule

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility AgreementForm 6001.MCFA

Initial Page

Schedule 6 (Required Repair Schedule)

12-17

© 2017 Fannie Mae

 

 

SCHEDULE 7 TO

MASTER CREDIT FACILITY AGREEMENT

 

General Conditions Schedule

 

Borrower’s right to close any transaction requested in a Request (other than a
Termination Request) shall be subject to satisfaction of the following General
Conditions precedent, in addition to any other applicable conditions precedent
contained in this Master Agreement:

 

(a)          No Material Adverse Effect.

 

There has been no Material Adverse Effect since the later of the Initial
Effective Date and the date of the last amendment to the Master Agreement.

 

(b)          No Default.

 

There shall exist no Event of Default or Potential Event of Default (that is not
otherwise cured by the closing of such Request). The closing of such Request
shall not result in an Event of Default or Potential Event of Default.

 

(c)          No Insolvency.

 

Receipt by Lender on the Effective Date for the Request of evidence satisfactory
to Lender that neither Borrower nor any general partner or sole member of
Borrower is Insolvent or will be rendered Insolvent by the transactions
contemplated by the Loan Documents or, after giving effect to such transactions,
will be left with an unreasonably small capital with which to engage in its
business or undertakings, or will have intended to incur, or believe that it has
incurred, debts beyond its ability to pay such debts as they mature or will have
intended to hinder, delay or defraud any existing or future creditor.

 

(d)          Representations and Warranties.

 

All representations and warranties made by Borrower and Guarantor in the Loan
Documents shall be true and correct on the Effective Date for the Request with
the same force and effect as if such representations and warranties had been
made on and as of the Effective Date for the Request.

 

(e)          Payment of Expenses.

 

The payment by Borrower of Lender’s and Fannie Mae’s reasonable third party
out-of-pocket fees and expenses payable in accordance with this Master
Agreement, including the legal fees and expenses described in Section 4.02(g)
(Payments of Costs, Fees, and Expenses) of this Master Agreement whether or not
the Request closes; provided, however, if Borrower makes a Request and fails to
close on a Request for any reason other than the default by Lender, then
Borrower shall also pay to Lender and Fannie Mae all actual damages incurred by
Lender and Fannie Mae in connection with the failure to close.

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Schedule 7 (General
Conditions Schedule)

12-17

© 2017 Fannie Mae

 

 

(f)          No Untrue Statements.

 

The Loan Documents shall not contain any untrue or misleading statement of a
material fact and shall not fail to state a material fact necessary to make the
information contained therein not misleading.

 

(g)          Covenants.

 

Borrower and Guarantor are in full compliance with each of the covenants
contained in the Loan Documents, without giving effect to any notice and cure
rights of Borrower and Guarantor.

 

(h)          Delivery of Closing Documents.

 

The receipt by Lender of the following, each dated as of the Effective Date for
the Request, in form and substance satisfactory to Lender in all respects:

 

(1)         the Loan Documents relating to such Request including an
Organizational Certificate; and

 

(2)         such other documents, instruments, approvals (and, if requested by
Lender, certified duplicates of executed copies thereof) and opinions as Lender
may reasonably request.

 

(i)          [Intentionally Deleted.]

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Schedule 7 (General
Conditions Schedule)

12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 7 TO

MASTER CREDIT FACILITY AGREEMENT

 

General Conditions Schedule

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility AgreementForm 6001.MCFA

Initial Page

Schedule 7 (General Conditions Schedule)

12-17

© 2017 Fannie Mae

 

 

SCHEDULE 8 TO

MASTER CREDIT FACILITY AGREEMENT

 

Property-Related Documents Schedule

 

With respect to any Additional Mortgaged Property or Future Advance, it shall be
a condition precedent that Lender receive from Borrower each of the documents
and reports required by Lender in connection with the addition of such Mortgaged
Property to the Collateral Pool or making of such Future Advance and, each of
the following, each dated as of the applicable Effective Date, in form and
substance satisfactory to Lender in all respects (the “Property-Related
Documents”):

 

(a)          a commitment for the Title Policy applicable to each Mortgaged
Property being added and a pro forma Title Policy based on the commitment in the
amount of title insurance afforded by the Title Policy for each Mortgaged
Property being added to the Collateral Pool (1) if tie-in endorsements are
available for all or a portion of the Mortgaged Properties, in an aggregate
amount equal to the combined Allocable Facility Amounts for all of the Mortgaged
Properties covered by the tie-in endorsements, not to exceed the amount of the
aggregate original principal amount of all Advances Outstanding, or (2) if a
tie-in endorsement is not available for any Mortgaged Property, then with
respect to such Mortgaged Properties not subject to the tie-in endorsement an
amount equal to one hundred twenty-five percent (125%) of the Valuation of such
Mortgaged Property not subject to the tie-in endorsement (or such lesser amount
that is the maximum allowed by law or regulation);

 

(b)          a Security Instrument for each Additional Mortgaged Property. The
amount secured by each Security Instrument shall be equal to the aggregate
original principal amount of all Advances Outstanding in effect from time to
time;

 

(c)          a title instruction letter directing the Title Company to file
and/or record in all applicable jurisdictions, all applicable Loan Documents
required by Lender to be filed or recorded, including duly executed and
delivered original copies of the Security Instruments covering the applicable
Mortgaged Properties and UCC-1 Financing Statements covering the portion of the
Collateral comprised of personal property, and other appropriate instruments, in
form and substance satisfactory to Lender and in form proper for recordation, as
may be necessary in the opinion of Lender to perfect the Liens created by the
applicable Security Instruments and any other Loan Documents creating a Lien in
favor of Lender, and the payment of all taxes, fees and other charges payable in
connection with such execution, delivery, recording and filing;

 

(d)          if the Title Policy for an Additional Mortgaged Property contains a
tie-in endorsement (as available), an endorsement to each Title Policy for each
Mortgaged Property in the Collateral Pool containing a tie-in endorsement,
adding a reference to the Additional Mortgaged Property;

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Schedule 8 (Property-Related
Documents Schedule)

12-17

© 2017 Fannie Mae

 

 

(e)          if required by Lender, amendments to this Master Agreement, the
Notes and the existing Security Instruments, reflecting any Addition,
Substitution or Future Advance and increase in the secured amount of each
Security Instrument, if applicable, and, as to any Security Instrument or Note
so amended or if Lender determines that such endorsement is necessary to
maintain the priority of the Lien created in favor of Lender with respect to the
Outstanding Indebtedness or to maintain the validity of any Title Policy, the
receipt by Lender of an endorsement to each Title Policy insuring the amended
Security Instruments, amending the effective date of each Title Policy to the
Effective Date and showing no additional exceptions to coverage other than the
exceptions shown on the initial Effective Date for such Mortgaged Property,
Permitted Encumbrances and other exceptions approved by Lender, together with
any reinsurance agreements required by Lender;

 

(f)          clean UCC searches, judgment searches and tax lien searches on
Borrower, Guarantor, and SPE Owner and other Identified Parties;

 

(g)          the Insurance Policy (or a certified copy of the Insurance Policy)
applicable to the Additional Mortgaged Property;

 

(h)          unless waived by Lender, the Survey applicable to the Additional
Mortgaged Property and approved by Lender (which shall be last revised no more
than forty-five (45) days prior to the applicable Effective Date);

 

(i)          either (1) (A) letters or other evidence with respect to the
Additional Mortgaged Property from the appropriate Governmental Authority
concerning applicable zoning and building laws, and (B) a zoning endorsement to
the Title Policy or (2) a zoning opinion letter, in each case in substance
satisfactory to Lender;

 

(j)          a Guaranty or Confirmation of Guaranty by each party providing a
Guaranty to Lender;

 

(k)          a Contribution Agreement or an amendment thereto;

 

(l)          an Environmental Indemnity Agreement, amendment thereto or
Confirmation of Environmental Indemnity Agreement, as required by Lender;

 

(m)          an Assignment of Management Agreement or an amendment thereto
applicable to the Additional Mortgaged Property, on the standard form required
by Lender;

 

(n)          an assignment of leases and rents applicable to the Additional
Mortgaged Property, if Lender determines one to be necessary or desirable;

 

(o)          any required subordination, non-disturbance and attornment
agreements and/or estoppel certificates with respect to any commercial leases,
master leases and/or ground lease (if any) affecting the Additional Mortgaged
Property; and

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Schedule 8 (Property-Related
Documents Schedule)

12-17

© 2017 Fannie Mae

 

 

(p)          such other documents, instruments and approvals (and if requested
by Lender, certified duplicates of executed copies thereof) as Lender may
reasonably request.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Schedule 8 (Property-Related
Documents Schedule)

12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 8 TO

MASTER CREDIT FACILITY AGREEMENT

 

Property-Related Documents Schedule

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility AgreementForm 6001.MCFA

Initial Page

Schedule 8 (Property-Related Documents Schedule)

12-17

© 2017 Fannie Mae

 

 

SCHEDULE 9 TO

MASTER CREDIT FACILITY AGREEMENT

 

Conversion Schedule

 

The procedure for converting all or any portion of a Variable Note to a Fixed
Note contained in this Conversion Schedule shall apply to all Conversion of
Variable Notes to Fixed Notes which are permitted during the Conversion
Availability Period.

 

(a)          Request.

 

Borrower shall deliver a Conversion Request to Lender. Each Conversion Request
shall designate the amount of the Variable Note Outstanding to be converted.
Each Conversion Request shall be in the minimum amount of $5,000,000 or such
other amount permitted by Lender.

 

(b)          Underwriting and Terms of Conversion.

 

(1)         Coverage and LTV Tests; Failure to Underwrite.

 

After giving effect to the requested Conversion, the Coverage and LTV Tests
shall be satisfied. In the event that the Coverage and LTV Tests would not be
satisfied after the proposed Conversion, if Borrower continues to elect the
Conversion, Borrower shall prepay such Advances or a portion of an Advance to
meet the Coverage and LTV Tests and shall pay all Prepayment Premiums and other
fees associated with such prepayment.

 

(2)         Maturity Date of Converted Advances.

 

Upon Conversion, such converted Note shall have a Maturity Date specified by
Borrower, provided that such Maturity Date shall be subject to Section
2.03(a)(5) (Maturity Dates).

 

(3)         Interest Rate for Converted Note; Guaranty and Servicing Fee.

 

The Interest Rate for such converted Note shall be determined by Lender at the
time of the Conversion. The guaranty and servicing fee applicable to such
converted Note shall be determined by Lender prior to such Conversion.

 

(c)          Conditions Precedent.

 

The Conversion of all or a portion of a Variable Note to a Fixed Note on the
applicable Effective Date shall be subject to satisfaction of the following
conditions precedent:

 

(1)         satisfaction of the tests set forth in (b) (Underwriting and Terms
of Conversion) of this Conversion Schedule;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 1Schedule 9 (Conversion Schedule)12-17

© 2017 Fannie Mae

 

 

(2)         receipt by Lender of:

 

(A)         if required by Lender, an endorsement to each Title Policy, amending
the effective date of the Title Policy to the Effective Date and showing no
additional exceptions to coverage other than the exceptions shown on the
Effective Date when each Title Policy was issued, Permitted Encumbrances and
other exceptions approved by Lender;

 

(B)         clean UCC searches, judgment searches and tax lien searches on
Borrower, Guarantor, and SPE Owner and other Identified Parties;

 

(C)         the Conversion Fee;

 

(D)         a Request Opinion; and

 

(E)         one (1) or more executed, original counterparts of all Conversion
Documents, dated as of the Effective Date, each of which shall be in full force
and effect and in form and substance satisfactory to Lender in all respects; and

 

(3)         satisfaction of all General Conditions.

 

(d)          Closing.

 

The Effective Date shall occur during the Conversion Availability Period and in
connection with a Variable Structured ARM Advance on a Rate Change Date. The
Effective Date of a Conversion shall not be earlier than thirty (30) Business
Days after Lender’s receipt of the Conversion Request (or on such other date as
Borrower and Lender may agree). At the closing, Lender and Borrower shall
execute and deliver, at the sole cost and expense of Borrower, in form and
substance satisfactory to Lender, the Conversion Documents.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 2Schedule 9 (Conversion Schedule)12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 9 TO

MASTER CREDIT FACILITY AGREEMENT

 

Conversion Schedule

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility Agreement

Form 6001.MCFA

Initial Page

Schedule 9 (Conversion Schedule)12-17

© 2017 Fannie Mae

 

 

SCHEDULE 10 TO

MASTER CREDIT FACILITY AGREEMENT

 

Mortgaged Property Release Schedule

 

Any Mortgaged Property released from the Collateral Pool pursuant to Section
2.10 (Collateral Events) of this Master Agreement shall be subject to the terms
of this Master Agreement including this Mortgaged Property Release Schedule.

 

(a)          Request.

 

(1)         To obtain a Release of a Mortgaged Property from the Collateral
Pool, Borrower shall deliver a Release Request to Lender. Borrower shall not be
permitted to re-borrow any amounts that will be prepaid in connection with the
Release and any prepayments associated with such release shall automatically
result in a permanent reduction of the Advances Outstanding.

 

(2)         In connection with a Substitution, Borrower shall simultaneously
deliver to Lender both a completed and executed Release Request and Addition
Request pursuant to the Mortgaged Property Addition Schedule (unless the
substitute Additional Mortgaged Property has not been identified by Borrower, in
which case Borrower shall submit the Addition Request not less than sixty (60)
Calendar Days prior to the date on which Borrower desires to add such Additional
Mortgaged Property, but not later than sixty (60) Calendar Days prior to the
Property Delivery Deadline). The Release Request shall indicate whether Borrower
is requesting a simultaneous Substitution or a Staggered Substitution (as
described in Section (e)(2)(B) (Closing) of the Mortgaged Property Addition
Schedule).

 

(b)          Underwriting.

 

(1)         Lender shall release a Released Mortgaged Property pursuant to a
Release Request if all of the following conditions are satisfied:

 

(A)         the resulting Collateral Pool satisfies the Coverage and LTV Tests;
and

 

(B)         the Aggregate Debt Service Coverage Ratio will not be reduced and
the Aggregate Loan to Value Ratio will not be increased as a result of such
Release.

 

(c)          Release Price.

 

(1)         The “Release Price” for each Release Mortgaged Property means the
greater of

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 1Schedule 10 (Mortgaged Property Release Schedule)

12-17

© 2017 Fannie Mae

 

 

(A)         one hundred percent (100%) of the Allocable Facility Amount for the
Release Mortgaged Property; and

 

(B)         one hundred percent (100%) of the amount, if any, of Advances
Outstanding that are required to be repaid by Borrower to Lender in connection
with the proposed Release of the Release Mortgaged Property from the Collateral
Pool so that, immediately after the Release, the provisions of Section (b)
(Underwriting) of this Mortgaged Property Release Schedule shall be satisfied.

 

(2)         In addition to the Release Price, Borrower shall pay to Lender all
associated Prepayment Premiums and other amounts due under the Notes evidencing
the Advances being repaid. In connection with a Staggered Substitution, Borrower
shall post a Substitution Deposit (which shall include the Release Price)
pursuant to the terms of this Mortgaged Property Release Schedule.

 

(d)          Application of Release Price.

 

(1)         The Release Price for the Release Mortgaged Property shall be
applied in reduction of the principal amounts of the Advances Outstanding in the
order selected by Borrower, provided that (A) any amount of the Note that
Borrower elects to prepay must be prepaid in full or, if the Release Price is
not sufficient to do so, the Note shall be the only Note partially prepaid; (B)
prepayment is permitted under such Note; (C) any Prepayment Premium due and
owing is paid; and (D) interest is paid through the end of the month. If
Borrower does not give Lender direction with respect to the application of the
Release Price or if the selected Note does not comply with the provisions of (A)
and (B) above, then the Release Price shall be applied:

 

(i)          first against any Variable Advances Outstanding so long as the
prepayment is permitted under the Variable Note (and any Prepayment Premium due
and owing is paid), until any Variable Advance is no longer Outstanding
(provided that, in the event there are multiple Variable Advances Outstanding,
Lender shall determine the order of application of the Release Price taking into
account factors including the unpaid principal balances of the Variable Notes,
and which Variable Note Outstanding has the lowest prepayment costs or highest
interest rate);

 

(ii)         then against any Fixed Advances Outstanding, so long as prepayment
is permitted under the applicable Fixed Note (and any Prepayment Premium due and
owing is paid) (provided that, in the event there are multiple Fixed Advances
Outstanding, Lender shall determine the order of application of the Release
Price taking into account factors including the unpaid principal balances of the
Fixed Notes, and which Fixed Note Outstanding has the lowest prepayment costs or
the highest interest rate).

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 2Schedule 10 (Mortgaged Property Release Schedule)

12-17

© 2017 Fannie Mae

 

 

The Note to be prepaid or partially prepaid as determined pursuant to this
Section (d) (Application of Release Price), shall be referred to as the
“Selected Advance”.

 

(2)         In connection with a Substitution, Borrower may substitute a
Mortgaged Property that has an estimated Allocable Facility Amount that is less
than the Allocable Facility Amount of the Release Mortgaged Property so long as
Borrower pays the Release Price associated with the difference between such
Allocable Facility Amounts.

 

(e)          Conditions Precedent.

 

The Release of a Mortgaged Property from the Collateral Pool is subject to the
satisfaction of the following conditions precedent on or before the Effective
Date:

 

(1)         the Selected Advance must be prepayable as of the Effective Date of
the Release of such Mortgaged Property;

 

(2)         receipt by Lender of the fully executed Release Request;

 

(3)         immediately after giving effect to the requested Release, the
provisions of Section (b) (Underwriting) of this Mortgaged Property Release
Schedule are satisfied;

 

(4)         receipt by Lender of the Release Price and all amounts owing under
Section (c) (Release Price) of this Mortgaged Property Release Schedule, or, in
connection with a Staggered Substitution, receipt by Lender of the Substitution
Deposit (inclusive of the Substitution Cost Deposit) to the extent necessary
under Section (g)(1) (The Substitution Deposit) of this Mortgaged Property
Release Schedule;

 

(5)         receipt by Lender of the Release Fee, or in connection with a
Substitution, receipt by Lender of the Substitution Fee;

 

(6)         receipt by Lender of all legal fees and expenses in connection with
a Release Request;

 

(7)         receipt by Lender of one (1) or more executed, original counterparts
of all Release Documents, dated as of the Effective Date, each of which shall be
in full force and effect, in form and substance satisfactory to Lender in all
respects;

 

(8)         if required by Lender, amendments to this Master Agreement, the
Notes and the Security Instruments, reflecting the release of the Release
Mortgaged Property from the Collateral Pool and, as to any Security Instrument
or Note so amended or if Lender determines that such endorsement is necessary to
maintain the priority of the Lien created in favor of Lender with respect to the
Outstanding Indebtedness or to maintain the validity of any Title Policy, the
receipt by Lender of an endorsement to each Title Policy insuring the Security
Instruments, amending the effective date of each Title Policy to the Effective
Date and showing no additional exceptions to coverage other than the exceptions
shown on the initial Effective Date for such Mortgaged Property, Permitted
Encumbrances and other exceptions approved by Lender;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 3Schedule 10 (Mortgaged Property Release Schedule)

12-17

© 2017 Fannie Mae

 

 

(9)         satisfaction of all applicable General Conditions;

 

(10)        if the Release Mortgaged Property is one phase of a project, and one
or more other phases of the project are Mortgaged Properties which will remain
in the Collateral Pool (“Remaining Mortgaged Properties”), the Remaining
Mortgaged Properties must be able to be operated separately from the Release
Mortgaged Property and any other phases of the project which are not Mortgaged
Properties, taking into account any cross use agreements or easements, access,
utilities, marketability, community services, ownership and operation of the
Remaining Mortgaged Properties and any other relevant factors pursuant to the
Underwriting and Servicing Requirements. Borrower shall deliver to Lender
evidence satisfactory to Lender that this condition precedent is satisfied prior
to the closing of the transaction that is the subject of the Request. Borrower
acknowledges that none of the Initial Mortgaged Properties are part of a phase
of a project;

 

(11)        after the Release no Borrower owns the Release Mortgaged Property or
any portion thereof, and any remaining SPE Owner continues to satisfy the SPE
Requirements;

 

(12)        receipt by Lender of endorsements to the tie-in endorsements of the
Title Policies, if deemed necessary by Lender, to reflect the Release.
Notwithstanding anything to the contrary herein, no Release of any Mortgaged
Property in the Collateral Pool shall be made unless Borrower has provided title
insurance to Lender in respect of each of the remaining Mortgaged Properties in
the Collateral Pool in an amount equal to one hundred twenty-five percent (125%)
of the Initial Valuation of such Mortgaged Properties (which amount shall take
into account the title insurance coverage provided by any “tie-in”
endorsements); and

 

(13)        receipt by Lender on the Effective Date of a Confirmation of
Obligations and a Confirmation of Guaranty.

 

(f)          Closing.

 

If all conditions precedent contained in this Master Agreement are satisfied,
(i) Lender shall cause the Release Mortgaged Property to be Released on an
Effective Date selected by Lender, and occurring within thirty (30) days after
Lender’s receipt of the Release Request (or on such other date as Borrower and
Lender may agree), by executing and delivering, and causing all applicable
parties to execute and deliver, all at the sole cost and expense of Borrower,
the Release Documents, and (ii) upon Release of the Release Mortgaged Property,
Lender shall disburse to Borrower the portion (if any) of any Imposition
Deposits and amounts on deposit in the Replacement Reserve Account and the
Repairs Escrow Account that are allocable to such Release Mortgaged Property. If
approved by Lender, Borrower may prepare the Release Documents and submit them
to Lender for its review.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 4Schedule 10 (Mortgaged Property Release Schedule)

12-17

© 2017 Fannie Mae

 

 

(g)          Staggered Substitution Specific Terms.

 

The following provisions are applicable to Staggered Substitutions only:

 

(1)         The Substitution Deposit.

 

If a Substitution is a Staggered Substitution, on or before the Effective Date
of the Release of the Release Mortgaged Property, Borrower shall deposit with
Lender the “Substitution Deposit” described below in the form of cash in a
non-interest bearing account held by Lender as additional Collateral. In lieu of
(or in addition to) depositing cash for the Substitution Deposit, Borrower may
post a Letter of Credit as additional Collateral issued by a financial
institution reasonably acceptable to Lender in accordance with the Letter of
Credit Schedule, with a face amount available to be drawn equal to the
Substitution Deposit (less any amount deposited in cash) as additional
Collateral.

 

(2)         Substitution Deposit Amount.

 

(A)         The “Substitution Deposit” for each proposed Staggered Substitution
shall be an amount equal to the sum of:

 

(i)          the Release Price relating to the Release Mortgaged Property; plus

 

(ii)         any and all Prepayment Premiums, as applicable, for the Selected
Advance determined in accordance with the conditions set forth in Section (d)
(Application of Release Price) of this Mortgaged Property Release Schedule, as
the Advance(s) that shall be prepaid if the Substitution fails to take place.
The Prepayment Premium shall be calculated as of the end of the month in which
the Property Delivery Deadline occurs, as if the Selected Advance were to be
prepaid in such month; plus

 

(iii)        estimated costs, expenses and fees of Lender and Fannie Mae
pertaining to the Substitution (such costs, fees and expenses, the “Substitution
Cost Deposit”); plus

 

(iv)        without duplication to any other amounts included in the definition
of Substitution Deposit, in the event that (1) at the time of the Release no
Note is prepayable (i.e. all Notes are subject to a lockout period) or (2) the
Release Price is in excess of all Notes that are open to prepayment, all
scheduled principal and interest due and owing through the end of the lockout
period with respect to such Selected Advance.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 5Schedule 10 (Mortgaged Property Release Schedule)

12-17

© 2017 Fannie Mae

 

 

The amount of the required Substitution Deposit shall be recalculated by Lender
in the event the Property Delivery Deadline is extended pursuant to Section (e)
(Closing) of the Mortgaged Property Addition Schedule, and in the event a
Substitution is partially satisfied by the Addition of an Additional Mortgaged
Property, as further set forth in Section (f)(2)) (Substitution Deposit
Disbursement and Recalculation) of the Mortgaged Property Addition Schedule.

 

(B)         The Substitution Cost Deposit shall be used by Lender to cover all
reasonable out-of-pocket costs and expenses incurred by Lender and Fannie Mae,
including any out-of-pocket legal fees and expenses incurred by Fannie Mae and
Lender in connection with such Substitution whether such Substitution actually
closes (the “Substitution Costs”).

 

(3)         Continued Obligations; Restriction on Borrowings.

 

(A)         Borrower shall continue to be obligated to make any regularly
scheduled payments of principal and interest due under all Notes Outstanding
during the Staggered Substitution period. Until the completion of the Staggered
Substitution, no Future Advances will be permitted unless and until the
provisions of Section (f)(1) (Failure to Close Substitution) of the Mortgaged
Property Addition Schedule are satisfied.

 

(B)         In connection with a Staggered Substitution, until the Addition of
the Additional Mortgaged Property to the Collateral Pool and closing of the
Substitution occurs, no Future Advances or other Requests will be permitted,
provided that a Termination Request shall be permitted subject to satisfaction
of the conditions in Section 2.11 (Termination of Master Agreement), and a
Conversion pursuant to a Conversion Request shall be permitted subject to
satisfaction of the conditions in the Conversion Schedule; provided further,
however, with respect to any Conversion, the Substitution Deposit shall be
recalculated based on the provisions in Section (g) (Staggered Substitution
Specific Terms) of this Mortgaged Property Release Schedule and Borrower shall
deposit with Lender as additional Collateral all increases, if any, in such
Substitution Deposit within five (5) days after receipt of notice of the same).

 

(C)         Notwithstanding anything to the contrary in this Master Agreement,
no Staggered Substitution shall be permitted unless immediately after the
Release of the Release Mortgaged Property the requirements in Section 2.10(e)
(Limitation on Collateral Events) are satisfied.

 

(h)          Release of Borrower and Guarantor.

 

Except for any provisions of this Master Agreement and the other Loan Documents
that are expressly stated to survive any release or termination or for any
liabilities or obligations of such Borrower or Guarantor which arose prior to
the Effective Date of such Release, upon the Release of a Mortgaged Property,
Borrower that is the owner of such Release Mortgaged Property (assuming Borrower
owns no other Mortgaged Property in the Collateral Pool) shall be released
automatically of all obligations under the Loan Documents, and Guarantor shall
be released automatically of all obligations solely related to the Release
Mortgaged Property as set forth in this Master Agreement and the other Loan
Documents.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 6Schedule 10 (Mortgaged Property Release Schedule)

12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 10 TO

MASTER CREDIT FACILITY AGREEMENT

 

Mortgaged Property Release Schedule

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility Agreement

Form 6001.MCFA

Initial Page

Schedule 10 (Mortgaged Property Release Schedule)

12-17

© 2017 Fannie Mae

 

 

SCHEDULE 11 TO

MASTER CREDIT FACILITY AGREEMENT

 

Mortgaged Property Addition Schedule

 

Any Mortgaged Property (including a Mortgaged Property added in connection with
a Substitution) added to the Collateral Pool pursuant to Section 2.10
(Collateral Events) of this Master Agreement shall be subject to the terms of
this Master Agreement including this Mortgaged Property Addition Schedule.

 

(a)          Request.

 

(1)         From time to time, Borrower may deliver to Lender an Addition
Request to add one (1) or more Additional Mortgaged Properties to the Collateral
Pool.

 

(2)         Any Addition Request shall be accompanied by the Additional Due
Diligence Fees and Additional Due Diligence Fee Deposits. Borrower shall provide
Lender information similar to the property-related information required by
Lender in connection with the Initial Advances made hereunder and any additional
information Lender may reasonably request.

 

(b)          Underwriting.

 

(1)         The following tests shall be satisfied as of the Effective Date:

 

(A)         the proposed Additional Mortgaged Property satisfies the Individual
Property Coverage and LTV Tests;

 

(B)         immediately after such Addition, the Collateral Pool satisfies the
Coverage and LTV Tests;

 

(C)         in connection with a Substitution, the Aggregate Debt Service
Coverage Ratio of the Collateral Pool will not be less than the Aggregate Debt
Service Coverage Ratio of the Collateral Pool immediately prior to the Release
(taking into account any paydown Borrower may make in order to comply with such
ratio, subject to the terms of this Master Agreement); and

 

(D)         in connection with a Substitution, the Aggregate Loan to Value Ratio
of the Collateral Pool will not be greater than the Aggregate Loan to Value
Ratio of the Collateral Pool immediately prior to the Release (taking into
account any paydown Borrower may make in order to comply with such ratio,
subject to the terms of this Master Agreement).

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Schedule 11 (Mortgaged
Property Addition Schedule)

12-17

© 2017 Fannie Mae

 

 

Notwithstanding anything to the contrary in this Master Agreement, no Collateral
Event shall be permitted unless immediately after such Collateral Event the
provisions of Section 2.10(e) (Limitation on Collateral Events) shall be
satisfied.

 

(2)         Lender shall evaluate the proposed Additional Mortgaged Property in
accordance with the Underwriting and Servicing Requirements. Lender shall
determine the Loan to Value Ratio of the proposed Additional Mortgaged Property
and the Aggregate Loan to Value Ratio applicable to the Collateral Pool on the
basis of the lesser of:

 

(A)         the acquisition price of the proposed Additional Mortgaged Property,
if purchased by Borrower within twelve (12) months of the related Addition
Request, and

 

(B)         a Valuation made with respect to the proposed Additional Mortgaged
Property.

 

(3)         After receipt of the Addition Request and all reports, certificates
and documents required by Lender to determine compliance with this Mortgaged
Property Addition Schedule, Lender shall notify Borrower whether the proposed
Additional Mortgaged Property meets the requirements for Additions set forth in
this Mortgaged Property Addition Schedule.

 

(4)         If the proposed Additional Mortgaged Property meets the conditions
set forth in this Mortgaged Property Addition Schedule, Lender shall notify
Borrower of the Aggregate Debt Service Coverage Ratio, the Aggregate Loan to
Value Ratio, and (in connection with any Future Advance made in connection with
an Addition) the Advance amount that shall result from the Addition.

 

(c)          Additional Borrower.

 

On the Effective Date of the Addition of an Additional Mortgaged Property, the
owner of such Additional Mortgaged Property, if such owner is an Additional
Borrower, shall become a party to the Contribution Agreement in a manner
satisfactory to Lender. Any Additional Borrower shall join into this Master
Agreement and other Loan Documents and shall execute and deliver to Lender an
amendment adding such Additional Borrower as a party to this Master Agreement
and revising the Schedules and Exhibits hereto, as applicable, to reflect the
Additional Mortgaged Property and Additional Borrower, in each case satisfactory
to Lender. Any Additional Borrower and any SPE Owner must comply with the
provisions of this Master Agreement, including the Single Purpose requirements
of Section 4.01(h) (Borrower Status – Representations and Warranties – Single
Purpose Status) unless otherwise waived by Lender.

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Schedule 11 (Mortgaged
Property Addition Schedule)

12-17

© 2017 Fannie Mae

 

 

(d)          Conditions Precedent.

 

The Addition of an Additional Mortgaged Property to the Collateral Pool on the
applicable Effective Date is subject to the satisfaction of the following
conditions precedent:

 

(1)         satisfaction of the provisions of Section (b) (Underwriting) of this
Mortgaged Property Addition Schedule;

 

(2)         receipt by Lender of the Additional Due Diligence Fee and the
Additional Due Diligence Fee Deposit;

 

(3)         satisfaction of all General Conditions;

 

(4)         receipt by Lender of all Property-Related Documents; and

 

(5)         receipt by Lender of a Request Opinion.

 

(e)          Closing.

 

(1)         Additions.

 

Other than in connection with a Substitution, if the proposed Additional
Mortgaged Property meets the conditions set forth in this Mortgaged Property
Addition Schedule, and Borrower timely elects to add the proposed Additional
Mortgaged Property to a Collateral Pool, the proposed Additional Mortgaged
Property shall be added to the Collateral Pool on an Effective Date selected by
Lender, occurring within thirty (30) Business Days after all of the conditions
for an Addition have been satisfied (or on such other date as Borrower and
Lender may agree).

 

(2)         Substitutions.

 

In connection with a Substitution, if the Additional Mortgaged Property
satisfies the conditions set forth herein and Borrower timely elects to proceed
with the Substitution, the proposed Additional Mortgaged Property shall be added
in replacement of the Mortgaged Property being released on an Effective Date
selected by Lender (or on such other date as Borrower and Lender may agree) and
occurring:

 

(A)         if the Substitution of the proposed Additional Mortgaged Property is
to occur simultaneously with the release of the Release Mortgaged Property,
within sixty (60) days after Lender’s receipt of Borrower’s Release Request
indicating there is to be a Substitution (or on such other date to which
Borrower and Lender may agree); or

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Schedule 11 (Mortgaged
Property Addition Schedule)

12-17

© 2017 Fannie Mae

 

 

(B)         if the Substitution is a Staggered Substitution, within ninety (90)
days after the release of such Release Mortgaged Property (provided such date
shall be extended an additional ninety (90) days if Borrower provides reasonable
evidence of Borrower’s diligent efforts in finding a suitable proposed
Additional Mortgaged Property) (the “Property Delivery Deadline”) in accordance
with the terms of the Mortgaged Property Release Schedule and this Mortgaged
Property Addition Schedule.

 

(f)          Staggered Substitutions.

 

(1)         Failure to Close Substitution.

 

If the Substitution of the proposed Additional Mortgaged Property does not occur
by the Property Delivery Deadline, then such Borrower shall have irrevocably
waived its right to substitute such Release Mortgaged Property with the proposed
Additional Mortgaged Property, and the release of the Release Mortgaged Property
shall be deemed to be a Release pursuant to the terms of the Mortgaged Property
Release Schedule and shall trigger payment pursuant to the terms of the
Mortgaged Property Release Schedule, plus the Release Fee.

 

(2)         Substitution Deposit Disbursement and Recalculation.

 

(A)         On or prior to the Effective Date of the Substitution, Lender shall
notify Borrower of the actual amount of the Substitution Costs incurred by
Lender and Fannie Mae in connection with the Substitution and Borrower shall, on
or before the Effective Date of the Substitution, pay to Lender the remainder of
such Substitution Costs (if the actual amount of the Substitution Costs exceed
the Substitution Cost Deposit (as defined in Section (g) (Staggered Substitution
Specific Terms) of the Mortgaged Property Release Schedule) and the other
amounts previously deposited with Lender by Borrower) or Lender shall promptly
refund to Borrower any Substitution Cost Deposit deposited with Lender by
Borrower in excess of the Substitution Costs (if the actual amount of the
Substitution Costs is less than the Substitution Cost Deposit deposited with
Lender by Borrower).

 

(B)         At closing of the Substitution, Lender shall disburse or return the
Substitution Deposit (as defined in Section (g) (Staggered Substitution Specific
Terms) of the Mortgaged Property Release Schedule), as applicable (less any
portion of the Substitution Cost Deposit used by Lender to cover all reasonable
out-of-pocket costs and expenses incurred by Lender and Fannie Mae, including
any out-of-pocket legal fees and expenses incurred by Fannie Mae and Lender in
connection with such Substitution), directly to Borrower at such time as the
conditions precedent for the Substitution have been satisfied, which must occur
no later than the Property Delivery Deadline.

 

Master Credit Facility AgreementForm 6001.MCFAPage 4Schedule 11 (Mortgaged
Property Addition Schedule)

12-17

© 2017 Fannie Mae

 

 

(C)         If, pursuant to Section (b) (Underwriting) of this Mortgaged
Property Addition Schedule, Borrower substitutes a Mortgaged Property that has
an estimated Allocable Facility Amount that is less than the Allocable Facility
Amount of the Release Mortgaged Property and Borrower notifies Lender that no
further property will be substituted or Borrower fails to timely identify an
additional replacement Mortgaged Property, then Lender shall disburse to
Borrower that portion of the Substitution Deposit (less any portion of the
Substitution Cost Deposit used by Lender to cover all reasonable out-of-pocket
costs and expenses incurred by Lender and Fannie Mae, including any
out-of-pocket legal fees and expenses incurred by Fannie Mae and Lender in
connection with such Substitution) equal to the Allocable Facility Amount of
such substitute Mortgaged Property and apply the remainder of the Substitution
Deposit pursuant to Section (d) (Application of Release Price) of the Mortgaged
Property Release Schedule.

 

(D)         Notwithstanding the foregoing, in the event that (i) the Property
Delivery Deadline is extended pursuant to Section (e)(2)(B) (Closing) of this
Mortgaged Property Addition Schedule or (ii) Borrower adds an Additional
Mortgaged Property to the Collateral Pool prior to the Property Delivery
Deadline but the addition of such Additional Mortgaged Property has not in and
of itself satisfied the requirements of this Mortgaged Property Addition
Schedule, Lender shall recalculate the Substitution Deposit. Any reduction, if
any, in the Substitution Deposit shall be returned to Borrower, or in the case
of a Letter of Credit, such Letter of Credit shall be reduced by such reduction
in the Substitution Deposit. Any increase, if any, in the Substitution Deposit
shall be paid by Borrower to Lender within three (3) Business Days of notice
from Lender.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 5Schedule 11 (Mortgaged
Property Addition Schedule)

12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 11 TO

MASTER CREDIT FACILITY AGREEMENT

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility AgreementForm 6001.MCFA

Initial Page

Schedule 11 (Mortgaged Property Addition Schedule)

12-17

© 2017 Fannie Mae

 

 

SCHEDULE 12 TO

MASTER CREDIT FACILITY AGREEMENT

 

[Intentionally Deleted.]

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility Agreement

Form 6001.MCFAPage 1Schedule 12 (Additional Collateral Schedule)12-17

© 2017 Fannie Mae

 

 

SCHEDULE 13 TO

MASTER CREDIT FACILITY AGREEMENT

 

Ownership Interests Schedule

 

[tv493001_ex10-1img4.jpg]

 

SPE Owners: None

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 1Schedule 13 (Ownership Interests Schedule)

12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 13 TO

MASTER CREDIT FACILITY AGREEMENT

 

Ownership Interests Schedule

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility Agreement

Form 6001.MCFA

Initial Page

Schedule 13 (Ownership Interests Schedule)

12-17

© 2017 Fannie Mae

 

 

SCHEDULE 14 TO

MASTER CREDIT FACILITY AGREEMENT

 

Future Advance Schedule

 

Any Future Advance made under this Master Agreement shall be subject to the
terms of this Master Agreement including this Future Advance Schedule.

 

(a)          Request.

 

Borrower shall deliver a Future Advance Request to Lender. Any Future Advance
Request for a Future Advance shall be in the minimum amount of $5,000,000 or
such other amount permitted by Lender.

 

(b)          Underwriting.

 

Any Future Advance shall be subject to satisfaction of the following tests:

 

(1)         if the Future Advance is a Borrow Up, the Coverage and LTV Tests
would be satisfied and all of the Underwriting and Servicing Requirements shall
be satisfied; or

 

(2)         if the Future Advance is being made in connection with the Addition
of an Additional Mortgaged Property, the conditions of Section (b)
(Underwriting) of the Mortgaged Property Addition Schedule would be satisfied.

 

(c)          Conditions Precedent.

 

The funding of any Future Advance on the applicable Effective Date is subject to
the satisfaction of the following conditions precedent:

 

(1)         satisfaction of the underwriting tests set forth in (b)
(Underwriting) above;

 

(2)         Lender’s determination that the proposed borrower, key principal,
and guarantor meet all of Lender’s eligibility, credit, management and other
standards customarily applied by Lender in connection with the origination or
purchase of similar mortgage finance structures on similar Multifamily
Residential Properties at the time of the Future Advance Request for the Future
Advance;

 

(3)         if required by Lender, if the Future Advance is a Variable Advance,
receipt by Lender at least five (5) days prior to the applicable Effective Date
of the confirmation of an Interest Rate Cap commitment, in accordance with the
Cap Security Agreement, effective as of the Effective Date;

 

(4)         if required by Lender, if the Future Advance is a Variable Advance,
receipt by Lender, within fifteen (15) days after the applicable Effective Date,
of Interest Rate Cap Documents, in accordance with the Cap Security Agreement,
effective as of the Effective Date;

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 1Schedule 14 (Future Advance Schedule)12-17

© 2017 Fannie Mae

 

 

(5)         if the Future Advance is a Fixed Advance, delivery of one or more
Fixed Notes, duly executed by Borrower, in the amount and reflecting all of the
terms of the Fixed Advance;

 

(6)         if the Future Advance is a Variable Advance, delivery of one or more
Variable Notes, duly executed by Borrower, in the amount and reflecting all of
the terms of the Variable Advance;

 

(7)         receipt by Lender of the completed Schedule of Advance Terms and
Prepayment Premium Schedule, in each case applicable to the Future Advance,
together with an amendment to this Master Agreement in form and substance
acceptable to Lender incorporating such Schedules in their entirety to this
Master Agreement;

 

(8)         if the Future Advance is made in connection with the Addition of a
Mortgaged Property, satisfaction of the conditions set forth in the Mortgaged
Property Addition Schedule including payment receipt by Lender of all fees
required pursuant to the Mortgaged Property Addition Schedule;

 

(9)         receipt by Lender of the Additional Origination Fee;

 

(10)        if the Future Advance is a Borrow Up, receipt by Lender of the
non-refundable Re-Underwriting Fee;

 

(11)        receipt by Lender of any other costs and expenses including all
legal fees incurred by Lender and Fannie Mae;

 

(12)        satisfaction of all General Conditions;

 

(13)        receipt by Lender of a Request Opinion; and

 

(14)        receipt by Lender of all applicable Property-Related Documents, if
applicable.

 

(d)          Closing of Future Advance.

 

If the conditions set forth in Section 2.02 (Advances) for a Future Advance are
satisfied, Lender shall make the requested Future Advance on an Effective Date
selected by Lender (or on such other date as Borrower and Lender may agree).

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 2Schedule 14 (Future Advance Schedule)12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 14 TO

MASTER CREDIT FACILITY AGREEMENT

 

Future Advance Schedule

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility Agreement

Form 6001.MCFA

Initial Page

Schedule 14 (Future Advance Schedule)12-17

© 2017 Fannie Mae

 

 

SCHEDULE 15 TO

MASTER CREDIT FACILITY AGREEMENT

 

Letter of Credit Schedule

 

Any Letter of Credit required or permitted pursuant to this Master Agreement
shall be subject to the terms of this Master Agreement and this Letter of Credit
Schedule. Any Letter of Credit must be issued by a financial institution
satisfactory to Fannie Mae (“Issuer”).

 

(a)          Issuer; Letter of Credit Requirements.

 

The Letter of Credit shall be in form and substance satisfactory to Lender and
Lender shall be entitled (pursuant to Section (b) (Draws Under Letter of Credit)
below) to draw under such Letter of Credit solely upon presentation of a sight
draft to the Issuer. Any Letter of Credit shall be for a term of at least three
hundred sixty-four (364) days (provided that in connection with a Substitution,
the term of any Letter of Credit shall be no earlier than the date ten (10)
Business Days after the Property Delivery Deadline).

 

(b)          Draws Under Letter of Credit.

 

Lender shall have the right to draw monies under the Letter of Credit:

 

(1)         upon the occurrence of an Event of Default;

 

(2)         if thirty (30) days prior to the expiration of the Letter of Credit,
either the Letter of Credit has not been extended for a term of at least three
hundred sixty-four (364) days (provided that in connection with a Substitution,
the term of any Letter of Credit shall be at least until the date ten (10)
Business Days after the Property Delivery Deadline) or Borrower has not replaced
the Letter of Credit with substitute cash collateral in the amount required by
Lender;

 

(3)         upon the downgrading of the ratings of the long-term or short-term
debt obligations of the Issuer below a level satisfactory to Fannie Mae, the
failure of Borrower within five (5) days after notice of such downgrading to
deliver to Lender either (A) an acceptable replacement Letter of Credit or (B)
substitute cash collateral in the amount required by Lender; or

 

(4)         upon the failure to close a Substitution pursuant to Section (f)(1)
(Failure to Close Substitution) of the Mortgaged Property Addition Schedule.

 

(c)          Deposit to Cash Collateral Agreement.

 

If Lender draws under the Letter of Credit pursuant to this Master Agreement or
Section (b) (Draws Under Letter of Credit) above for reasons other than an Event
of Default, Lender shall deposit such draw monies into a Cash Collateral Account
until the earliest of the following events occurs:

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Schedule 15 (Letter of
Credit Schedule)12-17

© 2017 Fannie Mae

 

 

(1)         Borrower presents an acceptable replacement Letter of Credit and
Lender agrees to accept such Letter of Credit (provided that any agreement by
Lender to accept a replacement Letter of Credit will be conditioned upon
Borrower’s payment of all administrative and legal costs incurred by Lender and
Fannie Mae in connection with the replacement of the Letter of Credit);

 

(2)         the applicable provisions of this Master Agreement pursuant to which
the Letter of Credit was provided are satisfied;

 

(3)         Borrower pays all amounts due and payable under the Loan Documents
and Lender releases the liens of all Security Instruments;

 

(4)         Lender consents to Borrower’s request to apply the funds to the
principal balance of a Note specified by Borrower and to any Prepayment Premium
due in connection with such application; or

 

(5)         an Event of Default occurs and Lender elects to apply the proceeds
as described below in Section (d) (Default Draws) of this Letter of Credit
Schedule.

 

(d)          Default Draws.

 

If Lender draws under the Letter of Credit pursuant to Section (b) (Draws Under
Letter of Credit) of this Letter of Credit Schedule as a result of an Event of
Default, Lender shall have the right to use monies drawn under the Letter of
Credit for any of the following purposes:

 

(1)         to pay any amounts required to be paid by Borrower under the Loan
Documents (including, without limitation, any amounts required to be paid to
Lender under this Master Agreement);

 

(2)         to prepay any Note (on Borrower’s behalf, or on its own behalf, if
Lender becomes the owner of any Mortgaged Property) in whole or in part,
including any Prepayment Premium;

 

(3)         to deposit monies into the Cash Collateral Account; or

 

(4)         to exercise any other remedies available to Lender pursuant to this
Master Agreement.

 

(e)          Legal Opinion.

 

Prior to or simultaneous with the delivery of any new Letter of Credit (but not
the extension of any existing Letter of Credit), Borrower shall cause the
Issuer’s counsel to deliver a legal opinion satisfactory in form and substance
to Lender.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Schedule 15 (Letter of
Credit Schedule)12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 15 TO

MASTER CREDIT FACILITY AGREEMENT

 

Letter of Credit Schedule

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility AgreementForm 6001.MCFA

Initial Page

Schedule 15 (Letter of Credit Schedule)12-17

© 2017 Fannie Mae

 

 

SCHEDULE 16 TO

MASTER CREDIT FACILITY AGREEMENT

 

Exceptions to Representations and Warranties Schedule

 

Section 4.01(f) (Effect of Master Agreement on Financial Condition). Any
Borrower that, on the Initial Effective Date, does not own any Mortgaged
Property will be rendered Insolvent by the transactions contemplated by the
provisions of the Master Agreement and other Loan Documents and will not have
sufficient working capital to pay all of such Borrower’s outstanding debts as
they come due, including all Debt Service Amounts until such time as a
Multifamily Residential Property meeting all of the Underwriting and Servicing
Requirements is acquired by such Borrower and concurrently added to the
Collateral Pool in connection with a Future Advance made subject to and in
accordance with the terms of the Master Agreement.

 

Master Credit Facility Agreement

Form 6001.MCFA

Page 1Schedule 16 (Exceptions to Representations and Warranties Schedule)

12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 16 TO

MASTER CREDIT FACILITY AGREEMENT

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility Agreement

Form 6001.MCFA

Initial Page

Schedule 16 (Exceptions to Representations and Warranties Schedule)

12-17

© 2017 Fannie Mae

 

 

SCHEDULE 17 TO

MASTER CREDIT FACILITY AGREEMENT

 

SPE Requirements Schedule

 

Each Borrower under the Master Agreement is required to be an SPE Owner in
compliance with the terms herein. Borrowers may not be general partnerships,
individuals or trusts. If a Borrower or other entity Controlling Borrower is a
corporation or multi-member limited liability company, the shareholders or
members are not required to be SPE Owners. If the Controlling entity is a trust,
the beneficiaries are not required to be SPE Owners. If Borrower satisfies the
terms below, no other direct or indirect entity Controlling Borrower are
required to be SPE Owners. Otherwise, all other entities Controlling Borrower,
directly or indirectly, must be SPE Owners as set forth below until the
requirements below are satisfied.

 

As used herein, SPE Owner shall mean a corporation, limited partnership or
limited liability company that complies with the following requirements:

 

1.          since the date of its formation and at all times on and after the
date thereof, has complied with Section 4.01(h) (Borrower Status –
Representations and Warranties – Single Purpose Status) of the Master Agreement;

 

2.          at all times on and after the date the applicable Borrower becomes
party to the Master Agreement, shall comply with the requirements in Section
4.02(d) (Borrower Status – Covenants – Single Purpose Status) of the Master
Agreement;

 

3.          if such entity is a limited partnership, it has and shall have at
least one general partner and has and shall have, as its only general partners,
SPE Owners each of which is a (a) corporation, (b) single-member limited
liability company in compliance with the requirements of (4) below, or (c) a
limited partnership in compliance with 3(a) and 3(b) above. General partners may
not be individuals or trusts; and

 

4.          if such entity is a single-member limited liability company:

 

(a)          it shall have two (2) natural persons or one (1) entity that is not
a member of the company, that has signed its limited liability company agreement
and that, under the terms of such limited liability company agreement, becomes a
member of the company immediately prior to the withdrawal or dissolution of the
last remaining member of the company;

 

(b)          it shall include in its limited liability agreement or operating
agreement requisite language under Applicable Law (if any) to prevent premature
dissolution or liquidation; and

 

(c)          for non-Delaware single-member limited liability companies,
Borrower shall provide an opinion of counsel (acceptable to Lender) that the
provisions of the limited liability company agreement or operating agreement
relating to the springing member provisions in 4(a) and dissolution provisions
in 4(b) above are consistent with Applicable Law and enforceable against
Borrower and its sole member.

 

The sole member of an entity may be an individual provided the provisions of
this Section 4 are satisfied.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Schedule 17 (SPE
Requirements Schedule)12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 17 TO

MASTER CREDIT FACILITY AGREEMENT

 

SPE Requirements Schedule

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

Master Credit Facility AgreementForm 6001.MCFA

Initial Page

Schedule 17 (SPE Requirements Schedule)12-17

© 2017 Fannie Mae

 

 

SCHEDULE 18 TO

MASTER CREDIT FACILITY AGREEMENT

 

Waiver of Imposition Deposits

 

The foregoing Master Agreement is hereby modified as follows:

 

1.          Capitalized terms used and not specifically defined herein have the
meanings given to such terms in this Master Agreement.

 

2.          The Definitions Schedule is hereby amended by adding the following
new definitions in the appropriate alphabetical order:

 

“Insurance Impositions” means the premiums for maintaining all Required
Insurance Coverage.

 

“Required Insurance Coverage” means the insurance coverage required pursuant to
Article 9 (Insurance) of this Master Agreement and under any other Loan
Document.

 

3.          Section 12.02 (Imposition Deposits, Taxes, and Other Charges –
Covenants) of this Master Agreement is hereby amended by adding the following
provisions to the end thereof:

 

(b)          Conditional Waiver of Collection of Imposition Deposits.

 

(1)         Notwithstanding anything contained in this Section 12.02 (Imposition
Deposits, Taxes, and Other Charges – Covenants) to the contrary, Lender hereby
agrees to waive the collection of Imposition Deposits for Insurance Impositions,
provided, that:

 

(A)         Borrower shall pay such Insurance Impositions directly to the
carrier or agent ten (10) days prior to expiration or as necessary to prevent
the Required Insurance Coverage from lapsing due to non-payment of premiums;

 

(B)         Borrower shall provide Lender with proof of payment acceptable to
Lender of all Insurance Impositions within five (5) days after the date such
Insurance Impositions are paid; and

 

(C)         Borrower shall cause its insurance agent to provide Lender with such
certifications regarding the Required Insurance Coverage as Lender may request
from time to time evidencing that the Insurance Impositions have been paid in a
timely manner and that all of the Required Insurance Coverage is in full force
and effect.

 

Master Credit Facility Agreement

Form 6228 [modified]Page 1Schedule 18 (Waiver of Imposition Deposits)12-17

© 2017 Fannie Mae

 

 

(2)         Lender reserves the right to require Borrower to deposit the
Imposition Deposits with Lender on each Payment Date for Insurance Impositions
in accordance with this Section 12.02 (Imposition Deposits, Taxes, and Other
Charges – Covenants) upon:

 

(A)         Borrower’s failure to pay Insurance Impositions or to provide Lender
with proof of payment of Insurance Impositions as required in this
Section 12.02(b) (Conditional Waiver of Collection of Imposition Deposits);

 

(B)         Borrower’s failure to maintain insurance coverage in accordance with
the requirements of Article 9 (Insurance);

 

(C)         the occurrence of any Transfer which is not permitted by the Loan
Documents, or any Transfer which requires Lender’s consent; or

 

(D)         the occurrence of an Event of Default under any of the other terms,
conditions and covenants set forth in this Master Agreement or any of the other
Loan Documents.

 

(3)         Except as specifically provided in this Section 12.02(b)
(Conditional Waiver of Collection of Imposition Deposits), the provisions of
Article 9 (Insurance) shall remain in full force and effect.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility Agreement

Form 6228 [modified]Page 2Schedule 18 (Waiver of Imposition Deposits)12-17

© 2017 Fannie Mae

 

 

INITIAL PAGE TO SCHEDULE 18 TO

MASTER CREDIT FACILITY AGREEMENT

 

Waiver of Imposition Deposits

 

/s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR   /s/ JR
Borrower Initials   Borrower Initials       /s/ JR   /s/ JR Borrower Initials  
Borrower Initials       /s/ JR   /s/ JR Borrower Initials   Borrower Initials  
    /s/ JR   /s/ JR Borrower Initials   Borrower Initials       /s/ JR    
Borrower Initials    

 

 

 

 

EXHIBIT A TO MASTER CREDIT FACILITY AGREEMENT

 

SCHEDULE OF INITIAL MORTGAGED PROPERTIES

AND INITIAL VALUATIONS

 

PROPERTY  LOCATION  OWNER  INITIAL
VALUATION   INITIAL
ALLOCABLE
FACILITY
AMOUNT   GREEN
MORTGAGE
LOAN ARIUM Metrowest Apartments  2450 Lake Debra Drive,
Orange County,
Orlando, FL 32835  BR METROWEST, LLC, a Delaware limited liability company 
$86,500,000   $64,559,000   No

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit A12-17© 2017 Fannie
Mae

 

 

EXHIBIT B TO MASTER CREDIT FACILITY AGREEMENT

 

CONVERSION REQUEST

 

__________________

 

VIA: _______________________

 

WALKER & DUNLOP, LLC,

a Delaware limited liability company (“Lender”)

7501 Wisconsin Avenue, Suite 1200

Bethesda, Maryland 20814

Attention: Loan Servicing

 

E-mail: servicing@walkerdunlop.com

 

[Note: Subject to change in the event Lender or its address changes]

 

Re:CONVERSION REQUEST issued pursuant to that certain Master Credit Facility
Agreement, dated as of April 30, 2018, by and among the undersigned (“Borrower”)
and Lender (as amended, restated or otherwise modified from time to time, the
“Master Agreement”).

 

Ladies and Gentlemen:

 

This constitutes a Conversion Request pursuant to the terms of the
above-referenced Master Agreement.

 

Section 1.          Request. Borrower hereby requests that there occur a
conversion of all or a portion of a Variable Note to a Fixed Note in accordance
with the terms of the Master Agreement. Following is the information required by
the Master Agreement with respect to this Request:

 

(a)        Designation of Amount of Conversion. The amount of the conversion
shall be $_________________________.

 

(b)        Prepayment of Advances. (If any) The Advances Outstanding (or portion
thereof) which will be prepaid on the Effective Date for the conversion are as
follows:

 

Maturity Date of Note to be prepaid:  

 

Amount to be prepaid:  

 

(c)        Accompanying Documents. All documents, instruments and certificates
required to be delivered pursuant to the conditions contained in Section 2.10(a)
(Conversion from Variable Note to Fixed Note) and the Conversion Schedule of the
Master Agreement, including (1) the Conversion Documents, as well as (2) an
Organizational Certificate will be delivered on or before the Effective Date.

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit B12-17© 2017 Fannie
Mae

 

 

Section 2.          Conversion Fee. Pursuant to the terms of the Master
Agreement, Borrower shall pay the Conversion Fee as a condition to the closing
of the Conversion.

 

Section 3.          Capitalized Terms. All capitalized terms used but not
defined in this Request shall have the meanings ascribed to such terms in the
Master Agreement.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Exhibit B12-17© 2017 Fannie
Mae

 

 

  Sincerely,       BORROWER:       [INSERT BORROWER SIGNATURE BLOCK(S)]        
By:   (SEAL)   Name:     Title:  

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Exhibit B12-17© 2017 Fannie
Mae

 

 

EXHIBIT C TO MASTER CREDIT FACILITY AGREEMENT

 

RELEASE REQUEST

 

__________________

 

WALKER & DUNLOP, LLC,

a Delaware limited liability company (“Lender”)

7501 Wisconsin Avenue, Suite 1200

Bethesda, Maryland 20814

Attention: Loan Servicing

 

E-mail: servicing@walkerdunlop.com

 

[Note: Subject to change in the event Lender or its address changes]

 

Re:REQUEST issued pursuant to that certain Master Credit Facility Agreement,
dated as of April 30, 2018, by and among the undersigned (“Borrower”) and Lender
(as amended, restated or otherwise modified from time to time, the “Master
Agreement”)

 

Ladies and Gentlemen:

 

This constitutes a Release Request pursuant to the terms of the above-referenced
Master Agreement.

 

Section 1.            Release Request. Borrower hereby requests that the Release
Mortgaged Property described in this Request be released from the Collateral
Pool in accordance with the terms of the Master Agreement. Following is the
information required by the Master Agreement with respect to this Request:

 

(a)          Description of Release Mortgaged Property. The name, address and
location (county and state) of the Mortgaged Property, or other designation of
the proposed Release Mortgaged Property is as follows:

 

  Name:       Address:               Location:    

 

(b)          Type of Release. This Request is being delivered in connection
with:

 

¨a Release

 

¨a simultaneous Substitution

 

¨a Staggered Substitution

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit C12-17© 2017 Fannie
Mae

 

 

(c)          Accompanying Documents. All documents, instruments and certificates
required to be delivered pursuant to the conditions contained in Section 2.10(b)
(Right to Obtain Releases of Mortgaged Property) of the Master Agreement and the
Mortgaged Property Release Schedule will be delivered on or before the Effective
Date.

 

Section 2.            [FOR A RELEASE: Release Price and Release Fee. Pursuant to
the terms of the Master Agreement, Borrower shall pay the Release Price, if
applicable, and the Release Fee as a condition to the closing of the release of
the Release Mortgaged Property from the Collateral Pool.]

 

Section 2.            [FOR A SUBSTITUTION: Substitution Deposit and Substitution
Fee. Pursuant to the terms of the Master Agreement, Borrower shall deposit with
Lender the Substitution Deposit, if applicable, and pay the Substitution Fee as
a condition to the closing of the release of the Release Mortgaged Property from
the Collateral Pool.]

 

Section 3.            Capitalized Terms. All capitalized terms used but not
defined in this Request shall have the meanings ascribed to such terms in the
Master Agreement.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Exhibit C12-17© 2017 Fannie
Mae

 

 

  Sincerely,       BORROWER:       [INSERT BORROWER SIGNATURE BLOCK(S)]        
By:   (SEAL)   Name:     Title:  

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Exhibit C12-17© 2017 Fannie
Mae

 

 

EXHIBIT D TO MASTER CREDIT FACILITY AGREEMENT

 

ADDITION REQUEST

 

__________________

 

WALKER & DUNLOP, LLC,

a Delaware limited liability company (“Lender”)

7501 Wisconsin Avenue, Suite 1200

Bethesda, Maryland 20814

Attention: Loan Servicing

 

E-mail: servicing@walkerdunlop.com

 

[Note: Subject to change in the event Lender or its address changes]

 

Re:REQUEST issued pursuant to that certain Master Credit Facility Agreement,
dated as of April 30, 2018, by and among the undersigned (“Borrower”) and Lender
(as amended, restated or otherwise modified from time to time, the “Master
Agreement”)

 

Ladies and Gentlemen:

 

This constitutes an Addition Request pursuant to the terms of the
above-referenced Master Agreement.

 

Section 1.            Addition Request. Borrower hereby requests that the
Multifamily Residential Property described in this Request be added to the
Collateral Pool [in connection with a Substitution of Collateral] in accordance
with the terms of the Master Agreement. Following is the information required by
the Master Agreement with respect to this Request:

 

(a)          Property Description Package. Attached to this Request is the
information and documents relating to the proposed Additional Mortgaged Property
required by Lender and the Master Agreement;

 

(b)          Due Diligence Fees. Enclosed with this Request is a check in
payment of the Additional Due Diligence Fees and Additional Due Diligence Fee
Deposits required to be submitted with this Request pursuant to the Mortgaged
Property Addition Schedule; and

 

(c)          Accompanying Documents. All reports, certificates and documents
required to be delivered pursuant to the conditions contained in [Section
2.10(c) (Right to Add Additional Mortgaged Properties as Collateral) and the
Mortgaged Property Addition Schedule of the Master Agreement] [or in connection
with a Substitution, Section 2.10(d) (Right to Substitutions) and the Mortgaged
Property Addition Schedule of the Master Agreement] will be delivered on or
before the Effective Date of the [Addition][Substitution].

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit D12-17© 2017 Fannie
Mae

 

 

Section 2.            Capitalized Terms. All capitalized terms used but not
defined in this Request shall have the meanings ascribed to such terms in the
Master Agreement.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Exhibit D12-17© 2017 Fannie
Mae

 

 

  Sincerely,       BORROWER:       [INSERT BORROWER SIGNATURE BLOCK(S)]        
By:   (SEAL)   Name:     Title:  

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Exhibit D12-17© 2017 Fannie
Mae

 

 

EXHIBIT E TO MASTER CREDIT FACILITY AGREEMENT

 

FUTURE ADVANCE REQUEST

 

__________________

 

WALKER & DUNLOP, LLC,

a Delaware limited liability company (“Lender”)

7501 Wisconsin Avenue, Suite 1200

Bethesda, Maryland 20814

Attention: Loan Servicing

 

E-mail: servicing@walkerdunlop.com

 

[Note: Subject to change in the event Lender or its address changes]

 

Re:FUTURE ADVANCE REQUEST issued pursuant to that certain Master Credit Facility
Agreement, dated as of April 30, 2018, by and among the undersigned (“Borrower”)
and Lender (as amended, restated or otherwise modified from time to time, the
“Master Agreement”)

 

Ladies and Gentlemen:

 

This constitutes a Future Advance Request pursuant to the terms of the
above-referenced Master Agreement.

 

Section 1.            Request. Borrower hereby requests that Lender make a
Future Advance in accordance with the terms of the Master Agreement. Following
is the information required by the Master Agreement with respect to this
Request:

 

(a)          Amount. The amount of the Future Advance shall be $_____________.

 

(b)          Designation of Advance. The Future Advance is a: [Check one]

 

¨Fixed Advance

 

¨Variable Advance

 

(c)          Maturity Date. The Maturity Date of the Future Advance is as
follows: _____________.

 

(d)          Accompanying Documents. All documents, instruments and certificates
required to be delivered pursuant to the conditions contained in Section 2.02
(Advances) of the Master Agreement, including (1) a Variable Note (for Variable
Advances), (2) a Fixed Note (for Fixed Advances), and (3) an Organizational
Certificate, will be delivered on or before the Effective Date.

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit E12-17© 2017 Fannie
Mae

 

 

Section 2.            Fees. Pursuant to the terms of the Master Agreement,
Borrower shall pay the Additional Origination Fee and, if applicable, the
Re-Underwriting Fee, as a condition to the closing of the Future Advance.

 

Section 3.            Capitalized Terms. All capitalized terms used but not
defined in this Request shall have the meanings ascribed to such terms in the
Master Agreement.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Exhibit E12-17© 2017 Fannie
Mae

 

 

  Sincerely,       BORROWER:       [INSERT BORROWER SIGNATURE BLOCK(S)]        
By:   (SEAL)   Name:     Title:  

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Exhibit E12-17© 2017 Fannie
Mae

 

 

EXHIBIT F TO MASTER CREDIT FACILITY AGREEMENT

 

TERMINATION REQUEST

 

__________________

 

WALKER & DUNLOP, LLC,

a Delaware limited liability company (“Lender”)

7501 Wisconsin Avenue, Suite 1200

Bethesda, Maryland 20814

Attention: Loan Servicing

 

E-mail: servicing@walkerdunlop.com

 

[Note: Subject to change in the event Lender or its address changes]

 

Re:TERMINATION REQUEST issued pursuant to that certain Master Credit Facility
Agreement, dated as of April 30, 2018, by and among the undersigned (“Borrower”)
and Lender (as amended, restated or otherwise modified from time to time, the
“Master Agreement”)

 

Ladies and Gentlemen:

 

This constitutes a Termination Request pursuant to the terms of the
above-referenced Master Agreement.

 

Section 1.           Request. Borrower and Guarantor hereby request a
termination of the Master Agreement in accordance with the terms of the Master
Agreement. All documents, instruments and certificates required to be delivered
pursuant to the conditions contained in Section 2.11 (Termination of Master
Agreement) of the Master Agreement will be delivered on or before the Effective
Date.

 

Section 2.            Prepayments. Borrower shall, in accordance with the terms
of the Master Agreement, pay in full all Outstanding Indebtedness, including all
Notes Outstanding, and any required Prepayment Premiums as a condition to the
termination of the Master Agreement.

 

Section 3.            Capitalized Terms. All capitalized terms used but not
defined in this Request shall have the meanings ascribed to such terms in the
Master Agreement.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit F12-17© 2017 Fannie
Mae

 

 

  Sincerely,       BORROWER:       [INSERT BORROWER SIGNATURE BLOCK(S)]        
By:   (SEAL)   Name:     Title:  

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Exhibit F12-17© 2017 Fannie
Mae

 

 

EXHIBIT G TO MASTER CREDIT FACILITY AGREEMENT

 

ANNUAL CERTIFICATION

(Borrower)

 

Credit Facility:     Property Names:    

 

The undersigned, ______________________, a _____________________ (“Borrower”)
certifies to FANNIE MAE the following:

 

1.            Capitalized terms used and not specifically defined in this Annual
Certification (the “Certificate”) have the meanings given to such terms in the
Master Agreement.

 

2.            All statements made in this Certificate and all statements and
information set forth in the attachments to this Certificate are true, complete,
and accurate to the best of the undersigned’s knowledge.

 

3.            Attached to this Certificate are the following with respect to
calendar year _______:

 

(a)          if Borrower is an individual or a trust established for
estate-planning purposes, a personal financial statement (including a statement
of all contingent liabilities if requested by Lender), dated ________, _____;

 

(b)          if Borrower is an entity, a statement of income and expenses for
Borrower, dated ________, _____;

 

(c)          if Borrower is an entity, statement of cash flows of Borrower,
dated ________, _____;

 

(d)          a Rent Roll, dated ________, _____;

 

(e)          if Borrower is an entity, a balance sheet showing all assets and
liabilities of Borrower (including a statement of all contingent liabilities) as
of the end of such calendar year, dated ________, _____;

 

(f)           a property management or leasing report for the Mortgaged
Property, showing for the period requested by Lender (i) the number of rental
applications received from tenants or prospective tenants, (ii) the amount of
all deposits received from tenants or prospective tenants for such period, and
(iii) any other information requested by Lender, dated ________, _____;

 

(g)          a statement of income and expenses for Borrower’s operation of the
Mortgaged Property on a year-to-date basis as of the end of each month for such
period as requested by Lender, which statement shall be delivered within
thirty (30) days after the end of such month requested by Lender;

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit G12-17© 2017 Fannie
Mae

 

 

(h)          a statement of real estate owned by Borrower for such period as
requested by Lender, which statement shall be delivered within thirty (30) days
after the end of such month requested by Lender; and

 

(i)           such other statement as set forth below and for the period
indicated:

 

(i)          ____________________________________;

 

(ii)         ____________________________________; and

 

(iii)        ____________________________________.

 

4.          If an energy consumption metric is required to be reported for the
Mortgaged Property to any Governmental Authority, Borrower certifies that it has
reported such energy consumption metric and either:

 

(a)          attached hereto is the Fannie Mae Performance Metric report as
generated by ENERGY STAR® Portfolio Manager showing:

 

(i)          the ENERGY STAR score, including the month and year ending period
for such ENERGY STAR score,

 

(ii)         the Source Energy Use Intensity (EUI), including the month and year
ending period for such Source Energy Use Intensity, and

 

(iii)        the ENERGY STAR Portfolio Manager Property Identification Number,
or

 

(b)          if the Governmental Authority does not require the use of ENERGY
STAR Portfolio Manager for the reporting of the energy consumption metric and
Borrower does not use ENERGY STAR Portfolio Manager, then Borrower hereby
certifies that the Source Energy Use Intensity for the Mortgaged Property is
____________ for the calendar year ___________ [DRAFTING NOTE: LIST ALL
MORTGAGED PROPERTIES].

 

5.          Borrower certifies that, other than provisions of Section 4.02(d)
(Borrower Status – Covenants – Single Purpose Status) regarding Borrower’s
single purpose status that have been specifically waived by Lender, Borrower has
taken no action in violation of Section 4.02(d) (Borrower Status – Covenants –
Single Purpose Status) of the Master Agreement;

 

6.          Borrower certifies as of the date hereof [DRAFTING NOTE: BORROWER
AND EITHER AN AFFILIATED PROPERTY OPERATOR OR PROPERTY OPERATOR MUST PROVIDE THE
CERTIFICATIONS BELOW AS APPLICABLE]:

 

    YES NO               (a) ¨ ¨ Borrower has received no notice of any building
code violation;

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Exhibit G12-17© 2017 Fannie
Mae

 

 

IF NO,

 

¨     Borrower has received notice of a building code violation which has not
been remediated and plans for remediation are attached hereto as Schedule 1;

 

OR

 

¨     Borrower has received notice of a building code violation and such notice
and evidence of remediation are attached hereto as Schedule 1;

 

    YES NO               (b) ¨ ¨ Borrower has made no application for rezoning
and has not received any notice that any Mortgaged Property has been or is being
rezoned;             (c) ¨ ¨ Borrower has taken no action and has no knowledge
of any action that would violate the provisions of Section 11.02(b)(1)(F)
(Transfers – Mortgaged Property) of the Master Agreement regarding Liens
encumbering any Mortgaged Property;             (d) ¨ ¨ there has been no change
since the later of the delivery of the last Certificate and the Initial
Effective Date that would materially adversely affect any Mortgaged Property or
the validity, enforceability or the ability of Borrower to perform its
obligations under the Master Agreement or any other Loan Document.

 

[If “NO” is checked on any of the above questions, attach additional

explanations as Schedule 1.]

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Exhibit G12-17© 2017 Fannie
Mae

 

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Certificate or has
caused this Certificate to be signed and delivered by its duly authorized
representatives under seal (where applicable).

 

Date:   ____________________

 

  BORROWER:       [INSERT BORROWER SIGNATURE BLOCK(S)]         By:   (SEAL)  
Name:     Title:  

 

Master Credit Facility AgreementForm 6001.MCFAPage 4Exhibit G12-17© 2017 Fannie
Mae

 

 

SCHEDULE 1

 

If applicable, complete an explanation of any relevant matters
involving this Certificate.

 

Master Credit Facility AgreementForm 6001.MCFAPage 5Exhibit G12-17© 2017 Fannie
Mae

 

 

EXHIBIT H TO MASTER CREDIT FACILITY AGREEMENT

 

ANNUAL CERTIFICATION

(Guarantor)

 

Credit Facility:     Property Names:    

 

The undersigned, BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation
(“Guarantor”) certifies to FANNIE MAE the following:

 

1.            Capitalized terms used and not specifically defined in this Annual
Certification (the “Certificate”) have the meanings given to such terms in the
Master Agreement.

 

2.            All statements made in this Certificate and all statements and
information set forth in the attachments to this Certificate are true, complete,
and accurate to the best of the undersigned’s knowledge.

 

3.            Attached to this Certificate are the following with respect to
calendar year _______:

 

(a)          if Guarantor is an individual or a trust established for
estate-planning purposes, a personal financial statement (including a statement
of all contingent liabilities), dated ________, _____;

 

(b)          if Guarantor is an entity, a statement of income and expenses for
Guarantor, dated ________, _____;

 

(c)          if Guarantor is an entity, statement of cash flows of Guarantor,
dated ________, _____;

 

(d)          if Guarantor is an entity, a balance sheet showing all assets and
liabilities of Guarantor (including a statement of all contingent liabilities)
as of the end of such calendar year, dated ________, _____; and

 

(e)          such other statement as set forth below and for the period
indicated:

 

(i)          ____________________________________;

 

(ii)         ____________________________________; and

 

(iii)        ____________________________________.

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit H12-17© 2017 Fannie
Mae

 

 

  4. YES NO                 ¨ ¨ There has been no change since the later of the
delivery of the last Certificate and the Initial Effective Date that would
materially adversely affect any Mortgaged Property or the validity,
enforceability or the ability of Guarantor to perform its obligations under the
Guaranty or any other Loan Document.

 

[Any additional explanations are attached hereto as Schedule 1.]

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Exhibit H12-17© 2017 Fannie
Mae

 

 

IN WITNESS WHEREOF, Guarantor has signed and delivered this Certificate or has
caused this Certificate to be signed and delivered by its duly authorized
representatives under seal (where applicable).

 

Date:   ____________________

 

  GUARANTOR:       [INSERT GUARANTOR SIGNATURE BLOCK(S)]         By:   (SEAL)  
Name:     Title:  

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Exhibit H12-17© 2017 Fannie
Mae

 

 

SCHEDULE 1

 

If applicable, complete an explanation of any relevant matters
involving this Certificate.

 

Master Credit Facility AgreementForm 6001.MCFAPage 4Exhibit H12-17© 2017 Fannie
Mae

 

 

EXHIBIT I TO MASTER CREDIT FACILITY AGREEMENT

 

CONFIRMATION OF GUARANTY

 

This CONFIRMATION OF GUARANTY is made as of __________________, by BLUEROCK
RESIDENTIAL GROWTH REIT, INC., a Maryland corporation (individually and
collectively, “Guarantor”), for the benefit of (i) WALKER & DUNLOP, LLC, a
Delaware limited liability company (“Lender”) and (ii) FANNIE MAE, the
corporation duly organized and existing under the laws of the United States
(“Fannie Mae”).

 

Guarantor entered into that certain Guaranty of Non-Recourse Obligations dated
as of April 30, 2018, for the benefit of Lender (as amended, restated or
otherwise modified from time to time, the “Guaranty”) to guaranty the guaranteed
obligations (as described in the Guaranty) under that certain Master Credit
Facility Agreement dated as of April 30, 2018, by and among borrowers signatory
thereto (individually and collectively, the “Borrower”) and Lender (as amended,
restated or otherwise modified from time to time, the “Master Agreement”).

 

All Lender’s right, title and interest in the Master Agreement and the Loan
Documents executed in connection with the Master Agreement or the transactions
contemplated by the Master Agreement have been assigned to Fannie Mae pursuant
to that certain Assignment of Master Credit Facility Agreement and Other Loan
Documents, dated as of April 30, 2018 (the “Assignment”). Fannie Mae has not
assumed (i) any of the obligations of Lender once an agreement is made for
Lender to make a Future Advance under the Master Agreement to make Future
Advances or (ii) any of the obligations of Lender which are servicing
obligations delegated to Lender as servicer of the Advances. Fannie Mae has
designated Lender as the servicer of the Advances contemplated by the Master
Agreement.

 

[Borrower, Lender and Fannie Mae have modified the credit facility under the
Master Agreement and made certain other changes to the terms and conditions of
the Master Agreement pursuant to that certain [__________] Amendment to Master
Credit Facility Agreement dated as of even date herewith (the “[__________]
Amendment”). As a condition to entering into the [__________] Amendment,
Guarantor is required to confirm its obligations under the Guaranty.][Lender has
agreed to make the Future Advance to Borrower under the Master Agreement. As a
condition to making the Future Advance, Guarantor is required to confirm its
obligations under the Guaranty.]

 

Guarantor hereby (a) acknowledges and consents to the [addition of the
Additional Borrower under the Master Agreement][making of the Future Advance],
[(b) acknowledges and consents to the [explain change] other changes and the
terms and conditions of the Master Agreement all as set forth in the
[__________] Amendment,] and (c) confirms to Lender and Fannie Mae that the
terms and provisions of the Guaranty remain in full force and effect.

 

Guarantor hereby confirms and ratifies the Loan Documents it has previously
executed in connection with the Master Agreement.

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit I12-17© 2017 Fannie
Mae

 

 

All capitalized terms used but not defined in this Confirmation of Guaranty
shall have the meanings ascribed to such terms in the Master Agreement.

 

Dated as of ________________

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Exhibit I12-17© 2017 Fannie
Mae

 

 

  GUARANTOR:       [INSERT GUARANTOR SIGNATURE BLOCK(S)]         By:   (SEAL)  
Name:     Title:  

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Exhibit I12-17© 2017 Fannie
Mae

 

 

EXHIBIT J TO MASTER CREDIT FACILITY AGREEMENT

 

CONFIRMATION OF ENVIRONMENTAL INDEMNITY AGREEMENT

 

This CONFIRMATION OF ENVIRONMENTAL INDEMNITY AGREEMENT is made as of
__________________, by [BORROWER], a ____________________ (individually and
collectively, “Borrower”), for the benefit of (i) WALKER & DUNLOP, LLC, a
Delaware limited liability company (“Lender”) and (ii) FANNIE MAE, the
corporation duly organized and existing under the laws of the United States
(“Fannie Mae”).

 

Borrower entered into that certain Environmental Indemnity Agreement dated as of
April 30, 2018, for the benefit of Lender (as amended, restated or otherwise
modified from time to time, the “Environmental Indemnity Agreement”) under that
certain Master Credit Facility Agreement dated as of April 30, 2018, by and
among Borrower and Lender (as amended, restated or otherwise modified from time
to time, the “Master Agreement”).

 

All Lender’s right, title and interest in the Master Agreement and the Loan
Documents executed in connection with the Master Agreement or the transactions
contemplated by the Master Agreement have been assigned to Fannie Mae pursuant
to that certain Assignment of Master Credit Facility Agreement and Other Loan
Documents, dated as of April 30, 2018 (the “Assignment”). Fannie Mae has not
assumed (i) any of the obligations of Lender once an agreement is made for
Lender to make a Future Advance under the Master Agreement to make Future
Advances or (ii) any of the obligations of Lender which are servicing
obligations delegated to Lender as servicer of the Advances. Fannie Mae has
designated Lender as the servicer of the Advances contemplated by the Master
Agreement.

 

[Borrower, Lender and Fannie Mae have modified the credit facility under the
Master Agreement and made certain other changes to the terms and conditions of
the Master Agreement pursuant to that certain [__________] Amendment to Master
Credit Facility Agreement dated as of even date herewith (the “[__________]
Amendment”). As a condition to entering into the [__________] Amendment,
Borrower is required to confirm its obligations under the Environmental
Indemnity Agreement.][Pursuant to the [________] Amendment, new borrowers are
joining into the Master Agreement and other Loan Documents (individually and
collectively, the “Additional Borrower”) and new properties are being added as
security for the Advances (the “Additional Mortgaged Property”).] [Lender has
agreed to make the Future Advance to Borrower under the Master Agreement. As a
condition to making the Future Advance, Borrower is required to confirm its
obligations under the Environmental Indemnity Agreement.]

 

Borrower hereby (a) acknowledges and consents to the [addition of the Additional
Borrower to the Environmental Indemnity Agreement] [addition of the Additional
Mortgaged Property to the schedule to the Environmental Indemnity Agreement]
[making of the Future Advance], [(b) acknowledges and consents to the [explain
change] other changes and the terms and conditions of the Master Agreement all
as set forth in the [__________] Amendment,] and (c) confirms to Lender and
Fannie Mae that the terms and provisions of the Environmental Indemnity
Agreement remain in full force and effect.

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit J12-17© 2017 Fannie
Mae

 

 

Borrower hereby confirms and ratifies the Loan Documents it has previously
executed in connection with the Master Agreement.

 

All capitalized terms used but not defined in this Confirmation of Environmental
Indemnity Agreement shall have the meanings ascribed to such terms in the Master
Agreement.

 

Dated as of ________________

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Exhibit J12-17© 2017 Fannie
Mae

 

 

  BORROWER:       [INSERT BORROWER SIGNATURE BLOCK(S)]         By:   (SEAL)  
Name:     Title:  

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Exhibit J12-17© 2017 Fannie
Mae

 

 

EXHIBIT K-1 TO MASTER CREDIT FACILITY AGREEMENT

 

ORGANIZATIONAL CERTIFICATE

(Borrower)

 

I, the undersigned, ______________________, hereby certify as follows:

 

Section 1.             Position. I am the [Secretary/Officer] of [BORROWER], a
____________________ (“Borrower”), and I am authorized to deliver this
Certificate on behalf of Borrower.

 

Section 2.            Master Agreement. Borrower entered into that certain
Master Credit Facility Agreement, dated as of April 30, 2018, by and among
Borrower and WALKER & DUNLOP, LLC, a Delaware limited liability company
(“Lender”) (as amended, restated or otherwise modified from time to time, the
“Master Agreement”). The rights of Lender under the Master Agreement have been
assigned to Fannie Mae. This Certificate is issued pursuant to the terms of the
Master Agreement.

 

Section 3.            Due Authorization of Request. I hereby certify that no
action by the [directors, general partners, manager, members or trustees, as
applicable – CHECK ORGANIZATIONAL DOCUMENTS], of Borrower is necessary to duly
authorize the execution and delivery of, and the consummation of the transaction
contemplated by the Request with respect to which this Certificate is delivered,
or, if necessary, that attached as Exhibit A to this Certificate is a true copy
of either (a) resolutions duly adopted at a meeting of the board of directors,
partners, managers, or members, as the case may be, or (b) a duly executed
written consent, and in either case that such resolutions or consent authorize
the action. Any such resolutions or consent are in full force and effect and are
unmodified as of the date of this Certificate.

 

Section 4.            No Changes. Since the date of the most recent
Organizational Certificate delivered to Lender, or, if there are none, since the
date of the Master Agreement, there have been no changes in any of the
Organizational Documents of Borrower, except as set forth in Exhibit B to this
Certificate, and Borrower remains duly qualified in the jurisdictions in which
it is required to be qualified under the terms of the Master Agreement.

 

Section 5.            Incumbency Certificate. One or more of the persons
authorized to execute and deliver any documents required to be delivered in
connection with the Request are set forth below:

 

Name   Title            

 

Section 6.            Capitalized Terms. All capitalized terms used but not
defined in this Certificate shall have the meanings ascribed to such terms in
the Master Agreement.

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit K-112-17© 2017
Fannie Mae

 

 

Dated: ___________________, ____

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Exhibit K-112-17© 2017
Fannie Mae

 

 

  By:     Name:     Title: [Secretary/Officer]

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Exhibit K-112-17© 2017
Fannie Mae

 

 

Exhibit A

 

Resolutions

 

See attached.

 

Master Credit Facility AgreementForm 6001.MCFAPage 4Exhibit K-112-17© 2017
Fannie Mae

 

 

Exhibit B

 

Changes to Organizational Documents

 

Master Credit Facility AgreementForm 6001.MCFAPage 5Exhibit K-112-17© 2017
Fannie Mae

 

 

EXHIBIT K-2 TO MASTER CREDIT FACILITY AGREEMENT

 

ORGANIZATIONAL CERTIFICATE

(Guarantor)

 

I, the undersigned, ____________________, hereby certify as follows:

 

Section 1.            Position. I am the ________________ of BLUEROCK
RESIDENTIAL GROWTH REIT, INC., a Maryland corporation (“Guarantor”), and I am
authorized to deliver this Certificate on behalf of Guarantor.

 

Section 2.            Guaranty. Guarantor entered into that certain Guaranty of
Non-Recourse Obligations, dated as of April 30, 2018, for the benefit of WALKER
& DUNLOP, LLC, a Delaware limited liability company (“Lender”) (as amended from
time to time, the “Guaranty”). The rights of Lender under the Guaranty have been
assigned to Fannie Mae. This Certificate is issued pursuant to the terms of the
Guaranty.

 

Section 3.            Due Authorization of Request. I hereby certify that no
action by the [directors, general partners, manager, members or trustees, as
applicable – CHECK ORGANIZATIONAL DOCUMENTS] of Guarantor is necessary to duly
authorize the execution and delivery of, and the consummation of the transaction
contemplated by the Request with respect to which this Certificate is delivered,
or, if necessary, that attached as Exhibit A to this Certificate is a true copy
of either (a) resolutions duly adopted at a meeting of the board of directors,
partners, managers, or members, as the case may be, or (b) a duly executed
written consent, and in either case that such resolutions or consent authorize
the action. Any such resolutions or consent are in full force and effect and are
unmodified as of the date of this Certificate.

 

Section 4.            No Changes. Since the date of the most recent
Organizational Certificate delivered to Lender, or, if there are none, since the
date of the Guaranty, there have been no changes in any of the Organizational
Documents of Guarantor, except as set forth in Exhibit B to this Certificate,
and Guarantor remains in existence and is duly qualified in the jurisdictions in
which it is required to be qualified under the terms of the Guaranty.

 

Section 5.            Incumbency Certificate. One or more of the persons
authorized to execute and deliver any documents required to be delivered by
Guarantor in connection with the Request are as follows:

 



Name   Office            

 

Section 6.            Capitalized Terms. All capitalized terms used but not
defined in this Certificate shall have the meanings ascribed to such terms in
the Master Credit Facility Agreement among (a) [BORROWER], a __________________
(“Borrower”); and (b) Lender dated as of April 30, 2018.

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit K-212-17© 2017
Fannie Mae

 

 

Dated: ___________________, ____

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Exhibit K-212-17© 2017
Fannie Mae

 

 

  By:     Name:     Title: [Secretary/Officer]

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Exhibit K-212-17© 2017
Fannie Mae

 

 

Exhibit A

 

Resolutions

 

See attached.

 

Master Credit Facility AgreementForm 6001.MCFAPage 4Exhibit K-212-17© 2017
Fannie Mae

 

 

Exhibit B

 

Changes to Organizational Documents

 

Master Credit Facility AgreementForm 6001.MCFAPage 5Exhibit K-212-17© 2017
Fannie Mae

 

 

EXHIBIT L TO MASTER CREDIT FACILITY AGREEMENT

 

CONFIRMATION OF OBLIGATIONS

 

This CONFIRMATION OF OBLIGATIONS (the “Confirmation of Obligations”) is made as
of __________________, by and among [BORROWER], a ____________________
(“Borrower”) for the benefit of WALKER & DUNLOP, LLC, a Delaware limited
liability company (“Lender”) and Fannie Mae.

 

RECITALS

 

A.            Borrower and Lender are parties to that certain Master Credit
Facility Agreement, dated as of April 30, 2018 (as amended, restated or
otherwise modified from time to time, the “Master Agreement”).

 

B.            All Lender’s right, title and interest in the Master Agreement and
the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
Other Loan Documents, dated as of April 30, 2018 (the “Assignment”). Fannie Mae
has not assumed (i) any of the obligations of Lender once an agreement is made
for Lender to make a Future Advance under the Master Agreement to make Future
Advances or (ii) any of the obligations of Lender which are servicing
obligations delegated to Lender as servicer of the Advances. Fannie Mae has
designated Lender as the servicer of the Advances contemplated by the Master
Agreement.

 

C.            Borrower has delivered to Lender a Release Request pursuant to the
Master Agreement to release a Release Property from the Collateral Pool.

 

D.            Lender has consented to the Release Request.

 

E.             The parties are executing this Confirmation of Obligations
pursuant to the Master Agreement to confirm that each remains liable for all of
its obligations under the Master Agreement and the other Loan Documents
notwithstanding the release of the Release Property from the Collateral Pool.

 

NOW, THEREFORE, Borrower, in consideration of Lender’s consent to the release of
the Release Property from the Collateral Pool and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
hereby agree as follows:

 

Section 1.            Confirmation of Obligations. Borrower confirms that,
except with respect to the Release Property, none of its respective obligations
under the Master Agreement and the Loan Documents is affected by the release of
the Release Property from the Collateral Pool, and each of its respective
obligations under the Master Agreement and the Loan Documents shall remain in
full force and effect, and it shall be fully liable for the observance of all
such obligations, notwithstanding the release of the Release Property from the
Collateral Pool.

 

Master Credit Facility AgreementForm 6001.MCFAPage 1Exhibit L12-17© 2017 Fannie
Mae

 

 

Section 2.            Beneficiaries. This Confirmation of Obligations is made
for the express benefit of both Lender and Fannie Mae.

 

Section 3.            Capitalized Terms. All capitalized terms used in this
Confirmation of Obligations which are not specifically defined herein shall have
the respective meanings set forth in the Master Agreement.

 

Section 4.            Counterparts. This Confirmation of Obligations may be
executed in counterparts by the parties hereto, and each such counterpart shall
be considered an original and all such counterparts shall constitute one and the
same instrument.

 

[Remainder of Page Intentionally Blank]

 

Master Credit Facility AgreementForm 6001.MCFAPage 2Exhibit L12-17© 2017 Fannie
Mae

 

 

IN WITNESS WHEREOF, the parties hereto have executed the Confirmation of
Obligations as an instrument under seal as of the day and year first above
written.

 

  BORROWER:       [INSERT BORROWER SIGNATURE BLOCK(S)]         By:   (SEAL)  
Name:     Title:  

 

Master Credit Facility AgreementForm 6001.MCFAPage 3Exhibit L12-17© 2017 Fannie
Mae

 

